                          UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

     In re:                                       Bankruptcy Case No. 13-53846
     City of Detroit, Michigan,                   Judge Thomas J. Tucker
                 Debtor.                          Chapter 9

     CITY OF DETROIT’S AUGUST 2021 MOTION FOR AUTHORITY TO
      MODIFY THE CONFIRMED PLAN OF ADJUSTMENT TO REVISE
        THE “DROP” PROGRAM FOR CERTAIN POLICE OFFICERS

          The City of Detroit, Michigan (“City”), by its undersigned counsel, files its

City of Detroit’s August 2021 Motion for Authority to Modify the Confirmed Plan of

Adjustment to Revise the “DROP” Program for Certain Police Officers (“Motion”).

In support, the City respectfully states as follows:

I.        Introduction

          On September 13, 2018, the City filed its City of Detroit’s Motion for

Authority to Modify the Confirmed Plan of Adjustment to Revise the “DROP”

Program for Police Officers [Doc. No. 12896] (“First Motion”). The First Motion

generally sought to extend the time during which members of the Detroit Police

Command Officers Association (“DPCOA”) and the Detroit Police Lieutenants and

Sergeants Association (“DPLSA”) could participate in the Deferred Retirement

Option Plan (“DROP”) program from five to ten years. This Court granted the First

Motion [Doc. No. 12935] (“First Order”).



38008557.7/022765.00213

13-53846-tjt        Doc 13433   Filed 08/31/21   Entered 08/31/21 11:39:35   Page 1 of 210
         On April 19, 2019, the City filed its City of Detroit’s Second Motion for

Authority to Modify the Confirmed Plan of Adjustment to Revise the “DROP”

Program for Police Officers [Doc. No. 13048] (“Second Motion”). The Second

Motion sought substantially the same relief as the First Motion–an increase in the

participation time in the DROP program from five to ten years–albeit only for the

Detroit Police Officers Association (“DPOA”). This Court approved the Second

Motion [Doc. No. 13053] (“Second Order”).

         This Motion seeks substantially the same relief as the First Motion and Second

Motion. It seeks an increase in the participation time in the DROP program for the

DPLSA but from ten to fifteen years.

         As explained in the First and Second Motion, in recent years, the Detroit

Police Department (“DPD”) has faced significant challenges retaining experienced

officers. More police officers are resigning from the force for jobs elsewhere instead

of remaining with the DPD until retirement. Nearly one-third of those officers who

resign have fewer than five years’ seniority. This imposes significant costs on the

City and its police force because it means that a higher percentage of the police force

is relatively inexperienced. The constant churn also means that DPD must spend

more time and money to recruit and train newer officers.

         These challenges are exacerbated by the fact that many of Detroit’s most

senior officers in the DPLSA can only continue working in the police force for up

                                                 2
38008557.7/022765.00213

13-53846-tjt        Doc 13433   Filed 08/31/21       Entered 08/31/21 11:39:35   Page 2 of 210
to ten years after they choose to participate in the DROP program. This election to

participate in the DROP program is made by the officer on an individual, officer-by-

officer basis. No one can force a police officer to elect to participate in the DROP

program. A police officer in the DPLSA can elect to retire and receive full

retirement benefits commencing immediately upon retirement or can elect to

continue working beyond retirement age for up to ten additional years under the

DROP program.

           Under the DROP program, the electing police officer (a) continues to work

as a police officer beyond the eligible age for her retirement for her full salary; and

(b) receives 75% of the pension benefit that otherwise would have been paid to the

officer during the DROP period had the officer elected to retire and not participate

in DROP. The 75% benefit is invested in an individual savings account for the

exclusive benefit of that officer. However, additional pension benefits no longer

accrue during the DROP period for the electing officer and the remaining 25% of

the pension benefit not otherwise invested in the individual savings account during

the DROP period is forgiven. This is an economic benefit to the City.

         From a member’s perspective, the DROP program allows her to continue

working (and earn a salary) while realizing some benefits from the pension she

would have been eligible to receive had she retired and not participated in DROP.




                                                 3
38008557.7/022765.00213

13-53846-tjt        Doc 13433   Filed 08/31/21       Entered 08/31/21 11:39:35   Page 3 of 210
Unfortunately, the current ten-year limit for the DPLSA forces out of the door some

of Detroit’s most prized and experienced veteran officers at the end of the ten years.

         To help remedy this problem, the City proposes to further modify one of the

exhibits to its bankruptcy plan. The proposed modification would lengthen the time

police officers in the DPLSA can continue to work after they elect to participate in

the DROP program from ten to fifteen years. A new actuarial study projects that

this change will provide cost savings to the City because the number of DROP

participants would increase and those participants would work longer as police

officers of the City. This would result in a reduction in the outflow of retirement

benefits and a corresponding cost savings to the City.

         Finally, nothing in the City’s bankruptcy plan prohibits the proposed

modification. Indeed, this Court retained jurisdiction to enter orders modifying the

plan if needed and has approved two modifications that are substantially similar to

the one sought here. As the proposed modification is justified, fair, and does not

affect any distribution to, or treatment of, any claim or creditor in any Class under

the Plan except those police officers in class 10 who on an individual basis

voluntarily elect to take advantage of the proposed fifteen-year DROP period, the

City respectfully requests that the Court enter an order authorizing and approving

the modification.




                                                 4
38008557.7/022765.00213

13-53846-tjt        Doc 13433   Filed 08/31/21       Entered 08/31/21 11:39:35   Page 4 of 210
II.      Background

         A.        Relevant background from the City’s bankruptcy case.

         On July 18, 2013 (“Petition Date”), the City commenced this chapter 9 case

(“Bankruptcy Case”). After a number of iterations, the City filed its Eighth Amended

Plan of the Adjustment of Debts of the City of Detroit (October 22, 2014) [“Plan,”

Doc. No. 8045]. The Court confirmed the City’s Plan [“Confirmation Order,” Doc.

No. 8272] and on December 10, 2014 (“Effective Date”), it became effective. [Doc.

No. 8649.]

         Class 10 of the Plan provides for treatment of pension claims of the Police and

Fire Retirement System of the City (“PFRS”). Plan, Art. II.B.3.q, p. 38. These

pension claims were allowed in the aggregate amount of approximately

$1,250,000,000. Id. The Plan provides that the pension plan for the PFRS in effect

on the Petition Date would be frozen as of July 1, 2014. [Supplemental Opinion

Regarding Plan Confirmation, Approving Settlements, and Approving Exit

Financing, p. 43 of 219, Doc. No. 8993.] This change and others are set forth in the

Combined Plan for the Police and Fire Retirement System of the City of Detroit,

Michigan (Amendment and Restatement Effective July 1, 2014) (“Plan Document”).

The Plan Document has two components. Component I of the Plan Document

applies to benefits accrued by members of the PFRS on or after July 1, 2014, and to

the operation of the PFRS on or after July 1, 2014 (i.e., to active employees). The


                                                 5
38008557.7/022765.00213

13-53846-tjt        Doc 13433   Filed 08/31/21       Entered 08/31/21 11:39:35   Page 5 of 210
Plan identifies Component I as the “New PFRS Active Pension Plan.” See Exhibit

I.A.254.a to the Plan, Doc. No. 8045-1, p. 448, 456 of 809; Exhibit 6A to this

Motion. Component II of the Plan Document generally applies to benefits accrued

by members of the PFRS prior to July 1, 2014. The Plan identifies Component II as

the “Prior PFRS Pension Plan.” See Exhibit I.A.281, Doc. No. 8045-1, p. 590, 599

of 809; Exhibit 6B to this Motion.

         More specifically, with respect to the accrual of future benefits for active

employees, Class 10 provides that

                   Each Holder of a PFRS Pension Claim who is an Active
                   Employee shall receive, in addition to his or her PFRS
                   Adjusted Pension Amount, as such amount may be
                   modified herein, such additional pension benefit for
                   service on or after July 1, 2014 consistent with the terms
                   and conditions of the New PFRS Active Pension Plan
                   Formula and the New PFRS Active Pension Plan.

Plan, Art. II.B.3.q.E, p. 39. Article 12 of the New PFRS Active Pension Plan sets

forth the requirements for the DROP program that are available to members of the

PFRS. New PFRS Active Pension Plan, p. 502 of 809.

         B.        The DROP program.

         As originally set forth in the New PFRS Active Pension Plan, the DROP

program provided polices officers who are eligible to retire with a pension with the

option to continue working for an additional five years. New PFRS Active Pension

Plan, ¶¶ 12.1, 12.2, 12.3. This five-year period was extended to 10 years as set forth


                                                 6
38008557.7/022765.00213

13-53846-tjt        Doc 13433   Filed 08/31/21       Entered 08/31/21 11:39:35   Page 6 of 210
in the First Order and the Second Order for certain police officers. This election is

made by the officer on an individual, officer-by-officer basis. No one can force a

police officer to elect to participate in the DROP program. A police officer can elect

to retire and receive full retirement benefits commencing immediately upon

retirement.         Certain police officers can elect to continue working beyond her

eligibility for retirement for up to an additional ten years under the DROP program.

Under the DROP program, the electing police officer (a) continues to work as a

police officer beyond her retirement for her full salary; and (b) receives 75% of the

pension benefit that otherwise would have been paid to the officer during the DROP

period had the officer elected to retire and not participate in DROP. The 75% benefit

is invested in an individual savings account for the exclusive benefit (and risk) of

that officer. However, additional pension benefits no longer accrue during the

DROP period for the electing officer and the remaining 25% of the pension benefit

not invested in the individual savings account during the DROP period is forgiven.

This is of economic benefit to the City.

         The City also benefits through the continued service of experienced police

officers because it avoids the cost of training and replacing officers. The officer

benefits by continuing to work as a police officer and earn a full salary beyond

retirement age, while receiving 75% of the pension benefit the officer would have




                                                 7
38008557.7/022765.00213

13-53846-tjt        Doc 13433   Filed 08/31/21       Entered 08/31/21 11:39:35   Page 7 of 210
received if she had retired, with that benefit invested in her individual retirement

savings account. City residents benefit by having more experienced police officers.

         Under the version of the New PFRS Active Pension Plan (as modified by the

First Order and Second Order), DPLSA members who elect the DROP program

generally can work for only ten years after making a DROP election. New PFRS

Active Pension Plan, § 12.1; First Order; Second Order. That restricts the degree to

which both the City and DPLSA members can benefit from the DROP program.

         C.        The City’s significant challenge in retaining officers.

         The ten-year period is problematic because the DPD, in recent years, has faced

significant challenges in retaining officers. Exhibit 5, Declaration of James White,

Chief of the DPD (“Decl.”), ¶ 3; see also Declaration of James Craig attached as Ex.

5 to First Motion, pp. 33-37 of 224 and Ex. 5 to Second Motion, pp. 33-37 of 224.

         Simply put, it is critical to the operations of DPD that the City have the option

of allowing qualified and productive members of DPLSA to remain in the DROP

program for an additional five years. Decl., ¶ 4. Otherwise, these individuals must

leave after ten years in the DROP program, forcing out invaluable officers. Id.

         There is a real need—both operationally and fiscally—to modify the DROP

program to ensure that participants are able to work longer. Decl., ¶ 5.




                                                 8
38008557.7/022765.00213

13-53846-tjt        Doc 13433   Filed 08/31/21       Entered 08/31/21 11:39:35   Page 8 of 210
         D.        The proposed modification to the New PFRS Active Pension Plan.

         Accordingly, under a memorandum of understanding recently reached with

the DPLSA (“MOU”), the City agreed to use reasonable efforts to obtain this Court’s

approval to modify the New PFRS Active Pension Plan. Decl., ¶ 6. Specifically,

the City agreed to seek this Court’s approval to amend paragraph (3) of § 12.1 of the

New PFRS Active Pension Plan as follows (“Proposed Modification”):

                   (3) Notwithstanding paragraph 2 of this section or any
                   other provision of this Plan, a member of the Detroit Police
                   Lieutenants and Sergeants Association shall be entitled to
                   participate in the DROP program under the Component I
                   for the maximum of ten (10) years. At the end of such ten
                   (10) year period of participation in the DROP program, the
                   member shall be retired and separated from employment.
                   If, however, at the time of the scheduled DROP
                   retirement date, the Chief of Police determines that the
                   skill set or value of the member who is retiring would
                   result in a hardship on department needs or
                   operations, the Chief of Police after mutual agreement
                   with the member may grant an extension of the
                   retirement date in one year increments not to exceed
                   an additional five (5) years for a total of fifteen (15)
                   total years in the DROP. A member granted this
                   extension shall continue to be subject to the below
                   listed criteria.

                   A member who is participating in the DROP program
                   pursuant to this paragraph §12.1(3) or pursuant to
                   Component II of the Police and Fire Retirement System
                   must be able to perform the essential functions of a police
                   officer, assigned for the duration of his or her participation
                   in the DROP program. Provided, however, that if a
                   member, while participating in the DROP program
                   pursuant to this paragraph §12.1(3) or Component II of the
                   Police and Fire Retirement System requires and is granted
                                                  9
38008557.7/022765.00213

13-53846-tjt        Doc 13433    Filed 08/31/21       Entered 08/31/21 11:39:35   Page 9 of 210
                   restricted duty for 365 consecutive days or more, that
                   member may be retired and separated from employment
                   after the end of such granted time period if the member is
                   unable to perform the essential functions of a police
                   officer.

                   While participating in the DROP program pursuant to
                   paragraph §12.1(3) or pursuant to Component II of the
                   Police and Fire Retirement System, a member of the
                   Detroit Police Lieutenants and Sergeants Association must
                   receive bi-annual satisfactory performance evaluations
                   according to the performance evaluation standards then in
                   place for sworn officers. Any such member who receives
                   an unstatisfactory performance evaluation shall be entitled
                   to the appeals process then in place, as well as final review
                   by the Chief of Police. If a member receives a second
                   unsatisfactory evaluation, that member may be retired and
                   separated from employment. Additionally, if a
                   participating member receives consecutive adjudicated
                   findings of misconduct, that member may be retired and
                   separated from employment subject to an appeal and final
                   review of the Chief of Police.

MOU, ¶ 4.

         The MOU further provides that any motion filed in this Court seeking

to amend the Plan Document shall reiterate that the proposed amendment to

the DROP as set forth in the MOU shall not affect those members who are

currently grandfathered into the unlimited DROP program.

         E.        The Proposed Modification will be cost beneficial.

         Projections show that the City will benefit financially from lengthening the

amount of time, from ten years to fifteen years, that certain officers may participate

in the DROP program. See Exhibit 6C, Supplemental Actuarial Report.

                                                 10
38008557.7/022765.00213

13-53846-tjt       Doc 13433    Filed 08/31/21    Entered 08/31/21 11:39:35   Page 10 of 210
         Based on an August 9, 2021, actuarial study completed by Gabriel Roeder

Smith & Company for the PFRS, extending the DROP period to fifteen years would

reduce the unfunded actuarial accrued liability1 of the Prior PFRS Pension Plan and

the New PFRS Active Pension Plan. Id. It would also reduce the employer normal

cost2 for new service credit in the New PFRS Active Pension Plan. Id. These costs

savings are projected because it is expected that the number of DROP participants

would increase and that DROP participants would work longer. Id. The result is an

overall delay in actual retirement from service for PFRS members, thus reducing the

outflow of retirement benefits and the need to hire, train, and retain new officers. Id.

III.     Argument

         A.        The Plan and Confirmation Order permit the modification.

         The Plan anticipates the possibility that modifications might become

necessary at some point after confirmation.

                   Subject to section 942 and 1127(d) of the Bankruptcy
                   Code, the City may alter, amend or modify the Plan or the
                   Exhibits at any time prior to or after the Confirmation Date
                   but prior to the substantial consummation of the Plan. A
                   Holder of a Claim that has accepted the Plan shall be
                   deemed to have accepted the Plan as altered, amended or
                   modified so long as the proposed alteration, amendment or

1
 Unfunded actuarial accrued liability is a term that generally refers to the difference
between the actuarial value of assets and the actuarial accrued liabilities of a plan.
2
 The “normal cost” is the cost of benefits earned in the current year; the “employer
normal cost” equals the total normal cost of the plan reduced by any employee
contributions.
                                                 11
38008557.7/022765.00213

13-53846-tjt       Doc 13433    Filed 08/31/21    Entered 08/31/21 11:39:35   Page 11 of 210
                   modification does not materially and adversely change the
                   treatment of the Claim of such Holder.

Plan, Art. VIII.B., p. 71.

                   The City is hereby authorized to make non-material
                   modifications or amendments to the Plan at any time prior
                   to the substantial consummation of the Plan, without
                   further order of the Court. In addition, without the need
                   for a further order or authorization of this Court, but
                   subject to the express provisions of this Order, the City
                   shall be, and hereby is, authorized and empowered to make
                   non-material modifications to the documents filed with the
                   Court, including Exhibits or documents forming part of the
                   evidentiary record at the Confirmation Hearing, in its
                   reasonable business judgment as may be necessary or
                   appropriate.

Confirmation Order, ¶ 73, p. 117; see also id., ¶ 74 (noting that modifications to the

Plan may not impair Class 9 treatment or adversely affect FGIC without FGIC’s

written consent). Thus, prior to substantial consummation of the Plan, the City could

modify its Plan without Court approval. After substantial consummation, however,

a Court order is required. The Court retains jurisdiction to enter such an order.

                   Pursuant to sections 105(c), 945 and 1142(b) of the
                   Bankruptcy Code and notwithstanding entry of the
                   Confirmation Order and the occurrence of the Effective
                   Date, the Bankruptcy Court will retain exclusive
                   jurisdiction over all matters arising out of, and related to,
                   the Chapter 9 Case and the Plan to the fullest extent
                   permitted by law, including, among other things,
                   jurisdiction to [. . .]

                   Approve any modification of the Plan or approve any
                   modification of the Confirmation Order or any contract,
                   instrument, release or other agreement or document

                                                 12
38008557.7/022765.00213

13-53846-tjt       Doc 13433    Filed 08/31/21    Entered 08/31/21 11:39:35   Page 12 of 210
                   created in connection with the Plan or the Confirmation
                   Order, or remedy any defect or omission or reconcile any
                   inconsistency in any order, the Plan, the Confirmation
                   Order or any contract, instrument, release or other
                   agreement or document created in connection with the
                   Plan or the Confirmation Order, or enter any order in aid
                   of confirmation pursuant to sections 945 and 1142(b) of
                   the Bankruptcy Code, in such manner as may be necessary
                   or appropriate to consummate the Plan [. . . .]

Plan, Art. VII.H, p. 70; see also Confirmation Order, ¶ 92, pp. 125-26

(“Notwithstanding the entry of this Order, from and after the Effective Date, the

Court shall retain such jurisdiction over the Chapter 9 Case to the fullest extent

permitted by law, including, among other things, jurisdiction over those matters and

issues described in Article VII of the Plan . . . .”); 11 U.S.C. § 945(a) (“The court

may retain jurisdiction over the case for such period of time as is necessary for the

successful implementation of the plan.”).

         B.        A confirmed and substantially consummated chapter 9 plan may
                   be modified when no creditor will be treated less favorably by the
                   modification.

         The Plan has been confirmed and substantially consummated. In re City of

Detroit, Mich., 838 F.3d 792, 799 (6th Cir. 2016), cert. denied sub nom. Ochadleus

v. City of Detroit, Mich., 137 S. Ct. 1584, 197 L. Ed. 2d 707 (2017), and cert. denied

sub nom. Quinn v. City of Detroit, Mich., 137 S. Ct. 2270, 198 L. Ed. 2d 714 (2017).

However, it may still be modified to authorize the revision of the DROP program

proposed in this Motion.


                                                13
38008557.7/022765.00213

13-53846-tjt       Doc 13433   Filed 08/31/21    Entered 08/31/21 11:39:35   Page 13 of 210
         “The Bankruptcy Code does not explicitly provide for modification of a plan

after confirmation. Neither did the Bankruptcy Act. However, two cases have held

that such modification is permissible.” 6 COLLIER ON BANKRUPTCY ¶ 942.03 (Alan

N. Resnick & Henry J. Sommer eds., 16th ed.) (citing Am. United Life Ins. Co. v.

Haines City, Fla., 117 F.2d 574 (5th Cir. 1941) and Wells Fargo Bank & Union

Trust Co. v. Imperial Irrigation Dist., 136 F.2d 539 (9th Cir. 1943)).

         The American United Life Insurance Company case considered whether

Congress’s failure to include any provision in the Bankruptcy Act for post-

confirmation modification of a Chapter IX plan meant that such modifications were

impermissible. 117 F.2d at 576. The Fifth Circuit considered an argument “against

the possible modification of a confirmed plan [] based on the words of the statute

[. . .] ‘Before a plan is confirmed, changes and modifications may be made therein,

with the approval of the judge after hearing,’ etc. The implication is urged that

afterwards changes cannot be made.” Id. The court rejected that argument, stating

that it was “unwilling to put a plan into such a strait jacket” and that “[t]here ought

to be some leeway for such adjustments.” Id. The main requirement is that the

modification sought must be justified and fair. Id.

         The Wells Fargo Bank & Union Trust Company court faced a slightly

different question. In that case, the debtor sought to confirm a plan that contained

provisions allowing for post-confirmation modification without court approval, so

                                                14
38008557.7/022765.00213

13-53846-tjt       Doc 13433   Filed 08/31/21    Entered 08/31/21 11:39:35   Page 14 of 210
long as certain conditions were met. 136 F.2d at 548-50. The Ninth Circuit found

these provisions permissible. Id. at 550. The fact that the Bankruptcy Act did not

expressly provide for them did not make them unlawful. Id.

         More recent cases agree. For example, in Ault v. Emblem Corporation (In re

Wolf Creek Valley Metropolitan District Number IV), one creditor wanted to buy

property from another, but the second creditor would not sell to the first. 138 B.R.

610, 613 (D. Colo. 1992). In retaliation, the first creditor pressured the municipal

debtor to amend its plan on the day of confirmation to the detriment of the second

creditor and apparently without notice to him. Id. The amended plan was confirmed

and the confirmation order became final before the second creditor was able to

object. Id. The second creditor moved the bankruptcy court to amend the plan to

“cure defects” in it, but the bankruptcy court denied the motion, in part because the

court felt that it could not authorize any amendments to the plan because the plan

had been consummated. Id. at 613-14, 619.

         The district court reversed, focusing on the fact that the sought-after plan

modification affected only the two creditors. Id. at 620. Because of this, it was

possible to amend the plan without disrupting the legitimate expectations of others.

Id. The court felt this made modification of the confirmed plan possible. Id.

         Just a few years ago, another court reviewed the case law and concluded that

post-confirmation modifications of chapter 9 plans are permissible. In re Barnwell

                                                15
38008557.7/022765.00213

13-53846-tjt       Doc 13433   Filed 08/31/21    Entered 08/31/21 11:39:35   Page 15 of 210
Cnty. Hosp., 491 B.R. 408, 414-16 (Bankr. D.S.C. 2013). That court found only one

case that held to the contrary, In re East Shoshone Hospital District, No. 98-20934-

9, 2000 WL 33712301 (Bankr. D. Idaho Apr. 27, 2000). Id. at 415, 416.

         The Barnwell court distinguished East Shoshone on the basis that the

proposed modification in East Shoshone “would dramatically alter the treatment of

a creditor who objected to the modification,”3 whereas the change under

consideration in Barnwell would not. Id. at 416. The Barnwell County Hospital

court also afforded more weight to the two published appellate court decisions, Wolf

Creek Valley Metropolitan District Number IV and American United Life Insurance

Company, than it did to East Shoshone, an unpublished bankruptcy court opinion.

Id. Finally, the Barnwell court noted that the plan at issue in its case expressly

provided for modifications. Id. For these reasons, the court concluded it had the

ability to approve a proposed modification to the confirmed chapter 9 plan. Id.

         For these reasons, Colliers concludes that

                   Given the Bankruptcy Code’s silence on postconfirmation
                   modifications, there is no basis to impose a per se rule
                   prohibiting such modifications. Whether based on the
                   reasoning that: (i) a chapter 9 plan should not be confined
                   to a “straightjacket” as a matter of equity; (ii) a plan of
                   reorganization is a contract subject to modification for

3
 “Here the proposed modification changes dramatically the treatment of the Trust
under the plan. It does not simply correct some overlooked matter nor does it address
something which has arisen to the mutual surprise of the parties after confirmation.”
E. Shoshone Hosp. Dist., 2000 WL 33712301 at *4.
                                                 16
38008557.7/022765.00213

13-53846-tjt       Doc 13433    Filed 08/31/21    Entered 08/31/21 11:39:35   Page 16 of 210
                   surprise or mistake; (iii) a plan itself can provide for
                   postconfirmation modifications; (iv) a plan has not been
                   consummated; or (v) the bankruptcy court has continuing
                   jurisdiction over a chapter 9 plan under the terms of the
                   plan and section 945(a), a bankruptcy court has sufficient
                   authority to consider, after such notice and a hearing as is
                   appropriate under the circumstances, postconfirmation
                   modifications and authorize such modifications that are
                   necessary for the successful adjustment of the chapter 9
                   debtor's debts.

6 COLLIER ON BANKRUPTCY ¶ 942.03 (footnotes and citations omitted).

         Here, the Plan and Confirmation Order provide the City with the ability to

make changes to the Plan prior to substantial confirmation without a Court order.

Plan, Art. VIII.B, p. 71; Confirmation Order, ¶ 73, p. 117. They do not speak to

changes after substantial consummation, the implication being that such changes at

that time may require a Court order. In fact, the Court retained jurisdiction to enter

orders modifying the Plan if needed for that purpose. Plan, Art. VII.H, p.70;

Confirmation Order, ¶ 92, pp. 125-26.4


4
  The Proposed Modification is not prohibited by subsection G of Class 10 of the
Plan because it does not amend or change the calculation of pension benefits. Class
10, subsection G provides: “G. No Changes in Terms for Ten Years. Except as
may be required to maintain the tax-qualified status of the PFRS or to comply with
the terms of the Plan, the City, the trustees of the PFRS and all other persons or
entities shall be enjoined from and against the subsequent amendment of the terms,
conditions and rules of operation of the PFRS, or any successor plan or trust, that
govern the calculation of pension benefits (including the PFRS Adjusted Pension
Amount, accrual of additional benefits, the DIA Proceeds Default Amount, the Prior
PFRS Pension Plan, the PFRS Restoration Payment, the New PFRS Active Pension
Plan Formula and the terms of the New PFRS Active Pension Plan) or against any
action that governs the selection of the investment return assumption described in
                                         17
38008557.7/022765.00213

13-53846-tjt       Doc 13433    Filed 08/31/21   Entered 08/31/21 11:39:35   Page 17 of 210
         The modification sought affects only the City and members of the DPLSA—

no other creditor is helped or harmed in any way—so the modification sought is

permissible under the Plan and case law. Wolf Creek Valley Metro. Dist. No. IV,

138 B.R. at 620; see also Am. United Life Ins., 117 F.2d at 576. Moreover, DPLSA

members affected by the proposed modification are only affected if they choose to

be on an individual, officer-by-officer basis. The takeaway is simple: the proposed

modification affects no one that does not want to be affected by it.5

         Although the proposed modification has no negative effect on the claims of

City creditors, the change is expected to have a significant positive affect on the

City’s ability to retain police officers and thus provide sufficient police coverage to

its citizens. It is also projected to provide the City with cost savings. As the

proposed modification is justified, fair, and does not affect any distribution to, or

treatment of, any claim or creditor in any Class under the Plan except those police

officers in class 10 who on an individual basis voluntarily elect to take advantage of




Section II.B.3.q.ii.B, the contribution to the PFRS or the calculation or amount of
PFRS pension benefits for the period ending June 30, 2023, notwithstanding whether
that subsequent amendment or act is created or undertaken by contract, agreement
(including collective bargaining agreement), statute, rule, regulation, ordinance,
charter, resolution or otherwise by operation of law.” Plan, Art. II.B.3.q.G, p. 39.
(boldfacing removed and emphasis added).
5
  Consequently, prior Court approval of the modification may be unnecessary.
However, the City seeks such approval by filing this Motion upon prior notice, as it
did with the First Motion and Second Motion.
                                                18
38008557.7/022765.00213

13-53846-tjt       Doc 13433   Filed 08/31/21    Entered 08/31/21 11:39:35   Page 18 of 210
the proposed fifteen-year DROP period, the City respectfully requests that the Court

enter an order authorizing and approving the modification.

IV.      Conclusion

         The City has been working to rectify its difficulty in retaining experienced

police officers. It had hoped the First Motion and Second Motion would suffice, but

now concludes that a further small change to the New PFRS Active Pension Plan is

required. Although the change involved is minor and may not require Court

approval at all,6 the City nonetheless believes that it is prudent to provide notice and

seek the approval of this Court before implementing it.7

         No creditor will be harmed. No creditor will receive a windfall. Instead, if

granted, the City’s finances are projected to improve significantly. The change will

also aid the City in keeping more qualified and experienced police officers on the

street to protect the public.




6
  The City files this Motion without prejudice to or waiver of its rights under section
904 of the Bankruptcy Code. Nothing herein is intended to constitute, will
constitute, or may be deemed as constituting the City’s consent under section 904 of
the Bankruptcy Code to this Court’s interference with (a) any of the political or
governmental powers of the City, (b) any of the property or revenues of the City or
(c) the City’s use or enjoyment of any income-producing property.
7
 The City has provided notice of this Motion to all entities that have requested notice
pursuant to Rule 2002 of the Federal Rules of Bankruptcy Procedure and the
presidents of the DPCOA, the DPLSA, and the DPOA. Given the nature of the relief
requested, the City respectfully submits that no other or further notice of this Motion
need be given.
                                          19
38008557.7/022765.00213

13-53846-tjt       Doc 13433   Filed 08/31/21   Entered 08/31/21 11:39:35   Page 19 of 210
         The DPLSA concurs in the relief requested in this Motion.

         WHEREFORE, the City respectfully requests that this Court enter an order,

substantially in the form attached as Exhibit 1, granting the relief requested in this

Motion and granting the City such other and further relief as the Court may deem

just and proper.


August 31, 2021                        Respectfully submitted,

                                       By: /s/ Marc N. Swanson
                                            Marc N. Swanson (P71149)
                                            MILLER, CANFIELD, PADDOCK AND
                                            STONE, P.L.C.
                                            150 West Jefferson, Suite 2500
                                            Detroit, Michigan 48226
                                            Telephone: (313) 496-7591
                                            Facsimile: (313) 496-8451
                                            swansonm@millercanfield.com

                                                          -and-

                                            Charles N. Raimi (P29746)
                                            Deputy Corporation Counsel
                                            City of Detroit Law Department
                                            2 Woodward Avenue, Suite 500
                                            Coleman A. Young Municipal Center
                                            Detroit, Michigan 48226
                                            Telephone: (313) 237-5037
                                            Facsimile: (313) 224-5505
                                            raimic@detroitmi.gov


                                       ATTORNEYS FOR THE CITY OF DETROIT




                                                20
38008557.7/022765.00213

13-53846-tjt       Doc 13433   Filed 08/31/21    Entered 08/31/21 11:39:35   Page 20 of 210
                                       EXHIBIT LIST



Exhibit 1          Proposed Order

Exhibit 2          Notice

Exhibit 3          None

Exhibit 4          Certificate of Service

Exhibit 5          Declaration in Support of the City of Detroit’s August 2021 Motion
                   for Authority to Modify the Confirmed Plan of Adjustment to Revise
                   the “DROP” Program for Certain Police Officers

Exhibit 6A New PFRS Active Pension Plan

Exhibit 6B Prior PFRS Pension Plan

Exhibit 6C Supplemental Actuarial Report




38008557.7/022765.00213

13-53846-tjt       Doc 13433    Filed 08/31/21   Entered 08/31/21 11:39:35   Page 21 of 210
                            EXHIBIT 1 – PROPOSED ORDER

                          UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

  In re:                                          Bankruptcy Case No. 13-53846
  City of Detroit, Michigan,                      Judge Thomas J. Tucker
                 Debtor.                          Chapter 9

           [PROPOSED] ORDER GRANTING CITY OF DETROIT’S
         AUGUST 2021 MOTION FOR AUTHORITY TO MODIFY THE
          CONFIRMED PLAN OF ADJUSTMENT TO REVISE THE
           “DROP” PROGRAM FOR CERTAIN POLICE OFFICERS

         This matter, having come before the court on the City of Detroit’s August 2021

Motion for Authority to Modify the Confirmed Plan of Adjustment to Revise the

“DROP” Program for Certain Police Officers (“Motion”); and the Court having

jurisdiction over the Motion pursuant to 28 U.S.C. §§ 157 and 1334 and Article VII

of the Plan; and due and proper notice of the Motion having been given as provided

in the Motion; and it appearing that no other or further notice of the Motion need be

given; and a hearing on the Motion having been held before the Court; and any

objections or other responses to the Motion having been overruled or withdrawn;

and the Court finding that the legal and factual bases set forth in the Motion and at

the hearing establish just cause for the relief granted; and the Court being fully

advised in the premises; and there being good cause to grant the relief requested,




38008557.6/022765.00213

13-53846-tjt       Doc 13433   Filed 08/31/21   Entered 08/31/21 11:39:35   Page 22 of 210
         THE COURT ORDERS THAT:

         1.        The Motion is granted as set forth herein.

         2.        The City may amend paragraph (3) of section 12.1 of the New PFRS

Active Pension Plan with language that is substantially similar to the following:

                   (3) Notwithstanding paragraph 2 of this section or any
                   other provision of this Plan, a member of the Detroit Police
                   Lieutenants and Sergeants Association shall be entitled to
                   participate in the DROP program under the Component I
                   for the maximum of ten (10) years. At the end of such ten
                   (10) year period of participation in the DROP program, the
                   member shall be retired and separated from employment.
                   If, however, at the time of the scheduled DROP
                   retirement date, the Chief of Police determines that the
                   skill set or value of the member who is retiring would
                   result in a hardship on department needs or
                   operations, the Chief of Police after mutual agreement
                   with the member may grant an extension of the
                   retirement date in one year increments not to exceed
                   an additional five (5) years for a total of fifteen (15)
                   total years in the DROP. A member granted this
                   extension shall continue to be subject to the below
                   listed criteria.

                   A member who is participating in the DROP program
                   pursuant to this paragraph §12.1(3) or pursuant to
                   Component II of the Police and Fire Retirement System
                   must be able to perform the essential functions of a police
                   officer, assigned for the duration of his or her participation
                   in the DROP program. Provided, however, that if a
                   member, while participating in the DROP program
                   pursuant to this paragraph §12.1(3) or Component II of the
                   Police and Fire Retirement System requires and is granted
                   restricted duty for 365 consecutive days or more, that
                   member may be retired and separated from employment
                   after the end of such granted time period if the member is


                                                  2
38008557.6/022765.00213

13-53846-tjt       Doc 13433     Filed 08/31/21   Entered 08/31/21 11:39:35    Page 23 of 210
                   unable to perform the essential functions of a police
                   officer.

                   While participating in the DROP program pursuant to
                   paragraph §12.1(3) or pursuant to Component II of the
                   Police and Fire Retirement System, a member of the
                   Detroit Police Lieutenants and Sergeants Association must
                   receive bi-annual satisfactory performance evaluations
                   according to the performance evaluation standards then in
                   place for sworn officers. Any such member who receives
                   an unstatisfactory performance evaluation shall be entitled
                   to the appeals process then in place, as well as final review
                   by the Chief of Police. If a member receives a second
                   unsatisfactory evaluation, that member may be retired and
                   separated from employment. Additionally, if a
                   participating member receives consecutive adjudicated
                   findings of misconduct, that member may be retired and
                   separated from employment subject to an appeal and final
                   review of the Chief of Police.

         3.        Nothing in this Order is intended to constitute, will constitute, or may

be deemed as constituting the City’s consent under section 904 of the Bankruptcy

Code to this Court’s interference with (a) any of the political or governmental powers

of the City, (b) any of the property or revenues of the City or (c) the City’s use or

enjoyment of any income-producing property.

         4.        The Court retains jurisdiction over any and all matters arising from the

interpretation or implementation of this Order.




                                                 3
38008557.6/022765.00213

13-53846-tjt       Doc 13433    Filed 08/31/21   Entered 08/31/21 11:39:35    Page 24 of 210
                                  EXHIBIT 2 – NOTICE

                          UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

    In re:                                        Bankruptcy Case No. 13-53846
    City of Detroit, Michigan,                    Judge Thomas J. Tucker
                 Debtor.                          Chapter 9

             NOTICE OF OPPORTUNITY TO RESPOND TO
    CITY OF DETROIT’S AUGUST 2021 MOTION FOR AUTHORITY TO
     MODIFY THE CONFIRMED PLAN OF ADJUSTMENT TO REVISE
       THE “DROP” PROGRAM FOR CERTAIN POLICE OFFICERS

         The City has filed its City of Detroit’s August 2021 Motion for Authority to

Modify the Confirmed Plan of Adjustment to Revise the “DROP” Program for

Certain Police Officers (the “Motion”). Your rights may be affected. You should

read these papers carefully and discuss them with your attorney. If you do not

want the Court to enter an Order granting the Motion, within 14 days, you or your

attorney must:

         1. File with the court a written response or an answer explaining your position

at:1

                               United States Bankruptcy Court
                                211 W. Fort St., Suite 1900
                                  Detroit, Michigan 48226




1
    Response or answer must comply with F. R. Civ. P. 8(b), (c) and (e).
                                        4
38008557.6/022765.00213

13-53846-tjt       Doc 13433   Filed 08/31/21   Entered 08/31/21 11:39:35   Page 25 of 210
         If you mail your response to the court for filing, you must mail it early enough

so that the court will receive it on or before the date stated above. You must also

mail a copy to:

                          Miller, Canfield, Paddock & Stone, PLC
                                   Attn: Marc N. Swanson
                              150 West Jefferson, Suite 2500
                                  Detroit, Michigan 48226

         2. If a response or answer is timely filed and served, the clerk will schedule

a hearing on the Motion and you will be served with a notice of the date, time, and

location of that hearing.

         If you or your attorney do not take these steps, the court may decide that

you do not oppose the relief sought in the motion or objection and may enter an

order granting that relief.

                           MILLER, CANFIELD, PADDOCK AND STONE, P.L.C.

                           By: /s/ Marc N. Swanson
                                   Marc N. Swanson (P71149)
                                   150 West Jefferson, Suite 2500
                                   Detroit, Michigan 48226
                                   Telephone: (313) 496-7591
                                   Facsimile: (313) 496-8451
                                   swansonm@millercanfield.com
Dated: August 31, 2021




                                                5
38008557.6/022765.00213

13-53846-tjt       Doc 13433   Filed 08/31/21   Entered 08/31/21 11:39:35   Page 26 of 210
                                   EXHIBIT 3 – NONE




38008557.6/022765.00213

13-53846-tjt       Doc 13433   Filed 08/31/21   Entered 08/31/21 11:39:35   Page 27 of 210
                          EXHIBIT 4 – CERTIFICATE OF SERVICE

                          UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

  In re:                                          Bankruptcy Case No. 13-53846
  City of Detroit, Michigan,                      Judge Thomas J. Tucker
                 Debtor.                          Chapter 9

                               CERTIFICATE OF SERVICE

         The undersigned hereby certifies that on August 31, 2021 he electronically

filed the City of Detroit’s August 2021 Motion for Authority to Modify the Confirmed

Plan of Adjustment to Revise the “DROP” Program for Certain Police Officers (the

“Motion”) with the Clerk of the Court which sends notice by operation of the Court’s

electronic filing service to all ECF participants registered to receive notice in this

case. The City has engaged a Noticing Agent, which will serve the Motion on all

parties identified on the Special Service List; the General Service List maintained

by the Noticing Agent; and the presidents of the Detroit Police Command Officers

Association, the Detroit Police and Lieutenant and Sergeants Association, and the

Detroit Police Officers Association, and will file a subsequent Proof of Service after

it has performed the service.

DATED: August 31, 2021




38008557.6/022765.00213

13-53846-tjt       Doc 13433   Filed 08/31/21   Entered 08/31/21 11:39:35   Page 28 of 210
                                       By: /s/ Marc N. Swanson
                                            Marc N. Swanson
                                            150 West Jefferson, Suite 2500
                                            Detroit, Michigan 48226
                                            Telephone: (313) 496-7591
                                            Facsimile: (313) 496-8451
                                            swansonm@millercanfield.com




                                                2
38008557.6/022765.00213

13-53846-tjt       Doc 13433   Filed 08/31/21   Entered 08/31/21 11:39:35   Page 29 of 210
                                        EXHIBIT 5

      DECLARATION IN SUPPORT OF THE CITY OF DETROIT’S
            AUGUST 2021 MOTION FOR AUTHORITY TO
     MODIFY THE CONFIRMED PLAN OF ADJUSTMENT TO REVISE
      THE “DROP” PROGRAM FOR CERTAIN POLICE OFFICERS




38008557.6/022765.00213

13-53846-tjt       Doc 13433   Filed 08/31/21   Entered 08/31/21 11:39:35   Page 30 of 210
13-53846-tjt   Doc 13433   Filed 08/31/21   Entered 08/31/21 11:39:35   Page 31 of 210
13-53846-tjt   Doc 13433   Filed 08/31/21   Entered 08/31/21 11:39:35   Page 32 of 210
13-53846-tjt   Doc 13433   Filed 08/31/21   Entered 08/31/21 11:39:35   Page 33 of 210
13-53846-tjt   Doc 13433   Filed 08/31/21   Entered 08/31/21 11:39:35   Page 34 of 210
                          Exhibit 6A – New PFRS Active Pension Plan




38008557.6/022765.00213

13-53846-tjt       Doc 13433    Filed 08/31/21   Entered 08/31/21 11:39:35   Page 35 of 210
                                  EXHIBIT I.A.254.a

                       FORM OF NEW PFRS ACTIVE PENSION PLAN




13-53846-tjt
13-53846-swr Doc
13-53846-tjt Doc
              Doc13433
                   8045-1Filed
                 12896
                 13048   Filed 08/31/21
                            Filed 10/22/14Entered
                               09/13/18
                               04/19/19   Entered 08/31/21
                                            Entered
                                                  09/13/18
                                                  04/19/19 11:39:35
                                                     10/22/14 03:48:29Page
                                                           13:49:01
                                                           14:15:17   Page 36
                                                                        Page  of
                                                                              of 210
                                                                           39 448224
                                                                                  of
                                        809
            COMBINED PLAN
                FOR THE
            POLICE AND FIRE
        RETIREMENT SYSTEM OF
     THE CITY OF DETROIT, MICHIGAN
                  Amendment and Restatement Effective July 1, 2014




13-53846-tjt
13-53846-swr Doc
13-53846-tjt Doc
              Doc13433
                   8045-1Filed
                 12896
                 13048   Filed 08/31/21
                            Filed 10/22/14Entered
                               09/13/18
                               04/19/19   Entered 08/31/21
                                            Entered
                                                  09/13/18
                                                  04/19/19 11:39:35
                                                     10/22/14 03:48:29Page
                                                           13:49:01
                                                           14:15:17   Page 37
                                                                        Page  of
                                                                              of 210
                                                                           40 449224
                                                                                  of
                                        809
                                                  TABLE OF CONTENTS

                                                                                                                                         Page


COMPONENT I .......................................................................................................................... 1
ARTICLE 1.                GENERAL PROVISIONS .............................................................................. 1
          Sec 1.1.             Police and Fire Retirement System Established; Adoption of 2014
                               Plan Document ........................................................................................... 1
          Sec 1.2.             Retirement System Intended to be Tax-Qualified; Governmental
                               Plan ............................................................................................................ 1
          Sec 1.3.             Compliance With Plan of Adjustment ....................................................... 1
          Sec 1.4.             Board of Trustees ....................................................................................... 2
          Sec 1.5.             Board of Trustees – Membership; Appointment ....................................... 2
          Sec 1.6.             Board of Trustees; Scheduling of Elections for Active and Retiree
                               Trustees ...................................................................................................... 3
          Sec 1.7.             Procedures for election of Retiree Trustees ............................................... 3
          Sec 1.8.             Board of Trustees; Oath; Term; Vacancies ................................................ 4
          Sec 1.9.             Board of Trustees; Officers and Employees .............................................. 4
          Sec 1.10.            Board of Trustees; Meetings; Rules of Procedure; Votes; Quorum .......... 4
          Sec 1.11.            Board of Trustees; Compensation; Expenses ............................................ 5
          Sec 1.12.            Rules for Administration of Funds ............................................................ 5
          Sec 1.13.            Board of Trustees; Certain Data to be Kept ............................................... 5
          Sec 1.14.            Board of Trustees; Annual Audit Report ................................................... 5
          Sec 1.15.            Board of Trustees; Legal Advisors ............................................................ 5
          Sec 1.16.            Board of Trustees; Medical Director ......................................................... 6
          Sec 1.17.            Designation of Actuary; Authority to Engage Additional Actuaries ......... 6
          Sec 1.18.            Board of Trustees; Adoption of Mortality and Other Tables of
                               Experience and Rates of Interest; Limitations on Payments by the
                               Retirement System ..................................................................................... 6
          Sec 1.19.            Board of Trustees; Annual Actuarial Valuation of Assets and
                               Liabilities ................................................................................................... 7
          Sec 1.20.            Board of Trustees; Powers and Duties; Fiduciary Status; Fiduciary
                               Duties ......................................................................................................... 7
          Sec 1.21.            Investment Committee; Establishment; Purpose; Fiduciary Status;
                               Fiduciary Duties ......................................................................................... 7
          Sec 1.22.            Investment Committee; Membership; Appointment ................................. 8



                                         -i-
13-53846-tjt
13-53846-swr Doc
13-53846-tjt Doc
              Doc13433
                   8045-1Filed
                 12896
                 13048   Filed 08/31/21
                            Filed 10/22/14Entered
                               09/13/18
                               04/19/19    Entered 08/31/21
                                             Entered
                                                   09/13/18
                                                   04/19/19 11:39:35
                                                      10/22/14 03:48:29Page
                                                            13:49:01
                                                            14:15:17   Page 38
                                                                         Page  of
                                                                               of 210
                                                                            41 450224
                                                                                   of
                                        809
                                           TABLE OF CONTENTS
                                                (continued)
                                                                                                                              Page


       Sec 1.23.        Investment Committee; Term; Resignation and Removal;
                        Vacancies ................................................................................................... 9
       Sec 1.24.        Investment Committee; Operation; Meetings; Quorum; Voting ............. 10
       Sec 1.25.        Investment Committee; Compensation; Expenses; Employment of
                        Advisors ................................................................................................... 12
       Sec 1.26.        Investment Committee; Special Reporting Obligation ............................ 12
ARTICLE 2.         DEFINITIONS ............................................................................................... 14
       Sec 2.1.         Definitions................................................................................................ 14
ARTICLE 3.         MEMBERSHIP.............................................................................................. 22
       Sec 3.1.         Eligible Employees .................................................................................. 22
       Sec 3.2.         Cessation of Membership; Re-Employment ............................................ 22
       Sec 3.3.         Report From City ..................................................................................... 23
ARTICLE 4.         SERVICE CREDIT ....................................................................................... 24
       Sec 4.1.         Credited Service ....................................................................................... 24
       Sec 4.2.         Vesting Service ........................................................................................ 24
       Sec 4.3.         Service Credit; Military Service .............................................................. 24
       Sec 4.4.         Service Credit; Qualified Military Service .............................................. 25
ARTICLE 5.         ELIGIBILITY FOR RETIREMENT ............................................................. 26
       Sec 5.1.         Eligibility for Unreduced Normal Retirement Benefit ............................ 26
       Sec 5.2.         Eligibility for Deferred Vested Retirement Benefit ................................. 26
       Sec 5.3.         Eligibility for Disability Retirement Benefit – Duty Disability............... 26
       Sec 5.4.         Eligibility for Disability Retirement Benefit – Non-Duty Disability ...... 28
       Sec 5.5.         Disability Retirees; Reexamination ......................................................... 28
       Sec 5.6.         Disability Benefits; Procedures for Determination of Disability............. 29
       Sec 5.7.         Return of Accumulated Mandatory Contributions to Non-Vested
                        Member .................................................................................................... 31
       Sec 5.8.         Benefits Offset by Compensation Benefits; Subrogation ........................ 31
ARTICLE 6.         RETIREMENT ALLOWANCE; VARIABLE PENSION
                   IMPROVEMENT FACTOR (ESCALATOR) .............................................. 33
       Sec 6.1.         Retirement Allowance ............................................................................. 33
       Sec 6.2.         Variable Pension Improvement Factor (Escalator) .................................. 33



                                         -ii-
13-53846-tjt
13-53846-swr Doc
13-53846-tjt Doc
              Doc13433
                   8045-1Filed
                 12896
                 13048   Filed 08/31/21
                            Filed 10/22/14Entered
                               09/13/18
                               04/19/19    Entered 08/31/21
                                              Entered
                                                   09/13/18
                                                   04/19/19 11:39:35
                                                      10/22/14 03:48:29Page
                                                            13:49:01
                                                            14:15:17   Page 39
                                                                         Page  of
                                                                               of 210
                                                                            42 451224
                                                                                   of
                                        809
                                           TABLE OF CONTENTS
                                                (continued)
                                                                                                                                Page


ARTICLE 7.         DEATH BENEFITS ...................................................................................... 34
       Sec 7.1.         Accidental Death Benefit; Performance of Duty ..................................... 34
       Sec 7.2.         Non-Duty Death Benefits ........................................................................ 35
       Sec 7.3.         Refund of Accumulated Mandatory Contributions Upon Death of
                        Member .................................................................................................... 35
ARTICLE 8.         FORMS OF PAYMENT................................................................................ 36
       Sec 8.1.         Retirement Allowance Options ................................................................ 36
       Sec 8.2.         Disposition of Surplus Benefits upon Death of Retiree and
                        Beneficiary ............................................................................................... 37
ARTICLE 9.         FUNDING AND RESERVES ....................................................................... 38
       Sec 9.1.         Funding Objective of the Retirement System .......................................... 38
       Sec 9.2.         Funds ........................................................................................................ 38
       Sec 9.3.         Method of Financing Retirement System Benefits .................................. 39
       Sec 9.4.         Member Contributions Picked-Up ........................................................... 40
       Sec 9.5.         Fiscal Responsibility: Benefit Reductions and Increased Funding
                        Obligations ............................................................................................... 40
ARTICLE 10.        VOLUNTARY EMPLOYEE CONTRIBUTIONS ....................................... 42
       Sec 10.1.        Voluntary Employee Contributions; Amount; Vesting ........................... 42
       Sec 10.2.        Changing an Election to Contribute......................................................... 42
       Sec 10.3.        Individual Member Accounting; Crediting of Earnings .......................... 42
       Sec 10.4.        Distribution of Accumulated Voluntary Employee Contributions .......... 42
ARTICLE 11.        LOAN PROGRAM FOR VOLUNTARY EMPLOYEE
                   CONTRIBUTIONS ....................................................................................... 44
       Sec 11.1.        The Loan Program ................................................................................... 44
       Sec 11.2.        Eligibility for Loan .................................................................................. 44
       Sec 11.3.        Amount of Loan ....................................................................................... 44
       Sec 11.4.        Terms and Conditions .............................................................................. 44
       Sec 11.5.        Loan Balance ........................................................................................... 45
       Sec 11.6.        Default...................................................................................................... 45
       Sec 11.7.        Distribution .............................................................................................. 46
ARTICLE 12.        DEFERRED RETIREMENT OPTION PLAN (“DROP”) PROGRAM ....... 47



                                        -iii-
13-53846-tjt
13-53846-swr Doc
13-53846-tjt Doc
              Doc13433
                   8045-1Filed
                 12896
                 13048   Filed 08/31/21
                            Filed 10/22/14Entered
                               09/13/18
                               04/19/19    Entered 08/31/21
                                              Entered
                                                   09/13/18
                                                   04/19/19 11:39:35
                                                      10/22/14 03:48:29Page
                                                            13:49:01
                                                            14:15:17   Page 40
                                                                         Page  of
                                                                               of 210
                                                                            43 452224
                                                                                   of
                                        809
                                        TABLE OF CONTENTS
                                             (continued)
                                                                                                                          Page


      Sec 12.1.       General Provisions ................................................................................... 47
      Sec 12.2.       Conversion to Retirement Allowance ...................................................... 47
      Sec 12.3.       Investment of DROP Assets .................................................................... 47
      Sec 12.4.       Distribution of Amounts Credited to DROP Account ............................. 48
      Sec 12.5.       Death of Member While Participating in the DROP Program ................ 48
      Sec 12.6.       Disability of Member While Participating in the DROP Program .......... 48
      Sec 12.7.       Cost Neutrality ......................................................................................... 49
ARTICLE 13.       LIMITATION ON BENEFITS AND CONTRIBUTIONS ........................... 50
      Sec 13.1.       Compliance With Code Section 415(b) And Regulations ....................... 50
      Sec 13.2.       Compliance with Code Section 415(c) and Regulations ......................... 53
ARTICLE 14.       RETIREMENT SYSTEM ADMINISTRATION .......................................... 54
      Sec 14.1.       Board of Trustees as Retirement System Administrator.......................... 54
      Sec 14.2.       Powers and Duties of Board .................................................................... 54
      Sec 14.3.       Executive Director; Employees ............................................................... 56
      Sec 14.4.       Discretionary Authority ........................................................................... 56
      Sec 14.5.       Administrator’s Decision Binding ........................................................... 57
ARTICLE 15.       MANAGEMENT OF FUNDS ...................................................................... 58
      Sec 15.1.       Board as Trustee of Retirement System Assets ....................................... 58
      Sec 15.2.       Maintenance of Segregated Funds ........................................................... 58
      Sec 15.3.       Custodian of Funds .................................................................................. 58
      Sec 15.4.       Exclusive Purpose .................................................................................... 58
      Sec 15.5.       Prohibited Conduct .................................................................................. 58
ARTICLE 16.       INVESTMENT OF RETIREMENT SYSTEM ASSETS ............................. 60
      Sec 16.1.       Investment Powers of the Board and the Investment Committee ............ 60
      Sec 16.2.       Investment Management .......................................................................... 61
      Sec 16.3.       Best Practices ........................................................................................... 62
      Sec 16.4.       Chief Investment Officer ......................................................................... 62
      Sec 16.5.       Investment Consultants ............................................................................ 63
      Sec 16.6.       Consistency With Plan of Adjustment ..................................................... 64
ARTICLE 17.       RETIREE MEDICAL ACCOUNT................................................................ 65



                                        -iv-
13-53846-tjt
13-53846-swr Doc
13-53846-tjt Doc
              Doc13433
                   8045-1Filed
                 12896
                 13048   Filed 08/31/21
                            Filed 10/22/14Entered
                               09/13/18
                               04/19/19   Entered 08/31/21
                                             Entered
                                                  09/13/18
                                                  04/19/19 11:39:35
                                                     10/22/14 03:48:29Page
                                                           13:49:01
                                                           14:15:17   Page 41
                                                                        Page  of
                                                                              of 210
                                                                           44 453224
                                                                                  of
                                        809
                                          TABLE OF CONTENTS
                                               (continued)
                                                                                                                             Page


       Sec 17.1.        Establishment of Account ........................................................................ 65
       Sec 17.2.        Effective Date .......................................................................................... 65
       Sec 17.3.        Funding of Benefits.................................................................................. 65
       Sec 17.4.        Limitation on Contributions ..................................................................... 65
       Sec 17.5.        Impossibility of Diversion ....................................................................... 65
       Sec 17.6.        Administration ......................................................................................... 66
       Sec 17.7.        Right to Amend or Terminate Medical Plans .......................................... 66
       Sec 17.8.        Reversion ................................................................................................. 66
       Sec 17.9.        Limitation of Rights ................................................................................. 66
ARTICLE 18.         MISCELLANEOUS ...................................................................................... 67
       Sec 18.1.        Nonduplication of Benefits ...................................................................... 67
       Sec 18.2.        Assignments Prohibited ........................................................................... 67
       Sec 18.3.        Protection Against Fraud ......................................................................... 67
       Sec 18.4.        Conviction of Felony; Forfeiture of Rights ............................................. 67
       Sec 18.5.        Amendment; Termination; Exclusive Benefit ......................................... 67
       Sec 18.6.        Forfeitures Not to Increase Benefits ........................................................ 68
       Sec 18.7.        Required Distributions - Compliance with Code Section 401(a)(9)
                        and Regulations ........................................................................................ 68
       Sec 18.8.        Direct Rollovers ....................................................................................... 68
       Sec 18.9.        Construction ............................................................................................. 70
       Sec 18.10.       Severability .............................................................................................. 70




                                         -v-
13-53846-tjt
13-53846-swr Doc
13-53846-tjt Doc
              Doc13433
                   8045-1Filed
                 12896
                 13048   Filed 08/31/21
                            Filed 10/22/14Entered
                               09/13/18
                               04/19/19    Entered 08/31/21
                                             Entered
                                                   09/13/18
                                                   04/19/19 11:39:35
                                                      10/22/14 03:48:29Page
                                                            13:49:01
                                                            14:15:17   Page 42
                                                                         Page  of
                                                                               of 210
                                                                            45 454224
                                                                                   of
                                        809
                          COMPONENT I




13-53846-tjt
13-53846-swr Doc
13-53846-tjt Doc
              Doc13433
                   8045-1Filed
                 12896
                 13048   Filed 08/31/21
                            Filed 10/22/14Entered
                               09/13/18
                               04/19/19   Entered 08/31/21
                                            Entered
                                                  09/13/18
                                                  04/19/19 11:39:35
                                                     10/22/14 03:48:29Page
                                                           13:49:01
                                                           14:15:17   Page 43
                                                                        Page  of
                                                                              of 210
                                                                           46 455224
                                                                                  of
                                        809
                           ARTICLE 1. GENERAL PROVISIONS

Sec 1.1.   Police and Fire Retirement System Established; Adoption of 2014 Plan
           Document

        Effective July 1, 1941, a Pension System for Policemen and Firemen of the City of
Detroit was established for the purpose of providing retirement allowances and death benefits for
Policemen and Firemen and their beneficiaries by amendment to the Charter of the City of
Detroit. That Pension System was amended on numerous occasions after July 1, 1941, including
an amendment renaming the Retirement System as the “Police and Fire Retirement System of the
City of Detroit.” The provisions of the Police and Fire Retirement System of the City of Detroit,
as in effect July 1, 2014, are set forth in this Plan Document (including Appendix A attached
hereto). Component I of the Plan Document applies to benefits accrued by Members on and
after July 1, 2014 and to operation of the Police and Fire Retirement System of the City of
Detroit on and after July 1, 2014. Component II of the Plan Document generally applies to
benefits accrued by Members prior to July 1, 2014. Except as specifically provided in
Component II, benefits provided under Component II of the Plan Document are frozen effective
June 30, 2014.

        Pursuant to Section 47-1-2 of the Detroit City Code, this Combined Plan Document shall
replace the provisions of the Police and Fire Retirement System of the City of Detroit as set forth
in the City of Detroit Charter, the Detroit City Code and any conflicting provisions in any
collective bargaining agreements, rulings or opinions covering Members (including, without
limitation, City Employment Terms). All resolutions and policies of the Board previously
enacted which are inconsistent with the provisions of this Plan Document are also hereby
repealed to the extent of such inconsistency.

Sec 1.2.   Retirement System Intended to be Tax-Qualified; Governmental Plan

       The Retirement System is a governmental plan under Section 414(d) of the Internal
Revenue Code which is intended to be a qualified plan and trust pursuant to applicable
provisions of the Internal Revenue Code. The Board shall construe and administer the
provisions of the Retirement System in a manner that gives effect to the tax-qualified status of
the Retirement System.

Sec 1.3.   Compliance With Plan of Adjustment

        The Retirement System is intended to comply with all relevant provisions (including
Exhibits) of the Plan for the Adjustment of Debts of the City of Detroit, as approved by the
United States Bankruptcy Court in In re City of Detroit, Michigan, Case No. 13-53846 (“Plan of
Adjustment”). Component I and Component II of the Combined Plan shall be interpreted and
construed by the City, the Board of Trustees and the Retirement System to give full effect to the
Plan of Adjustment. To the extent that a conflict arises between the Combined Plan Document
and the Plan of Adjustment, the City, the Board of Trustees, the Investment Committee and the
Retirement System are directed to interpret any inconsistency or ambiguity to give full effect to
the Plan of Adjustment.




13-53846-tjt
13-53846-swr Doc
13-53846-tjt Doc
              Doc13433
                   8045-1Filed
                 12896
                 13048   Filed 08/31/21
                            Filed
                               09/13/18
                               04/19/19 - 1Entered
                                  10/22/14 Entered 08/31/21
                                            - Entered
                                                   09/13/18
                                                   04/19/19 11:39:35
                                                      10/22/14 03:48:29Page
                                                            13:49:01
                                                            14:15:17   Page 44
                                                                         Page  of
                                                                               of 210
                                                                            47 456224
                                                                                   of
                                        809
Sec 1.4.     Board of Trustees

       Effective July 1, 1941, a Board of Trustees of the Police and Fire Retirement System of
the City of Detroit was created. The Board is vested with responsibility for the general
administration, management and operation of the Police and Fire Retirement System of the City
of Detroit and with the trust and investment powers conferred in this Combined Plan Document.

Sec 1.5.     Board of Trustees – Membership; Appointment

        The Board of Trustees of the Police and Fire Retirement System of the City of Detroit
shall consist of seventeen Trustees, as follows:

(1)    The Mayor, ex-officio, or the Mayor’s designee;

(2)    The President of City Council or a member thereof elected by the City Council, ex-
       officio;

(3)    The City Treasurer or Deputy City Treasurer, ex-officio;

(4)    The City Finance Director, or a designated representative, ex-officio;

(5)    The City Budget Director, or a designated representative, ex-officio;

(6)    The Corporation Counsel of the City, or a designated representative, ex-officio;

(7)    Three Fire Members of the Retirement System to be elected by the Fire Members under
       such rules and regulations as may be established by the Board of Fire Commissioners to
       govern such elections, as follows:

       (a)      Two to be elected by and from Members holding the rank of lieutenant (or its
                equivalent) and lower ranks; and

       (b)      One to be elected by and from Members holding ranks above the rank of
                lieutenant (or its equivalent);

(8)    Three Police Members of the Retirement System to be elected by the Police Members
       under the rules and regulations as may be established by the Commissioner of Police to
       govern such elections, as follows:

       (a)      Two to be elected by and from Members holding the rank of lieutenant (or its
                equivalent) and lower ranks; and

       (b)      One to be elected by and from Members holding a rank above lieutenant (or its
                equivalent); and

(9)    One individual who neither is a Member of the Retirement System nor an employee of
       the City in any capacity to be selected by the Board;




13-53846-tjt
13-53846-swr Doc
13-53846-tjt Doc
              Doc13433
                   8045-1Filed
                 12896
                 13048   Filed 08/31/21
                            Filed
                               09/13/18
                               04/19/19 - 2Entered
                                  10/22/14 Entered 08/31/21
                                            - Entered
                                                   09/13/18
                                                   04/19/19 11:39:35
                                                      10/22/14 03:48:29Page
                                                            13:49:01
                                                            14:15:17   Page 45
                                                                         Page  of
                                                                               of 210
                                                                            48 457224
                                                                                   of
                                        809
(10)   Two Retirees receiving benefits under the Retirement System, one of whom shall be
       elected by Retired Police Members and one of whom will be elected by Retired Fire
       Members pursuant to Sections 1.6 and 1.7 below;

(11)   One Trustee appointed by the Mayor upon election of a Retiree Police Trustee; and

(12)   One Trustee appointed by the Mayor upon election of a Retiree Fire Trustee.

Sec 1.6.   Board of Trustees; Scheduling of Elections for Active and Retiree Trustees

(1)    Annual elections for active Police Officers and Fire Fighters shall be held in the Police
       and Fire Departments during the month of May to elect a trustee to fill the vacancy
       created by the expiration of a term.

(2)    Elections to fill vacancies created by the expiration of a term for a Retiree Trustee shall
       be held every three years during the month of May.

(3)    A special election for Retiree Trustees shall be held as soon as practicable after the Plan
       of Adjustment is confirmed. Unless a Retiree Trustee elected by reason of this special
       election resigns or is removed from the position of Trustee in accordance with the terms
       of the Combined Plan Document, a Retiree elected to the office of Trustee in the special
       election shall be eligible to serve a full term of three (3) years from the date of the special
       election, plus such period of time until the last day of June that follows the third
       anniversary of the special election, at which time an election for Retiree Trustees shall be
       held in accordance with Section 1.7.

Sec 1.7.   Procedures for election of Retiree Trustees

       The procedures for the election of the Retiree Trustees shall be as follows:

(1)    Notice. Notice of a primary election shall be sent to each Retiree by United States Mail.

(2)    Notice of Candidacy. A proposed candidate shall submit a notarized letter to the
       executive director notifying the Retirement System of his or her candidacy.

(3)    Ballot. Each candidate whose name appears on the ballot at any election held for the
       office of Retiree Trustee shall be identified by the title of the position the Retiree held at
       the time of retirement and by the word “incumbent” if the candidate is a current trustee
       seeking re-election. No ballot shall contain any organizational or political designation or
       mark. Rotation and arrangement of names on the ballot shall be in accordance with the
       rules and regulations of the Board.

(4)    Voting. Procedures regarding mailing of ballots, poll lists, custody of ballots, marking of
       ballots, return of ballots, handling of return envelopes received, and sealed ballot boxes
       shall be the same as those adopted and followed by the Board in the immediately
       preceding election of an active employee Trustee.




13-53846-tjt
13-53846-swr Doc
13-53846-tjt Doc
              Doc13433
                   8045-1Filed
                 12896
                 13048   Filed 08/31/21
                            Filed
                               09/13/18
                               04/19/19 - 3Entered
                                  10/22/14 Entered 08/31/21
                                            - Entered
                                                   09/13/18
                                                   04/19/19 11:39:35
                                                      10/22/14 03:48:29Page
                                                            13:49:01
                                                            14:15:17   Page 46
                                                                         Page  of
                                                                               of 210
                                                                            49 458224
                                                                                   of
                                        809
(5)    Procedures. Procedures regarding the selection and certification of successful candidates
       for nomination, the selection of Trustees from nominees, tie votes, and the destruction of
       ballots shall be the same as those adopted and followed by the Board in the immediately
       preceding election of an active employee Trustee.

(6)    Board Rules. Any matters relative to the election of the Retiree member of the Board not
       covered by this Section 1.7 shall be handled in accordance with such rules and
       regulations as the Board may adopt and Michigan law.

Sec 1.8.   Board of Trustees; Oath; Term; Vacancies

      Within ten days after appointment or election, each Trustee shall take an oath of office to
be administered by the City Clerk.

        The term of office for each elected Trustee under Sections 1.5(7), (8) and (10) shall be
three years. The term of office for the Trustee who is selected by the Board under Section 1.5(9)
shall be two years. The term of office for the Trustees appointed by the Mayor under Sections
1.5(11) and (12) shall be three years. Except as provided in Section 1.6(3), elected Trustees
holding office on June 30, 2014 shall serve the remainder of their terms.

        If a Trustee resigns or is removed by the other Trustees for cause, or if an elected or
appointed Trustee fails to attend three consecutive scheduled Board meetings without being
excused for cause by the Trustees attending such meetings, the Trustee shall be considered to
have resigned from the Board. If a vacancy occurs in the office of Trustee from any cause other
than expiration of a term, the vacancy for the unexpired term shall be filled within sixty days of
the date of said vacancy in the same manner as the office was previously filled. No vacancy
shall result by reason of a change in the rank or grade of a Trustee during the term of office.

Sec 1.9.   Board of Trustees; Officers and Employees

        The Board of Trustees shall elect from its membership a chairman and a vice chairman.
The executive director of the Retirement System or his or her representative shall serve as
secretary of the Board of Trustees. The Board may employ such special actuarial, medical and
other employees as shall be required, subject to the powers and authority reserved to the
Investment Committee and subject to the Public Employee Retirement System Investment Act, as
amended, MCL 38.1132 et seq.

Sec 1.10. Board of Trustees; Meetings; Rules of Procedure; Votes; Quorum

(1)    The Board shall hold regular meetings, at least one in each month, and shall designate the
       time and place thereof in advance. The Board shall adopt its own rules of procedure,
       including provisions for special meetings and notice thereof, and shall keep a record of
       proceedings. All meetings of the Board shall be public and are subject to the Michigan
       Open Meetings Act, MCL 15.261 et seq. All Board meetings shall be held within the City
       of Detroit.




13-53846-tjt
13-53846-swr Doc
13-53846-tjt Doc
              Doc13433
                   8045-1Filed
                 12896
                 13048   Filed 08/31/21
                            Filed
                               09/13/18
                               04/19/19 - 4Entered
                                  10/22/14 Entered 08/31/21
                                            - Entered
                                                   09/13/18
                                                   04/19/19 11:39:35
                                                      10/22/14 03:48:29Page
                                                            13:49:01
                                                            14:15:17   Page 47
                                                                         Page  of
                                                                               of 210
                                                                            50 459224
                                                                                   of
                                        809
(2)    Each Trustee shall be entitled to one vote on each question before the Board. A majority
       vote of the Trustees present shall be necessary for a decision by the Trustees at any
       meeting of the Board.

(3)    Eight members of the Board, four of whom must be elected members, shall constitute a
       quorum.

Sec 1.11. Board of Trustees; Compensation; Expenses

        All members of the Board of Trustees shall serve without additional compensation from
the City or the Retirement System; however Retiree Trustees shall receive a hourly stipend from
the Retirement System equal to the lowest rate of pay received by an active employee Trustee for
attending Board meetings, educational time and travel out of the City on official business of the
Retirement System. All Trustees shall be reimbursed from the Expense Fund for all actual,
reasonable and necessary expenses incurred in the performance of their duties as Trustees.

Sec 1.12. Rules for Administration of Funds.

       Subject to the limitations contained in this Combined Plan document, the Board of
Trustees shall, from time to time, establish rules and regulations for the administration of the
funds created by this Combined Plan document and for the transaction of its business.

Sec 1.13. Board of Trustees; Certain Data to be Kept

        The Board of Trustees shall keep, or cause to be kept, in convenient form, such data as
shall be necessary for the actuarial valuation of the various funds of the Retirement System and
for checking and compiling the experience of the Retirement System. The ordinary actuarial,
accounting and clerical services for the operation of the Retirement System shall be performed
by the employees of the Retirement System.

Sec 1.14. Board of Trustees; Annual Audit Report

        The Board shall render a report to the Mayor, the City Council and the Investment
Committee on or before the fifteenth day of January, showing the fiscal transactions of the
Retirement System for the year ending on the preceding thirtieth day of June, the amounts of
accumulated cash and securities in the various funds of the System, and the last balance sheet
showing the financial condition of the Retirement System by means of an actuarial valuation of
the assets and liabilities of the Retirement System.

Sec 1.15. Board of Trustees; Legal Advisors

(1)    The Board shall appoint legal advisors (including a general counsel) who shall be directly
       responsible to and shall hold office at the pleasure of the Board of Trustees. Any legal
       advisor to the Board of Trustees shall be an attorney licensed to practice law in the State
       of Michigan and shall be experienced in matters relating to pension systems. The
       qualifications of legal counsel shall be approved by the Board of Trustees.




13-53846-tjt
13-53846-swr Doc
13-53846-tjt Doc
              Doc13433
                   8045-1Filed
                 12896
                 13048   Filed 08/31/21
                            Filed
                               09/13/18
                               04/19/19 - 5Entered
                                  10/22/14 Entered 08/31/21
                                            - Entered
                                                   09/13/18
                                                   04/19/19 11:39:35
                                                      10/22/14 03:48:29Page
                                                            13:49:01
                                                            14:15:17   Page 48
                                                                         Page  of
                                                                               of 210
                                                                            51 460224
                                                                                   of
                                        809
(2)    Legal advisors to the Board of Trustees shall have such duties relative to pension matters
       as shall be assigned by the Board of Trustees.

(3)    Costs and expenses relative to the position of legal advisors to the Board shall be payable
       out of the assets of the Retirement System, subject to the provisions of the Public
       Employee Retirement System Investment Act, as amended, MCL 38.1132 et seq.

Sec 1.16. Board of Trustees; Medical Director

(1)    The Board shall appoint a Medical Director who is directly responsible to and shall hold
       office at the pleasure of the Board. The Medical Director shall be a physician who has not
       at any time been regularly or permanently employed by any department, board, or
       commission of the City, county, or state, has not held an elective, appointive, or salaried
       office in any city, county, or state government at any time, and is not eligible to
       participate in a retirement system maintained by the City. However, service as an intern
       in any city, county, or state hospital or sanitarium and service in any state military body
       shall not disqualify a physician for appointment as Medical Director.

(2)    The Medical Director shall arrange for and pass upon all medical examinations required
       under the provisions of the Combined Plan, and shall report in writing to the Board of
       Trustees his or her conclusions and recommendations on medical matters referred to it.

Sec 1.17. Designation of Actuary; Authority to Engage Additional Actuaries

        The Retirement System actuary as of July 1, 2014 shall continue to serve as such until
resignation or removal by the Board. In the event the Board desires to retain a new actuary, the
Board and the Investment Committee shall collectively participate in the evaluation and selection
of a qualified actuary. The Retirement System actuary shall be responsible for assisting the
Board and the Investment Committee in performing its actuarial duties and shall comply with all
requests for information or modeling requested by the Investment Committee, and shall attend
meetings of the Board and Investment Committee as requested, so as to allow the Investment
Committee to perform satisfactorily the rights and duties set forth in the Combined Plan, the
governance terms attached to the that certain Agreement by and between the Michigan
Settlement Administration Authority, the Retirement System, the General Retirement system for
the City of Detroit, Michigan (“GRS”), and the City (the “State Contribution Agreement”) as
Exhibit B (the “Governance Term Sheet”), and the Plan of Adjustment. Furthermore, the Board
shall not act on any recommendation made by the Retirement System’s actuary based on any
calculation, assumption or assessment rejected by the Investment Committee.

        Nothing herein shall be interpreted as limiting the Investment Committee’s authority to
engage an actuarial consulting firm other than the Retirement System’s actuary to perform
actuarial services deemed necessary to fulfill its fiduciary and other duties to the Retirement
System as set forth in the Governance Term Sheet and the Plan of Adjustment.

Sec 1.18. Board of Trustees; Adoption of Mortality and Other Tables of Experience and
          Rates of Interest; Limitations on Payments by the Retirement System




13-53846-tjt
13-53846-swr Doc
13-53846-tjt Doc
              Doc13433
                   8045-1Filed
                 12896
                 13048   Filed 08/31/21
                            Filed
                               09/13/18
                               04/19/19 - 6Entered
                                  10/22/14 Entered 08/31/21
                                            - Entered
                                                   09/13/18
                                                   04/19/19 11:39:35
                                                      10/22/14 03:48:29Page
                                                            13:49:01
                                                            14:15:17   Page 49
                                                                         Page  of
                                                                               of 210
                                                                            52 461224
                                                                                   of
                                        809
(1)    Subject to Section 15.1, the Board shall adopt such mortality and other tables of
       experience, and a rate or rates of interest, as shall be necessary for the operation of the
       System on an actuarial basis, provided, that the authority granted by this Section shall not
       permit or be used to provide for an interest rate which would violate the prohibitions of
       Subsection (2) or (3) of this Section.

(2)    The Retirement System and the Trustees charged with management of the System shall
       not make any payment to active or retired Members other than payments that are required
       by the governing documents of the Retirement System. This prohibition applies to all
       payments that are not authorized by this Combined Plan, whether such payments are
       those commonly referred to as a “thirteenth check” or by any other name.

(3)    Anything in this Combined Plan Document or any other document to the contrary
       notwithstanding, the annual actuarial interest rate assumption for the period commencing
       July 1, 2014 and ending June 30, 2023 shall be six and three-quarters percent (6.75%).

Sec 1.19. Board of Trustees; Annual Actuarial Valuation of Assets and Liabilities

        Subject to Section 15.1, each year, on the basis of such mortality and other tables of
experience, and such rate or rates of regular interest as the Board shall adopt pursuant to Section
1.18, the Board shall cause to be made an actuarial valuation of the assets and liabilities of the
Retirement System.

Sec 1.20. Board of Trustees; Powers and Duties; Fiduciary Status; Fiduciary Duties

        The Board of Trustees shall have such powers and duties as are necessary for the proper
administration of the Retirement System and the custody and investment of Retirement System
assets, other than those powers and duties reserved to the Investment Committee. To the extent
the Board exercises discretion with respect to investment of Retirement System assets, the Board
shall be an investment fiduciary as defined in the Public Employee Retirement System Investment
Act, as amended, MCL 38.1132 et seq., and a Board member shall discharge his or her duties
with respect to the Retirement System in compliance with the provisions of the Public Employee
Retirement System Investment Act, as amended, MCL 38.1132 et seq. A member of the Board of
Trustees shall discharge his or her duties with the care, skill and caution under the circumstances
then prevailing that a prudent person, acting in a like capacity and familiar with such matters,
would use in the conduct of an activity of like character and purpose. Board members shall
comply with all Board governance policies and procedures, including the Ethics and Code of
Conduct Policies, unless such compliance would violate the member’s fiduciary duties or
conflicts with the provisions set forth in this Combined Plan Document.

Sec 1.21. Investment Committee; Establishment; Purpose; Fiduciary Status; Fiduciary
          Duties

       As of the effective date the Plan of Adjustment, but subject to consummation of the State
Contribution Agreement, an Investment Committee is hereby created for the purpose of making
recommendations to, and approving certain actions by, the Board of Trustees and/or making
determinations and taking action under and with respect to certain investment management
matters relating to the Retirement System. The creation and operation of the Investment


13-53846-tjt
13-53846-swr Doc
13-53846-tjt Doc
              Doc13433
                   8045-1Filed
                 12896
                 13048   Filed 08/31/21
                            Filed
                               09/13/18
                               04/19/19 - 7Entered
                                  10/22/14 Entered 08/31/21
                                            - Entered
                                                   09/13/18
                                                   04/19/19 11:39:35
                                                      10/22/14 03:48:29Page
                                                            13:49:01
                                                            14:15:17   Page 50
                                                                         Page  of
                                                                               of 210
                                                                            53 462224
                                                                                   of
                                        809
Committee is controlled by the Governance Term Sheet. The Investment Committee shall
remain in effect for a period of not less than twenty years following the date of confirmation of
the Plan of Adjustment. The Investment Committee shall be an investment fiduciary as defined
in the Public Employee Retirement System Investment Act, as amended, MCL 38.1132 et seq. and
shall have all powers granted fiduciaries under the first sentence of MCL 38.1133(5) and (6).
The Investment Committee shall serve in a fiduciary capacity with respect to the investment
management of Retirement System assets, determination of the investment return assumptions,
and Board compliance with provisions of the governing documents of the Retirement System.
An Investment Committee member shall discharge his or her duties with respect to the
Retirement System in compliance with the provisions of the Public Employee Retirement System
Investment Act, as amended, MCL 38.1132 et seq. An Investment Committee member shall
discharge his or her duties with the care, skill and caution under the circumstances then
prevailing that a prudent person, acting in a like capacity and familiar with such matters, would
use in the conduct of an activity of like character and purpose. Investment Committee members
shall comply with all Board governance policies and procedures, including the Ethics and Code
of Conduct Policies, unless such compliance would violate the member’s fiduciary duties or
conflict with the provisions set forth in the Governance Term Sheet.

Sec 1.22. Investment Committee; Membership; Appointment

       The Investment Committee shall consist of nine (9) members, determined as follows:

(1)    Five independent members, at least two of whom must be residents of the State of
       Michigan, and none of whom may be a party in interest with respect to the Retirement
       System, as defined in as defined in Section 38.1132d(4) of the Public Employee
       Retirement System Investment Act, as amended, MCL 38.1132 et seq. Each independent
       Investment Committee member shall have expert knowledge or extensive experience
       with respect to either (a) economics, finance, or institutional investments, or (b)
       administration of public or private retirement plans, executive management, benefits
       administration or actuarial science. At least one of the independent Investment
       Committee members shall satisfy the requirements of (a) above and at least one of the
       independent Investment Committee members shall satisfy the requirements of (b) above.
       The initial independent Investment Committee members shall be selected by mutual
       agreement of the appropriate representatives of the State of Michigan, the City and the
       Board, in consultation with the Foundation for Detroit’s Future (the “Foundation”), and
       shall be named in the Plan of Adjustment. If one or more of the five initial independent
       Investment Committee members are not selected by mutual agreement prior to
       confirmation of the Plan of Adjustment, then the United States Bankruptcy Court, Eastern
       District of Michigan shall designate such number of independent Investment Committee
       members as necessary to bring the number of independent Investment Committee
       members to five (5);

(2)    Two Retirees who shall be appointed by the Board consisting of one elected retired
       Police Member and one elected retired Fire Member who are serving on the Board and
       who are receiving benefit payments under the Retirement System; and




13-53846-tjt
13-53846-swr Doc
13-53846-tjt Doc
              Doc13433
                   8045-1Filed
                 12896
                 13048   Filed 08/31/21
                            Filed
                               09/13/18
                               04/19/19 - 8Entered
                                  10/22/14 Entered 08/31/21
                                            - Entered
                                                   09/13/18
                                                   04/19/19 11:39:35
                                                      10/22/14 03:48:29Page
                                                            13:49:01
                                                            14:15:17   Page 51
                                                                         Page  of
                                                                               of 210
                                                                            54 463224
                                                                                   of
                                        809
(3)    Two Employee members who shall be appointed by the Board consisting of one Fire
       Department Employee and one Police Department Employee who are active members of
       the Board.



Sec 1.23. Investment Committee; Term; Resignation and Removal; Vacancies

       The term of office for the independent members of the Investment Committee shall be six
years; provided, however, that the initial term for the independent Investment Committee
members shall be determined as follows:

             Independent Member                                     Term of Office
                     (1)                                               2 years
                     (2)                                               3 years
                     (3)                                               4 years
                     (4)                                               5 years
                     (5)                                               6 years

        The term of office for a Retiree or Employee Investment Committee member shall be the
number of years remaining on such individual’s term of office as a member of the Board of
Trustees. Each Investment Committee member shall serve until his or her successor is appointed
at the expiration of his or her term of office, or until his or her death, incapacity, resignation or
removal, if earlier. Notwithstanding any provision of this Combined Plan document, an initial
independent Investment Committee member shall not be prohibited from becoming a successor
independent Investment Committee member after expiration of his or her initial term.

        An Investment Committee member may resign at any time by giving ninety days’ prior
written notice to the Investment Committee, the City and the Board, which notice or time period
may be waived by the Investment Committee. An Investment Committee member may be
removed from office by majority vote of the remaining Investment Committee members for any
of the following reasons: (a) the member is legally incapacitated from executing his or her duties
as a member of the Investment Committee and neglects to perform those duties; (b) the member
has committed a material breach of the provisions of the Retirement System or the policies or
procedures of the Retirement System and the removal of the member is in the interests of the
Retirement System or its Members and Beneficiaries; (c) the member is convicted of a violation
of law and the removal is accomplished by a vote of the members of the Investment Committee
in accordance with the voting procedure set forth in Section 1.24; or (d) if the member holds a
license to practice and such license is revoked for misconduct by any State or federal
government. A member who fails to attend four (4) consecutive scheduled meetings of the
Investment Committee shall be deemed to have resigned, unless in each case his or her absence
is excused for cause by the remaining members attending such meetings. In the event of any
removal or resignation, the Investment Committee shall by resolution declare the office of the
member vacated as of the date such resolution is adopted.




13-53846-tjt
13-53846-swr Doc
13-53846-tjt Doc
              Doc13433
                   8045-1Filed
                 12896
                 13048   Filed 08/31/21
                            Filed
                               09/13/18
                               04/19/19 - 9Entered
                                  10/22/14 Entered 08/31/21
                                            - Entered
                                                   09/13/18
                                                   04/19/19 11:39:35
                                                      10/22/14 03:48:29Page
                                                            13:49:01
                                                            14:15:17   Page 52
                                                                         Page  of
                                                                               of 210
                                                                            55 464224
                                                                                   of
                                        809
       Any vacancy occurring on the Investment Committee shall be filled within sixty (60)
days following the date of the vacancy for the unexpired portion of the term, in the same manner
in which the office was previously filled.

       Successor independent Investment Committee members shall be recommended by a
majority of the remaining independent Investment Committee members and shall be confirmed
by the Board and the Treasurer of the State of Michigan (“Treasurer”), in consultation with the
Foundation, in accordance with such rules and regulations as may be adopted by the Investment
Committee (provided that such rules are not inconsistent with the Governance Term Sheet or the
Plan of Adjustment). In the event the Board and the Treasurer cannot agree on a successor
independent Investment Committee member within thirty (30) days of the receipt of the
recommendation of the Investment Committee, the remaining independent Investment
Committee members shall appoint the successor independent Investment Committee member.

        In the event the United States Bankruptcy Court, Eastern District of Michigan appoints
one or more of the initial independent Investment Committee members, a successor to any such
independent Investment Committee member shall be appointed in the same manner as provided
in the preceding paragraph following three (3) weeks’ notice to the Board of the individuals
appointed, in accordance with such rules and regulations as may be adopted by the Investment
Committee (provided that such rules are not inconsistent with either the Governance Term Sheet
or the Plan of Adjustment).

       Successor Investment Committee members shall have the powers and duties conferred on
Investment Committee members herein.

Sec 1.24. Investment Committee; Operation; Meetings; Quorum; Voting

        The Investment Committee members shall select from among the independent members a
chair and a vice chair. The Investment Committee members shall select from among themselves
a secretary. The Investment Committee shall hold regular meetings, not less frequently than
once every other month, and shall hold special meetings as necessary. The Investment
Committee shall designate the time and place thereof in advance. The secretary or his or her
designee shall be responsible for providing meeting notices to the other Investment Committee
members. The Investment Committee shall adopt its own rules of procedure and shall keep a
record of proceedings. Notice and conduct of all Investment Committee meetings, both regular
and special, shall be subject to the Michigan Open Meetings Act, MCL 15.261 et seq. All
Investment Committee meetings shall be held within the City of Detroit.

        Five Investment Committee members shall constitute a quorum at any meeting, as long as
at least three of the independent Investment Committee members are in attendance. Each
independent Investment Committee member shall be entitled to one vote on each question before
the Investment Committee. Each Retiree and Employee member shall be entitled to one-half
vote on each question before the Investment Committee. Except as otherwise provided in the
Governance Term Sheet, at least four concurring votes shall be necessary for a decision by the
Investment Committee and each Investment Committee member shall be entitled to one vote on
each question before the Investment Committee.




13-53846-tjt
13-53846-swr Doc
13-53846-tjt Doc
              Doc13433
                   8045-1Filed
                 12896
                 13048   Filed 08/31/21
                            Filed
                               09/13/18
                               04/19/19- 10Entered
                                  10/22/14 Entered 08/31/21
                                            - Entered
                                                   09/13/18
                                                   04/19/19 11:39:35
                                                      10/22/14 03:48:29Page
                                                            13:49:01
                                                            14:15:17   Page 53
                                                                         Page  of
                                                                               of 210
                                                                            56 465224
                                                                                   of
                                        809
        An Investment Committee member may have his or her voting privileges temporarily
suspended by a 70% or higher vote of the other members if the member is indicted or sued by a
state or federal government for an alleged violation of the law that relates to his or her service on
the Investment Committee, or for other alleged financial crimes, including fraud.




13-53846-tjt
13-53846-swr Doc
13-53846-tjt Doc
              Doc13433
                   8045-1Filed
                 12896
                 13048   Filed 08/31/21
                            Filed
                               09/13/18
                               04/19/19- 11Entered
                                  10/22/14 Entered 08/31/21
                                            - Entered
                                                   09/13/18
                                                   04/19/19 11:39:35
                                                      10/22/14 03:48:29Page
                                                            13:49:01
                                                            14:15:17   Page 54
                                                                         Page  of
                                                                               of 210
                                                                            57 466224
                                                                                   of
                                        809
Sec 1.25. Investment Committee; Compensation; Expenses; Employment of Advisors

       Investment Committee members shall not receive any compensation from the Retirement
System for their services; Investment Committee members shall, however, be reimbursed for the
reasonable, actual and necessary expenses incurred in the performance of their duties. All
reasonable and proper expenses related to the administration of the Investment Committee,
including but not limited to the purchase of insurance, shall be payable out of the assets of the
Retirement System. The Investment Committee may retain actuarial, legal counsel, audit or
other professional or support personnel to provide advice to the Investment Committee as it
deems reasonably necessary to perform its functions, and such parties or persons may be
reasonably compensated from the assets of the Retirement System. Such engagements shall not
be subject to approval of the Board.

Sec 1.26. Investment Committee; Special Reporting Obligation

(1)    Beginning in calendar year 2015, pursuant to Section 6 of the State Contribution
       Agreement, the Investment Committee shall provide compliance reports to the Treasurer
       on a semi-annual basis and at such other times as the Treasurer reasonably may request
       (each, a “Compliance Report”) that certifies that the Investment Committee is not aware
       of any defaults under the State Contribution Agreement, or, if the Investment Committee
       is aware of a default under the State Contribution Agreement, specifically identifying the
       facts of such default.

(2)    In the event the Retirement System receives a written notice from the Treasurer declaring
       and specifically identifying the facts of an alleged default under the State Contribution
       Agreement (“Default Notice”), and such default is cured as provided in the State
       Contribution Agreement, the Investment Committee must provide to the Treasurer a
       written certification that (i) the default has been cured, and (ii) no material damages have
       been caused by the default that have not otherwise been remedied (the “Cure
       Certification”).

(3)    Beginning in calendar year 2015, the Investment Committee shall provide to the City not
       later than December 31 of each year evidence reasonably necessary to show that the
       internal controls governing the investment of Retirement System assets are in compliance
       with the applicable provisions of the Plan of Adjustment.

(4)    Beginning in calendar year 2015 and for each calendar year thereafter, as of a date which
       is not later than December 31 of each such calendar year the Investment Committee shall
       provide to the Foundation the following information:

       (a)    a copy of the audited annual financial statement and the corresponding
              management letter for the Retirement System for the Fiscal Year ending June 30
              of such calendar year, containing a non-qualified opinion of an independent
              external auditor to the Retirement System;

       (b)    a certification from the Chair of the Investment Committee on behalf of the
              Investment Committee (“Pension Certificate”) in a form reasonably acceptable to




13-53846-tjt
13-53846-swr Doc
13-53846-tjt Doc
              Doc13433
                   8045-1Filed
                 12896
                 13048   Filed 08/31/21
                            Filed
                               09/13/18
                               04/19/19- 12Entered
                                  10/22/14 Entered 08/31/21
                                            - Entered
                                                   09/13/18
                                                   04/19/19 11:39:35
                                                      10/22/14 03:48:29Page
                                                            13:49:01
                                                            14:15:17   Page 55
                                                                         Page  of
                                                                               of 210
                                                                            58 467224
                                                                                   of
                                        809
             the Foundation that, as of the date of the annual report (“Annual Report”) required
             to be provided by the City to the Foundation:

             (i)     the City is current in its obligation to contribute to Component II of the
                     Combined Plan determined in accordance with the Plan of Adjustment;

             (ii)    the Investment Committee has been operated in accordance with the terms
                     set forth in this Component I of the Combined Plan document; and

             (iii)   the City continues to maintain the pension governance terms reflected in
                     this Component I of the Combined Plan as of the effective date of the Plan
                     of Adjustment, without modification or amendment during the twenty (20)
                     year period following the effective date of the Plan of Adjustment, except
                     as required to comply with applicable federal law, including without
                     limitation to maintain the tax qualified status of the Retirement System
                     under the Internal Revenue Code, or to comply with the Plan of
                     Adjustment;

       (c)   a copy of (i) the Compliance Report covering the calendar year for which the
             Annual Report is made; (ii) any additional Compliance Reports provided during
             the calendar year for which the Annual Report is made as requested by the
             Treasurer; (iii) either the certificate of compliance or the Default Notice, within
             the meaning of Section 6 of the State Contribution Agreement, as applicable, that
             was provided to the Investment Committee by the Treasurer; and (iv) in the event
             that the Treasurer issued a Default Notice, the Cure Certification, within the
             meaning of Section 6 of the State Contribution Agreement, provided by the
             Investment Committee. Notwithstanding anything in this paragraph (c) to the
             contrary, if the parties to the State Contribution Agreement agree to revise the
             requirements of Section 6 of the State Contribution Agreement or the information
             required in the Compliance Report, in order to meet the obligations of this
             paragraph (c), the Investment Committee shall be required only to provide
             documentation to the Foundation that meets such revised requirements; and

       (d)   any additional information that may be reasonably requested by the Foundation
             from time to time.

       (e)   Beginning in calendar year 2016, before May 15th of each calendar year, the
             Investment Committee shall provide to the Chief Financial Officer of the City
             confirmation that, as of the date of the City’s report to the Foundation, there has
             been no impairment or modification of the information contained in the most
             recent Pension Certificate since the date of such Pension Certificate.




13-53846-tjt
13-53846-swr Doc
13-53846-tjt Doc
              Doc13433
                   8045-1Filed
                 12896
                 13048   Filed 08/31/21
                            Filed
                               09/13/18
                               04/19/19- 13Entered
                                  10/22/14 Entered 08/31/21
                                            - Entered
                                                   09/13/18
                                                   04/19/19 11:39:35
                                                      10/22/14 03:48:29Page
                                                            13:49:01
                                                            14:15:17   Page 56
                                                                         Page  of
                                                                               of 210
                                                                            59 468224
                                                                                   of
                                        809
                                ARTICLE 2. DEFINITIONS

Sec 2.1.   Definitions

        Unless a different definition is contained within this Combined Plan Document, or a
different meaning is plainly required by context, for purposes of this Combined Plan Document
the following words and phrases have the meanings respectively ascribed to them by this section:

(1)    Accumulated Mandatory Employee Contributions means the sum of all amounts deducted
       from the Compensation of a Member and credited to the Accumulated Mandatory
       Employee Contribution Fund for periods on and after July 1, 2014.

(2)    Accumulated Voluntary Employee Contributions means the total balance in a Member’s
       individual account under Component I of the Retirement System.

(3)    Actuarial Equivalent or Actuarially Equivalent means a Retirement Allowance or benefit
       amount having the same Actuarial Equivalent Value as another applicable benefit. The
       rates of interest adopted by the Board from time to time shall not violate the terms of the
       Plan of Adjustment.

(4)    Actuarial Equivalent Value means the value of an applicable Retirement Allowance or
       benefit amount, where values are calculated under generally accepted actuarial methods
       and using the applicable tables, interest rates and other factors established by the Board
       upon recommendation of the Investment Committee.

(5)    Administrative Rules and Regulations means rules and regulations promulgated by the
       Board of Trustees for the administration of the Retirement System and for the transaction
       of its business.

(6)    Age, Attainment of means the age an individual reaches on the day of his or her birthday.

(7)    Average Final Compensation means the average Compensation received by a Member
       during the five consecutive years of Credited Service which immediately precede the date
       of the Member’s last termination of City employment as an employee of the Police
       Department or the Fire Department. If a Member has less than five years of Credited
       Service, the Average Final Compensation shall be the average of the annual
       Compensation received by the Member during the Member’s total years of Credited
       Service.

(8)    Beneficiary means any person or persons (designated by a Member pursuant to
       procedures established by the Board) who are entitled to receive a Retirement Allowance
       or Pension payable from funds of the Retirement System due to the participation of a
       Member.

(9)    Board of Trustees or Board or Retirement Board means the Board of Trustees of the
       Police and Fire Retirement System of the City of Detroit.

(10)   City means the City of Detroit, Michigan, a municipal corporation.



13-53846-tjt
13-53846-swr Doc
13-53846-tjt Doc
              Doc13433
                   8045-1Filed
                 12896
                 13048   Filed 08/31/21
                            Filed
                               09/13/18
                               04/19/19- 14Entered
                                  10/22/14 Entered 08/31/21
                                            - Entered
                                                   09/13/18
                                                   04/19/19 11:39:35
                                                      10/22/14 03:48:29Page
                                                            13:49:01
                                                            14:15:17   Page 57
                                                                         Page  of
                                                                               of 210
                                                                            60 469224
                                                                                   of
                                        809
(11)   City Council or Council means the legislative body of the City.

(12)   Combined Plan means the Combined Plan for the Police and Fire Retirement System of
       the City of Detroit, Michigan, effective July 1, 2014, and as amended thereafter.

(13)   Compensation means a Member’s base salary or wages actually paid to the Member for
       personal services rendered to the Employer, excluding bonuses, overtime pay, payment of
       unused accrued sick leave, longevity pay, payment for unused accrued vacation, the cost
       or value of fringe benefits provided to the Member, termination or severance pay,
       reimbursement of expenses, or other extra payment of any kind. Compensation will
       include any amount which is contributed by the City to a plan or program pursuant to a
       salary reduction agreement and which is not includable in the income of the Member
       under Sections 125, 402(e)(3), 402(h) or 403(b) of the Internal Revenue Code or which is
       contributed by the City on behalf of a Member as provided in Section 9.3(3) and 9.5
       pursuant to a qualified “pick-up program”.

       For periods of time prior to July 1, 2014, the City shall provide to the Retirement System
       actual base salary or wages paid to Members using the best and most reliable sources of
       information available to the City. In the event the City is unable to provide actual base
       wages to the Retirement System, the City shall make reasonable estimates of each
       Member’s base salary or wages for purposes of determining a Member’s Compensation
       for periods prior to July 1, 2014.

       Notwithstanding the foregoing, for purposes of determining a Member’s Voluntary
       Employee Contributions, Compensation shall mean the gross salary or wages paid to the
       Member for personal services rendered to the City.

       The annual Compensation of each Member taken into account for the purposes of
       determining all benefits provided under the Retirement System for any determination
       period shall not exceed the limitation set forth in Code Section 401(a)(17) ($260,000 for
       the Plan Year commencing July 1, 2014). Such limitation shall be adjusted for the cost-
       of-living in accordance with Section 401(a)(17)(B) of the Internal Revenue Code. The
       cost-of-living adjustment in effect for a calendar year applies to any determination period
       beginning in such calendar year. If Compensation for any prior determination period is
       taken into account in determining a Member’s benefits for the current determination
       period, the Compensation for such prior determination period is subject to the applicable
       annual compensation limit in effect for that determination period. If a determination
       period consists of fewer than 12 months, the annual compensation limit is an amount
       equal to the otherwise applicable annual compensation limit multiplied by a fraction, the
       numerator of which is the number of months in the short determination period, and the
       denominator of which is 12.

(14)   Component I means the portion of the Retirement System described in this Combined
       Plan and which consists of:

       (a)    the 2014 Defined Benefit Plan, which is a qualified plan and trust pursuant to
              applicable sections of the Internal Revenue Code; and



13-53846-tjt
13-53846-swr Doc
13-53846-tjt Doc
              Doc13433
                   8045-1Filed
                 12896
                 13048   Filed 08/31/21
                            Filed
                               09/13/18
                               04/19/19- 15Entered
                                  10/22/14 Entered 08/31/21
                                            - Entered
                                                   09/13/18
                                                   04/19/19 11:39:35
                                                      10/22/14 03:48:29Page
                                                            13:49:01
                                                            14:15:17   Page 58
                                                                         Page  of
                                                                               of 210
                                                                            61 470224
                                                                                   of
                                        809
       (b)    the 2014 Defined Contribution Plan which is a qualified plan and trust pursuant to
              applicable sections of the Internal Revenue Code.

(15)   Component II means the portion of the Retirement System described in this Combined
       Plan and which consists of:

       (a)    the Defined Benefit Plan, which is a qualified plan and trust pursuant to
              applicable sections of the Internal Revenue Code; and

       (b)    the Defined Contribution Plan, which is a qualified plan and trust pursuant to
              applicable sections of the Internal Revenue Code.

(16)   Credited Service means service credited to a Member to the extent provided in Article 4
       of Component I of this Combined Plan Document.

(17)   Disability or Disabled: see Total Disability or Totally Disabled.

(18)   DFFA means the Detroit Fire Fighters Association.

(19)   DPCOA means the Detroit Police Command Officers Association.

(20)   DPLSA means the Detroit Police Lieutenants and Sergeants Association.

(21)   DPOA means the Detroit Police Officers Association.

(22)   DROP Account means the account established by the Board for a Member who is eligible
       for and who elects to participate in the DROP Program.

(23)   DROP Program means a program established for eligible Members pursuant to Article
       12.

(24)   Employee means an employee of the City’s Police Department who has taken an oath of
       office or a Fire Fighter providing services to the City, but does not include:

       (a)    individuals whose City services are compensated on a contractual or fee basis;

       (b)    any person during any period when such person is classified by the City as a non-
              common-law employee or an independent contractor for federal income tax and
              withholding purposes whose compensation for services is reported on a form
              other than Form W-2 or any successor form for reporting wages paid to and taxes
              withheld from employees, even if a court or administrative agency determines that
              such person is a common-law employee of the City;

       (c)    the Medical Director of the Retirement System.

       If a person described in (b) above is reclassified by the City as a common-law employee
       of the City and otherwise meets the definition of an Employee, the person will be eligible
       to participate in the Retirement System prospectively as of the actual date of such




13-53846-tjt
13-53846-swr Doc
13-53846-tjt Doc
              Doc13433
                   8045-1Filed
                 12896
                 13048   Filed 08/31/21
                            Filed
                               09/13/18
                               04/19/19- 16Entered
                                  10/22/14 Entered 08/31/21
                                            - Entered
                                                   09/13/18
                                                   04/19/19 11:39:35
                                                      10/22/14 03:48:29Page
                                                            13:49:01
                                                            14:15:17   Page 59
                                                                         Page  of
                                                                               of 210
                                                                            62 471224
                                                                                   of
                                        809
       reclassification only (and only to the extent such individual otherwise qualifies as an
       Employee).

(25)   Employer means the City.

(26)   Final Compensation means the annual compensation of a Member at the time of his or
       her termination of employment.

(27)   Fire Fighter means the rank in the Fire Department currently or formerly classified by
       the civil service commission as Fire Fighter.

(28)   Fire Member means an employee of the Fire Department of the City of Detroit who is a
       participant in the Retirement System.

(29)   Fiscal Year means the twelve month period commencing each July 1 and ending on the
       following June 30.

(30)   Hour of Service means (i) each hour for which a Member is paid or entitled to payment
       by the City for the performance of duties, and (ii) each hour for which a Member is
       directly paid or entitled to payment by the City for reasons other than the performance of
       duties (such as vacation, holiday, illness or approved leave of absence).

(31)   Internal Revenue Code or Code means the United States Internal Revenue Code of 1986,
       as amended.

(32)   Investment Committee means the committee established pursuant to Section 1.22 which
       shall have the powers and duties described herein.

(33)   Mandatory Employee Contributions mean the contributions made by a Member to the
       Retirement System pursuant to Section 9.3(3).

(34)   Medical Beneficiary means a Member who has retired from employment with the
       Employers and the spouses and dependents of such Member who are receiving post-
       retirement benefits in accordance with the terms of a retiree medical plan sponsored or
       maintained by an Employer.

(35)   Medical Benefits mean the provision of payments for certain sickness, accident,
       hospitalization and medical benefits within the meaning of Treasury Regulation section
       1.401-14(a), including dental, vision and mental health benefits, as designated by the
       City.

(36)   Medical Benefits Account means the bookkeeping account established under Section 17.1
       to provide for the payment of Medical Benefits on behalf of Medical Beneficiaries.

(37)   Medical Director means the physician appointed by the Board pursuant to Section 1.16.

(38)   Member means any Police Member or Fire Member who has not retired or died.




13-53846-tjt
13-53846-swr Doc
13-53846-tjt Doc
              Doc13433
                   8045-1Filed
                 12896
                 13048   Filed 08/31/21
                            Filed
                               09/13/18
                               04/19/19- 17Entered
                                  10/22/14 Entered 08/31/21
                                            - Entered
                                                   09/13/18
                                                   04/19/19 11:39:35
                                                      10/22/14 03:48:29Page
                                                            13:49:01
                                                            14:15:17   Page 60
                                                                         Page  of
                                                                               of 210
                                                                            63 472224
                                                                                   of
                                        809
(39)   Normal Retirement Age means for any Member Age fifty with twenty-five years of
       Credited Service, with the following transition period regarding payment of Component I
       benefits only:

                      Fiscal Year                                Age and Service
                         2015                                   Age 43 and 20 years
                         2016                                   Age 43 and 20 years
                         2017                                   Age 44 and 21 years
                         2018                                   Age 45 and 22 years
                         2019                                   Age 46 and 23 years
                         2020                                   Age 47 and 24 years
                   2021 and thereafter                          Age 50 and 25 years

       Pursuant to Code Section 411(e), as in effect in 1974, a Member shall be 100% vested in
       his accrued benefit under the Retirement System upon Attainment of Normal Retirement
       Age while in Service.

(40)   Notice to Members, Beneficiaries, and Retirees means a mailing using First Class United
       States Mail to the Members, Beneficiaries, and Retirees at their last known addresses.

(41)   Patrolman means the rank in the Police Department currently or formerly known as
       patrolman.

(42)   Pension Reserve means the present value of all payments to be made on account of any
       Retirement Allowance. Such Pension Reserve shall be computed upon the basis of such
       mortality and other tables of experience, and interest, as provided herein until June 30,
       2023 and, thereafter, as shall be adopted by the Board upon the recommendation of the
       Investment Committee.

(43)   Plan Actuary or Actuary means the enrolled actuary or actuarial firm appointed as
       provided in Section 1.17 to serve as technical advisor to the Investment Committee and
       the Board on matters regarding the funding and operation of the Retirement System and
       to perform such other duties as the Investment Committee or the Board may direct.

(44)   Plan Document or Combined Plan Document means this instrument, effective as of July
       1, 2014, with all amendments hereafter adopted.

(45)   Plan of Adjustment means the Plan for the Adjustment of Debts of the City of Detroit,
       which has been approved by the United States Bankruptcy Court in In re City of Detroit,
       Michigan, Case No. 13-53846.

(46)   Plan Year means the twelve month period commencing on July 1 and ending on June 30.

(47)   Police and Fire Retirement System of the City of Detroit or Retirement System means the
       Police and Fire Retirement System of the City of Detroit created and, prior to July 1,
       2014, memorialized in Title IX, Chapter VI, of the 1918 Detroit City Charter, as
       amended, continued in effect through the 1974, 1997 and 2012 Detroit City Charters,
       Article 47 of the Detroit City Code, Article 54 of the Detroit City Code of 1964, and



13-53846-tjt
13-53846-swr Doc
13-53846-tjt Doc
              Doc13433
                   8045-1Filed
                 12896
                 13048   Filed 08/31/21
                            Filed
                               09/13/18
                               04/19/19- 18Entered
                                  10/22/14 Entered 08/31/21
                                            - Entered
                                                   09/13/18
                                                   04/19/19 11:39:35
                                                      10/22/14 03:48:29Page
                                                            13:49:01
                                                            14:15:17   Page 61
                                                                         Page  of
                                                                               of 210
                                                                            64 473224
                                                                                   of
                                        809
       collective bargaining agreements and, on and after July 1, 2014, pursuant to Section 47-1-
       2 of the Detroit City Code, memorialized in this Combined Plan Document, as amended
       from time to time.

       The Retirement System consists of:

       (a)    The 2014 Defined Benefit Plan, which is described in Component I hereof;

       (b)    the Defined Contribution Plan, consisting of the Voluntary Employee
              Contribution Account, which are described in Component I hereof;

       (c)    the Frozen Defined Benefit Plan, which is described in Component II hereof; and

       (d)    the Frozen Defined Contribution Plan, which is described in Component II hereof.

       References to the words Retirement System in Component I of the Plan Document shall
       mean the provisions of the Defined Benefit Plan and Defined Contribution Plan
       described in Component I, unless a different meaning is plainly required by context.

(48)   Police Member means a Police Officer who has taken the oath of office as prescribed in
       the Detroit City Charter, excluding patrolmen of other City departments, privately
       employed patrolmen and special patrolmen, who is a participant in the Retirement
       System.

(49)   Police Officer means the rank in the Police Department currently or formerly known as
       Police Officer.

(50)   Prior Service means the service credit awarded to a Member before July 1, 2014 under
       the terms of the Retirement System as in effect on June 30, 2014, as certified by the
       Board of Trustees.

(51)   Retiree means a former Member who is receiving a Retirement Allowance from the
       Retirement System.

(52)   Retirement means a Member’s withdrawal from the employ of the City with a Retirement
       Allowance paid by the Retirement System.

(53)   Retirement Allowance means an annual amount payable in monthly installments by the
       Retirement System, whether payable for a temporary period or throughout the future life
       of a Retiree or Beneficiary.

(54)   Service means personal services rendered to the City by an employee of the Police
       Department or Fire Department, provided such person is compensated by the City for
       such personal services.

(55)   Spouse means the person to whom a Member is legally married under applicable law at
       the time a determination is made.




13-53846-tjt
13-53846-swr Doc
13-53846-tjt Doc
              Doc13433
                   8045-1Filed
                 12896
                 13048   Filed 08/31/21
                            Filed
                               09/13/18
                               04/19/19- 19Entered
                                  10/22/14 Entered 08/31/21
                                            - Entered
                                                   09/13/18
                                                   04/19/19 11:39:35
                                                      10/22/14 03:48:29Page
                                                            13:49:01
                                                            14:15:17   Page 62
                                                                         Page  of
                                                                               of 210
                                                                            65 474224
                                                                                   of
                                        809
(56)   Straight Life Retirement Allowance means payment of a Member’s Retirement
       Allowance over the Member’s lifetime.

(57)   Total Disability or Totally Disabled means:

       (a)    during the first twenty-four (24) months that a Member receives benefits from the
              Retirement System due to injury, illness or disease, that the Member is unable to
              perform, for wage or profit, the material and substantial duties of the Member’s
              occupation; and

       (b)    during all subsequent months that a Member receives benefits from the
              Retirement System due to illness, injury or disease, that the Member is unable to
              perform, for wage or profit, the material and substantial duties of any occupation
              for which the Member is suited, based on education, training and experience.

(58)   Vesting Service means service credited to a Member to the extent provided in Section 4
       of Component I of this Combined Plan Document.

(59)   Voluntary Employee Contributions mean the after-tax contributions made by an eligible
       Member to the Retirement System pursuant to Section 10.1.

(60)   Voluntary Employee Contributions Account means the account established pursuant to
       Section 10.3 for an eligible Member who elects to make Voluntary Employee
       Contributions.

      The following terms shall have the meanings given to them in the Sections of this
Combined Plan Document set forth opposite such term:

Accumulated Mandatory Employee Contribution Fund          Section 9.2(1)
Accumulated Voluntary Employee Contribution Fund          Section 9.2(2)
Annual Addition                                           Section 13.2(2)
Annual Report                                             Section 1.26(4)(b)
Authority                                                 Section 1.26(1)
compensation                                              Section 13.1(12)
Compliance Report                                         Section 1.26(1)
Cure Certification                                        Section 1.26(2)
current active                                            Section 9.3(3)
Default Notice                                            Section 1.26(2)
Deferred Retirement Option Plan Fund                      Section 9.2(3)
Deferred Retirement Option Plan Program (DROP)            Section 12.1
Differential Wage Payment                                 Section 4.4
Direct rollover                                           Section 18.8(1)(b)
Distributee                                               Section 18.8(1)(c)
Dollar Limit                                              Section 13.1(3)(b)
DRRB                                                      Section 5.6
Eligible retirement plan                                  Section 18.8(1)(d)
Eligible rollover distribution                            Section 18.8(1)(e)
Expense Fund                                              Section 9.2(7)


13-53846-tjt
13-53846-swr Doc
13-53846-tjt Doc
              Doc13433
                   8045-1Filed
                 12896
                 13048   Filed 08/31/21
                            Filed
                               09/13/18
                               04/19/19- 20Entered
                                  10/22/14 Entered 08/31/21
                                            - Entered
                                                   09/13/18
                                                   04/19/19 11:39:35
                                                      10/22/14 03:48:29Page
                                                            13:49:01
                                                            14:15:17   Page 63
                                                                         Page  of
                                                                               of 210
                                                                            66 475224
                                                                                   of
                                        809
Foundation                                                 Section 1.22
funding level                                              Section 9.5(3)
Governance Term Sheet                                      Section 1.17
Income Fund                                                Section 9.2(8)
ING                                                        Section 12.3(1)
investment management decision or investment               Section 16.2
management matter
limitation year                                            Section 13.1(2)
Medical Benefits Account Fund                              Section 9.2(4)
Medical Plans                                              Section 17.1
new employee                                               Section 9.3(3)
Option “A”. Joint and Seventy-Five Percent Survivor        Section 8.1(1)(c)
Allowance
Option “B”. Joint and Twenty-Five Percent Survivor         Section 8.1(1)(e)
Allowance
Option One. Cash Refund Annuity                            Section 8.1(1)(a)
Option Three. Joint and Fifty Percent Survivor             Section 8.1(1)(d)
Allowance
Option Two. Joint and One Hundred Percent Survivor         Section 8.1(1)(b)
Allowance
Pension Accumulation Fund                                  Section 9.2(5)
Pension Certificate                                        Section 1.26(4)(b)
Pension Improvement Factor (Escalator)                     Section 6.2
Plan of Adjustment                                         Section 1.3
Police and Fire Retirement System of the City of Detroit   Section 1.1
Pop-up Form                                                Section 8.1(2)(b)
Rate Stabilization Fund                                    Section 9.2(6)
Standard Form                                              Section 8.1(2)(a)
State Contribution Agreement                               Section 1.17
Straight Life Retirement Allowance                         Section 8.1(1)
Treasurer                                                  Section 1.23




13-53846-tjt
13-53846-swr Doc
13-53846-tjt Doc
              Doc13433
                   8045-1Filed
                 12896
                 13048   Filed 08/31/21
                            Filed
                               09/13/18
                               04/19/19- 21Entered
                                  10/22/14 Entered 08/31/21
                                            - Entered
                                                   09/13/18
                                                   04/19/19 11:39:35
                                                      10/22/14 03:48:29Page
                                                            13:49:01
                                                            14:15:17   Page 64
                                                                         Page  of
                                                                               of 210
                                                                            67 476224
                                                                                   of
                                        809
                                ARTICLE 3. MEMBERSHIP

Sec 3.1.   Eligible Employees

(1)    Except as provided in Section 3.2, the membership of the Retirement System shall consist
       of all persons who are employed with the Police and Fire Departments of the City and
       who are employed as Police Officers or Fire Fighters according to the rules and
       regulations of the respective Departments. An eligible Employee’s membership in the
       Retirement System shall be automatic; no eligible Employee shall have the option to elect
       to become a Member of the Retirement System.

(2)    Any appointive official of the Police Department or Fire Department appointed from the
       membership thereof shall be permitted to remain a Member, paying contributions and
       entitled to benefits as though he had remained in the rank, grade or position held at the
       date of his appointment.

(3)    Any Police Officer or Fire Fighter who, prior to being confirmed, shall be killed or
       Totally Disabled as the result of the performance of active duty, shall be deemed to have
       been a Member as of his or her date of death.

(4)    Any Member who shall be transferred to a civilian position in his Department shall
       continue as a Member, subject to all the obligations of a Member.

Sec 3.2.   Cessation of Membership; Re-Employment

(1)    If a Member dies, or is separated from service with the City by resignation, dismissal,
       retirement or disability, he shall cease to be a Member. A Member who elects to
       participate in the DROP Program under Component I, Component II or both shall be
       considered to have separated from service with the City by reason of retirement and shall
       neither accrue a benefit under the Retirement System nor be required to make Mandatory
       Employee Contributions to the Retirement System pursuant to Section 9.3(3) or 9.5 or
       permitted to make Voluntary Employee Contributions pursuant to Section 10.1.

(2)    If a Member ceases to be a Member under paragraph (1) other than by reason of
       participation in the DROP Program and later becomes a Police Officer or Fire Fighter
       other than in the position of Police Assistant, he shall again become a Member, subject to
       the obligations of a Member.

(3)    If a Member ceases to be a Member under paragraph (1) and later becomes employed as a
       Police Assistant, such Member shall not become a Member upon reemployment. If such
       Member was receiving a Retirement Allowance from the Retirement System prior to his
       or her date of rehire, such Retirement Allowance shall not be suspended during the period
       of the Member’s reemployment as a Police Assistant.

(4)    Retirement benefits for a Retiree who returns to active full time employment other than
       as a Police Assistant shall be subject to the following:




13-53846-tjt
13-53846-swr Doc
13-53846-tjt Doc
              Doc13433
                   8045-1Filed
                 12896
                 13048   Filed 08/31/21
                            Filed
                               09/13/18
                               04/19/19- 22Entered
                                  10/22/14 Entered 08/31/21
                                            - Entered
                                                   09/13/18
                                                   04/19/19 11:39:35
                                                      10/22/14 03:48:29Page
                                                            13:49:01
                                                            14:15:17   Page 65
                                                                         Page  of
                                                                               of 210
                                                                            68 477224
                                                                                   of
                                        809
       (a)      A Retiree who returns to work will have his Retirement Allowance suspended
                upon re-employment. The variable Pension Improvement Factor (Escalator) shall
                not be added to the amount of the original Retirement Allowance during the
                Retiree’s re-employment period.

       (b)      A Retiree who returns to work will be entitled to receive a second Retirement
                Allowance in accordance with the provisions of the Retirement System in effect
                during his re-employment period.

       (c)      A Retiree’s Average Final Compensation and Credited Service for purposes of
                determining the Retiree’s second Retirement Allowance will be based upon the
                Compensation and Credited Service earned by the Retiree after he returns to
                work.

       (d)      An individual who retires for a second time will not be allowed to change the
                payment option selected by the Member with respect to the original Retirement
                Allowance. However, the individual may select a separate payment option with
                respect to his second Retirement Allowance.

Sec 3.3.     Report From City

        It shall be the duty of the City to submit to the Board of Trustees a statement showing the
name, title, compensation, duties, date of birth, date of hire, and length of service of each
Member, and such other information as the Board of Trustees may require or reasonably request
for proper administration of the Retirement System.




13-53846-tjt
13-53846-swr Doc
13-53846-tjt Doc
              Doc13433
                   8045-1Filed
                 12896
                 13048   Filed 08/31/21
                            Filed
                               09/13/18
                               04/19/19- 23Entered
                                  10/22/14 Entered 08/31/21
                                            - Entered
                                                   09/13/18
                                                   04/19/19 11:39:35
                                                      10/22/14 03:48:29Page
                                                            13:49:01
                                                            14:15:17   Page 66
                                                                         Page  of
                                                                               of 210
                                                                            69 478224
                                                                                   of
                                        809
                               ARTICLE 4. SERVICE CREDIT

Sec 4.1.   Credited Service

(1)    The Board shall keep an accurate record of each Member’s accumulated Service credit
       from the date of commencement of employment with the City to the date of termination
       of employment with the City.

(2)    A Member shall be credited with one month of Credited Service for each calendar month
       during which he performs one hundred forty (140) or more Hours of Service for the City
       as a Police Officer or Fire Fighter beginning on the later of (i) July 1, 2014 or (ii) his date
       of hire with the City as a Police Officer or Fire Fighter and ending on the date his
       employment with the City as a Police Officer or Fire Fighter is terminated. Service shall
       be credited in years and twelfths (1/12th) of a year. Not more than one-twelfth (1/12th) of
       a year of Credited Service shall be credited to a Member on account of all Service
       rendered to the City in a calendar month. Not more than one year of Credited Service
       shall be credited to a Member on account of all Service rendered to the City in any period
       of 12 consecutive months.

(3)    Not more than one month of Credited Service shall be granted for any period of more
       than one month during which the Member is absent without pay; notwithstanding the
       foregoing, any Member who shall be suspended from duty and subsequently reinstated to
       duty without further disciplinary action shall receive credit for the time of such period of
       suspension.

(4)    Solely for purposes of determining eligibility for a retirement benefit under Sections 5.1
       and 5.4, a Member shall be credited with the sum of his Prior Service as determined by
       the Board and his Credited Service on and after July 1, 2014 determined under Section
       4.1(2). The period of time during which a Member is on layoff from the service of the
       City shall be included in the Member’s Credited Service solely for the purposes of
       determining whether the Member has attained his Normal Retirement Age for purposes
       of Section 5.1.

Sec 4.2.   Vesting Service

(1)    A Member shall be credited with a year of Vesting Service for each Plan Year
       commencing on or after July 1, 2014 during which the Member performs 1,000 or more
       Hours of Service for the City.

(2)    A Member’s total Vesting Service shall be the sum of his Prior Service and his Service
       determined under Section 4.2(1).

Sec 4.3.   Service Credit; Military Service

       A Member who enters the military service of the United States while employed with the
City shall have the period of such military service credited as City Service in the same manner as
if the Member had served the City without interruption, provided that (1) the Member’s entry
into such military service and re-employment thereafter shall be in accordance with applicable



13-53846-tjt
13-53846-swr Doc
13-53846-tjt Doc
              Doc13433
                   8045-1Filed
                 12896
                 13048   Filed 08/31/21
                            Filed
                               09/13/18
                               04/19/19- 24Entered
                                  10/22/14 Entered 08/31/21
                                            - Entered
                                                   09/13/18
                                                   04/19/19 11:39:35
                                                      10/22/14 03:48:29Page
                                                            13:49:01
                                                            14:15:17   Page 67
                                                                         Page  of
                                                                               of 210
                                                                            70 479224
                                                                                   of
                                        809
laws, ordinances, and regulations of the State of Michigan and the City, (2) he or she is re-
employed by the City upon completion of such military service, and (3) the Member contributes
to the Retirement System the Mandatory Employee Contributions that would have been made by
the Member but for the Member’s military service. The Member shall be permitted to make
such contributions in accordance with Code Section 414(u) and regulations thereunder. During
the period of military service and until return to City employment, the Member’s Mandatory
Employee Contributions to the Retirement System shall be suspended.

Sec 4.4.   Service Credit; Qualified Military Service

        Notwithstanding any provision of this Combined Plan Document to the contrary,
contributions, benefits, and service credit with respect to qualified military service under
Component I, shall be provided in accordance with Code Section 414(u). Notwithstanding
anything to the contrary herein, if a Member dies while performing qualified military service (as
defined in Code Section 414(u)), to the extent required by Code Section 401(a)(37), the survivors
of the Member are entitled to any additional benefits (if any, and other than benefit accruals
relating to the period of qualified military service) provided under the Retirement System as if
the Member had resumed and then terminated employment on account of death.

        Notwithstanding anything to the contrary herein, if the City decides to provide
Differential Wage Payments to individuals who are performing service in the uniformed services
(as defined in Chapter 43 of Title 238, United States Code) while on active duty for a period of
more than thirty days, such Differential Wage Payment will be treated as compensation under the
Code Section 415(c)(3) limits, but not for purposes of benefit accruals under the Retirement
System. For these purposes the term “Differential Wage Payment” means a payment defined in
Code Section 3401(h)(2) that is made by the City to an individual who is performing service in
the uniformed services while on active duty for a period of more than thirty days.




13-53846-tjt
13-53846-swr Doc
13-53846-tjt Doc
              Doc13433
                   8045-1Filed
                 12896
                 13048   Filed 08/31/21
                            Filed
                               09/13/18
                               04/19/19- 25Entered
                                  10/22/14 Entered 08/31/21
                                            - Entered
                                                   09/13/18
                                                   04/19/19 11:39:35
                                                      10/22/14 03:48:29Page
                                                            13:49:01
                                                            14:15:17   Page 68
                                                                         Page  of
                                                                               of 210
                                                                            71 480224
                                                                                   of
                                        809
                      ARTICLE 5. ELIGIBILITY FOR RETIREMENT

Sec 5.1.     Eligibility for Unreduced Normal Retirement Benefit

        Any Member who attains his Normal Retirement Age while employed by the City may
retire upon written application filed with the Board setting forth the date on which the Member
desires to be retired. The date of retirement shall be effective as of the first day following the
later of (i) the Member’s last day on the City payroll, or (ii) the date the Member executes and
files an application for retirement, notwithstanding that the Member may have separated from
Service during the notification period. Such a Member shall be entitled to receive an unreduced
Retirement Allowance calculated as provided in Section 6.1 and payable in a form of payment
selected by the Member pursuant to Section 8.1.

Sec 5.2.     Eligibility for Deferred Vested Retirement Benefit

        Any Member who terminates employment with the City prior to satisfying the
requirements for receipt of a retirement benefit under Section 5.1 and who is credited with ten
(10) or more years of Vesting Service upon his or her termination of employment (regardless of
Age) shall be entitled to receive an unreduced Retirement Allowance commencing at any time
following his Attainment of Age sixty-two. At a Member’s election, the Member may begin
receiving a Retirement Allowance following his Attainment of Age fifty-five, actuarially reduced
for early commencement, in lieu of an unreduced Retirement Allowance beginning at age sixty-
two. Deferred vested retirement benefits shall be payable in accordance with a form of payment
selected by the Member pursuant to Section 8.1.

Sec 5.3.     Eligibility for Disability Retirement Benefit – Duty Disability

(1)    If, prior to attainment of his Normal Retirement Date, a Member shall become Totally
       Disabled for duty by reason of injury, illness or disease resulting from performance of
       duty and if, pursuant to Section 5.6, the Board shall find such injury, illness or disease to
       have resulted from the performance of duty, on written application to the Board by or on
       behalf of such Member or by the head of his Department such Member shall be retired;
       notwithstanding that during such period of notification he or she may have separated
       from service and provided further that the Medical Director, after examination of such
       Member shall certify to the Board the Member’s Total Disability. A Member who retires
       as a result of duty disability shall receive for a period of twenty-four months the sum of:

       (a)      a basic benefit equal to fifty percent (50%) of his Final Compensation at the time
                his duty disability retirement begins, and

       (b)      a supplemental benefit equal to sixteen and two-thirds percent (16-2/3%) of his
                Final Compensation at the time his duty disability retirement begins.

       Subject to Section 9.5, on the first day of each Plan Year, a Member’s duty disability
       benefit will be increased as provided in Section 6.2.

(2)    After a Member receives benefits hereunder for a period of twenty-four months, the
       Board will determine whether the Member is disabled from any occupation. If the



13-53846-tjt
13-53846-swr Doc
13-53846-tjt Doc
              Doc13433
                   8045-1Filed
                 12896
                 13048   Filed 08/31/21
                            Filed
                               09/13/18
                               04/19/19- 26Entered
                                  10/22/14 Entered 08/31/21
                                            - Entered
                                                   09/13/18
                                                   04/19/19 11:39:35
                                                      10/22/14 03:48:29Page
                                                            13:49:01
                                                            14:15:17   Page 69
                                                                         Page  of
                                                                               of 210
                                                                            72 481224
                                                                                   of
                                        809
       Member is disabled from any occupation, the Member shall continue to receive the
       benefit provided in paragraphs (1)(a) and (1)(b) until such time as the Member would
       have attained twenty-five years of Credited Service had he continued in active Service
       with the City. At that time, the Member shall continue to receive the benefit described in
       paragraph 1(a) above; however, benefits described in paragraph (1)(b) above will cease.
       If the Member is not disabled from any occupation, he shall continue to receive the
       benefit described in paragraph (1)(a) above; benefits described in paragraph 1(b) will
       cease.

(3)    In the event a Member receiving duty disability benefits has attained twenty-five years of
       Credited Service, duty disability benefits shall continue to be paid to the Member until
       the earlier of (i) the Member’s Attainment of Age sixty-five, or (ii) the date the Member
       ceases to be Totally Disabled as determined by the Board. Upon termination of disability
       or Attainment of Age sixty-five, a Member with twenty-five years of Credited Service
       shall be eligible to receive a Retirement Allowance as provided in Section 6.1. The
       amount of such Retirement Allowance shall be equal to the amount which would have
       been payable to the Member if the Member’s conversion from duty disability retirement
       to a Retirement Allowance had occurred on the date the Member attained twenty-five
       years of Credited Service.

(4)    If a Member on duty disability retirement returns to active Service with the City and shall
       re-qualify for duty disability retirement for the same or related reasons within twenty-four
       months of his return to active Service, then the disability shall be deemed a continuation
       of the prior Total Disability and the period of the Member’s active Service following the
       return to work will not qualify the Member to be entitled to a new initial determination of
       disability for purposes of determining the benefit payable to the Member. Instead, such
       Member will return to duty disability retirement benefits based on the number of months
       of disability with which the Member was credited at the time of his return to active
       Service, as if there had not been a break in his period of duty disability retirement.

(5)    During the period a Member is eligible to receive duty disability benefits under this
       Section 5.3, the Member shall continue to be credited with Credited Service until the
       Member accrues twenty-five years of Credited Service, at which time accrual of Credited
       Service shall cease.

(6)    In the event that a recipient of a duty disability retirement benefit receives earned income
       from gainful employment during a calendar year, the amount of the Member’s disability
       benefit payable during the next subsequent Plan Year will be adjusted so it does not
       exceed the difference between (i) the Member’s base salary at the date of duty disability,
       increased by the variable Pension Improvement Factor (Escalator) (if any) applicable to
       such benefit pursuant to Section 6.2 multiplied by the number of full Plan Years from the
       date of the Member’s duty disability to the year in which the earnings offset is applied,
       and (ii) the amount of the Member’s remuneration from gainful employment during the
       prior calendar year. The amount of income received by a Member shall be determined by
       the Board based upon information received from the Member or based upon information
       secured from other reliable sources. Furnishing such information to the Board at such




13-53846-tjt
13-53846-swr Doc
13-53846-tjt Doc
              Doc13433
                   8045-1Filed
                 12896
                 13048   Filed 08/31/21
                            Filed
                               09/13/18
                               04/19/19- 27Entered
                                  10/22/14 Entered 08/31/21
                                            - Entered
                                                   09/13/18
                                                   04/19/19 11:39:35
                                                      10/22/14 03:48:29Page
                                                            13:49:01
                                                            14:15:17   Page 70
                                                                         Page  of
                                                                               of 210
                                                                            73 482224
                                                                                   of
                                        809
       times as the Board shall require shall be a condition for the Member’s continued
       eligibility for duty disability benefits.

Sec 5.4.     Eligibility for Disability Retirement Benefit – Non-Duty Disability

(1)    Upon the application of a Member or the Member’s Department head, a Member who
       becomes totally and permanently disabled prior to his or her Normal Retirement Date in
       the employ of the City not resulting from the performance of duty shall be retired by the
       Board; provided that the Medical Director shall certify to the Board after a medical
       examination, that such Member is mentally or physically totally and permanently
       disabled for the further performance of duty to the City. Such a Member shall receive the
       following applicable benefits:

       (a)      If such Member has less than five years of Credited Service at the time of his
                disability retirement, his Accumulated Mandatory Employee Contributions
                standing to his credit in the Accumulated Mandatory Employee Contributions
                Fund shall be returned to him, or at his option he shall receive a cash refund
                annuity which shall be the actuarial equivalent of his Accumulated Mandatory
                Employee Contributions.

       (b)      If such Member has five or more years of Credited Service at the time of his
                disability retirement, he shall receive a disability Retirement Allowance computed
                in accordance with the provisions of Section 6.1 payable in any of the optional
                forms provided in Section 8.1 hereof. His annual Straight Life Retirement
                Allowance shall not be less than twenty per cent (20%) of his Average Final
                Compensation.

(2)    If a Member receiving non-duty disability retirement benefits is or becomes engaged in a
       gainful occupation, business, or employment paying more than the difference between
       the disabled Member’s Retirement Allowance and Average Final Compensation, the
       Member’s Retirement Allowance shall be reduced by the amount of such difference. If
       the amount of the Retiree’s earnings changes, the Retirement Allowance may be adjusted
       accordingly. The amount of income received by a Member shall be determined by the
       Board based upon information received from the Member or based upon information
       secured from other reliable sources. Furnishing such information to the Board at such
       times as the Board shall require shall be a condition for the Member’s continued
       eligibility for non-duty disability benefits.

Sec 5.5.     Disability Retirees; Reexamination

(1)    At least once each year during each year following the retirement of a Member under
       Section 5.3 or Section 5.4, the Board shall require that such disability Retiree who has not
       attained his Normal Retirement Age undergo a medical examination, to be made by, or
       under the direction of the Medical Director; provided, however, that medical
       examinations shall not be required if the Medical Director determines that the Retiree’s
       condition is permanent and there is no need for further reexamination. Retirees shall be
       reimbursed for reasonable costs actually incurred by the Retirees in connection with such



13-53846-tjt
13-53846-swr Doc
13-53846-tjt Doc
              Doc13433
                   8045-1Filed
                 12896
                 13048   Filed 08/31/21
                            Filed
                               09/13/18
                               04/19/19- 28Entered
                                  10/22/14 Entered 08/31/21
                                            - Entered
                                                   09/13/18
                                                   04/19/19 11:39:35
                                                      10/22/14 03:48:29Page
                                                            13:49:01
                                                            14:15:17   Page 71
                                                                         Page  of
                                                                               of 210
                                                                            74 483224
                                                                                   of
                                        809
       examinations. Should any such Retiree who has not attained Normal Retirement Age fail
       to submit to a required medical examination, the Retiree’s Retirement Allowance may be
       suspended by the Board until the examination is completed. Should such failure continue
       for one year, all of the disability Retiree’s rights in and to the duty or non-duty disability
       Retirement Allowance may be revoked by the Board. If upon such examination of a
       Retiree, the examiner reports that the Retiree is no longer Totally Disabled, and such
       report is concurred in by the Board, the Retiree shall be restored to active service with the
       City and the Retirement Allowance paid pursuant to Section 5.3 or Section 5.4 shall be
       suspended until the Retiree terminates active Service with the City.

(2)    A disabled Retiree who has been, or shall be, reinstated to active Service in the employ of
       the City shall again become a Member. All Credited Service at the time of the disability
       retirement shall be restored to the Member.

Sec 5.6.     Disability Benefits; Procedures for Determination of Disability

(1)    The Board shall establish procedures for determining whether a Member is Totally
       Disabled. Such procedures shall be consistent with any collective bargaining agreements
       between the City and the unions covering Police Employees and Fire Employees.

(2)    If a Member is determined to be Totally Disabled under Section 5.3(1) or 5.4(1), the
       Board or its designee will examine the pension file, including the submissions of the
       Member and the Police or Fire Department, to determine if there is any dispute as to
       whether the disability “resulted from the performance of duty” within the meaning of the
       Combined Plan. If it is undisputed that the disability did result from the performance of
       duty, the Board will grant duty disability retirement benefits. If it is undisputed that the
       disability did not result from the performance of duty, the Board will grant non-duty
       disability retirement benefits, provided the Member meets the other conditions of
       eligibility. If the performance of duty issue is in dispute, the Board will refer the matter
       to arbitration by a member of the Disability Retirement Review Board (“DRRB”). The
       decision of the DRRB member as to whether the disability resulted from the performance
       of duty shall be final and binding upon the Member, the Department and the Board. The
       DRRB shall consist of three qualified arbitrators who will be individually assigned in
       rotating order to decide the matters referred to arbitration by the Board. The three
       members of the DRRB shall be disinterested persons qualified as labor arbitrators and
       shall be selected in accordance with agreements between the City and the unions
       representing Members. The procedure for the termination of DRRB members and the
       selection of new DRRB members also shall be carried out in accordance with the
       agreements between the City and the unions representing Members.

(3)    The hearing before a member of the DRRB will be conducted in accordance with the
       following procedures:

       (a)      The Member and the City will have the right to appear in person or otherwise may
                be represented by counsel if they wish and will be afforded an equal opportunity
                to present evidence relevant to the issues;




13-53846-tjt
13-53846-swr Doc
13-53846-tjt Doc
              Doc13433
                   8045-1Filed
                 12896
                 13048   Filed 08/31/21
                            Filed
                               09/13/18
                               04/19/19- 29Entered
                                  10/22/14 Entered 08/31/21
                                            - Entered
                                                   09/13/18
                                                   04/19/19 11:39:35
                                                      10/22/14 03:48:29Page
                                                            13:49:01
                                                            14:15:17   Page 72
                                                                         Page  of
                                                                               of 210
                                                                            75 484224
                                                                                   of
                                        809
       (b)    A court reporter will be present and make a stenographic record of the
              proceedings;

       (c)    The hearing will be closed to the public, except that the Member may select one
              person to be with him or her in the hearing room; provided, however, that person
              may not testify;

       (d)    The witnesses will be sequestered;

       (e)    The witnesses will be sworn by the court reporter and testify under oath;

       (f)    The Member may not be called by the City as an adverse witness;

       (g)    The DRRB member will apply the rules of evidence and follow the procedures
              which are customarily applied and followed in labor arbitration cases;

       (h)    If the Member wishes to have an employee of the City released from duty to
              appear as a witness on his or her behalf, the Member may so inform the Board in
              writing which, in turn, will submit a written request to the appropriate Department
              executive for the release of the employee for the purpose of so testifying;

       (i)    The DRRB member will afford the parties an opportunity for the presentation of
              oral argument and/or the submission of briefs;

       (j)    The DRRB member will issue a written decision containing credibility resolutions
              as necessary, findings of fact and conclusions with respect to all relevant issues in
              dispute;

       (k)    The authority of the DRRB member is limited to deciding whether or not the
              Member’s disability “resulted from the performance of duty” within the meaning
              of the Combined Plan. The DRRB member shall have no authority to add to,
              subtract from, modify or disregard the terms of the Combined Plan: and

       (l)    The costs associated with the hearing, including the arbitrator’s fees and expenses
              and the court reporter’s fees and expenses, will be paid by the Retirement System.

(4)    If a disability Retiree is determined by the Board to no longer be Totally Disabled, he or
       she may appeal that determination within seven (7) days thereof by filing a written
       request with the Board for a re-examination. The Board shall promptly arrange for such
       re-examination. The Member’s disability benefits will be continued pending that final
       and binding medical finding, and if the finding is that the Member is no longer Totally
       Disabled, his or her disability benefits will be further continued while the Police or Fire
       Department conducts such examinations and/or investigations as necessary to determine
       whether the Member is qualified for reappointment to active duty. In the event that the
       examinations and/or investigations conducted by the Police Department result in a
       determination that a Member represented by DPLSA is not qualified, for medical reasons,
       for reappointment to active duty, disability benefits will be continued.




13-53846-tjt
13-53846-swr Doc
13-53846-tjt Doc
              Doc13433
                   8045-1Filed
                 12896
                 13048   Filed 08/31/21
                            Filed
                               09/13/18
                               04/19/19- 30Entered
                                  10/22/14 Entered 08/31/21
                                            - Entered
                                                   09/13/18
                                                   04/19/19 11:39:35
                                                      10/22/14 03:48:29Page
                                                            13:49:01
                                                            14:15:17   Page 73
                                                                         Page  of
                                                                               of 210
                                                                            76 485224
                                                                                   of
                                        809
(5)    The Board shall not act upon or grant the application filed by a Member who, although he
       or she is not capable of performing the full duties of a Police Employee or Fire
       Employee, has not suffered any diminishment of his or her base wages or benefits
       because he or she is either:

       (a)      regularly assigned to a position, the full duties of which he or she is capable of
                performing; or

       (b)      assigned to a restricted duty position, unless the Member’s Department advises
                that it intends to seek a disability retirement for the Member in the foreseeable
                future.

(6)    The provisions in paragraph (5) above are not intended to and will not:

       (a)      affect the right of a Member to seek a disability retirement when no restricted
                duty position is available; or

       (b)      restrict in any way the existing authority of the Chief of Police or the Fire
                Commissioner to seek a duty or non-duty disability retirement for a Member for
                that Member at that time to request a duty or non-duty disability retirement.

Sec 5.7.     Return of Accumulated Mandatory Contributions to Non-Vested Member

        If a Member ceases employment with the City before becoming eligible for a Retirement
Allowance under Section 5.1 or 5.2 or a disability Retirement Allowance pursuant to Section 5.3
or 5.4, the Member may elect to receive distribution of the Accumulated Mandatory Employee
Contributions made to the Retirement System by such Member. If a Member elects to receive
his Accumulated Mandatory Employee Contributions, such amounts shall be paid to the Member
in a lump sum payment or in equal monthly installments for a period not to exceed three years,
according to such rules and regulations as the Board may adopt from time to time.

Sec 5.8.     Benefits Offset by Compensation Benefits; Subrogation

(1)    Any amounts which may be paid or payable to a Member, Retiree, or Beneficiary on
       account of disability or death under the provisions of any Workers’ Compensation,
       pension, or similar law, except federal Social Security old-age and survivors’ and
       disability insurance benefits, shall be an offset against any amounts payable from funds
       of the Retirement System (Component I and Component II combined) on account of the
       same disability or death. If the present value of the benefits payable under said Workers’
       Compensation, pension, or similar law, is less than the Pension Reserve for the
       Retirement Allowance payable by the Retirement System (under both Component I and
       Component II), the present value of the said Workers’ Compensation, pension, or similar
       legal benefit shall be deducted from the amounts payable by the Retirement System
       (under both Component I and Component II), and such amounts as may be provided by
       the Retirement System, so reduced, shall be payable as provided in this Combined Plan
       Document.




13-53846-tjt
13-53846-swr Doc
13-53846-tjt Doc
              Doc13433
                   8045-1Filed
                 12896
                 13048   Filed 08/31/21
                            Filed
                               09/13/18
                               04/19/19- 31Entered
                                  10/22/14 Entered 08/31/21
                                            - Entered
                                                   09/13/18
                                                   04/19/19 11:39:35
                                                      10/22/14 03:48:29Page
                                                            13:49:01
                                                            14:15:17   Page 74
                                                                         Page  of
                                                                               of 210
                                                                            77 486224
                                                                                   of
                                        809
(2)    In the event a person becomes entitled to a pension payable by the Retirement System
       because of an accident or injury caused by the act of a third party, the Retirement System
       shall be subrogated to the rights of said person against such third party to the extent of the
       benefit which the Retirement System pays or becomes liable to pay.




13-53846-tjt
13-53846-swr Doc
13-53846-tjt Doc
              Doc13433
                   8045-1Filed
                 12896
                 13048   Filed 08/31/21
                            Filed
                               09/13/18
                               04/19/19- 32Entered
                                  10/22/14 Entered 08/31/21
                                            - Entered
                                                   09/13/18
                                                   04/19/19 11:39:35
                                                      10/22/14 03:48:29Page
                                                            13:49:01
                                                            14:15:17   Page 75
                                                                         Page  of
                                                                               of 210
                                                                            78 487224
                                                                                   of
                                        809
 ARTICLE 6. RETIREMENT ALLOWANCE; VARIABLE PENSION IMPROVEMENT
                        FACTOR (ESCALATOR)

Sec 6.1.   Retirement Allowance

        The Retirement Allowance payable to a Member commencing at the later of his Normal
Retirement Age or his actual retirement from employment with the City in the form of a Straight
Life Retirement Allowance shall be equal to two percent (2%) of the Member’s Average Final
Compensation multiplied by the Member’s years (computed to the nearest one-twelfth (1/12th)
year) of Credited Service earned after June 30, 2014.

Sec 6.2.   Variable Pension Improvement Factor (Escalator)

        Except as provided in Section 9.5, beginning July 1, 2015 and effective the first day of
each Plan Year thereafter, the Board may determine that the annual Retirement Allowance of a
Member shall be increased by a factor of one percent (1.0%), computed each year on the basis of
the amount of the original Retirement Allowance received at the time of Retirement (“Pension
Improvement Factor (Escalator)”); provided, that the recipient of said Retirement Allowance
shall have been receiving a Retirement Allowance for a period of not less than twelve months
prior to the first day of such Plan Year. The Pension Improvement Factor (Escalator) shall be
compounded.




13-53846-tjt
13-53846-swr Doc
13-53846-tjt Doc
              Doc13433
                   8045-1Filed
                 12896
                 13048   Filed 08/31/21
                            Filed
                               09/13/18
                               04/19/19- 33Entered
                                  10/22/14 Entered 08/31/21
                                            - Entered
                                                   09/13/18
                                                   04/19/19 11:39:35
                                                      10/22/14 03:48:29Page
                                                            13:49:01
                                                            14:15:17   Page 76
                                                                         Page  of
                                                                               of 210
                                                                            79 488224
                                                                                   of
                                        809
                               ARTICLE 7. DEATH BENEFITS

Sec 7.1.     Accidental Death Benefit; Performance of Duty

(1)    If a Member is killed in the performance of duty in the service of the City, or dies as the
       result of illness contracted or injuries received while in the performance of duty in the
       service of the City, and such death, illness, or injury resulting in death, is found by the
       Board to have resulted from the actual performance of duty in the service of the City, the
       following benefits shall be paid:

       (a)      the Accumulated Mandatory Employee Contributions standing to his or her credit
                in the Accumulated Mandatory Employee Contributions Fund at the time of his or
                her death shall be paid to such person or persons as the Member shall have
                nominated by written designation duly executed and filed with the Board. If no
                such designated person survives the Member, the said Accumulated Mandatory
                Employee Contributions shall be paid to the Member’s legal representative,
                subject to paragraph (e) of this Section 7.1(1).

       (b)      the surviving spouse shall receive a pension of five-elevenths of the Member’s
                Final Compensation payable for the spouse’s lifetime. If the Member’s child or
                children under age eighteen years also survive the deceased Member, each such
                child shall receive a pension of one-tenth of such Final Compensation; provided,
                that if there are more than two such surviving children under age eighteen years,
                each such child’s pension shall be an equal share of seven thirty-thirds of such
                Final Compensation. Upon the death, marriage, adoption, or Attainment of Age
                eighteen years of any such child, his or her pension shall terminate and there shall
                be a redistribution of the benefit by the Board to the deceased Member’s
                remaining eligible children, if any; provided, that in no case shall any such child’s
                pension exceed one-tenth of the Member’s Final Compensation. In no case shall
                the total of the benefits provided for in this paragraph (b), payable on account of
                the death of a Member exceed two-thirds of the Member’s Final Compensation.

       (c)      if no surviving spouse survives the deceased Member or if the Member’s
                surviving spouse dies before his youngest unmarried surviving child attains Age
                eighteen years, his unmarried child or children under Age eighteen years shall
                each receive a pension of one-fourth of the Member’s Final Compensation;
                provided that if there are more than two such surviving children under age
                eighteen years, each such child’s pension shall be an equal share of one-half of
                such Final Compensation. Upon the death, marriage, adoption, or Attainment of
                Age eighteen years of any such child, his or her pension shall terminate and there
                shall be a redistribution by the Board to the deceased Member’s remaining
                eligible children, if any; provided, that in no case shall any such child’s pension
                exceed one-fourth of the Member’s Final Compensation.

       (d)      if the Member has no surviving spouse or surviving children under Age eighteen
                years and if the Member leaves surviving either a father or mother or both, whom
                the Board shall find to be actually dependent upon such Member for financial



13-53846-tjt
13-53846-swr Doc
13-53846-tjt Doc
              Doc13433
                   8045-1Filed
                 12896
                 13048   Filed 08/31/21
                            Filed
                               09/13/18
                               04/19/19- 34Entered
                                  10/22/14 Entered 08/31/21
                                            - Entered
                                                   09/13/18
                                                   04/19/19 11:39:35
                                                      10/22/14 03:48:29Page
                                                            13:49:01
                                                            14:15:17   Page 77
                                                                         Page  of
                                                                               of 210
                                                                            80 489224
                                                                                   of
                                        809
                support, such dependent father and mother shall each receive a pension of one-
                sixth of the Member’s Final Compensation.

       (e)      If a Member dies intestate, without having designated a person or persons, as
                provided in paragraph (a) of this Section 7.1(1), and without heirs, the amount of
                his Accumulated Mandatory Employee Contributions in the Accumulated
                Mandatory Employee Contribution Fund, not to exceed a reasonable sum, to be
                determined by the Board, shall be used to pay his burial expenses, provided the
                Member leaves no other estate sufficient for such purpose. Any balance credited
                to such Member in the Accumulated Mandatory Employee Contribution Fund,
                and not used for burial expenses shall remain a part of the funds of the Retirement
                System and shall be transferred to the Pension Accumulation Fund.

Sec 7.2.     Non-Duty Death Benefits

        The surviving spouse of any Member who dies while in the employ of the City (other
than in the performance of duty) after the date such Member has earned ten or more years of
Credited Service, shall receive a Retirement Allowance computed in the same manner in all
respects as if said Member had (i) retired effective on the day preceding the Member’s death,
notwithstanding that the Member had not attained Normal Retirement Age, (ii) elected a Joint
and One Hundred Percent Survivor Allowance as described in Section 8.1, and (iii) nominated
the surviving spouse as Beneficiary.

Sec 7.3.     Refund of Accumulated Mandatory Contributions Upon Death of Member

       If a Member who is not covered by Section 7.1 dies while employed by the City or
following termination of employment but prior to commencement of a Retirement Allowance,
the Member’s Accumulated Mandatory Employee Contributions to the Retirement System at the
time of death shall be paid to the Beneficiary nominated in a written designation duly executed
by the Member and filed with the Board. In the event there is no such designated Beneficiary
surviving, the Member’s Accumulated Mandatory Employee Contributions shall be paid to the
Member’s estate. If a Member who dies without a legal will has not nominated a Beneficiary,
the Member’s Accumulated Mandatory Employee Contributions at the time of death may be
used to pay burial expenses if the Member leaves no other estate sufficient for such purpose.
Such expenses shall not exceed a reasonable amount as determined by the Board.




13-53846-tjt
13-53846-swr Doc
13-53846-tjt Doc
              Doc13433
                   8045-1Filed
                 12896
                 13048   Filed 08/31/21
                            Filed
                               09/13/18
                               04/19/19- 35Entered
                                  10/22/14 Entered 08/31/21
                                            - Entered
                                                   09/13/18
                                                   04/19/19 11:39:35
                                                      10/22/14 03:48:29Page
                                                            13:49:01
                                                            14:15:17   Page 78
                                                                         Page  of
                                                                               of 210
                                                                            81 490224
                                                                                   of
                                        809
                            ARTICLE 8. FORMS OF PAYMENT

Sec 8.1.     Retirement Allowance Options

(1)    Until the date the first Retirement Allowance payment check is issued, any Member may
       elect to receive a Straight Life Retirement Allowance payable throughout life, or the
       Member may elect to receive the Actuarial Equivalent of the Straight Life Retirement
       Allowance computed as of the effective date of retirement, in a reduced Retirement
       Allowance payable throughout life, and nominate a Beneficiary, in accordance with the
       options set forth below:

       (a)      Option One. Cash Refund Annuity. A Retiree will receive a reduced Retirement
                Allowance for as long as he or she lives, provided that if the Retiree dies before
                payment of the Accumulated Mandatory Employee Contributions made to the
                Retirement System on and after July 1, 2014 has been received in an aggregate
                amount equal to, but not exceeding the Retiree’s Accumulated Mandatory
                Employee Contributions at the time of retirement, the difference between said
                Accumulated Mandatory Employee Contributions and the aggregate amount of
                annuity payments already received, shall be paid in a single lump sum to a
                Beneficiary nominated by written designation duly executed by the Member and
                filed with the Board. If there are no such designated Beneficiaries surviving said
                Retiree, any such difference shall be paid to the Retiree’s estate.

       (b)      Option Two. Joint and One Hundred Percent Survivor Allowance. Upon the
                death of a Retiree who elected a Joint and One Hundred Percent Survivor
                Allowance, one hundred percent of the Member’s reduced Retirement Allowance
                shall be paid to and continued throughout the life of the Beneficiary nominated by
                written designation duly executed and filed with the Board prior to the date the
                first payment of the Retirement Allowance becomes due.

       (c)      Option “A”. Joint and Seventy-Five Percent Survivor Allowance. Upon the
                death of a Retiree who elected a Joint and Seventy-Five Percent Survivor
                Allowance, seventy-five percent of the Member’s reduced Retirement Allowance
                shall be continued throughout the life of and paid to the Beneficiary nominated by
                written designation duly executed by the Member and filed with the Board prior
                to the date the first payment of the Retirement Allowance becomes due.

       (d)      Option Three. Joint and Fifty Percent Survivor Allowance. Upon the death of a
                Retiree who elected a Joint and Fifty Percent Survivor Allowance, fifty percent of
                the Member’s reduced Retirement Allowance shall be continued throughout the
                life of and paid to the Beneficiary nominated by written designation duly executed
                by the Member and filed with the Board prior to the date the first payment of the
                Retirement Allowance becomes due.

       (e)      Option “B”. Joint and Twenty-Five Percent Survivor Allowance. Upon the death
                of a Retiree who elected a Joint and Twenty-Five Percent Survivor Allowance,
                twenty-five percent of the Member’s reduced Retirement Allowance shall be



13-53846-tjt
13-53846-swr Doc
13-53846-tjt Doc
              Doc13433
                   8045-1Filed
                 12896
                 13048   Filed 08/31/21
                            Filed
                               09/13/18
                               04/19/19- 36Entered
                                  10/22/14 Entered 08/31/21
                                            - Entered
                                                   09/13/18
                                                   04/19/19 11:39:35
                                                      10/22/14 03:48:29Page
                                                            13:49:01
                                                            14:15:17   Page 79
                                                                         Page  of
                                                                               of 210
                                                                            82 491224
                                                                                   of
                                        809
                continued throughout the life of and paid to the Beneficiary nominated by written
                designation duly executed by the Member and filed with the Board prior to the
                date the first payment of the Retirement Allowance becomes due.

(2)    Joint and Survivor Optional Forms of Payment. The Joint and Survivor Optional Forms
       of Payment provided under the Retirement System shall be made available in either the
       standard form or the pop-up form, as follows:

       (a)      Standard Form. Under the Standard Form, the reduced Retirement Allowance
                shall be paid throughout the lifetime of the Retiree.

       (b)      Pop-up Form. Under the Pop-up Form, the reduced Retirement Allowance shall
                be paid throughout the lifetime of the Retiree and the designated Beneficiary. In
                the event of the death of the designated Beneficiary during the lifetime of the
                Retiree, the amount of the Retirement Allowance payable to the Retiree shall be
                changed to the amount that would have been payable had the Retiree elected the
                Straight Life Retirement Allowance Form of Payment.

Sec 8.2.     Disposition of Surplus Benefits upon Death of Retiree and Beneficiary

       If under a Joint and One Hundred Percent Survivor allowance, a Joint and Seventy-Five
Percent Survivor allowance, a Joint and Fifty Percent Survivor allowance or a Joint and Twenty-
Five Percent Survivor allowance as provided for under Section 8.1, both a Retiree and
Beneficiary die before they have received in Retirement Allowance payments an aggregate
amount equal to the Retiree’s Accumulated Mandatory Employee Contributions (and if the
Retiree makes an election pursuant to Section 10.4(2), his Accumulated Voluntary Employee
Contributions) at the time of retirement, the difference between the said Accumulated Mandatory
Employee Contributions (and Accumulated Voluntary Employee Contributions, if applicable)
and the aggregate amount of Retirement Allowances paid to the Retiree and Beneficiary, shall be
paid in a single lump sum to such person or persons nominated by written designation of the
Retiree duly executed and filed with the Board. If there is no such person or persons surviving
the Retiree and the Beneficiary, any such difference shall be paid to the estate of the Retiree or
the Beneficiary, whichever is the last to die.




13-53846-tjt
13-53846-swr Doc
13-53846-tjt Doc
              Doc13433
                   8045-1Filed
                 12896
                 13048   Filed 08/31/21
                            Filed
                               09/13/18
                               04/19/19- 37Entered
                                  10/22/14 Entered 08/31/21
                                            - Entered
                                                   09/13/18
                                                   04/19/19 11:39:35
                                                      10/22/14 03:48:29Page
                                                            13:49:01
                                                            14:15:17   Page 80
                                                                         Page  of
                                                                               of 210
                                                                            83 492224
                                                                                   of
                                        809
                         ARTICLE 9. FUNDING AND RESERVES

Sec 9.1.   Funding Objective of the Retirement System

        The funding objective of Component I of the Retirement System is to establish and
receive City and Member contributions during each Plan Year that are sufficient to fully cover
the actuarial cost of benefits anticipated to be paid on account of Credited Service rendered by
Members during the Plan Year (the normal cost requirements of the Retirement System), and to
amortize the unfunded actuarial costs of benefits likely to be paid on account of Credited Service
rendered on or after July 1, 2014 and before the first day of the Plan Year (the unfunded actuarial
accrued liability of the Retirement System).

Sec 9.2.   Funds

       Component I of the Retirement System shall consist of the Accumulated Mandatory
Employee Contribution Fund, the Accumulated Voluntary Contribution Fund, the Deferred
Retirement Option Program Fund (if applicable), the Medical Benefits Account Fund, the
Pension Accumulation Fund, the Rate Stabilization Fund, the Expense Fund and the Income
Fund, as follows:

(1)    The Accumulated Mandatory Employee Contribution Fund shall be the Fund in which
       shall be accumulated the contributions of Members to provide their Retirement
       Allowances. Upon the retirement, termination, disability or death of a Member with a
       Retirement Allowance, the Member’s Accumulated Mandatory Employee Contributions
       shall be deemed to be part of the Pension Reserve which shall be used to pay the
       Member’s or Beneficiary’s Retirement Allowance.

(2)    The Accumulated Voluntary Employee Contribution Fund shall be the Fund in which
       shall be accumulated the voluntary after-tax contributions of Members, together with
       earnings thereon.

(3)    The Deferred Retirement Option Plan Fund shall be the fund in which shall be
       accumulated the amounts credited to the DROP Accounts of Members who have elected
       to participate in the DROP Program pursuant to Article 12, together with earnings
       thereon, provided that the DROP Accounts are held and invested within the Retirement
       System.

(4)    The Medical Benefits Account Fund shall be the fund in which shall be accumulated the
       amounts contributed to the Retirement System for the purposes of paying Medical
       Benefits.

(5)    The Pension Accumulation Fund shall be the fund in which shall be accumulated reserves
       for the Retirement Allowances and other benefits payable from that portion of the City’s
       annual contribution that is not credited to the Rate Stabilization Fund and amounts
       transferred to Component I as provided in Section G-2(f) of Component II and from
       which shall be paid Retirement Allowances and other benefits on account of Members.




13-53846-tjt
13-53846-swr Doc
13-53846-tjt Doc
              Doc13433
                   8045-1Filed
                 12896
                 13048   Filed 08/31/21
                            Filed
                               09/13/18
                               04/19/19- 38Entered
                                  10/22/14 Entered 08/31/21
                                            - Entered
                                                   09/13/18
                                                   04/19/19 11:39:35
                                                      10/22/14 03:48:29Page
                                                            13:49:01
                                                            14:15:17   Page 81
                                                                         Page  of
                                                                               of 210
                                                                            84 493224
                                                                                   of
                                        809
(6)    The Rate Stabilization Fund shall be the Fund to which shall be credited City
       contributions in excess of the amount of the City’s contribution which is credited to the
       Pension Accumulation Fund and amounts transferred to Component I as provided in
       Section G-2(f) of Component II.

(7)    The Expense Fund shall be the fund to which shall be credited any money provided by
       the City, if any, to pay the administrative expenses of the Retirement System, and from
       which shall be paid certain expenses incurred in connection with the administration and
       operation of the Retirement System.

(8)    The Income Fund shall be the Fund to which shall be credited all interest, dividends, and
       other income derived from the investments of the assets of Component I of the
       Retirement System, all gifts and bequests received by Component I of the Retirement
       System, and all other moneys credited to Component I of the Retirement System, the
       disposition of which is not specifically provided for in this Article 9. There shall be paid
       or transferred from the Income Fund, all amounts required to credit earnings and losses to
       the various Funds of the Retirement System in accordance with the provisions of
       Component I of this Combined Plan Document. Amounts credited to the Income Fund in
       excess of amounts needed to credit earnings and losses of the Retirement System as
       provided in this Component I for any Plan Year shall be transferred to the Pension
       Accumulation Fund and used to pay Retirement Allowances and other benefits on
       account of Members.

Sec 9.3.   Method of Financing Retirement System Benefits

(1)    The pension liabilities for Members under this Component I shall be determined by the
       Plan’s Actuary using the entry-age normal cost method of actuarial valuation.

(2)    The City’s annual contribution to finance the prospective pension liabilities during the
       nine Plan Year period commencing July 1, 2014 and ending June 30, 2023 shall be (a)
       eleven and two-tenths percent (11.2%) of the base Compensation of active employees
       who are members of the DFFA (for pay periods ending on or before the effective date of
       the 2014-2019 collective bargaining agreement between the City and DFFA) and
       members of DPOA (for pay periods ending on or before October 3, 2014) and (b) twelve
       and one-quarter percent (12.25%) of the base Compensation of active employees who are
       members of the DPCOA, the DPLSA, the DPOA (for pay periods beginning on or after
       October 3, 2014) and the DFFA (for pay periods beginning on or after the effective date
       of the 2014-2019 collective bargaining agreement between the City and DFFA). A
       portion of the City’s annual contribution for each Plan Year shall be credited to the Rate
       Stabilization Fund. The remainder of the City’s annual contribution shall be allocated to
       the Pension Accumulation Fund.

(3)    Except as provided in Section 9.5, for each Plan Year, a Member who was an active
       employee as of June 30, 2014 (“current active”) shall contribute to the Retirement System
       an amount equal to six percent (6%) of his or her base Compensation for such Plan Year
       and a Member who is hired or rehired by the City on or after July 1, 2014 (“new
       employee”) shall contribute to the Retirement System an amount equal to eight percent



13-53846-tjt
13-53846-swr Doc
13-53846-tjt Doc
              Doc13433
                   8045-1Filed
                 12896
                 13048   Filed 08/31/21
                            Filed
                               09/13/18
                               04/19/19- 39Entered
                                  10/22/14 Entered 08/31/21
                                            - Entered
                                                   09/13/18
                                                   04/19/19 11:39:35
                                                      10/22/14 03:48:29Page
                                                            13:49:01
                                                            14:15:17   Page 82
                                                                         Page  of
                                                                               of 210
                                                                            85 494224
                                                                                   of
                                        809
       (8%) of his or her base Compensation for such Plan Year. A Member’s Mandatory
       Employee Contributions for the Plan Year beginning July 1, 2014 and ending June 30,
       2015 shall commence as of the Member’s first payroll date occurring in August 2014.
       The officer or officers responsible for processing the payroll shall cause a Member’s
       Mandatory Employee Contributions to be deducted from the Member’s Compensation on
       each and every payroll, for each and every payroll period, from the later of (i) the
       Member’s first payroll date occurring in August 2014 and (ii) the Member’s date of hire,
       to the date he ceases to be a Member. The contribution shall be deducted from the
       Members’ Compensation, notwithstanding that the minimum compensation provided by
       law for any Member shall be reduced thereby. Payment of compensation, less said
       Mandatory Employee Contributions, shall be a complete discharge of all claims and
       demands whatsoever for the services rendered by the said Member during the period
       covered by such payment. Member Mandatory Employee Contributions will be used for
       the purpose of funding the normal cost of the Retirement System.

Sec 9.4.   Member Contributions Picked-Up

(1)    The City shall pick up Member Mandatory Employee Contributions required pursuant to
       Sections 9.3(3) and 9.5 in accordance with Code Section 414(h).

(2)    The picked-up contributions, although designated as employee contributions shall be
       treated as City contributions for the purpose of determining a Member’s tax treatment
       under the Internal Revenue Code. The City shall pay the contributions picked-up on
       behalf of a Member from the same source of funds that are used for paying compensation
       to the Member.

(3)    The City shall pick up Member Mandatory Employee Contributions by a reduction in the
       Member’s cash salary or an offset against a future salary increase, or both. The City shall
       designate the Mandatory Employee Contributions that are picked-up and paid to the
       Retirement System as employer contributions and not as employee contributions. No
       Member who participates in the Retirement System shall have the option of choosing to
       receive the contributed amounts directly instead of having those amounts paid by the City
       to the Retirement System.

Sec 9.5.   Fiscal Responsibility: Benefit Reductions and Increased Funding Obligations

(1)    To safeguard the long-term actuarial and financial integrity of the Retirement System, in
       the event the funding level of Component I of the Retirement System projected over a
       five year period falls below ninety percent (90%), the Trustee may not award the variable
       Pension Improvement Factor (Escalator) described in Section 6.2 to any individual
       beginning with the Plan Year following the Plan Year in which such determination is
       made and continuing until the funding level is restored to not less than ninety percent
       (90%).

(2)    In the event the funding level of the Retirement System projected over a five year period
       falls below ninety percent (90%), the following remedial action shall be required in the
       order set forth below, beginning with the Plan Year following the Plan Year in which



13-53846-tjt
13-53846-swr Doc
13-53846-tjt Doc
              Doc13433
                   8045-1Filed
                 12896
                 13048   Filed 08/31/21
                            Filed
                               09/13/18
                               04/19/19- 40Entered
                                  10/22/14 Entered 08/31/21
                                            - Entered
                                                   09/13/18
                                                   04/19/19 11:39:35
                                                      10/22/14 03:48:29Page
                                                            13:49:01
                                                            14:15:17   Page 83
                                                                         Page  of
                                                                               of 210
                                                                            86 495224
                                                                                   of
                                        809
       such determination is made and continuing until the funding level is projected to be one
       hundred percent (100%) on a market value basis within the next five years:

       (a)    the remedial action required in Section 9.5(1) shall be implemented or continued;

       (b)    all amounts credited to the Rate Stabilization Fund shall be transferred to the
              Pension Accumulation Fund for the purposes of funding benefits payable under
              the Retirement System;

       (c)    Mandatory Employee Contributions for active and new employees shall be
              increased by one percent (1%) for up to the next following five Plan Years;

       (d)    Mandatory Employee Contributions for active and new employees shall be
              increased by an additional one percent (1%) per year;

       (e)    Mandatory Employee Contributions for active and new employees shall be
              increased by an additional one percent (1%) per year;

       (f)    the Retirement Allowance payable to a Retiree shall not include the variable
              Pension Improvement Factor (Escalator) that was most recently paid to the
              Retiree on the date the funding level is projected to fall below ninety percent
              (90%);

       (g)    the Retirement Allowance payable to a Retiree shall not include the variable
              Pension Improvement Factor (Escalator) that was most recently added to the
              Member’s Retirement Allowance for the Plan Year preceding the Plan Year
              referenced in paragraph (f) above;

       (h)    Mandatory Employee Contributions for active and new employees shall be
              increased by an additional one percent (1%) per year; and

       (i)    contributions made to the Retirement System by the City shall be increased,
              consistent with applicable actuarial principles and the Public Employee
              Retirement System Investment Act, as amended, MCL 38.1132 et seq.

(3)    For purposes of this Section 9.5, the “funding level” shall mean the ratio of the market
       value of the assets of Component I of the Retirement System to the actuarial accrued
       liability of Component I of the Retirement System. The actuarial accrued liability shall
       be calculated by the Plan’s Actuary utilizing an interest rate assumption of six and three-
       quarters percent (6.75%) and other reasonable assumptions as directed by the Board upon
       the recommendation of the Investment Committee. The market value of assets shall be
       determined on the basis of a three-year look back period of smoothed investment returns.




13-53846-tjt
13-53846-swr Doc
13-53846-tjt Doc
              Doc13433
                   8045-1Filed
                 12896
                 13048   Filed 08/31/21
                            Filed
                               09/13/18
                               04/19/19- 41Entered
                                  10/22/14 Entered 08/31/21
                                            - Entered
                                                   09/13/18
                                                   04/19/19 11:39:35
                                                      10/22/14 03:48:29Page
                                                            13:49:01
                                                            14:15:17   Page 84
                                                                         Page  of
                                                                               of 210
                                                                            87 496224
                                                                                   of
                                        809
              ARTICLE 10. VOLUNTARY EMPLOYEE CONTRIBUTIONS

Sec 10.1. Voluntary Employee Contributions; Amount; Vesting

       Subject to procedures established by the Board, a Member who is covered by a collective
bargaining agreement with the City that permits the Member to make Voluntary Employee
Contributions to Component I of the Retirement System may elect to reduce his Compensation
for any Plan Year by a whole percentage not less than one percent (1%) nor more than ten
percent (10%) and have such amount contributed by the City to a Voluntary Employee
Contribution Account maintained on his behalf under Component I of the Retirement System. A
Member represented by the DPOA may elect to reduce the amount paid to him or her by the City
for accumulated sick leave in excess of 400 hours by a whole percentage not less than one
percent (1%) nor more than one hundred percent (100%) of such amount and have such amount
contributed by the City to a Voluntary Employee Contribution Account maintained on his behalf
under Component I of the Retirement System. Voluntary Employee Contributions shall be made
to the Retirement System on an after-tax basis. Amounts credited to a Member’s Voluntary
Employee Contribution Account shall be one hundred percent (100%) vested at all times.

Sec 10.2. Changing an Election to Contribute

        A Member may change or revoke an election to make Voluntary Employee Contributions
to the Retirement System pursuant to this Article 10 in such manner and with such advance
notice as the City shall determine. Notwithstanding the foregoing, a Member shall be permitted
to change such election not less frequently than annually.

Sec 10.3. Individual Member Accounting; Crediting of Earnings

        The Board shall maintain a Voluntary Employee Contribution Account on behalf of each
Member who elects to make Voluntary Employee Contributions to the Retirement System. Each
Plan Year, a Member’s Voluntary Employee Contribution Account shall be credited with
earnings at a rate equal to the actual net investment rate of return on the assets of the Retirement
System for the second Fiscal Year immediately preceding the Fiscal Year in which the earnings
are credited; in no event, however, shall the earnings rate credited to a Member’s Voluntary
Employee Contribution Account for any Plan Year be less than zero percent (0%) nor greater
than five and one-quarter percent (5.25%).

Sec 10.4. Distribution of Accumulated Voluntary Employee Contributions

(1)    If a Member ceases employment with the City other than by reason of death, the Member
       may elect to receive distribution of the Accumulated Voluntary Employee Contributions
       made to the Retirement System by such Member. If a Member elects to receive his
       Accumulated Voluntary Employee Contributions, such amounts shall be paid to the
       Member in a lump sum payment or in equal monthly installments for a period not to
       exceed three years, according to such rules and regulations as the Board may adopt from
       time to time.

(2)    In lieu of receiving distribution of his Accumulated Voluntary Employee Contributions
       as provided in Section 10.4(1), a Member may elect to have the Actuarial Equivalent



13-53846-tjt
13-53846-swr Doc
13-53846-tjt Doc
              Doc13433
                   8045-1Filed
                 12896
                 13048   Filed 08/31/21
                            Filed
                               09/13/18
                               04/19/19- 42Entered
                                  10/22/14 Entered 08/31/21
                                            - Entered
                                                   09/13/18
                                                   04/19/19 11:39:35
                                                      10/22/14 03:48:29Page
                                                            13:49:01
                                                            14:15:17   Page 85
                                                                         Page  of
                                                                               of 210
                                                                            88 497224
                                                                                   of
                                        809
       Value of his Accumulated Voluntary Employee Contributions added to his Retirement
       Allowance and paid in the form of an annuity described in Section 8.1.

(3)    If a Member dies while employed by the City or following termination of employment
       but prior to receiving distribution of the Member’s Accumulated Voluntary Employee
       Contributions, the amounts credited to the Member’s Voluntary Employee Contribution
       Account at the time of death shall be paid to the Beneficiary nominated in a written
       designation duly executed by the Member and filed with the Board. In the event there is
       no such designated Beneficiary surviving, the Member’s Accumulated Voluntary
       Employee Contributions shall be paid to the Member’s estate. If a Member who dies
       without a legal will has not nominated a Beneficiary, the Member’s Accumulated
       Voluntary Employee Contributions at the time of death may be used to pay burial
       expenses if the Member leaves no other estate sufficient for such purpose. Such expenses
       shall not exceed a reasonable amount as determined by the Board.




13-53846-tjt
13-53846-swr Doc
13-53846-tjt Doc
              Doc13433
                   8045-1Filed
                 12896
                 13048   Filed 08/31/21
                            Filed
                               09/13/18
                               04/19/19- 43Entered
                                  10/22/14 Entered 08/31/21
                                            - Entered
                                                   09/13/18
                                                   04/19/19 11:39:35
                                                      10/22/14 03:48:29Page
                                                            13:49:01
                                                            14:15:17   Page 86
                                                                         Page  of
                                                                               of 210
                                                                            89 498224
                                                                                   of
                                        809
ARTICLE 11. LOAN PROGRAM FOR VOLUNTARY EMPLOYEE CONTRIBUTIONS

Sec 11.1. The Loan Program

        A loan program shall be available to Members who have amounts credited to a Voluntary
Employee Contributions Account. The Board is authorized to adopt rules and regulations, from
time to time, to govern the administration and the operation of the loan program. Copies of the
rules shall be made available to eligible Members in the offices of the Retirement System. Any
loans granted or renewed under the Retirement System shall be made and administered pursuant
to and in compliance with Section 72(p) of the Internal Revenue Code and regulations
thereunder.

Sec 11.2. Eligibility for Loan

        Subject to the rules and procedures established by the Board, loans may be made to
eligible Members from such Member’s Voluntary Employee Contribution Account. An eligible
Member is any Member who has participated in the Retirement System for twelve (12) months
or more. Former Members, spouses and Beneficiaries are not eligible to receive any loans from
the Retirement System. No Member shall have more than two (2) outstanding loans from the
Retirement System (Component I and/or Component II) at any time. A Member who has
previously defaulted on a loan under either Component I or Component II of the Combined Plan
shall not be eligible for a loan from the Retirement System.

Sec 11.3. Amount of Loan

       An eligible Member who has satisfied applicable rules and procedures established by the
Board may borrow from his Voluntary Employee Contribution Account an amount, which does
not exceed the lesser of (i) fifty percent (50%) of the Member’s Voluntary Employee
Contribution Account balance, and (ii) Fifteen Thousand Dollars ($15,000.00), in each case
reduced by the excess, if any, of: (1) the Member’s highest outstanding loan balance under the
Retirement System (both Component I and Component II) during the one (1) year period ending
on the day before the date on which the loan is made, or (2) the outstanding loan balance under
the Retirement System (both Component I and Component II) on the date on which the loan is
made, whichever is less. The minimum loan amount shall be One Thousand Dollars ($1,000.00).

Sec 11.4. Terms and Conditions

      In addition to such rules and procedures that are established by the Board, all loans shall
comply with the following terms and conditions:

       (a)    Each loan application shall be made in writing.

       (b)    All loans shall be memorialized by a collateral promissory note for the amount of
              the loan, including interest, payable to the order of the Retirement System and
              properly executed by the Member.

       (c)    Each loan shall be repaid by substantially equal payroll deductions over a period
              not to exceed five (5) years, or, where the loan is for the purpose of buying a



13-53846-tjt
13-53846-swr Doc
13-53846-tjt Doc
              Doc13433
                   8045-1Filed
                 12896
                 13048   Filed 08/31/21
                            Filed
                               09/13/18
                               04/19/19- 44Entered
                                  10/22/14 Entered 08/31/21
                                            - Entered
                                                   09/13/18
                                                   04/19/19 11:39:35
                                                      10/22/14 03:48:29Page
                                                            13:49:01
                                                            14:15:17   Page 87
                                                                         Page  of
                                                                               of 210
                                                                            90 499224
                                                                                   of
                                        809
               principal residence, a period not to exceed fifteen (15) years. In no case shall the
               amount of the payroll deduction be less than Twenty Dollars ($20.00) for any
               two-week pay period. A Member receiving a loan will be required to authorize
               payroll deductions from his compensation in an amount sufficient to repay the
               loan over its term.

       (d)     An amount equal to the principal amount of the loan to a Member (but not more
               than one half of the Member’s vested interest in the Defined Contribution Plans of
               the Retirement System) will be designated as collateral for guaranteeing the loan.

       (e)     Each loan shall bear interest at a rate determined by the Board. The Board shall
               not discriminate among Members in its determination of interest rates on loans.
               However, loans initiated at different times may bear different interest rates,
               where, in the opinion of the Board, the difference in rates is supported by a
               change in market interest rates or a change in the Retirement System’s current
               assumed rate of return. The loan interest rate shall bear a reasonable relationship
               to market rates for secured loans of a similar duration and shall bear a reasonable
               relationship to the costs to the Retirement System of administering the loan. The
               loan interest rate shall be calculated in a manner that will not negatively affect
               either the City’s costs with respect to the Retirement System or the investment
               return allocated to Members.

       (f)     Loan repayments shall be suspended during a period of military service, as
               permitted by Section 414(u)(4) of the Internal Revenue Code. A Member who
               has an outstanding loan balance from the Retirement System who is absent from
               employment with the City, and who has satisfied the requirements of Section
               414(u) of the Internal Revenue Code shall not be required to make loan
               repayments to the Retirement System during said periods of absence.

Sec 11.5. Loan Balance

        A Member’s outstanding loan balance shall be considered a directed investment by the
Member and interest payments shall be credited to the Member’s Voluntary Employee
Contribution Account (provided that the interest credited to the Member’s Voluntary Employee
Contribution Account shall be reduced appropriately to cover the administrative costs of the loan
program and avoid negatively affecting the City’s costs or the Retirement System’s investment
returns), and shall not be part of the Retirement System’s net investment income or part of the
Member’s Voluntary Employee Contribution Account balance for the purpose of allocation of
net investment income under the Retirement System.

Sec 11.6. Default

       In the event a Member defaults on a loan before the loan is repaid in full, the unpaid
balance thereof will become due and payable and, to the extent that the outstanding amount is
not repaid by the end of the calendar quarter which follows the calendar quarter in which the last
payment was received, such amount shall be deemed to have been distributed to the Member for
tax purposes, consistent with Section 72(p) of the Internal Revenue Code.



13-53846-tjt
13-53846-swr Doc
13-53846-tjt Doc
              Doc13433
                   8045-1Filed
                 12896
                 13048   Filed 08/31/21
                            Filed
                               09/13/18
                               04/19/19- 45Entered
                                  10/22/14 Entered 08/31/21
                                            - Entered
                                                   09/13/18
                                                   04/19/19 11:39:35
                                                      10/22/14 03:48:29Page
                                                            13:49:01
                                                            14:15:17   Page 88
                                                                         Page  of
                                                                               of 210
                                                                            91 500224
                                                                                   of
                                        809
Sec 11.7. Distribution

       No distribution shall be made to a Member, former Member, spouse or Beneficiary from
the Retirement System until all outstanding loan balances and applicable accrued interest have
been repaid or offset against amounts distributable to the Member from the Retirement System.




13-53846-tjt
13-53846-swr Doc
13-53846-tjt Doc
              Doc13433
                   8045-1Filed
                 12896
                 13048   Filed 08/31/21
                            Filed
                               09/13/18
                               04/19/19- 46Entered
                                  10/22/14 Entered 08/31/21
                                            - Entered
                                                   09/13/18
                                                   04/19/19 11:39:35
                                                      10/22/14 03:48:29Page
                                                            13:49:01
                                                            14:15:17   Page 89
                                                                         Page  of
                                                                               of 210
                                                                            92 501224
                                                                                   of
                                        809
      ARTICLE 12. DEFERRED RETIREMENT OPTION PLAN (“DROP”) PROGRAM

Sec 12.1. General Provisions

        The following provisions are hereby established as the Deferred Retirement Option Plan
(“DROP”) Program under Component I, which shall be available to Members who are covered
by collective bargaining agreements with the City that permit such Members to participate in the
DROP program and those non-union executives of the Police Department and the Fire
Department.

(1)     In lieu of terminating employment and accepting a Retirement Allowance under the
        Component I, any Member of the Retirement System who is eligible for the DROP
        program and who is eligible to immediately retire and receive an unreduced Retirement
        Allowance under Section 5.1 may elect to participate in the DROP program and defer the
        receipt of his or her Retirement Allowance in accordance with the provisions of this
        Article 12. Any such election shall be irrevocable.

(2)     A Member shall be entitled to participate in the DROP program under Component I for a
        maximum of five years. At the end of such five year period of participation in the DROP
        program, the Member shall be retired from employment.

Sec 12.2. Conversion to Retirement Allowance

        Upon the effective date of a Member’s participation in the DROP program, the Member
shall cease to accrue a Retirement Allowance pursuant to Section 6.1 and shall elect a form of
payment for his Retirement Allowance pursuant to Section 8.1. Seventy-five percent (75%) of
the monthly Retirement Allowance (including applicable variable Pension Improvement Factor
(Escalator) increases) that would have been payable, had the Member elected to terminate
employment with the City on the effective date of his or her DROP election and receive an
immediate Retirement Allowance, shall be paid into a DROP Account established on behalf of
the Member under the Retirement System or in an entity selected by the Board.

Sec 12.3. Investment of DROP Assets

(1)     ING was previously selected by the Board as the DROP administration and investment
        entity for Members who elect to participate in the DROP program. ING shall continue to
        be the DROP administration and investment entity, unless and until such time as the
        Board terminates the agreement with ING as provided in paragraph (4) or determines that
        it is administratively feasible for the DROP program to be administered and invested
        under the Retirement System.

(2)     As soon as possible after July 1, 2014, the Board shall determine whether it is
        administratively feasible for the DROP program to be administered and the assets in
        DROP accounts invested under the Retirement System. If the Board determines that it is
        feasible to administer the DROP program under the Retirement System, the Board shall
        promptly take appropriate steps to implement such decision.




13-53846-tjt
13-53846-swr Doc
13-53846-tjt Doc
              Doc13433
                   8045-1Filed
                 12896
                 13048   Filed 08/31/21
                            Filed
                               09/13/18
                               04/19/19- 47Entered
                                  10/22/14 Entered 08/31/21
                                            - Entered
                                                   09/13/18
                                                   04/19/19 11:39:35
                                                      10/22/14 03:48:29Page
                                                            13:49:01
                                                            14:15:17   Page 90
                                                                         Page  of
                                                                               of 210
                                                                            93 502224
                                                                                   of
                                        809
(3)    If amounts credited to a DROP Account are invested under the Retirement System, such
       amounts shall be comingled with the assets of the Retirement System for investment
       purposes and shall be invested by the Trustees. A Member’s DROP Account shall be
       credited with annual earnings at a rate equal to seventy-five percent (75%) of the actual
       net earnings rate of the assets of the Retirement System; however, in no event shall the
       earnings rate applied to a Member’s DROP Account for any Plan Year be less than zero
       percent (0%) nor greater than seven and three-quarters percent (7.75%).

(4)    The Board of Trustees entered into an administrative services agreement with ING. Such
       agreement shall remain in effect until such time as it is terminated by the Board as
       provided therein.

(5)    The Board of Trustees may replace ING with a trust type vehicle or the Board may
       determine that amounts subject to a DROP election will be invested with Retirement
       System assets as provided above.

(6)    Any fees associated with the maintenance of DROP Accounts outside of the Retirement
       System shall be paid by the Members by means of deduction from their DROP Accounts.

Sec 12.4. Distribution of Amounts Credited to DROP Account

        A Member shall not receive a distribution of amounts credited to his DROP Account
prior to his termination of employment with the City. Upon termination of employment, a
Member who is a participant in the DROP program shall receive, at his or her option either a
lump sum payment from the DROP Account equal to the amount then credited to the DROP
Account or an annuity based upon the amount credited to his DROP Account. In addition, one
hundred percent (100%) of the Member’s monthly Retirement Allowance that otherwise would
have been paid upon the Member’s retirement had he or she not elected to participate in the
DROP program (together with any applicable variable Pension Improvement Factor (Escalator)
increases) shall commence to the Member in accordance with the form of payment selected by
the Member at the commencement of his or her participation in the DROP program.
Termination of employment includes termination of any kind, such as resignation, retirement,
discharge or disability.

Sec 12.5. Death of Member While Participating in the DROP Program

       If a Member dies while participating in the DROP program, a lump sum payment equal to
the Member’s DROP Account balance shall be paid to the Beneficiary named by the Member, or
if no Beneficiary has been designated, to the Member’s estate. In addition, one hundred percent
(100%) of the Member’s Retirement Allowance (together with any applicable variable Pension
Improvement Factor (Escalator) increases) that would have been paid to the Member but for the
Member’s decision to participate in the DROP program will be restored. Survivor benefits, if
any, shall be paid in accordance with the payment option elected by the deceased Member at the
time the Member elected to participate in the DROP program.

Sec 12.6. Disability of Member While Participating in the DROP Program




13-53846-tjt
13-53846-swr Doc
13-53846-tjt Doc
              Doc13433
                   8045-1Filed
                 12896
                 13048   Filed 08/31/21
                            Filed
                               09/13/18
                               04/19/19- 48Entered
                                  10/22/14 Entered 08/31/21
                                            - Entered
                                                   09/13/18
                                                   04/19/19 11:39:35
                                                      10/22/14 03:48:29Page
                                                            13:49:01
                                                            14:15:17   Page 91
                                                                         Page  of
                                                                               of 210
                                                                            94 503224
                                                                                   of
                                        809
        If a Member becomes Totally Disabled while participating in the DROP program and
while still an Employee and his employment with the City is terminated because he is Totally
Disabled, such Member (a) shall be immediately retired and one hundred percent (100%) of the
Retirement Allowance) that would have been paid to the Member but for the Member’s decision
to participate in the DROP program (together with any applicable variable Pension Improvement
Factor (Escalator) increases) will commence in accordance with the payment option selected by
the Member at the commencement of the Member’s participation in the DROP program as
provided in Section 12.1(2), and (b) shall be entitled to receive payment of the funds in his
DROP Account (in the form of a lump sum or other form of payment described in Section 8.1).
Such Member shall not be entitled to disability retirement benefits under Section 5.3 or Section
5.4 hereof.

Sec 12.7. Cost Neutrality

(1)    The DROP program shall be effective only for as long as it is cost-neutral to the City,
       provided however, that the DROP program shall continue during the pendency of
       proceedings, described in paragraph (2) below, designed to restore the Retirement System
       to cost neutrality.

(2)    If the City contends that the DROP program is not cost-neutral, including, but not limited
       to, making the City’s annual contribution to the Retirement System higher than it would
       be if the DROP program was not in effect, the Board and the City, along with the Plan
       Actuary as well as an actuary appointed by the City (who will be an associate or a fellow
       of the Society of Actuaries and a member of the American Academy of Actuaries) shall
       meet and confer in good faith regarding the cost. If the Board and the City are unable to
       reach an agreement as to cost, the matter shall be submitted to a third, independent,
       actuary, chosen or agreed upon by the Plan Actuary and the City’s actuary. This actuary,
       when rendering a decision, will be limited to ordering implementation of changes
       necessary to make the DROP program cost-neutral. Upon the implementation of changes
       necessary to make the DROP program cost-neutral, Members shall have thirty days to
       elect to either (a) retire from active employment with the City or (b) withdraw from the
       DROP program and resume active participation in Component I of the Retirement
       System. The Board shall notify DROP participants of these changes prior to
       implementation. Those DROP participants resuming participation in Component I of the
       Retirement System shall not accumulate Credited Service for any time that they were
       participating in the DROP program (under either Component I or Component II). Those
       not making either election shall remain participants in the DROP program.

(3)    In the event the DROP program cannot be changed to restore cost neutrality, it shall be
       discontinued and Members participating in the DROP program at that time shall have the
       option to either (i) retire or (ii) continue active employment with the City and resume
       active participation in Component I of the Retirement System. DROP participants
       resuming participation in Component I of the Retirement System shall not accumulate
       Credited Service for the time during which such DROP participants participated in the
       DROP program (under Component I or Component II).




13-53846-tjt
13-53846-swr Doc
13-53846-tjt Doc
              Doc13433
                   8045-1Filed
                 12896
                 13048   Filed 08/31/21
                            Filed
                               09/13/18
                               04/19/19- 49Entered
                                  10/22/14 Entered 08/31/21
                                            - Entered
                                                   09/13/18
                                                   04/19/19 11:39:35
                                                      10/22/14 03:48:29Page
                                                            13:49:01
                                                            14:15:17   Page 92
                                                                         Page  of
                                                                               of 210
                                                                            95 504224
                                                                                   of
                                        809
         ARTICLE 13. LIMITATION ON BENEFITS AND CONTRIBUTIONS

Sec 13.1. Compliance With Code Section 415(b) And Regulations

(1)    Notwithstanding any other provision of this Combined Plan Document, the defined
       benefit component of the Retirement System shall be administered in compliance with
       the provisions of Code Section 415(b) and regulations thereunder that are applicable to
       governmental plans.

(2)    The maximum annual benefit accrued by a Member during a “limitation year” (which
       shall be the Plan Year) and the maximum annual benefit payable under the Retirement
       System to a Member at any time within a Plan Year, when expressed as an annual benefit
       in the form of a straight life annuity (with no ancillary benefits), shall be equal to
       $160,000 (as such amount is adjusted pursuant to Code Section 415(d) for such Plan
       Year).

(3)    Notwithstanding the foregoing:

       (a)    if the benefit under the Retirement System is payable in any form other than a
              straight life annuity, the determination as to whether the limitation described in
              Section 13.1(2) has been satisfied shall be made, in accordance with the
              regulations prescribed by the Secretary of the Treasury, by adjusting such benefit
              to the Actuarially Equivalent straight life annuity beginning at the same time, in
              accordance with Section 13.1(9) or (10);

       (b)    if the benefit under the Retirement System commences before Age sixty-two, the
              determination of whether the limitation set forth in Section 13.1(2) (the “Dollar
              Limit”) has been satisfied shall be made, in accordance with regulations
              prescribed by the Secretary of the Treasury, by reducing the Dollar Limit so that
              the Dollar Limit (as so reduced) is equal to an annual benefit payable in the form
              of a straight life annuity, commencing when such benefit under the Retirement
              System commences, which is Actuarially Equivalent to a benefit in the amount of
              the Dollar Limit commencing at Age sixty-two (adjusted for participation of
              fewer than 10 years, if applicable); provided, however, if the Retirement System
              has an immediately commencing straight life annuity commencing both at Age
              sixty-two and the age of benefit commencement, then the Dollar Limit (as so
              reduced) shall equal the lesser of (i) the amount determined under this Section
              13.1(3)(b) without regard to this proviso, or (ii) the Dollar Limit multiplied by a
              fraction the numerator of which is the annual amount of the immediately
              commencing straight life annuity under the Retirement System and the
              denominator of which is the annual amount of the straight life annuity under the
              Retirement System, commencing at Age sixty-two; and

       (c)    if the benefit under the Retirement System commences after Age sixty-five, the
              determination of whether the Dollar Limit has been satisfied shall be made, in
              accordance with regulations prescribed by the Secretary of the Treasury, by
              increasing the Dollar Limit so that the Dollar Limit (as so increased) is equal to an



13-53846-tjt
13-53846-swr Doc
13-53846-tjt Doc
              Doc13433
                   8045-1Filed
                 12896
                 13048   Filed 08/31/21
                            Filed
                               09/13/18
                               04/19/19- 50Entered
                                  10/22/14 Entered 08/31/21
                                            - Entered
                                                   09/13/18
                                                   04/19/19 11:39:35
                                                      10/22/14 03:48:29Page
                                                            13:49:01
                                                            14:15:17   Page 93
                                                                         Page  of
                                                                               of 210
                                                                            96 505224
                                                                                   of
                                        809
              annual benefit payable in the form of a straight life annuity, commencing when
              the benefit under the Retirement System commences, which is Actuarially
              Equivalent to a benefit in the amount of the Dollar Limit commencing at Age
              sixty-five; provided, however, if the Retirement System has an immediately
              commencing straight life annuity commencing both at Age sixty-five and the Age
              of benefit commencement, the Dollar Limit (as so increased) shall equal the lesser
              of (i) the amount determined under this Section 13.1(3)(c) without regard to this
              proviso, or (ii) the Dollar Limit multiplied by a fraction the numerator of which is
              the annual amount of the immediately commencing straight life annuity under the
              Retirement System and the denominator of which is the annual amount of the
              immediately commencing straight life annuity under the Retirement System,
              commencing at Age sixty-five.

(4)    The adjustments in Sections 13.1(3)(b) shall not apply to a Member with at least 15 years
       of Credited Service as a Police Member or a Fire Member within the meaning of Code
       Section 415(b)(2)(H). In addition, the adjustments in Sections 13.1(3)(b) and 13.1(6)
       shall not apply to benefits payable on account of the disability or the death of a Member.

(5)    Notwithstanding the foregoing provisions of this Section 13.1, except as provided in
       Section 13.1(6), the maximum annual benefit specified in Section 13.1(2) above shall not
       apply to a particular Retirement System benefit if (a) the annual amount of such
       Retirement System benefit, together with the aggregate annual amount of any other
       pensions payable with respect to such Member under all other defined benefit plans
       maintained by the City, does not exceed $10,000 for the Plan Year or any prior Plan
       Year, and (b) the Member was not at any time a participant in a Defined Contribution
       Plan maintained by the City.

(6)    In the case of a Member who has less than ten years of participation in the Retirement
       System, the limitation set forth in Section 13.1(2) shall be such limitation (without regard
       to this Section 13.1(6)), multiplied by a fraction, the numerator of which is the number of
       years of participation in the Retirement System (or parts thereof) credited to the Member
       and the denominator of which is ten. In the case of a Member who has less than ten years
       of Vesting Service, the limitations set forth in Paragraph (b) of Section 13.1(2) and in
       Section 13.1(5) shall be such limitations (determined without regard to this Section
       13.1(6)) multiplied by a fraction, the numerator of which is the number of years of
       Vesting Service, or parts thereof, credited to the Member and the denominator of which is
       ten. The adjustment in this Section 13.1(6) shall not apply to benefits paid on account of
       the disability or death of a Member.

(7)    Notwithstanding anything in this Section 13.1 to the contrary, if the annual benefit of a
       Member who has terminated employment with the City is limited pursuant to the
       limitations set forth in Section 13.1(2), such annual benefit shall be increased in
       accordance with the cost-of-living adjustments of Code Section 415(d).

(8)    For purposes of determining actuarial equivalence under Paragraph (b) or (c) of Section
       13.1(3), the interest rate assumption shall be five percent (5%) and the mortality table
       used shall be the applicable mortality table specified by the Board.



13-53846-tjt
13-53846-swr Doc
13-53846-tjt Doc
              Doc13433
                   8045-1Filed
                 12896
                 13048   Filed 08/31/21
                            Filed
                               09/13/18
                               04/19/19- 51Entered
                                  10/22/14 Entered 08/31/21
                                            - Entered
                                                   09/13/18
                                                   04/19/19 11:39:35
                                                      10/22/14 03:48:29Page
                                                            13:49:01
                                                            14:15:17   Page 94
                                                                         Page  of
                                                                               of 210
                                                                            97 506224
                                                                                   of
                                        809
(9)    The Actuarially Equivalent straight life annuity for purposes of adjusting any benefit
       payable in a form to which Code Section 417(e)(3) does not apply, as required by
       Paragraph (a) of Section 13.1(3), is equal to the greater of (a) the annual amount of the
       straight life annuity payable under the Retirement System commencing at the same
       annuity starting date as the form of benefit payable to the Member, or (b) the annual
       amount of the straight life annuity commencing at the same annuity starting date that has
       the same actuarial present value as the form of benefit payable to the Member, computed
       using the interest rate and mortality assumptions set forth in Section 13.1(8).

(10)   The Actuarially Equivalent straight life annuity for purposes of adjusting any benefit
       payable in a form to which Code Section 417(e)(3) applies, as required by Paragraph (a)
       of Section 13.1(3), is equal to the greatest of (a) the annual amount of the straight life
       annuity commencing at the same annuity starting date that has the same Actuarial
       Equivalent present value as the form of benefit payable to the Member, (b) the annual
       amount of the straight life annuity commencing at the same annuity starting date that has
       the same actuarial present value as the form of benefit payable to the Member, computed
       using a five and one-half percent (5.5%) interest rate assumption and the applicable
       mortality table specified by the Board, or (c) the annual amount of the straight life
       annuity commencing at the same annuity starting date that has the same actuarial present
       value as the form of benefit payable to the Member, computed using the applicable
       interest rate and the applicable mortality table, both as specified by the Board, divided by
       1.05.

(11)   For purposes of applying the limitations set forth in this Section 13.1, all qualified
       defined benefit plans (whether or not terminated) ever maintained by the City shall be
       treated as one defined benefit plan.

(12)   For purposes of this Section 13.1, the term “compensation” shall include those items of
       remuneration specified in Treasury Regulation § 1.415(c)-2(b) and shall exclude those
       items of remuneration specified in Treasury Regulation § 1.415(c)-2(c), taking into
       account the timing rules specified in Treasury Regulation § 1.415(c)-2(e), but shall not
       include any amount in excess of the limitation under Code Section 401(a)(17) in effect
       for the year. The term “compensation” as defined in the preceding sentence shall include
       any payments made to a Member by the later of (a) two and one-half months after the
       date of the Member’s severance from employment with the City or (b) the end of the
       limitation year that includes the date of the Member’s severance from employment with
       the City, provided that, absent a severance from employment, such payments would have
       been paid to the Member while the Member continued in employment with the City and
       are regular compensation for services performed during the Member’s regular working
       hours, compensation for services outside the Member’s regular working hours (such as
       overtime or shift differential pay), commissions, bonuses or other similar compensation.

(13)   This Section 13.1 shall be administered in conformity with the regulations issued by the
       Secretary of the Treasury interpreting Code Section 415 including, but not limited to
       those interpreting Section 415(b)(2)(H), and any regulation providing for the
       “grandfathering” of any benefit accrued prior to the effective date of such regulations or
       statutory provision.



13-53846-tjt
13-53846-swr Doc
13-53846-tjt Doc
              Doc13433
                   8045-1Filed
                 12896
                 13048   Filed 08/31/21
                            Filed
                               09/13/18
                               04/19/19- 52Entered
                                  10/22/14 Entered 08/31/21
                                            - Entered
                                                   09/13/18
                                                   04/19/19 11:39:35
                                                      10/22/14 03:48:29Page
                                                            13:49:01
                                                            14:15:17   Page 95
                                                                         Page  of
                                                                               of 210
                                                                            98 507224
                                                                                   of
                                        809
Sec 13.2. Compliance with Code Section 415(c) and Regulations

(1)    The “Annual Addition” with respect to a Member for a limitation year shall in no event
       exceed the lesser of:

       (a)    $40,000 (adjusted as provided in Code Section 415(d)); or

       (b)    One hundred percent (100%) of the Member’s compensation, as defined in Code
              Section 415(c)(3) and regulations issued thereunder, for the limitation year.

(2)    The Annual Addition with respect to a Member for a limitation year means the sum of his
       Voluntary Employee Contributions made to the Retirement System, and the employer
       contributions, employee contributions and forfeitures allocated to his accounts under any
       other qualified Defined Contribution Plan (whether or not terminated) maintained by the
       City, and the amounts described in Code Sections 415(l)(2) and 419A(d)(2) allocated to
       his account.

(3)    In the event the Annual Addition to the Retirement System on behalf of a Member would
       otherwise exceed the amount that may be applied for his benefit under the limitation
       contained in this Section 13.2, the limitation shall be satisfied by reducing the Member’s
       Voluntary Employee Contributions to the extent necessary and distributing such amounts
       to the Member.




13-53846-tjt
13-53846-swr Doc
13-53846-tjt Doc
              Doc13433
                   8045-1Filed
                 12896
                 13048   Filed 08/31/21
                            Filed
                               09/13/18
                               04/19/19- 53Entered
                                  10/22/14 Entered 08/31/21
                                            - Entered
                                                   09/13/18
                                                   04/19/19 11:39:35
                                                      10/22/14 03:48:29Page
                                                            13:49:01
                                                            14:15:17   Page 96
                                                                         Page  of
                                                                               of 210
                                                                            99 508224
                                                                                   of
                                        809
              ARTICLE 14. RETIREMENT SYSTEM ADMINISTRATION

Sec 14.1. Board of Trustees as Retirement System Administrator

(1)    The Retirement Board shall have the power and authority to manage and administer the
       Retirement System in accordance with the provisions of this Combined Plan Document.

(2)    The Retirement Board shall provide procedures for the processing and review of benefit
       claims, corrections of errors, and similar matters, as further described in Section 14.2.

(3)    The Retirement Board and the Retirement System shall not make any payment to active
       or retired Members or Beneficiaries other than payments that are required by the
       Retirement System as established by this Combined Plan Document. This prohibition
       applies to all payments that are not authorized by this Combined Plan Document, whether
       such payments are those commonly referred to as a “thirteenth check” or payments by
       any other name.

Sec 14.2. Powers and Duties of Board

(1)    The Board shall have the following powers and duties:

       (a)    exclusive authority regarding the administration, management and operation of
              the Retirement System, including, but not limited to, the right to contract for
              office space, computer hardware and software, and human resource services (any
              or all of which may be obtained from the City), and to make rules and regulations
              with respect to the operation of the Retirement System not inconsistent with the
              terms of the Combined Plan Document and applicable law, and to amend or
              rescind such rules and regulations;

       (b)    to determine questions of law or fact that may arise as to the rights of any person
              claiming rights under the Retirement System;

       (c)    to determine the contributions to the Retirement System required of the City and
              Members pursuant to the documents governing operation of the Retirement
              System, including the Plan of Adjustment;

       (d)    to construe and interpret the provisions of the Retirement System and to reconcile
              any inconsistencies;

       (e)    to perform ministerial functions, whether or not expressly authorized, which the
              Board may deem necessary or desirable in carrying out its duties under the
              Retirement System;

       (f)    except to the extent authority is vested in the Investment Committee, authority
              to employ, contract and pay for professional services including, but not limited to,
              actuarial, investment, legal, accounting, medical, and any other services that the
              Board considers necessary for the proper operation of the Retirement System;




13-53846-tjt
 13-53846-tjt Doc
13-53846-swr   Doc
               Doc13433
                    8045-1Filed
                   12896
                   13048   Filed08/31/21
                             Filed      - 54Entered
                                 09/13/18
                                 04/19/19
                                   10/22/14  Entered08/31/21
                                             - Entered
                                                     09/13/18
                                                     04/19/1911:39:35
                                                       10/22/14 03:48:29Page
                                                              13:49:01
                                                              14:15:17   Page97100
                                                                          Page  of 210
                                                                                509ofof
                                         809
                                         224
       (g)   except to the extent authority or responsibility is vested in the Investment
             Committee, to arrange for annual audits of the records and accounts of the
             Retirement System by a certified public accountant or by a firm of certified public
             accountants pursuant to generally accepted auditing standards;

       (h)   to prepare an annual report for the Retirement System for each Fiscal Year in
             compliance with generally accepted accounting principles. The report shall
             contain information regarding the financial, actuarial, and other activities of the
             Retirement System during the Fiscal Year. The Board shall furnish a copy of
             the annual report to the Mayor and finance director of the City, to the chair of the
             City Council and the Investment Committee. The report shall also contain a
             review of the latest actuarial valuation of the Retirement System;

       (i)   to maintain or cause to be maintained such separate funds and accounts as are
             required to be maintained under the provisions of Components I and II of the
             Combined Plan Document and such additional accounts as the Board deems
             necessary or expedient for the proper administration of the Retirement System
             and the administration and investment of the assets of the Retirement System.
             The Board shall maintain suitable records, data and information in connection
             with the performance of its functions, including, but not limited to, accurate and
             detailed accounts of all investments, receipts, disbursements, and other actions,
             including the proportionate interest therein and contributions of each Member
             who has made contributions to the Retirement System;

       (j)   to correct any error in the records of the Retirement System that results in
             overpayment or underpayment of contributions to the Retirement System by the
             City or a Member, or overpayment or underpayment of benefits to a Member,
             former Member, or Beneficiary by the Retirement System. In the event of
             overpayment to a Member, former Member or Beneficiary, the Board may, as far
             as practicable, adjust future payments to such individual in such a manner that the
             Actuarial Equivalent of the benefit to which such individual was entitled shall be
             paid;

       (k)   to the extent permissible under Michigan law (and consistent with the Retirement
             System’s favorable tax qualified status under Code Section 401(a)), purchase one
             or more insurance policies to indemnify any person and such person’s heirs and
             legal representatives who is made a party to (or threatened to be made a party to)
             any action, suit or proceeding whether brought by or in the right of the Board, the
             Investment Committee or the Retirement System or otherwise, by reason of the
             fact that such person is or was a Board member, Investment Committee member,
             director, officer, employee or agent of the Board (or an advisory body or
             committee of the Board) or the Retirement System. The insurance policies
             purchased by the Board shall not indemnify any person who is judicially
             determined to have incurred liability due to fraud, gross negligence or
             malfeasance in the performance of his duties; and




13-53846-tjt
 13-53846-tjt Doc
13-53846-swr   Doc
               Doc13433
                    8045-1Filed
                   12896
                   13048   Filed08/31/21
                             Filed      - 55Entered
                                 09/13/18
                                 04/19/19
                                   10/22/14  Entered08/31/21
                                             - Entered
                                                     09/13/18
                                                     04/19/1911:39:35
                                                       10/22/14 03:48:29Page
                                                              13:49:01
                                                              14:15:17   Page98101
                                                                          Page  of 210
                                                                                510ofof
                                         809
                                         224
       (l)    except to the extent authority or responsibility is vested in the Investment
              Committee, to perform any other function that is required for the proper
              administration of the Retirement System.

Sec 14.3. Executive Director; Employees

         The Board shall employ on behalf of the Retirement System an executive director and
any other employees for which the Board establishes positions. The executive director shall do
all of the following:

       (a)    manage and administer the Retirement System under the supervision and direction
              of the Board;

       (b)    annually prepare and submit to the Board for review, amendment, and adoption an
              itemized budget projecting the amount required to pay the Retirement System’s
              expenses for the following Fiscal Year; and

       (c)    perform such other duties as the Board shall delegate to the executive director.

       The executive director, unless such power is retained by the Board, shall determine the
compensation of all employees of the Retirement System (except the executive director, whose
compensation shall be determined by the Board and the chief investment officer, whose
compensation shall be determined by the Investment Committee) and such compensation shall be
payable from the Retirement System. Any person employed by the Retirement System may but
need not be an employee of the City.

Sec 14.4. Discretionary Authority

       The Board shall have sole and absolute discretion to:

       (a)    interpret the provisions of the Retirement System;

       (b)    make factual findings with respect to any and all issues arising under the
              Retirement System;

       (c)    determine the rights and status of Members, Retirees, Beneficiaries and other
              persons under the Retirement System;

       (d)    decide benefit claims and disputes arising under the Retirement System pursuant
              to such procedures as the Board shall adopt; and

       (e)    make determinations and findings (including factual findings) with respect to the
              benefits payable hereunder and the persons entitled thereto as may be required for
              the purposes of the Retirement System.




13-53846-tjt
 13-53846-tjt Doc
13-53846-swr   Doc
               Doc13433
                    8045-1Filed
                   12896
                   13048   Filed08/31/21
                             Filed      - 56Entered
                                 09/13/18
                                 04/19/19
                                   10/22/14  Entered08/31/21
                                             - Entered
                                                     09/13/18
                                                     04/19/1911:39:35
                                                       10/22/14 03:48:29Page
                                                              13:49:01
                                                              14:15:17   Page99102
                                                                          Page  of 210
                                                                                511ofof
                                         809
                                         224
Sec 14.5. Administrator’s Decision Binding

        The Board’s decision on any matter arising in connection with administration and
interpretation of the Retirement System shall be final and binding on Members, Retirees and
Beneficiaries.




 13-53846-tjt
 13-53846-tjt Doc
13-53846-swr  Doc 13433
              Doc 8045-1 Filed
                  12896
                  13048   Filed08/31/21
                         Filed        - 57 Entered
                               09/13/18
                               04/19/19
                                10/22/14   - Entered08/31/21
                                           Entered   10/22/1411:39:35
                                                    09/13/18
                                                    04/19/19  03:48:29 Page
                                                             13:49:01
                                                             14:15:17   Page100
                                                                       Page  512of
                                                                            103 ofof
                                       210
                                       809
                                       224
                        ARTICLE 15. MANAGEMENT OF FUNDS

Sec 15.1. Board as Trustee of Retirement System Assets

        The Board of Trustees shall be the trustee of the funds held under the Retirement System,
shall receive and accept all sums of money and other property paid or transferred to it by or at
the direction of the City, and subject to the terms of Article 16, shall have the power to hold,
invest, reinvest, manage, administer and distribute such money and other property subject to all
terms, conditions, limitations, and restrictions imposed on the investment of assets of public
employee retirement systems or plans by Act No. 314 of the Public Acts of 1965, being sections
38.1132 et seq. of the Michigan Compiled Laws, as amended.

Sec 15.2. Maintenance of Segregated Funds

        The Board of Trustees shall maintain separate funds as required for the proper
administration of the Retirement System and shall not commingle the assets held under the
Retirement System for the purpose of funding benefits accrued by Members prior to July 1,
2014, together with earnings and losses on such assets (or replacement assets), as more fully
described in Component II of this Combined Plan document, with the assets of the Retirement
System held for the purpose of paying benefits accrued by Members on and after July 1, 2014 as
described in this Component I of the Combined Plan document. Notwithstanding the foregoing,
the assets held under Components I and II of this Combined Plan document may be commingled
for investment purposes and transferred as provided in Section G-2(f) of Component II.

Sec 15.3. Custodian of Funds

       The Board of Trustees shall appoint or employ custodians of the assets of the Retirement
System. The custodians shall perform all duties necessary and incidental to the custodial
responsibility and shall make disbursements as authorized by the Board.

Sec 15.4. Exclusive Purpose

        All money and other assets of the Retirement System shall be held by the Trustees and
invested for the sole purpose of paying benefits to Members and Beneficiaries and shall be used
for no other purpose. In exercising its discretionary authority with respect to the management of
the money and other assets of the Retirement System, the Trustees shall exercise the care, skill,
prudence and diligence under the circumstances then prevailing, that a person acting in a like
capacity and familiar with such matters, would use in the conduct of an enterprise of like
character with like aims.

Sec 15.5. Prohibited Conduct

       Members of the Board and employees of the Retirement System are prohibited from:

(1)    Having any beneficial interest, direct or indirect, in any investment of the Retirement
       System;




 13-53846-tjt
 13-53846-tjt Doc
13-53846-swr  Doc 13433
              Doc 8045-1 Filed
                  12896
                  13048   Filed08/31/21
                         Filed        - 58 Entered
                               09/13/18
                               04/19/19
                                10/22/14   - Entered08/31/21
                                           Entered   10/22/1411:39:35
                                                    09/13/18
                                                    04/19/19  03:48:29 Page
                                                             13:49:01
                                                             14:15:17   Page101
                                                                       Page  513of
                                                                            104 ofof
                                       210
                                       809
                                       224
(2)   Being an obligor or providing surety for any money loaned to or borrowed from the
      Retirement System;

(3)   Except as provided in Article 11, borrowing any money or other assets of the Retirement
      System; and

(4)   Receiving any pay or other compensation from any person, other than compensation paid
      by the Retirement System, with respect to investments of the Retirement System.




 13-53846-tjt
 13-53846-tjt Doc
13-53846-swr  Doc 13433
              Doc 8045-1 Filed
                  12896
                  13048   Filed08/31/21
                         Filed        - 59 Entered
                               09/13/18
                               04/19/19
                                10/22/14   - Entered08/31/21
                                           Entered   10/22/1411:39:35
                                                    09/13/18
                                                    04/19/19  03:48:29 Page
                                                             13:49:01
                                                             14:15:17   Page102
                                                                       Page  514of
                                                                            105 ofof
                                       210
                                       809
                                       224
          ARTICLE 16. INVESTMENT OF RETIREMENT SYSTEM ASSETS

Sec 16.1. Investment Powers of the Board and the Investment Committee

        Subject to the requirements set forth in this Article 16, the Board shall have the power
and authority to manage, control, invest and reinvest money and other assets of the Retirement
System subject to all terms, conditions, limitations, and restrictions imposed on the investment of
assets of public employee retirement systems or plans by Act No. 314 of the Public Acts of 1965,
being sections 38.1132 et seq. of the Michigan Compiled Laws, as amended. Notwithstanding
anything in this Combined Plan Document to the contrary, for the twenty year period following
the effective date of the Plan of Adjustment, the Investment Committee shall make
recommendations to the Board with respect to investment management matters as provided in
this Article 16.

       All investment management decisions made by the Board, as more fully described in
Section 16.2, shall require a recommendation by an affirmative vote of the Investment
Committee as provided in this Combined Plan Document. The Board shall take no action with
respect to any matter for which the Investment Committee has responsibility and authority,
including the investment management matters described in Section 16.2, unless and until such
action has been approved by affirmative vote of the Investment Committee. All actions and
recommendations of the Investment Committee shall be forwarded to the Board for consideration
and are subject to Board approval. If (a) the Board fails to approve or disapprove an investment
management decision that has been recommended by an affirmative vote of the Investment
Committee, and such failure continues for forty-five days after the date that the recommendation
was made to the Board, or (b) the Board disapproves an investment management decision within
such forty-five day period but fails to provide to the Investment Committee within such forty-
five day period a detailed written response outlining the reasons for such disapproval, then the
Investment Committee and the chief investment officer are authorized to implement the decision.

        If the Board disapproves an investment management decision within such forty-five day
period and provides to the Investment Committee within such forty-five day period a detailed
written response outlining the reasons for such disapproval, then the Investment Committee shall
have forty-five days after the receipt of the Board response to either (a) withdraw the
recommended investment management decision, or (b) request, in writing, a conference with the
Board to be held within ten days, but not less than five business days, of the request by the
Investment Committee to discuss the disapproval by the Board described in the written response.
Any such conference shall be conducted with at least three independent Investment Committee
members present in person or by phone. Within ten days of the commencement of the
conference or twenty days following the Investment Committee’s request for a conference if no
conference is held, the Investment Committee shall either withdraw the recommended
investment management decision or provide the Board with a written explanation of the
Investment Committee’s decision to proceed with the recommended investment management
decision. After delivery of such written explanation by the Investment Committee, the
Investment Committee and the chief investment officer are authorized to implement the decision.
Any action taken by the Board or the Investment Committee in violation of the terms of this
Article 16 shall constitute an ultra vires act and the Investment Committee or the Board is




 13-53846-tjt
 13-53846-tjt Doc
13-53846-swr  Doc 13433
              Doc 8045-1 Filed
                  12896
                  13048   Filed08/31/21
                         Filed        - 60 Entered
                               09/13/18
                               04/19/19
                                10/22/14   - Entered08/31/21
                                           Entered   10/22/1411:39:35
                                                    09/13/18
                                                    04/19/19  03:48:29 Page
                                                             13:49:01
                                                             14:15:17   Page103
                                                                       Page  515of
                                                                            106 ofof
                                       210
                                       809
                                       224
granted the express right to seek to preliminarily enjoin such action without the need to show
irreparable harm.

Sec 16.2. Investment Management

(1)    For purposes of this Combined Plan, “investment management decisions” and
       “investment management matters” shall include:

       (a)    development of an investment policy statement with sound and consistent
              investment goals, objectives, and performance measurement standards which are
              consistent with the needs of the Retirement System;

       (b)    within 120 days after the effective date of the Plan of Adjustment, placement of
              all of the assets of the Retirement System not already under qualified management
              with qualified investment managers selected by the Investment Committee;

       (c)    evaluation, retention, termination and selection of qualified managers to invest
              and manage the Retirement System’s assets;

       (d)    review and affirmation or rejection of the correctness of any and all calculations,
              actuarial assumptions and/or assessments used by the Actuary including, but not
              limited to (i) those underlying the restoration of pension benefits, funding levels
              and amortization thereof, all in accordance with the pension restoration program
              attached to the Plan of Adjustment (as more fully described in Article K of
              Component II of this Combined Plan Document), (ii) those underlying the
              determination of annual funding levels and amortization thereof, and (iii) on or
              after Fiscal Year 2024, the recommended annual contributions to the Retirement
              System in accordance with applicable law;

       (e)    in accordance with approved actuarial work as provided in paragraph (d) above
              and based on the annual actuarial valuation reports and any other projections or
              reports as applicable from the Actuary or other professional advisors, the
              determination of the extent of restoration of pension benefits, including but not
              limited to the payment of lost COLA payments, all in conformance with the
              pension restoration program attached to the Plan of Adjustment;

       (f)    communication of the Retirement System’s investment goals, objectives, and
              standards to the investment managers, including any material changes that may
              subsequently occur;

       (g)    determination and approval of the Retirement System’s investment and asset
              allocation guidelines, taking into account the appropriate liquidity needs of the
              Retirement System;

       (h)    the taking of corrective action deemed prudent and appropriate when an
              investment manager fails to perform as expected;




 13-53846-tjt
 13-53846-tjt Doc
13-53846-swr  Doc 13433
              Doc 8045-1 Filed
                  12896
                  13048   Filed08/31/21
                         Filed        - 61 Entered
                               09/13/18
                               04/19/19
                                10/22/14   - Entered08/31/21
                                           Entered   10/22/1411:39:35
                                                    09/13/18
                                                    04/19/19  03:48:29 Page
                                                             13:49:01
                                                             14:15:17   Page104
                                                                       Page  516of
                                                                            107 ofof
                                       210
                                       809
                                       224
       (i)     interpretation of Retirement System governing documents, existing law, the Plan
               of Adjustment or other financial determination that could affect funding or benefit
               levels;

       (j)     review and approval, prior to final issuance, of the annual audit and all financial
               reports prepared on behalf of the Retirement System and meet and confer with the
               Auditor or other professional advisors as necessary prior to approval of the annual
               audit or other financial reports;

       (k)     determination of the funding status of the Retirement System and any remedial
               action to be taken pursuant to Section 9.5; and

       (l)     causing an asset/liability valuation study to be performed for the Retirement
               System every three years or, more often, as requested by the Investment
               Committee or the Board.

       All actions of the Investment Committee shall comply with the provisions of pertinent
       federal, state, and local laws and regulations, specifically Public Act 314 and Plan
       Investment Guidelines.

Sec 16.3. Best Practices

       Prior to adopting investment guidelines and asset allocation policies, selecting investment
managers or adopting investment return assumptions, the Investment Committee shall have an
understanding of and shall give appropriate consideration to the following:

       (a)     the fiduciary best practices and institutional standards for the investment of public
               employee retirement system plan assets;

       (b)     the objective to obtain investment returns above the established actuarial
               investment return assumption to support the restoration of benefits under the
               pension restoration program described in the Plan of Adjustment and Component
               II of this Combined Plan Document, to the extent that it is prudent and consistent
               with the overall funding, liquidity needs and actuarial assumptions governing the
               Retirement System; and

       (c)     the liquidity needs of the Retirement System.

Sec 16.4. Chief Investment Officer

        The Investment Committee shall have the exclusive power to select, retain and terminate
the services of a chief investment officer for the Retirement System. The Investment Committee
shall determine any and all compensation and other terms of employment of any chief
investment officer hired by it. The chief investment officer shall report directly to the
Investment Committee and the Executive Director of the Board. The chief investment officer
shall be responsible for assisting the Investment Committee and the Board with respect to
oversight of the Retirement System’s investment portfolio. The chief investment officer shall




 13-53846-tjt
 13-53846-tjt Doc
13-53846-swr  Doc 13433
              Doc 8045-1 Filed
                  12896
                  13048   Filed08/31/21
                         Filed        - 62 Entered
                               09/13/18
                               04/19/19
                                10/22/14   - Entered08/31/21
                                           Entered   10/22/1411:39:35
                                                    09/13/18
                                                    04/19/19  03:48:29 Page
                                                             13:49:01
                                                             14:15:17   Page105
                                                                       Page  517of
                                                                            108 ofof
                                       210
                                       809
                                       224
provide such periodic reports relating to the Retirement System’s assets to the Investment
Committee and the Board as it or they shall request.

Sec 16.5. Investment Consultants

        The Board and/or Investment Committee may retain the services of one or more
investment consultants who shall be responsible for assisting the Investment Committee and the
Board with oversight of the Retirement System’s investment portfolio. Any such investment
consultant shall be a registered advisor with the United States Securities and Exchange
Commission and shall be a nationally recognized institutional investment consultant with
expertise in the investment of public pension plan assets. Any such investment consultant shall
acknowledge in writing its role as investment fiduciary with respect to the Retirement System as
defined in the Public Employee Retirement System Investment Act, as amended, MCL 38.1132 et
seq. The Board or the Investment Committee, as appropriate, shall determine the compensation
and other terms of employment of any investment consultant hired by it. The duties of an
investment consultant may include, but shall not be limited to:

       (a)    providing an asset/liability valuation study for the Retirement System;

       (b)    reviewing the Retirement System’s asset allocation based on current market
              assumptions;

       (c)    identifying and recommending to the Investment Committee and the Board
              appropriate investment strategies based on the financial condition of the
              Retirement System;

       (d)    implementing the approved investment strategies, such as recommending to the
              Investment Committee, for Board approval, an asset allocation strategy, building
              an investment structure for the Retirement System, and identifying qualified
              investment managers (through an organized search process) to execute and
              implement investment strategies;

       (e)    monitoring and evaluating the ongoing progress of the investment managers
              toward stated investment goals and objectives;

       (f)    recommending to the Investment Committee and the Board any necessary
              corrective actions, including adjustments to the investment structure or investment
              management organizations in the event of a deviation from expectations;

       (g)    communicating the investment policies of the Retirement System to the
              investment managers;

       (h)    reviewing the investment policies with the appropriate employees of the
              Retirement System;

       (i)    aiding the Investment Committee in providing recommendations on issues
              relating to rebalancing and cash flow management, securities lending, transition
              management, cash equalization and other investment related topics;



 13-53846-tjt
 13-53846-tjt Doc
13-53846-swr  Doc 13433
              Doc 8045-1 Filed
                  12896
                  13048   Filed08/31/21
                         Filed        - 63 Entered
                               09/13/18
                               04/19/19
                                10/22/14   - Entered08/31/21
                                           Entered   10/22/1411:39:35
                                                    09/13/18
                                                    04/19/19  03:48:29 Page
                                                             13:49:01
                                                             14:15:17   Page106
                                                                       Page  518of
                                                                            109 ofof
                                       210
                                       809
                                       224
       (j)    attending Investment Committee and Board meetings in person, or telephonically,
              as needed or as requested;

       (k)    meeting with the Investment Committee to provide            detailed quarterly
              performance reports and executive summaries of performance;

       (l)    meeting with the Investment Committee and the Board to review capital markets
              and inform the Board and Retirement System employees on the current
              investment environment; and

       (m)    meeting with the Investment Committee and the Board to provide
              recommendations on asset allocation, investment structure, and manager
              selections.

Sec 16.6. Consistency With Plan of Adjustment

         Nothing herein shall be interpreted as permitting the Investment Committee or the Board
to alter or depart from the requirements set forth in the Plan of Adjustment.




 13-53846-tjt
 13-53846-tjt Doc
13-53846-swr  Doc 13433
              Doc 8045-1 Filed
                  12896
                  13048   Filed08/31/21
                         Filed        - 64 Entered
                               09/13/18
                               04/19/19
                                10/22/14   - Entered08/31/21
                                           Entered   10/22/1411:39:35
                                                    09/13/18
                                                    04/19/19  03:48:29 Page
                                                             13:49:01
                                                             14:15:17   Page107
                                                                       Page  519of
                                                                            110 ofof
                                       210
                                       809
                                       224
                      ARTICLE 17. RETIREE MEDICAL ACCOUNT

Sec 17.1. Establishment of Account

       A Medical Benefits Account shall be established and maintained under the Retirement
System out of which the Board of Trustees shall pay the cost, which would otherwise be borne
by the City, for certain medical and related benefits provided under the plans or programs
maintained by the City to provide Medical Benefits (the “Medical Plans”) for the benefit of the
Medical Beneficiaries. The provisions of this Article 17 are intended to comply with Section
401(h) of the Code and shall be construed to comply therewith.

Sec 17.2. Effective Date

       Medical Benefits shall be paid from the Medical Benefits Account beginning October __,
2014 or such other date recommended by an enrolled actuary (within the meaning of Section
7701(a)(35) of the Code) and approved by the Board and Investment Committee.

Sec 17.3. Funding of Benefits

        Subject to the right reserved to the City to amend or terminate the provision of Medical
Benefits under its general power to amend the Combined Plan document under Section 18.5, the
City expects and intends to make actuarially determined contributions under the Retirement
System from time to time to fund the Medical Benefits Account. The assets of the Medical
Benefits Account may be invested together with the other assets of the Retirement System, in
which case earnings of the Retirement System shall be allocated to the Medical Benefits Account
on a reasonable basis or such assets may be invested separately. In any event, no part of the
Retirement System, other than the assets of the Medical Benefits Account, shall be available to
pay for any part of the cost of Medical Benefits.

       The amount determined by the City to be contributed for any Plan Year pursuant to the
paragraph above shall be reasonable and ascertainable and shall not exceed the total cost for such
Plan Year of providing Medical Benefits to the Medical Beneficiaries, determined in accordance
with generally accepted actuarial methods and assumptions that are reasonable in view of the
provisions and coverage of the medical and other welfare plans providing such benefits, the
funding medium and any other applicable considerations. At the time the City makes a
contribution to the Trustee, the City shall designate the portion thereof that is allocable to the
Medical Benefits Account.

Sec 17.4. Limitation on Contributions

        At all times the aggregate of the contributions made by the City to provide Medical
Benefits shall not exceed twenty-five percent (25%) of the sum of the aggregate contributions
made by the City to the Plan under Sections 9.3 and 9.5, other than the contributions to fund past
service credits, plus the aggregate contributions to the Medical Benefits Account. In the event
that a contribution under Section 17.3 shall exceed the amount described in the preceding
sentence, such contribution shall be reduced by the excess amount.

Sec 17.5. Impossibility of Diversion



 13-53846-tjt
 13-53846-tjt Doc
13-53846-swr  Doc 13433
              Doc 8045-1 Filed
                  12896
                  13048   Filed08/31/21
                         Filed        - 65 Entered
                               09/13/18
                               04/19/19
                                10/22/14   - Entered08/31/21
                                           Entered   10/22/1411:39:35
                                                    09/13/18
                                                    04/19/19  03:48:29 Page
                                                             13:49:01
                                                             14:15:17   Page108
                                                                       Page  520of
                                                                            111 ofof
                                       210
                                       809
                                       224
         In no event, prior to the satisfaction of all liabilities to provide Medical Benefits shall the
Medical Benefits Account be used for, or diverted to, any purpose other than the payment of
such benefits and any necessary or appropriate expenses of administration associated therewith.
Any amounts credited to the Medical Benefits Account following the satisfaction of all such
liabilities shall be returned to the City.

Sec 17.6. Administration

        The Medical Plans shall continue to be administered, and claims processed, under their
respective terms. Notwithstanding, the interpretation and administration of the terms of this
Article 17 shall be pursuant to the provisions of the Combined Plan document.

Sec 17.7. Right to Amend or Terminate Medical Plans

        The City expressly reserves the exclusive right, retroactively to the extent permitted by
law, to amend, modify, change, terminate or revoke any medical or other welfare plan or policy
maintained by the City that provides medical or other welfare benefits, including but not limited
to Medical Benefits, and to require Members, former Members, their eligible spouses and
dependents to pay all or any portion of the cost of such medical benefits.

Sec 17.8. Reversion

        At any time prior to the satisfaction of all liabilities under the Retirement System to
provide Medical Benefits, no part of the Medical Benefits Account may be used for any purpose
other than providing Medical Benefits, and any necessary or appropriate expenses attributable to
the administration of the Medical Benefits Account. If any residual assets remain in the Medical
Benefits Account after the satisfaction of all obligations of the City to provide Medical Benefits
to the Medical Beneficiaries, such assets shall be returned to the City. In the event a Medical
Beneficiary’s interest in the Medical Benefits Account is forfeited prior to the termination of the
Retirement System, an amount equal to such forfeiture shall be applied as soon as possible to
reduce the City’s contributions.

Sec 17.9. Limitation of Rights

        A Medical Beneficiary shall have no right, title or claim in any specific asset of the
Medical Benefits Account, but shall have the right only to the Medical Benefits provided from
time to time under the Medical Benefits Account.




 13-53846-tjt
 13-53846-tjt Doc
13-53846-swr  Doc 13433
              Doc 8045-1 Filed
                  12896
                  13048   Filed08/31/21
                         Filed        - 66 Entered
                               09/13/18
                               04/19/19
                                10/22/14   - Entered08/31/21
                                           Entered   10/22/1411:39:35
                                                    09/13/18
                                                    04/19/19  03:48:29 Page
                                                             13:49:01
                                                             14:15:17   Page109
                                                                       Page  521of
                                                                            112 ofof
                                       210
                                       809
                                       224
                             ARTICLE 18. MISCELLANEOUS

Sec 18.1. Nonduplication of Benefits

        If any Member is a participant in another defined benefit pension plan, retirement system
or annuity plan sponsored by the City (including Component II of this Retirement System) and
the Member is or becomes entitled to accrue pension benefits under such plan or retirement
system (including Component II of this Retirement System) with respect to any period of service
for which he is entitled to accrue a benefit under Component I of this Retirement System, such
Member shall not be eligible to accrue or receive payment of a benefit under Component I with
respect to such period of service.

Sec 18.2. Assignments Prohibited

       The right of a person to a pension, annuity, the return of Accumulated Voluntary
Employee Contributions and/or the return of Accumulated Mandatory Employee Contributions,
the Retirement Allowance itself, to any optional form of benefit, to any other right accrued or
accruing to any person under the provisions of this Retirement System, and the monies in the
various funds of the Retirement System shall not be assignable and shall not be subject to
execution, garnishment, attachment, the operation of bankruptcy or insolvency law, or any other
process of law whatsoever, except as specifically provided in this Combined Plan Document or
by an eligible domestic relations order of a lawful court.

Sec 18.3. Protection Against Fraud

       A person who, with intent to deceive, makes any statements or reports required under this
Retirement System that are untrue, or who falsifies or permits to be falsified any record or
records of this Retirement System, or who otherwise violates, with intent to deceive, any terms
or provisions of the Retirement System, shall be subject to prosecution under applicable law.

Sec 18.4. Conviction of Felony; Forfeiture of Rights

        If a Member or Beneficiary shall be convicted by a court of competent jurisdiction of a
felony or high misdemeanor involving moral turpitude committed during active Service, the
Board shall have the power to order the forfeiture of all rights of the Member or Beneficiary to
benefits hereunder, except the return of the Member’s Accumulated Mandatory Employee
Contributions and Accumulated Voluntary Employee Contributions.

Sec 18.5. Amendment; Termination; Exclusive Benefit

       The City reserves the right to amend the Combined Plan document created hereunder at
any time; such amendments may include termination of the Retirement System; provided,
however, that following the effective date of the Plan of Adjustment, no amendment other than
amendments permitted under the terms of the Plan of Adjustment (including amendments
contemplated in Section K-4(5) of Component II) may be made to the terms, conditions and rules
of operation of the Combined Plan or any successors plan or trust that govern the calculation of
pension benefits, nor may any amendment or termination deprive any Member, former Member
or Beneficiary of any then vested benefit under the Retirement System, except as provided in the



 13-53846-tjt
 13-53846-tjt Doc
13-53846-swr  Doc 13433
              Doc 8045-1 Filed
                  12896
                  13048   Filed08/31/21
                         Filed        - 67 Entered
                               09/13/18
                               04/19/19
                                10/22/14   - Entered08/31/21
                                           Entered   10/22/1411:39:35
                                                    09/13/18
                                                    04/19/19  03:48:29 Page
                                                             13:49:01
                                                             14:15:17   Page110
                                                                       Page  522of
                                                                            113 ofof
                                       210
                                       809
                                       224
Plan of Adjustment. Notwithstanding the foregoing, the City and the Board have the authority to
amend the Combined Plan document as necessary to retain the tax qualified status of the
Retirement System under the Internal Revenue Code. The City shall make no amendment or
amendments to the Retirement System which causes any part of the assets of the Retirement
System to be used for, or diverted to, any purpose other than the exclusive benefit of Members,
former Members or their Beneficiaries; provided, that the City may make any amendment
necessary, with or without retroactive effect, to comply with applicable federal law. Any
amendment of the Retirement System by the City must be approved by the Council or a person
standing in the stead of the Council.

       Upon termination of the Retirement System or upon complete discontinuance of
contributions to the Retirement System, the rights of all Members to benefits accrued to the date
of such termination or discontinuance, to the extent then funded, shall be nonforfeitable.

Sec 18.6. Forfeitures Not to Increase Benefits

       Any forfeitures arising under the Retirement System due to a Member’s termination of
employment or death, or for any other reason, shall be used to pay expenses of the Retirement
System and shall not be applied to increase the benefits any Member would otherwise receive
under the Retirement System at any time prior to termination of the Retirement System.

Sec 18.7. Required Distributions - Compliance with Code Section 401(a)(9) and
          Regulations

        The Retirement System will apply the minimum distribution requirements of Code
Section 401(a)(9) in accordance with the final regulations issued thereunder, notwithstanding any
provision in the Combined Plan document to the contrary. Pursuant to Code Section
401(a)(9)(A)(ii), a Member’s interest must begin to be distributed by the later of (i) the April 1 of
the calendar year following the calendar year that he attains the Age of seventy and one-half (70-
1/2), or (ii) April 1 of the calendar year following the year in which he retires. Distributions will
be made in accordance with Regulations Sections 1.401(a)(9)-2 through 1.401(a)(9)-9. The
provisions of this Section 18.7 and the regulations cited herein and incorporated by reference
override any inconsistent plan distribution options.

Sec 18.8. Direct Rollovers

(1)    For purposes of compliance with Code Section 401(a)(31), a distributee may elect, at the
       time and in the manner prescribed by the Board, to have any portion of an eligible
       rollover distribution paid directly to an eligible retirement plan specified by the
       distributee in a direct rollover.

       (a)     For purposes of this Section 18.8, the following terms shall have the following
               meanings:

       (b)     “Direct rollover” means a payment by the Retirement System to an eligible
               retirement plan specified by a distributee.




 13-53846-tjt
 13-53846-tjt Doc
13-53846-swr  Doc 13433
              Doc 8045-1 Filed
                  12896
                  13048   Filed08/31/21
                         Filed        - 68 Entered
                               09/13/18
                               04/19/19
                                10/22/14   - Entered08/31/21
                                           Entered   10/22/1411:39:35
                                                    09/13/18
                                                    04/19/19  03:48:29 Page
                                                             13:49:01
                                                             14:15:17   Page111
                                                                       Page  523of
                                                                            114 ofof
                                       210
                                       809
                                       224
      (c)    “Distributee” means a Member or former Member. It also includes the
             Member’s or former Member’s surviving spouse, a spouse or former spouse who
             is the alternate payee under an eligible domestic relations order, or a nonspouse
             beneficiary who is a designated beneficiary as defined by Code Section
             401(a)(9)(E). However, a nonspouse beneficiary may only make a direct rollover
             to an individual retirement account or individual retirement annuity established
             for the purpose of receiving the distribution, and the account or annuity will be
             treated as an “inherited” individual retirement account or annuity.

      (d)    “Eligible retirement plan” means any of the following that accepts a distributee’s
             eligible rollover distribution:

             (i)     a qualified trust described in Code Section 401(a);

             (ii)    an annuity plan described in Code Section 403(a);

             (iii)   an annuity contract described in Code Section 403(b);

             (iv)    an individual retirement account described in Code Section 408(a);

             (v)     an individual retirement annuity described in Code Section 408(b);

             (vi)    a Roth IRA described in Code Section 408A; or

             (vii)   a plan eligible under Code Section 457(b) that is maintained by a state,
                     political subdivision of a state, or any agency or instrumentality of a
                     state or a political subdivision of a state that agrees to separately account
                     for amounts transferred into that plan from the Retirement System.

      (e)    “Eligible rollover distribution” means any distribution of all or any portion of the
             balance to the credit of a distributee under the Retirement System, except that an
             eligible rollover distribution does not include: any distribution that is one of a
             series of substantially equal periodic payments (not less frequently than annually)
             made for the life (or the life expectancy) of the distributee or the joint lives (or
             joint life expectancies) of the distributee and the distributee’s designated
             beneficiary, or for a specified period of ten years or more; any distribution to the
             extent such distribution is required under Code Section 401(a)(9); the portion of
             any distribution that is not includible in gross income; and any other distribution
             which the Internal Revenue Service does not consider eligible for rollover
             treatment, such as any distribution that is reasonably expected to total less than
             $200 during the year. Notwithstanding the foregoing, a portion of a distribution
             will not fail to be an “eligible rollover distribution” merely because the portion
             consists of after-tax contributions that are not includible in Member’s gross
             income upon distribution from the Retirement System. However, such portion
             may be transferred only (i) to an individual retirement account or annuity
             described in Code Section 408(a) or (b) or to a qualified defined contribution plan
             described in Code Section 401(a) that agrees to separately account for amounts so
             transferred (and earnings thereon), including separately accounting for the portion



 13-53846-tjt
 13-53846-tjt Doc
13-53846-swr  Doc 13433
              Doc 8045-1 Filed
                  12896
                  13048   Filed08/31/21
                         Filed        - 69 Entered
                               09/13/18
                               04/19/19
                                10/22/14   - Entered08/31/21
                                           Entered   10/22/1411:39:35
                                                    09/13/18
                                                    04/19/19  03:48:29 Page
                                                             13:49:01
                                                             14:15:17   Page112
                                                                       Page  524of
                                                                            115 ofof
                                       210
                                       809
                                       224
              of the distribution that is includible in gross income and the portion of the
              distribution that is not so includible; (ii) to a qualified defined benefit plan
              described in Code Section 401(a) or to an annuity contract described in Code
              Section 403(b) that agrees to separately account for amounts so transferred (and
              earnings thereon), including separately accounting for the portion of the
              distribution that is includible in gross income and the portion of the distribution
              that is not so includible; or (iii) to a Roth IRA described in Code Section 408A.

Sec 18.9. Construction

        Words in the singular should be read and construed as though used in the plural, and
words in the plural should be read and construed as though used in the singular, where
appropriate. The words “hereof”, “herein”, and “hereunder” and other similar compounds of the
word “here”, shall mean and refer to Component I of this Combined Plan document and not to
any particular provision or section thereof. The table of contents, article and section headings
are included for convenience of reference, and are not intended to add to, or subtract from, the
terms of the Combined Plan document or the Retirement System created hereunder.

Sec 18.10. Severability

        If any section or part of a section of this Combined Plan document or provision relating
to the Retirement System is for any reason held to be invalid or unconstitutional, such holding
shall not be construed as affecting the validity of the remaining sections of the Combined Plan
document or Retirement System or of the Combined Plan document or Retirement System in its
entirety.




 13-53846-tjt
 13-53846-tjt Doc
13-53846-swr  Doc 13433
              Doc 8045-1 Filed
                  12896
                  13048   Filed08/31/21
                         Filed        - 70 Entered
                               09/13/18
                               04/19/19
                                10/22/14   - Entered08/31/21
                                           Entered   10/22/1411:39:35
                                                    09/13/18
                                                    04/19/19  03:48:29 Page
                                                             13:49:01
                                                             14:15:17   Page113
                                                                       Page  525of
                                                                            116 ofof
                                       210
                                       809
                                       224
                          Exhibit 6B – Prior PFRS Pension Plan




38008557.6/022765.00213

 13-53846-tjt        Doc 13433   Filed 08/31/21 Entered 08/31/21 11:39:35   Page 114 of
                                              210
                                 EXHIBIT I.A.281

                             PRIOR PFRS PENSION PLAN




 13-53846-tjt
 13-53846-tjt Doc
13-53846-swr  Doc 13433
              Doc 8045-1 Filed
                  12896
                  13048   Filed08/31/21
                         Filed  10/22/14 Entered
                               09/13/18
                               04/19/19   Entered08/31/21
                                         Entered  10/22/1411:39:35
                                                 09/13/18
                                                 04/19/19  03:48:29 Page
                                                          13:49:01
                                                          14:15:17   Page115
                                                                    Page  590of
                                                                         118 ofof
                                      210
                                      809
                                      224
           COMBINED PLAN
               FOR THE
           POLICE AND FIRE
       RETIREMENT SYSTEM OF
    THE CITY OF DETROIT, MICHIGAN
                 Amendment and Restatement Effective July 1, 2014




 13-53846-tjt
 13-53846-tjt Doc
13-53846-swr  Doc 13433
              Doc 8045-1 Filed
                  12896
                  13048   Filed08/31/21
                         Filed  10/22/14 Entered
                               09/13/18
                               04/19/19   Entered08/31/21
                                         Entered  10/22/1411:39:35
                                                 09/13/18
                                                 04/19/19  03:48:29 Page
                                                          13:49:01
                                                          14:15:17   Page116
                                                                    Page  591of
                                                                         119 ofof
                                      210
                                      809
                                      224
                                                  TABLE OF CONTENTS

                                                                                                                                     Page


COMPONENT II .......................................................................................................................... 1
ARTICLE A.                COMMON PROVISIONS OF THE POLICE AND FIRE
                          RETIREMENT SYSTEM ............................................................................... 2
          Sec. A-1.            Common Provisions ................................................................................... 2
ARTICLE B.                FREEZE OF POLICE AND FIRE RETIREMENT SYSTEM AS OF
                          JUNE 30, 2014 ................................................................................................. 4
          Sec. B-1.            Freeze of Police and Fire Retirement System as of June 30, 2014 ............ 4
ARTICLE C.                DEFINITIONS ................................................................................................. 6
          Sec. C-1.            Definitions.................................................................................................. 6
ARTICLE D.                MEMBERSHIP.............................................................................................. 13
          Sec. D-1.            Generally .................................................................................................. 13
          Sec. D-2.            Membership election option prior to July 1, 2014 ................................... 14
          Sec. D-3.            Cessation of membership ......................................................................... 15
ARTICLE E.                SERVICE CREDITABLE ............................................................................. 16
          Sec. E-1.            Members to file statement of service, etc ................................................ 16
          Sec. E-2.            Credit for service...................................................................................... 16
          Sec. E-3.            Employees in military service commencing prior to July 1, 2014 .......... 16
          Sec. E-4.            Verification of service claimed ................................................................ 19
          Sec. E-5.            Prior Service certificates .......................................................................... 19
          Sec. E-6.            Creditable service at retirement ............................................................... 19
ARTICLE F.                BENEFITS PROVIDED TO MEMBERS ..................................................... 20
          Sec. F-1.            Petition for retirement, mandatory age .................................................... 20
          Sec. F-2.            Old Plan/New Plan ................................................................................... 22
          Sec. F-3.            Pension Multiplier.................................................................................... 23
          Sec. F-4.            Disposition of surplus benefits upon death of retired member ................ 24
          Sec. F-5.            Retirement allowance for certain persons leaving City employment
                               after eight years service (40 & 8) ............................................................. 24
          Sec. F-6.            Reduced Early Pension Benefits (40 & 8 Vesting Retirees).................... 25
          Sec. F-7.            Duty disability.......................................................................................... 26
          Sec. F-8.            Duty disability benefits; members in service on or after July 1,
                               1941 but prior to January 1, 1969 ............................................................ 26


                                                                    -i-

 13-53846-tjt
 13-53846-tjt Doc
13-53846-swr  Doc 13433
              Doc 8045-1 Filed
                  12896
                  13048   Filed08/31/21
                         Filed  10/22/14 Entered
                               09/13/18
                               04/19/19   Entered08/31/21
                                         Entered  10/22/1411:39:35
                                                 09/13/18
                                                 04/19/19  03:48:29 Page
                                                          13:49:01
                                                          14:15:17   Page117
                                                                    Page  592of
                                                                         120 ofof
                                      210
                                      809
                                      224
                                          TABLE OF CONTENTS
                                               (continued)
                                                                                                                              Page


      Sec. F-9.        Duty disability benefits; members beginning service on or after
                       January 1, 1969 and becoming disabled prior to the dates set forth
                       in Section F-10 ......................................................................................... 28
      Sec. F-10.       Duty Disability benefits; DFFA, DPOA and DPLSA members
                       beginning service on or after January 1, 1969 and becoming
                       disabled on or after the dates set forth below .......................................... 29
      Sec. F-11.       Non-duty disability .................................................................................. 31
      Sec. F-12.       Disability retirement procedures .............................................................. 32
      Sec. F-13.       Generally .................................................................................................. 34
      Sec. F-14.       Increase of Benefits; Pension Improvement Factor (Escalator) .............. 35
      Sec. F-15.       Payment.................................................................................................... 36
      Sec. F-16.       Generally .................................................................................................. 36
      Sec. F-17.       Payment of Accumulated Contributions .................................................. 38
      Sec. F-18.       Allowances to surviving spouses ............................................................. 38
      Sec. F-19.       Payment of benefits.................................................................................. 40
      Sec. F-20.       Payment of benefits.................................................................................. 40
      Sec. F-21.       Deferred vested benefits .......................................................................... 40
      Sec. F-22.       Forfeiture of rights ................................................................................... 41
      Sec. F-23.       Generally .................................................................................................. 41
      Sec. F-24.       Disposition of surplus benefits upon death of Member and
                       Beneficiary ............................................................................................... 43
      Sec. F-25.       Generally .................................................................................................. 43
      Sec. F-26.       Generally .................................................................................................. 43
      Sec. F-27.       Authority of Board ................................................................................... 44
      Sec. F-28.       Member With Twenty or Twenty-Five Years of Service ........................ 45
      Sec. F-29.       Disabled Member ..................................................................................... 45
      Sec. F-30.       Optional Annuity Withdrawal.................................................................. 45
ARTICLE G.         METHOD OF FINANCING ......................................................................... 48
      Sec. G-1.        General ..................................................................................................... 48
      Sec. G-2.        Annuity Savings Fund.............................................................................. 48
      Sec. G-3.        Annuity Reserve Fund ............................................................................. 49
      Sec. G-4.        Alternative Financing Method ................................................................. 49

                                                            -ii-

 13-53846-tjt
 13-53846-tjt Doc
13-53846-swr  Doc 13433
              Doc 8045-1 Filed
                  12896
                  13048   Filed08/31/21
                         Filed  10/22/14 Entered
                               09/13/18
                               04/19/19   Entered08/31/21
                                         Entered  10/22/1411:39:35
                                                 09/13/18
                                                 04/19/19  03:48:29 Page
                                                          13:49:01
                                                          14:15:17   Page118
                                                                    Page  593of
                                                                         121 ofof
                                      210
                                      809
                                      224
                                          TABLE OF CONTENTS
                                               (continued)
                                                                                                                               Page


      Sec. G-5.        Contributions to and payments from Pension Accumulation Fund ......... 50
      Sec. G-6.        Retiree payments from Pension Reserve Fund; reinstatement of
                       disability retirees to active service ........................................................... 51
      Sec. G-7.        Expense Fund ........................................................................................... 51
      Sec. G-8.        Appropriations prior to July 1, 2014 ........................................................ 51
      Sec. G-9.        Maintenance of reserves .......................................................................... 51
      Sec. G-10.       Survivors Benefit Fund ............................................................................ 51
      Sec. G-11.       Computation of Annuity and Pension Reserve liabilities for
                       Members, Retirees and Beneficiaries ...................................................... 53
      Sec. G-12.       Determination of City’s annual contribution — Disability Pension
                       liabilities................................................................................................... 56
      Sec. G-13.       Determination of City’s annual contribution — Death Pension
                       liabilities................................................................................................... 56
      Sec. G-14.       Determination of City’s annual contribution — Actuarial
                       evaluation of annuity and Pension Reserve liabilities ............................. 57
      Sec. G-15.       Determination of City’s annual contribution — Service Pension
                       liabilities for Fiscal Years commencing prior to July 1, 2014 ................. 57
      Sec. G-16.       Board of trustees to compute City’s annual contribution ........................ 57
      Sec. G-17.       Refunds for certain Members................................................................... 58
      Sec. G-18.       Employer Contribution ............................................................................ 58
ARTICLE H.         MISCELLANEOUS ...................................................................................... 59
      Sec. H-1.        Recall of Retirees during emergencies .................................................... 59
ARTICLE I.         DEFERRED RETIREMENT OPTION PLAN ............................................. 60
      Sec. I-1.        General provisions ................................................................................... 60
      Sec. I-2.        Conversion to Retirement Allowance ...................................................... 60
      Sec. I-3.        Investment of DROP assets ..................................................................... 60
      Sec. I-4.        Distribution of amounts credited to DROP Account ............................... 61
      Sec. I-5.        Death of Member while participating in the DROP program .................. 61
      Sec. I-6.        Disability of Member While Participating in the DROP Program .......... 62
      Sec. I-7.        Cost Neutrality ......................................................................................... 62
ARTICLE J.         PARTICIPANT ANNUITY SAVINGS FUND LOAN PROGRAM ........... 64
      Sec. J-1.        Participant Annuity Savings Fund Loan Program ................................... 64

                                                            -iii-

 13-53846-tjt
 13-53846-tjt Doc
13-53846-swr  Doc 13433
              Doc 8045-1 Filed
                  12896
                  13048   Filed08/31/21
                         Filed  10/22/14 Entered
                               09/13/18
                               04/19/19   Entered08/31/21
                                         Entered  10/22/1411:39:35
                                                 09/13/18
                                                 04/19/19  03:48:29 Page
                                                          13:49:01
                                                          14:15:17   Page119
                                                                    Page  594of
                                                                         122 ofof
                                      210
                                      809
                                      224
                                                   TABLE OF CONTENTS
                                                        (continued)
                                                                                                                                           Page


ARTICLE K.               SPECIAL PLAN OF ADJUSTMENT PROVISIONS .................................. 67
          Sec. K-1.           Benefit Changes implemented in accordance with the terms of the
                              Plan Of Adjustment.................................................................................. 67
          Sec. K-2.           Income Stabilization Benefits .................................................................. 67
          Sec. K-3.           Restoration of Pension Benefits ............................................................... 70
APPENDIX A               ........................................................................................................................ 79
ARTICLE IX, SECTION 24 OF STATE OF MICHIGAN CONSTITUTION .......................... 79
CITY OF DETROIT CHARTER ................................................................................................ 80
DETROIT CITY CODE .............................................................................................................. 81




                                                                     -iv-

 13-53846-tjt
 13-53846-tjt Doc
13-53846-swr  Doc 13433
              Doc 8045-1 Filed
                  12896
                  13048   Filed08/31/21
                         Filed  10/22/14 Entered
                               09/13/18
                               04/19/19   Entered08/31/21
                                         Entered  10/22/1411:39:35
                                                 09/13/18
                                                 04/19/19  03:48:29 Page
                                                          13:49:01
                                                          14:15:17   Page120
                                                                    Page  595of
                                                                         123 ofof
                                      210
                                      809
                                      224
                        COMPONENT II




 13-53846-tjt
 13-53846-tjt Doc
13-53846-swr  Doc 13433
              Doc 8045-1 Filed
                  12896
                  13048   Filed08/31/21
                         Filed  10/22/14 Entered
                               09/13/18
                               04/19/19   Entered08/31/21
                                         Entered  10/22/1411:39:35
                                                 09/13/18
                                                 04/19/19  03:48:29 Page
                                                          13:49:01
                                                          14:15:17   Page121
                                                                    Page  596of
                                                                         124 ofof
                                      210
                                      809
                                      224
                 ARTICLE A. COMMON PROVISIONS OF THE POLICE
                         AND FIRE RETIREMENT SYSTEM

Sec. A-1.       Common Provisions

      Certain provisions of the Combined Plan for the Police and Fire Retirement System of the
City of Detroit, Michigan described below are common to both Component I and this
Component II as in effect July 1, 2014. Those provisions are set forth in the following Sections
of Component I:

   (a)      Article I (General Provisions);

   (b)      Article II (Definitions):

         Actuarial Equivalent or Actuarially Equivalent

         Actuarially Equivalent Value

         Administrative Board of Trustees

         Administrative Rules and Regulations

         Age; Attainment of

         Board of Trustees or Board or Retirement Board

         City

         City Council or Council

         Combined Plan

         Component I

         Component II

         DFFA

         DPLSA

         DPCOA

         DPOA

         Detroit Police and Fire Retirement System or Retirement System

         Fiscal Year

         Internal Revenue Code or Code



 13-53846-tjt
 13-53846-tjt Doc
13-53846-swr  Doc 13433
              Doc 8045-1 Filed
                  12896
                  13048   Filed08/31/21
                         Filed        - 1 -Entered
                               09/13/18
                               04/19/19
                                10/22/14    Entered08/31/21
                                           Entered  10/22/1411:39:35
                                                   09/13/18
                                                   04/19/19  03:48:29 Page
                                                            13:49:01
                                                            14:15:17   Page122
                                                                      Page  597of
                                                                           125 ofof
                                      210
                                      809
                                      224
         Investment Committee

         Medical Director

         Notice to Members, Beneficiaries and Retirees;

         Plan Actuary or Actuary;

         Plan Document or Combined Plan Document;

         Plan of Adjustment;

         Plan Year;

         Spouse;

         Straight Life Retirement Allowance; and

         Total Disability or Totally Disabled;

   (c)      Article 13 (Limitation on Benefits and Contributions);

   (d)      Article 14 (Retirement System Administration);

   (e)      Article 15 (Management of Funds);

   (f)      Article 16 (Investment of Retirement System Assets); and

   (g)      Article 18 (Miscellaneous).




 13-53846-tjt
 13-53846-tjt Doc
13-53846-swr  Doc 13433
              Doc 8045-1 Filed
                  12896
                  13048   Filed08/31/21
                         Filed        - 2 -Entered
                               09/13/18
                               04/19/19
                                10/22/14    Entered08/31/21
                                           Entered  10/22/1411:39:35
                                                   09/13/18
                                                   04/19/19  03:48:29 Page
                                                            13:49:01
                                                            14:15:17   Page123
                                                                      Page  598of
                                                                           126 ofof
                                      210
                                      809
                                      224
         ARTICLE B. FREEZE OF POLICE AND FIRE RETIREMENT SYSTEM
                            AS OF JUNE 30, 2014

Sec. B-1.      Freeze of Police and Fire Retirement System as of June 30, 2014.

        Notwithstanding anything in Chapter 47 of the 1984 Detroit City Code, or in Chapter 54,
Article II of the 1964 Detroit City Code, or any ordinances, resolutions, or orders, or parts
thereof, whether codified or not codified, or any collective bargaining agreement or other
documents governing terms of employment to the contrary, effective as of June 30, 2014 (the
“Freeze Date”):

   (a)      No new employee hired by the City on or after July 1, 2014 shall become a Member
            who is eligible to accrue a benefit under the terms of the Police and Fire Retirement
            System in effect as of the Freeze Date;

   (b)      No employee who is rehired by the City on or after July 1, 2014 and who received a
            distribution of his accumulated employee contributions prior to July 1, 2014, shall
            become a Member who is eligible to accrue a benefit under the terms of the Police
            and Fire Retirement System in effect as of the Freeze Date; provided, however, that if
            a Member who is entitled to a Frozen Accrued Benefit as defined in subsection (d) of
            this Section B-1 and who is rehired by the City on or after July 1, 2014 repays to the
            Police and Fire Retirement System in accordance with a payment schedule approved
            by the Board of Trustees the amount of accumulated employee contributions that he
            withdrew, then such Member shall be eligible to accrue service credit under this
            Component II following rehire solely for the purpose of determining the Member’s
            eligibility for payment of his Frozen Accrued Benefit;

   (c)      No Member shall make contributions to the Annuity Savings Fund under the Police
            and Fire Retirement System in effect as of June 30, 2014 with respect to payroll dates
            occurring on or after August 1, 2014 and all Member contributions made with respect
            to payroll dates occurring on or after August 1, 2014 shall be made to and in
            accordance with the terms of Component I of the Combined Plan;

   (d)      Benefit accruals for Members with respect to service rendered prior to July 1, 2014
            will be frozen based on a Member’s years of service and Average Final
            Compensation and the pension multiplier formulae as of such Freeze Date (“Frozen
            Accrued Benefit”);

   (e)      Except as otherwise provided in this Section B-1, compensation of a Member shall be
            frozen effective as of the Freeze Date for purposes of determining the Member’s
            Frozen Accrued Benefit. No compensation of any type earned by a Member after the
            Freeze Date shall be taken into consideration for purposes of determining the
            Member’s Frozen Accrued Benefit under the Police and Fire Retirement System;

   (f)      Any Member who, as of June 30, 2014, would have been eligible to elect to use a
            portion of the unused accrued sick leave that he could have received in cash upon
            retirement (“Cashable Sick Leave”) to increase his Average Final Compensation if
            the Member had been eligible to retire and had elected to retire as of June 30, 2014,


 13-53846-tjt
 13-53846-tjt Doc
13-53846-swr  Doc 13433
              Doc 8045-1 Filed
                  12896
                  13048   Filed08/31/21
                         Filed        - 3 -Entered
                               09/13/18
                               04/19/19
                                10/22/14    Entered08/31/21
                                           Entered  10/22/1411:39:35
                                                   09/13/18
                                                   04/19/19  03:48:29 Page
                                                            13:49:01
                                                            14:15:17   Page124
                                                                      Page  599of
                                                                           127 ofof
                                      210
                                      809
                                      224
           shall have a one-time election to have the value of twenty-five percent (25%) of the
           Member’s Cashable Sick Leave as of June 30, 2014 included in the computation of
           the Member’s Average Final Compensation for purposes of determining the
           Member’s Frozen Accrued Benefit (“Sick Leave Election”); provided, however, that
           the amount of the member’s Cashable Sick Leave at the time the completed election
           form is received by the Retirement System is at least equal to the value of twenty-five
           percent (25%) of the Member’s Cashable Sick Leave as of June 30, 2014 and,
           provided further that the completed election form is received by the Retirement
           System no later than the dates established by the City. A Member’s Sick Leave
           Election shall be made in the manner set forth by the Board of Trustees and the Police
           and Fire Retirement System. Notwithstanding anything in this subsection (f) to the
           contrary, a Member’s Sick Leave Election will be void and the determination of the
           Member’s Average Final Compensation for purposes of calculating the Member’s
           Frozen Accrued Benefit will not take into account any of the Member’s Cashable
           Sick Leave, if (i) the electing Member would not have been eligible to receive an
           immediate service retirement benefit if he retired as of June 30, 2014, and (ii) the
           electing Member’s employment with the City is terminated before the electing
           Member becomes eligible for an immediate service retirement benefit under the
           Police and Fire Retirement System;

   (g)     Service earned after the Freeze Date shall be credited to a Member under this
           Component II solely for purposes of determining a Member’s vesting in and
           eligibility for payment of his or her Frozen Accrued Benefit and to a rehired Member
           solely for purposes of determining the Member’s eligibility for payment of his or her
           Frozen Accrued Benefit. Service credit for all Members for benefit accrual purposes
           under the terms of the Police and Fire Retirement System in effect as of the Freeze
           Date shall be frozen effective as of the Freeze Date and no Member shall earn service
           credit with respect to benefits payable under the terms of the Police and Fire
           Retirement System in effect as of the Freeze Date (except for vesting and benefit
           payment eligibility purposes) after the Freeze Date; and

   (h)     The Deferred Retirement Option Plan (“DROP”) shall remain in effect for all
           Members who have either enrolled in or elected to participate in the DROP as of June
           30, 2014. Members also may elect to participate in the DROP after June 30, 2014
           with respect to their Frozen Accrued Benefits; however, participation in DROP with
           respect to such Frozen Accrued Benefits shall be limited to five years.

        The foregoing terms of Section B-1 shall be referred to as the “Freeze” of the provisions
of the Police and Fire Retirement System as in effect on the Freeze Date and the provisions of
Component II of the Police and Fire Retirement System shall be interpreted and construed by the
Board of Trustees and the Police and Fire Retirement System to give full effect to the Freeze. To
the extent that a conflict arises between this Section B-1 and the provisions of Chapter 54 of the
1964 Detroit City Code, or any Charter, ordinances, resolutions, or orders, or parts thereof,
whether codified or not codified, or any collective bargaining agreement or other document
governing terms of employment of an employee, the Board of Trustees and the Police and Fire
Retirement System are directed to interpret any inconsistency or ambiguity to give full effect to
the Freeze.



 13-53846-tjt
 13-53846-tjt Doc
13-53846-swr  Doc 13433
              Doc 8045-1 Filed
                  12896
                  13048   Filed08/31/21
                         Filed        - 4 -Entered
                               09/13/18
                               04/19/19
                                10/22/14    Entered08/31/21
                                           Entered  10/22/1411:39:35
                                                   09/13/18
                                                   04/19/19  03:48:29 Page
                                                            13:49:01
                                                            14:15:17   Page125
                                                                      Page  600of
                                                                           128 ofof
                                      210
                                      809
                                      224
                                ARTICLE C. DEFINITIONS

Sec. C-1.     Definitions.

        Unless a different meaning is plainly required by context, for purposes of this Component
II the following words and phrases have the meanings respectively ascribed to them by this
Section C-1:

       (1)    Accrued Service shall mean a Member’s credited service for employment
              rendered before the date of an actuarial valuation of the Retirement System and
              before July 1, 2014.

       (2)    Accumulated Contributions shall mean the sum of all amounts deducted from the
              compensation of a Member and credited to his individual account in the Annuity
              Savings Fund, together with Regular Interest, as provided in this Component II of
              the Combined Plan.

       (3)    Annuity shall mean payments derived from the Accumulated Contributions of a
              Member.

       (4)    Annuity Reserve shall mean the present value of all payments to be made on
              account of any Annuity, or benefits in lieu of any Annuity, computed on the basis
              of such mortality tables and Regular Interest as shall be adopted by the Board of
              Trustees.

       (5)    Average Final Compensation shall mean:

              a.      With respect to an “Old Plan Member” (an employee described in Section
                      F-2(a)) the current maximum salary for the rank(s), grade(s) or position(s)
                      held by the Member over the sixty (60) months immediately preceding the
                      earlier of: (i) the date his employment with the City last terminated and
                      (ii) June 30, 2014. The salary shall be obtained from the official
                      compensation schedule for the Fiscal Year of the earlier of the dates
                      described in (i) or (ii) and an average shall be determined. A Member
                      who retires on or after July 1, 2000 (for DPCOA and DFFA members) or
                      July 1, 1998 (for all other Members) shall have the Member’s most recent
                      full longevity payment included in his Average Final Compensation.

              b.      With respect to a “New Plan Member” (an employee described in Section
                      F-2(b)) the current maximum salary for the rank(s), grade(s) or position(s)
                      held by the Member over the sixty (60) months immediately preceding the
                      earlier of: (i) the date his employment with the City last terminated and
                      (ii) June 30, 2014. The salary shall be obtained from the official
                      compensation schedule for the Fiscal Year of the earlier of the dates
                      described in (i) or (ii) and an average shall be determined. If more than
                      one (1) rank, grade or position has been held over the sixty (60) month
                      period, a weighted average is determined based on time spent in each rank,
                      grade or position during this sixty (60) month period.



 13-53846-tjt
 13-53846-tjt Doc
13-53846-swr  Doc 13433
              Doc 8045-1 Filed
                  12896
                  13048   Filed08/31/21
                         Filed        - 5 -Entered
                               09/13/18
                               04/19/19
                                10/22/14    Entered08/31/21
                                           Entered  10/22/1411:39:35
                                                   09/13/18
                                                   04/19/19  03:48:29 Page
                                                            13:49:01
                                                            14:15:17   Page126
                                                                      Page  601of
                                                                           129 ofof
                                      210
                                      809
                                      224
                   (i)    A Member who retires on or after July 1, 2000 (for DPCOA and
                          fire equivalents) or July 1, 1998 (for all other Members) shall have
                          the Member’s most recent full longevity payment included in his
                          Average Final Compensation.

                   (ii)   Effective July 1, 2000, Average Final Compensation shall be
                          calculated for members of the DPCOA, Executive members and
                          their fire equivalents by using the current maximum salary for the
                          rank(s), grade(s) or position(s) held by the Member over the thirty-
                          six (36) months immediately preceding the earlier of: (i) the date
                          his employment with the City last terminated and (ii) June 30,
                          2014.

            c.     With respect to reduced duty disability retirements occurring on or after
                   July 1, 1992, notwithstanding the provisions of Article F, Part B, Section
                   F-8, for those Members who receive benefits under Article F, Part B,
                   Section F-9(a), the Average Final Compensation used in the computation
                   of the reduced duty disability allowance shall mean the maximum salary at
                   the date of conversion to reduced duty disability retirement for the rank(s),
                   grade(s), or positions(s) which were held by the Member over the sixty
                   (60) months prior to his or her duty disability retirement.

            d.     Subject to Section B-1(f), for purposes of computing the Average Final
                   Compensation received by a Member who retires on or after July 1, 2008
                   and prior to July 1, 2014, the Member shall have the option of adding the
                   value of the three year average of twenty-five percent (25%) of the
                   Member’s unused accrued sick leave at the time of retirement to the
                   earnings used in computing the Average Final Compensation.

            e.     The Average Final Compensation for “Old Plan” and “New Plan”
                   Members represented by DFFA retiring on or after July 1, 1992 or on or
                   after July 1, 2000 for Members represented by DPOA is calculated
                   pursuant to paragraph (b) above. The salary is obtained from the Official
                   Compensation Schedule for the Fiscal Year prior to the Member’s elective
                   date of retirement and an average shall be determined.

            f.     Effective July 1, 2000, for Members represented by DFFA with a parity
                   relationship with the DPCOA Inspector, Average Final Compensation
                   shall be calculated pursuant to paragraph (b)(ii) above. The salary is
                   obtained from the Official Compensation Schedule for the Fiscal Year
                   prior to the Member’s elective date of retirement and an average shall be
                   determined.

            g.     For Members represented by DFFA who have a parity relationship with
                   the DPLSA and the DPCOA Inspector, who retire on or after July 1, 1998
                   and for those having a parity relationship with the DPOA who retire on or
                   after July 1, 2000 and prior to July 1, 2014, the amount of the Member’s



 13-53846-tjt
 13-53846-tjt Doc
13-53846-swr  Doc 13433
              Doc 8045-1 Filed
                  12896
                  13048   Filed08/31/21
                         Filed        - 6 -Entered
                               09/13/18
                               04/19/19
                                10/22/14    Entered08/31/21
                                           Entered  10/22/1411:39:35
                                                   09/13/18
                                                   04/19/19  03:48:29 Page
                                                            13:49:01
                                                            14:15:17   Page127
                                                                      Page  602of
                                                                           130 ofof
                                      210
                                      809
                                      224
                   most recent full longevity payment shall be included in the definition of
                   Average Final Compensation.

            h.     Subject to Section B-1(f), all Members represented by DFFA who retire
                   on or after July 1, 2008 and prior to July 1, 2014, may choose to receive
                   the 3-year average of twenty-five percent (25%) of the unused accrued
                   sick leave bank and have that sum included in the average compensation
                   used to compute the Members’ service Pension of their Retirement
                   Allowance.

            i.     Subject to Section B-1(f), non-union uniformed Police and Fire executives
                   represented by DPCOA who retire on or after January 15, 2010 and prior
                   to July 1, 2014 may choose to receive the 3-year average of twenty-five
                   percent (25%) of the unused accrued sick leave bank, and have that sum
                   included in the Average Final Compensation used to compute the
                   Member’s service Pension of their Retirement Allowance.

            j.     Subject to Section B-1(f), a Member represented by DPLSA who retires
                   on or after July 1, 2008 and prior to July 1, 2014 may choose to receive
                   the 3-year average of twenty-five percent (25%) of eighty-five percent
                   (85%) of his or her unused accrued sick leave bank, and have that sum
                   included in the Average Final Compensation used to compute the
                   Member’s service Pension of their Retirement Allowance.

      (6)   Beneficiary shall mean any person or persons (designated by a Member pursuant
            to procedures established by the Board) who are in receipt of a Retirement
            Allowance or Pension payable from funds of the Retirement System due to the
            participation of a Member.

      (7)   Decrement Probabilities shall mean the probabilities of a Member’s withdrawal
            from City employment, death while in the employ of the City, retirement from
            City employment with a Pension payable from funds of the Retirement System,
            and death after retirement.

      (8)   Final Compensation shall mean the annual rate of earnable compensation of a
            Member at the earlier of (i) the time of termination of employment or (ii) June 30,
            2014. Effective July 1, 1992 and prior to July 1, 2014, compensation shall also
            include the value of the percentage reduction in compensation for non-union
            employees, pursuant to ordinance, resolution or executive order. In cases of any
            doubt regarding these values, the decisions of the Board of Trustees shall be
            controlling to implement the intention that no non-union employee will suffer a
            diminution of Pension benefits computation due to reduction in compensation
            because of fiscal emergency and that Pension benefits with respect to Fiscal Years
            beginning July 1, 1992 and ending June 30, 2014 should always be computed as if
            no reduction in compensation occurred due to ordinance, resolution or executive
            order or directive.




 13-53846-tjt
 13-53846-tjt Doc
13-53846-swr  Doc 13433
              Doc 8045-1 Filed
                  12896
                  13048   Filed08/31/21
                         Filed        - 7 -Entered
                               09/13/18
                               04/19/19
                                10/22/14    Entered08/31/21
                                           Entered  10/22/1411:39:35
                                                   09/13/18
                                                   04/19/19  03:48:29 Page
                                                            13:49:01
                                                            14:15:17   Page128
                                                                      Page  603of
                                                                           131 ofof
                                      210
                                      809
                                      224
      (9)    Fire Employees (formerly referred to as “Firemen”) shall mean all employees of
             the Fire Department who have taken the oath of office as prescribed in Section 12
             of Chapter XXI of Title IV of the 1918 Detroit City Charter employed therein
             prior to November 10, 1937, and who shall be in the employ of the Fire
             Department of the City of Detroit prior to the effective date of this amendment
             and restatement and, where the context requires, all persons who shall take the
             said oath of office and become members of the Fire Department thereafter.

      (10)   Fire Fighter shall mean the rank in the Fire Department currently or previously
             classified by the civil service commission as Fire Fighter.

      (11)   Member shall mean any member of the Retirement System who has not retired.

      (12)   Membership Service shall mean the total service rendered as a Police Employee or
             Fire Employee prior to July 1, 2014.

      (13)   New Plan shall mean the plan originally created by Title IX, Chapter VII, Article
             IV, Section 1(D) of the 1918 City of Detroit Charter as amended through June 30,
             1974 and continued in effect through June 30, 2014 by Article 11, Section 102 of
             the City of Detroit Charter.

      (14)   Old Plan shall mean the plan originally created by Title IX, Chapter VII, Article
             IV, Section 1(A) and (B) of the 1918 City of Detroit Charter as amended through
             June 30, 1974 and continued in effect through June 30, 2014 by Article 11,
             Section 102 of the City of Detroit Charter.

      (15)   Patrolman shall mean the rank in the Police Department currently or previously
             known as patrolman.

      (16)   Pension shall mean the portion of a Retirement Allowance which is paid for by
             appropriations made by the City.

      (17)   Pension Reserve shall mean the present value of all payments to be made on
             account of any Pension, or benefit in lieu of any Pension, computed upon the
             basis of such mortality tables and Regular Interest as shall be adopted by the
             Board of Trustees.

      (18)   Police Employees (formerly referred to as “Policemen”) shall mean all employees
             of the Police Department who have taken the oath of office as prescribed in
             Section 12 of Chapter XXI of Title IV of the 1918 Detroit City Charter, and who
             shall be in the employ of the Police Department of the City of Detroit prior to the
             effective date of this amendment and restatement and, where the context requires,
             all persons who shall take the said oath of office and become members of the
             Police Department thereafter.

      (19)   Prior Service shall mean service in the military rendered prior to July 1, 2014 as
             provided in Section E-3.




 13-53846-tjt
 13-53846-tjt Doc
13-53846-swr  Doc 13433
              Doc 8045-1 Filed
                  12896
                  13048   Filed08/31/21
                         Filed        - 8 -Entered
                               09/13/18
                               04/19/19
                                10/22/14    Entered08/31/21
                                           Entered  10/22/1411:39:35
                                                   09/13/18
                                                   04/19/19  03:48:29 Page
                                                            13:49:01
                                                            14:15:17   Page129
                                                                      Page  604of
                                                                           132 ofof
                                      210
                                      809
                                      224
       (20)   Regular Interest shall mean, for a period of five years from the effective date of
              the Retirement System interest at four per centum per annum, compounded
              annually. For the subsequent five year period, and each five year period
              beginning thereafter but prior to July 1, 2013, Regular Interest shall be such rate
              of interest as the Board of Trustees, in its discretion, may determine and adopt.
              For Fiscal Years beginning on and after July 1, 2013:

              a.     the annual rate of return for purposes of determining the Regular Interest
                     to be credited to a Member’s account in the Annuity Savings Fund shall
                     not be less than zero and shall not be greater than the lesser of (i) 5.25% or
                     (ii) the actual investment return net of expenses of the Retirement
                     System’s invested reserves for the second Fiscal Year immediately
                     preceding the Fiscal Year in which the Regular Interest is credited; and

              b.     the rate(s) of Regular Interest adopted by the Board from time to time as
                     necessary for the operation of the Retirement System on an actuarial basis
                     shall not violate the Plan of Adjustment.

       (21)   Retiree shall mean any Member who has retired with a Pension payable from
              funds of the Retirement System.

       (22)   Retirement shall mean for any Member that such Member has retired, with a
              Pension payable from the funds of the Retirement System.

       (23)   Retirement Allowance shall mean the sum of the Annuity and the Pension.

       (24)   Retirement System or System shall mean the Police and Fire Retirement System of
              the City of Detroit created and established by Title IX, Chapter VII of the 1918
              Charter of the City as amended through June 30, 1974 and continued in effect by
              the provisions of the July 1, 1974 City Charter, and as set forth in the Combined
              Plan effective as of July 1, 2014 and this amendment and restatement of the
              Combined Plan.

       (25)   Salary Factors shall mean the ratio between a Member’s rate of compensation as
              of the date of an actuarial valuation of the Retirement System and his rate of
              compensation as of the earlier of (i) the date of his Retirement and (ii) June 30,
              2014.

       (26)   Service shall mean service with the City as a Police Employee or Fire Employee.

      The following terms shall have the meanings given to them in the Sections of this
Combined Plan Document set forth opposite such term:

Accrued Liability Fund                                      Section G-4(a)
additional years                                            Section F-9(a)(3)
Adjusted Pension Benefit                                    Section K-1(1)
Annuity Reserve Fund                                        Section G-3
Annuity Savings Fund                                        Section G-2(a)



 13-53846-tjt
 13-53846-tjt Doc
13-53846-swr  Doc 13433
              Doc 8045-1 Filed
                  12896
                  13048   Filed08/31/21
                         Filed        - 9 -Entered
                               09/13/18
                               04/19/19
                                10/22/14    Entered08/31/21
                                           Entered  10/22/1411:39:35
                                                   09/13/18
                                                   04/19/19  03:48:29 Page
                                                            13:49:01
                                                            14:15:17   Page130
                                                                      Page  605of
                                                                           133 ofof
                                      210
                                      809
                                      224
ASF Excess Return                                     Section G-2(f)
Authority                                             Section K-2(1)
Cashable Sick Leave                                   Section B-1(f)
COLA                                                  Section K-3
Deferred Retirement Option Plan (DROP)                Section B-1(h), Article I
Determination Date                                    Section G-4(a)
Disability Retirement Review Board                    Section F-12(b)
Eligible Pensioner                                    Section K-2(5)
Estimated Adjusted Annual Household Income            Section K-2(3)b
Expense Fund                                          Section G-7
Federal Poverty Level                                 Section K-2(6)
Freeze                                                Section B-1
Freeze Date                                           Section B-1
Frozen Accrued Benefit                                Section B-1(d)
Funding Conditions                                    Section K-1(1)
Funding Proceeds                                      Section G-4(a)
Funding Target                                        Section K-3(2)(a)
GRS                                                   Section K-2(1)
Income Stabilization Benefit                          Section K-2(2)
Income Stabilization Benefit Plus                     Section K-2(3)
Income Stabilization Fund                             Section K-2(4)
New Plan Member                                       Section F-2(b)
Old Plan Member                                       Section F-2(a)
Optional Forms                                        Section F-23
Option 1. Cash Refund Annuity                         Section F-23(a)(1)
Option 2. Joint and Last Survivorship Retirement      Section F-23(a)(2)
Allowance
Option 3. Joint and Seventy-Five Percent Survivor     Section F-23(a)(3)
Allowance
Option 3(A). Modified Joint and Last Survivorship     Section F-23(a)(4)
Allowance
Option 3(B). Joint and Twenty-Five Percent Survivor   Section F-23(a)(5)
Allowance
Participant Loan Program                              Section J-1
Pension Accumulation Fund                             Section G-5
Pension Funding Transaction                           Section G-4(a)
Pension Improvement Factor (Escalator)                Section F-14
Pension Reserve Fund                                  Section G-6
Pop-up Form                                           Section F-23(b)(ii)
Sick Leave Election                                   Section B-1(f)
Standard Form                                         Section F-23(b)(i)
State Treasurer                                       Section K-2(1)
Straight Life Retirement Allowance                    Section F-23
Survivors Benefit Fund                                Section G-10
Transition Cost                                       Section G-2(f)
UAAL                                                  Section G-4(a)




 13-53846-tjt
 13-53846-tjt Doc
13-53846-swr  Doc 13433
              Doc 8045-1 Filed
                  12896
                  13048   Filed08/31/21
                         Filed        - 10 Entered
                               09/13/18
                               04/19/19
                                10/22/14   - Entered08/31/21
                                           Entered   10/22/1411:39:35
                                                    09/13/18
                                                    04/19/19  03:48:29 Page
                                                             13:49:01
                                                             14:15:17   Page131
                                                                       Page  606of
                                                                            134 ofof
                                       210
                                       809
                                       224
Waterfall Classes                                  Section K-3(1)




 13-53846-tjt
 13-53846-tjt Doc
13-53846-swr  Doc 13433
              Doc 8045-1 Filed
                  12896
                  13048   Filed08/31/21
                         Filed        - 11 Entered
                               09/13/18
                               04/19/19
                                10/22/14   - Entered08/31/21
                                           Entered   10/22/1411:39:35
                                                    09/13/18
                                                    04/19/19  03:48:29 Page
                                                             13:49:01
                                                             14:15:17   Page132
                                                                       Page  607of
                                                                            135 ofof
                                       210
                                       809
                                       224
                                    ARTICLE D. MEMBERSHIP

Sec. D-1.          Generally.

        Subject to Section B-1, the membership of Component II of the Retirement System shall
consist of the following:

   (a)          All Police Employees and Fire Employees who were in Service on or after July 1,
                1941, but prior to January 1, 1969; provided, however, that any Police Employee or
                Fire Employee who, on or before July 1, 1941, shall have been in the employ of the
                Police or Fire Department for a period of twenty years, or who shall have a total of
                twenty years of creditable Service, shall be excluded from the provisions hereof and
                shall retain for himself or herself, his or her wife, children, dependent mother and
                dependent sister all rights and privileges provided by Chapters XV and XXI of title
                IV of the 1918 Detroit City Charter, unless any such Police Employee or Fire
                Employee, on or before June 1, 1941, shall file with the City Controller his or her
                written election to become a Member of the Retirement System, in which event he or
                she shall be a Member; such excluded Police Employee not electing to become a
                Member, from and after July 1, 1941, while he or she remains an active member of
                the Police Department, shall pay five per cent of each salary payment into the fund
                for retired Police Employees, and any such excluded Fire Employee not electing to
                become a Member, from and after July 1, 1941, while he or she remains an active
                member of the Fire Department, shall pay five per cent of each salary payment into
                the Fire Department Pension and Retirement Fund, and such salary contributions shall
                hereafter be used toward the payments of Retirement Allowances provided for under
                Chapter XV, Section 14, subsections (1), (2), and (3) thereof. On retirement, the
                contributions of such excluded members shall cease.

   (b)          All persons who became Police Employees or Fire Employees on or after July 1,
                1941, but prior to January 1, 1969, and who are confirmed as Police Employees or
                Fire Employees according to the rules and regulations of the respective Departments
                shall thereupon become Members of the Retirement System, subject, however, to the
                following provisions:

         (i)       Any person who shall become a Police Employee or Fire Employee at an attained
                   age of thirty-one years or more may become a Member of the Retirement System
                   only by vote of the Board of Trustees who shall fix the rate of contribution of
                   such Member on a basis recommended by the Actuary for the attained age of such
                   Member.

         (ii)      Any appointive official of the Police Department or Fire Department appointed
                   from the membership thereof shall be permitted to remain a Member of the
                   Retirement System, paying contributions and entitled to benefits as though he had
                   remained in the rank, grade or position held at the date of his appointment.




 13-53846-tjt
 13-53846-tjt Doc
13-53846-swr  Doc 13433
              Doc 8045-1 Filed
                  12896
                  13048   Filed08/31/21
                         Filed        - 12 Entered
                               09/13/18
                               04/19/19
                                10/22/14   - Entered08/31/21
                                           Entered   10/22/1411:39:35
                                                    09/13/18
                                                    04/19/19  03:48:29 Page
                                                             13:49:01
                                                             14:15:17   Page133
                                                                       Page  608of
                                                                            136 ofof
                                       210
                                       809
                                       224
         (iii)     Any Police Employee or Fire Employee who, prior to being confirmed, shall be
                   killed or Totally Disabled as the result of the performance of active duty, shall be
                   deemed to have been a Member of the Retirement System.

   (c)          Any Member as defined in paragraph (a) or (b) of this Section D-1 who shall be
                transferred to a civilian position in his Department shall continue as a Member,
                subject to all the obligations of a Member.

   (d)          All persons who became Police Employees or Fire Employees on or after January 1,
                1969 and prior to July 1, 2014 and who are not individuals re-employed with the
                Police and Fire Departments on or after January 1, 1969 and prior to July 1, 2014, and
                who are confirmed as Police Employees or Fire Employees according to the rules and
                regulations of the respective Departments shall thereupon become Members of the
                Retirement System subject, however, to the following provisions:

         (i)       Any person who shall become a Police Employee or Fire Employee at an attained
                   age of thirty-one years or more may become a Member of the Retirement System
                   only by vote of the Board of Trustees who shall fix the rate of contribution of
                   such Member on a basis recommended by the actuary for the attained Age of such
                   Member.

         (ii)      Any appointive official of the Police Department or Fire Department appointed
                   from the membership thereof shall be permitted to remain a Member of the
                   Retirement System, paying contributions and entitled to benefits as though he had
                   remained in the rank, grade or position held at the date of his appointment.

         (iii)     Any Police Employee or Fire Employee who, prior to being confirmed, shall be
                   killed or Totally Disabled as the result of the performance of active duty, shall be
                   deemed to have been a Member of the Retirement System.

         (iv)      Any Member as defined in Section D-1(a), (b), or (c) who was separated from
                   Service by resignation or dismissal or discharge who subsequently again becomes
                   a Member shall be considered a Member for all purposes under this Component II
                   under Section D-1(a), (b), or (c) and shall not be considered a Member under
                   Section D-1(d).

         (v)       Any Member as defined in Section D-1(d) who shall be transferred to a civilian
                   position in his Department shall continue as a Member, subject to all the
                   obligations of a Member.

Sec. D-2.          Membership election option prior to July 1, 2014.

        Any person who is a Member as defined in Section D-1(a), (b), or (c) who was in active
service on January 1, 1969, shall have had the option to elect to become a Member of the
Retirement System as defined in Section D-1(d) by filing his written election with the Board of
Trustees on or before January 31, 1969, or any Retiree who retired on or before December 31,
1968, under the provisions of Article F, Part B, Section F-8, who returns to active service prior to
July 1, 2014 shall have the option to elect to become a Member of this Retirement System as



 13-53846-tjt
 13-53846-tjt Doc
13-53846-swr  Doc 13433
              Doc 8045-1 Filed
                  12896
                  13048   Filed08/31/21
                         Filed        - 13 Entered
                               09/13/18
                               04/19/19
                                10/22/14   - Entered08/31/21
                                           Entered   10/22/1411:39:35
                                                    09/13/18
                                                    04/19/19  03:48:29 Page
                                                             13:49:01
                                                             14:15:17   Page134
                                                                       Page  609of
                                                                            137 ofof
                                       210
                                       809
                                       224
defined in Section D-1(d), by filing his written election with the Board of Trustees on or before
the earlier of (i) thirty days after his return to active service and (ii) June 30, 2014. The election
shall be effective on the date that it is filed with the Board of Trustees.

Sec. D-3.      Cessation of membership.

   (a)      Should a Member die or become a Retiree or be separated from service by
            resignation, dismissal, or disability, he shall thereupon cease to be a Member.

   (b)      Any person who became a Member under Section D-1(a), (b), or (c) and ceases to be
            a Member, as provided in Section D-3(a), and who becomes a Police Employee or
            Fire Employee prior to July 1, 2014, shall again become a Member of Component II
            of the Retirement System, under section D-1(a), (b), or (c) subject to the provisions of
            Article G, Section G-2(d).

   (c)      Any person who became a Member under Section D-1(d) and ceases to be a Member,
            as provided in Section D-3(a), and who becomes a Police Employee or Fire Employee
            prior to July 1, 2014, shall again become a Member of Component II of the
            Retirement System under Section D-1(d), subject to the provisions of Article G,
            Section G-2(d).

   (d)      Any Member of the Retirement System from the Fire Department who retires as a
            Member of the Retirement System and who is rehired prior to July 1, 2014 as a
            civilian Member of the Fire Department may elect on or before June 30, 2014 to
            again become a Member of Component II of the Retirement System.




 13-53846-tjt
 13-53846-tjt Doc
13-53846-swr  Doc 13433
              Doc 8045-1 Filed
                  12896
                  13048   Filed08/31/21
                         Filed        - 14 Entered
                               09/13/18
                               04/19/19
                                10/22/14   - Entered08/31/21
                                           Entered   10/22/1411:39:35
                                                    09/13/18
                                                    04/19/19  03:48:29 Page
                                                             13:49:01
                                                             14:15:17   Page135
                                                                       Page  610of
                                                                            138 ofof
                                       210
                                       809
                                       224
                           ARTICLE E. SERVICE CREDITABLE.

Sec. E-1.      Members to file statement of service, etc.

        Under such rules and regulations as the Board of Trustees shall adopt, each Police
Employee and Fire Employee who shall become a Member prior to July 1, 2014 shall file a
detailed statement of all prior service rendered by him as an employee of the Police Department
or Fire Department, for which he claims credit, and of such other facts as the Board of Trustees
may require, for the proper operation of the Retirement System.

Sec. E-2.      Credit for service.

         The Board of Trustees shall fix and determine by appropriate rules and regulations how
much service in any year is equivalent to a year of service, but in no case shall less than six
months’ service constitute one year, nor shall more than one year of service be creditable for all
service in one calendar year. The Board of Trustees shall not allow credit as service for any
period of more than one month during which the Member was or shall be absent without pay
provided that if a Member shall be transferred from his Department payroll to the payroll of any
city, county or state government or the federal government, by his Department head, during
peace times, then such Member shall continue to be a Member of the System and shall he
required to make regular contributions into the Annuity Savings Fund; and provided further, that
if a Member, so transferred, shall fail to make such contributions for three consecutive months,
he shall cease to be a Member of the System four months (of 31 days each) after the due date of
his first defaulted Annuity contribution; and provided further, that any Member who was or shall
be suspended from duty and subsequently reinstated to duty without further disciplinary action,
shall receive total credit for the time of such period or periods of suspension.

Sec. E-3.      Employees in military service commencing prior to July 1, 2014.

   (a)      If a Member of the Retirement System was or shall be drafted, or enlisted or shall
            enlist into military, naval, marine, or other service of the United States government
            during time of war, or if a Member shall be drafted into such service during time of
            peace, and prior to the earlier of (i) ninety days from the date of his separation from
            such government service or from the date peace was or shall be established by treaty,
            whichever date was or shall be earlier, and (ii) June 30, 2014 resumed or shall resume
            employment as a Police Employee or Fire Employee, then such government service
            rendered prior to July 1, 2014 shall be credited to him as a Member of the Retirement
            System. During the period of such government service of a Member, his
            contributions to the Annuity Savings Fund shall be suspended and the balance in the
            Annuity Savings Fund, standing to his credit as of the last payroll date preceding his
            leave of absence from the service of his Department shall be accumulated at Regular
            Interest. Prior to July 1, 2014, even though the applicant may have been unable to
            satisfy all the foregoing requirements, the Board of Trustees had the power to grant
            the privileges provided for by this section in exceptional or extraordinary cases.

   (b)      A Member on the City payroll on or after January 1, 1979 and prior to July 1, 2014
            who, prior to employment in the City service, was called to or entered or is called to



 13-53846-tjt
 13-53846-tjt Doc
13-53846-swr  Doc 13433
              Doc 8045-1 Filed
                  12896
                  13048   Filed08/31/21
                         Filed        - 15 Entered
                               09/13/18
                               04/19/19
                                10/22/14   - Entered08/31/21
                                           Entered   10/22/1411:39:35
                                                    09/13/18
                                                    04/19/19  03:48:29 Page
                                                             13:49:01
                                                             14:15:17   Page136
                                                                       Page  611of
                                                                            139 ofof
                                       210
                                       809
                                       224
         or enters any full time military service of the United States during time of war, period
         of compulsory military service, or period of unusual emergency as defined in this
         ordinance, shall have the required period of active duty credited him as Membership
         Service, subject to the following conditions and limitations:

         (1)        The Member files a written election with the Board of Trustees, before the
                    earlier of (i) 180 days following the effective date of this provision or 180
                    days from the date of his first employment in the City service, whichever is
                    most recent, and (ii) June 30, 2014, to claim military service credit under the
                    provisions of this section. A Member who is included in a collective
                    bargaining unit shall file a written election to claim military service credit
                    with the Board of Trustees within 180 days following the date of a negotiated
                    approval and acceptance of this section by his duly authorized bargaining
                    agent as transmitted to the Board of Trustees by the Labor Relations Director
                    or, in the case of Members hired subsequent to the transmittal of approval and
                    acceptance by his duly authorized bargaining agent, within 180 days from the
                    date of his first employment in the City service; provided that any such
                    election is required to be filed prior to July 1, 2014.

         (2)        The Member furnishes the Board of Trustees such information as the Board of
                    Trustees determines necessary to verify the amount of military service
                    claimed.

         (3)        The Member pays to the Pension Accumulation Fund of the Retirement
                    System an amount of five (5) percent of the Member’s annual rate of
                    compensation at the time of payment multiplied by the years or parts of years
                    of military service claimed.

         (4)        The required payment shall be made under one of the following options:

               a.      Payment in full within 30 days of the election to claim military service.

               b.      Payment in equal bi-weekly installments by payroll deduction over a 36
                       month period starting 30 days following the election to claim military
                       service. Interest shall accrue during the period of installment payments at
                       the compound rate of 5 percent per annum. Payments must be completed
                       prior to application for retirement.

               c.      If a Member has sufficient funds in the principal portion of his Annuity, he
                       may authorize the Board to transfer such funds to the Pension
                       Accumulation Fund to meet the required payment.

         (5)        In the event a Member, who has filed the required election of this benefit, and
                    who would be eligible for a Pension in all respects except for paying the full
                    amount, dies prior to completion of the payment required in paragraph (4)
                    preceding, the person otherwise entitled to a Retirement Allowance may pay
                    the full amount due within 30 days of the Member’s death to become eligible
                    for an additional Pension credit under this section.


 13-53846-tjt
 13-53846-tjt Doc
13-53846-swr  Doc 13433
              Doc 8045-1 Filed
                  12896
                  13048   Filed08/31/21
                         Filed        - 16 Entered
                               09/13/18
                               04/19/19
                                10/22/14   - Entered08/31/21
                                           Entered   10/22/1411:39:35
                                                    09/13/18
                                                    04/19/19  03:48:29 Page
                                                             13:49:01
                                                             14:15:17   Page137
                                                                       Page  612of
                                                                            140 ofof
                                       210
                                       809
                                       224
         (6)    Military service credited under the provisions of Section 54-30-3(c) of the
                1964 Detroit City Code shall not be claimed or credited under the provisions
                of this section.

         (7)    Military service which is or will be the basis of service credit under any other
                public employee retirement program shall not be claimed or credited under the
                provisions of this section.

         (8)    In no case shall more than 3 years of pre-employment military service be
                credited a Member on account of military service. For the purpose of this
                limitation, military service credited pursuant to Section 54-30-3(a) of the 1964
                Detroit City Code shall be combined with military service created pursuant to
                this section.

         (9)    The required payments made to the Pension Accumulation Fund for military
                service credit pursuant to this section shall, upon application by the Member
                or his estate, be returned without interest to any Member who dies or leaves
                City employment prior to being eligible for a Pension.

         (10)   Only honorable military service during the following periods shall be covered
                by this Section E-3(b):

                World War II — December 8, 1941 to July 1, 1946.

                Korean Conflict — June 27, 1950 to December 31, 1953.

                Vietnam Conflict — August 5, 1964 to May 7, 1975.

         (11)   The military service credit pursuant to this section shall not apply toward
                meeting the minimum service and age requirements for vesting, for a non-duty
                disability Pension or for a service Pension. Such service credit may be used in
                meeting the minimum time needed for an automatic Option Two Pension in
                case of death of a Member.

         (12)   In no case shall benefits be based on the military service credit provided by
                this section unless the Member shall have been credited a minimum of eight
                years of service credit not including military service credit.

         (13)   Special service, contractual, part time, seasonal and summer camp employees
                are not eligible for the military service credit.

         (14)   In cases of doubt, the Board of Trustees will determine whether a Member is
                entitled to the benefits of this section consistent with the requirements and
                limitations herein.

         (15)   Any member of DFFA, DPCOA or DPLSA who performed military service
                prior to employment by the City and membership in the Retirement System




 13-53846-tjt
 13-53846-tjt Doc
13-53846-swr  Doc 13433
              Doc 8045-1 Filed
                  12896
                  13048   Filed08/31/21
                         Filed        - 17 Entered
                               09/13/18
                               04/19/19
                                10/22/14   - Entered08/31/21
                                           Entered   10/22/1411:39:35
                                                    09/13/18
                                                    04/19/19  03:48:29 Page
                                                             13:49:01
                                                             14:15:17   Page138
                                                                       Page  613of
                                                                            141 ofof
                                       210
                                       809
                                       224
                   may, prior to July 1 2014, claim service credit as a Member of the Retirement
                   System for time spent in the military service.

            (16)   Effective December 15, 2008, any member of DFFA, DPCOA or DPLSA who
                   has performed any honorable military service may, prior to July 1, 2014,
                   claim up to thirty-six (36) months service in the Pension time for time spent in
                   the military. However, the Member will be required to purchase this military
                   service credit as provided above.

            (17)   Effective March 8, 2007, all DPOA bargaining unit members who have served
                   in the military may, prior to July 1, 2014, purchase a maximum of three (3)
                   years Pension time.

Sec. E-4.      Verification of service claimed.

        Subject to the above restrictions and to such other rules and regulations as the Board of
Trustees may adopt, the Board of Trustees shall verify, as soon as practicable after the filing of
such statements of service, the service therein claimed.

Sec. E-5.      Prior Service certificates.

        Upon verification of the statements of service, the Board of Trustees shall issue Prior
Service certificates, certifying to each Member the length of Prior Service rendered, with which
he is credited. A Prior Service certificate shall be final and conclusive for retirement purposes as
to such service; provided, however, that within one year from the date of issuance or
modification of such certificate the Board of Trustees on its own motion or on the request of a
Member may modify or correct the Prior Service certificate.

Sec. E-6.      Creditable service at retirement.

        Creditable service at retirement, on which the Retirement Allowance of a Member shall
consist of the Membership Service rendered by him prior to July 1, 2014 and, if he has a Prior
Service certificate in full force and effect as of July 1, 2014, the amount of service certified
thereon.




 13-53846-tjt
 13-53846-tjt Doc
13-53846-swr  Doc 13433
              Doc 8045-1 Filed
                  12896
                  13048   Filed08/31/21
                         Filed        - 18 Entered
                               09/13/18
                               04/19/19
                                10/22/14   - Entered08/31/21
                                           Entered   10/22/1411:39:35
                                                    09/13/18
                                                    04/19/19  03:48:29 Page
                                                             13:49:01
                                                             14:15:17   Page139
                                                                       Page  614of
                                                                            142 ofof
                                       210
                                       809
                                       224
                   ARTICLE F. BENEFITS PROVIDED TO MEMBERS

                             Part A - Service Retirement Allowance

Sec. F-1.      Petition for retirement, mandatory age.

   (a)      Any Member as defined in Article D, Section D-1 (a), (b), or (c) in service may file
            with the Board of Trustees his written application for retirement setting forth the date
            not less than fifteen days nor more than ninety days subsequent to the filing thereof,
            on which he or she desires to be retired; and provided the Board of Trustees shall
            determine that the Member, at the date so specified for his retirement will have a total
            of twenty-five years or more of creditable service he shall on the date specified be
            retired, notwithstanding that during such period of notification he may have separated
            from service.

            Provided, further, that in the case of any Fire Fighter as defined in Article D, section
            D-1 (a), (b) or (c) having served twenty-five years or more of creditable service, upon
            recommendation of the Board of Fire Commissioners, the Fire Fighter shall be retired
            forthwith, by the Board of Trustees.

   (b)      Any Members as defined in Article D, Section D-1 (d) in service may file with the
            Board of Trustees his written application for retirement setting forth the date not less
            than fifteen days nor more than ninety days subsequent to the filing thereof, on which
            he or she desires to be retired; and provided the Board of Trustees shall determine
            that the Member, at the date so specified for his retirement, will have a total of
            twenty-five years (effective as of March 8, 2007, twenty years for members of DPOA
            and their fire equivalents) or more of creditable service and has attained Age fifty-
            five, he shall on the date specified be retired, notwithstanding that during such period
            of notification he may have separated from service.

            Provided, further, that, effective July 1, 1983 for members of DPOA and fire
            equivalents and June 30, 1986 for DPLSA and fire equivalents and new Members, a
            Member described in Article D, Section D-1(d) shall be eligible to retire upon
            attainment of twenty-five years (effective as of March 8, 2007, twenty years for
            members of DPOA and their fire equivalents) or more of creditable service,
            regardless of Age. Effective July 1, 1998 (June 30, 2001 for DPOA members and
            their fire equivalents), the time a Member is on layoff from service of the City shall
            be included in actual service rendered to the City for purposes of determining whether
            a Member has twenty-five years or twenty years of creditable service. The Pension
            benefit to which such Member is entitled shall be based only on his actual years of
            creditable service. Effective July 1, 1989, the minimum Age requirement for deferred
            Pensions payable for post 1969 Members represented by DPOA and hired before June
            30, 1985 shall be eliminated.

            Notwithstanding the foregoing provisions, effective October 15, 2014, a DPLSA
            member shall be eligible to terminate employment with the City and commence




 13-53846-tjt
 13-53846-tjt Doc
13-53846-swr  Doc 13433
              Doc 8045-1 Filed
                  12896
                  13048   Filed08/31/21
                         Filed        - 19 Entered
                               09/13/18
                               04/19/19
                                10/22/14   - Entered08/31/21
                                           Entered   10/22/1411:39:35
                                                    09/13/18
                                                    04/19/19  03:48:29 Page
                                                             13:49:01
                                                             14:15:17   Page140
                                                                       Page  615of
                                                                            143 ofof
                                       210
                                       809
                                       224
         receipt of a Retirement Allowance (or make a DROP election as provided in Article I)
         under this Component II provided the Member satisfies the following requirements:

                            Fiscal Year                    Age and Service
                            2015                           Age 45 and 24 years
                            2016                           Age 46 and 23 years
                            2017                           Age 47 and 23 years
                            2018                           Age 48 and 22 years
                            2019                           Age 49 and 23 years
                            2020 and thereafter            25 years of service

   (c)   Effective June 30, 2001, any Member represented by DPOA and fire equivalents who
         has been laid off shall be eligible to retire at what would have been the Member’s 25th
         anniversary. To determine eligibility for retirement, the Member’s actual service
         time and time on lay off shall be combined. To calculate the Member’s Retirement
         Allowance for members of DFFA, however, only actual service time shall be used.
         For DFFA members having a parity relationship with the DPLSA and the DPCOA
         Inspector, only lay off time which occurred between July 1, 1973 and July 1, 1998
         will be credited. Effective in accordance with the specific date and terms of the
         DPLSA award in Act 312 No. D98 F-0944, Members represented by DPCOA shall
         have the right to retire on their 25th anniversary date, notwithstanding any service
         time they may have lost due to any layoffs, as provided in such award.

   (d)   Any Member represented by DPOA who was hired on or after July 1, 1985 and who
         leaves City employment after being vested shall not be eligible for Pension benefits
         until said individual reaches his or her sixty-second birthday.

   (e)   Any Member of the Retirement System as defined in Article D, Section D-1(a), (b),
         (c), and (d) who shall reach the Age of sixty years shall be retired forthwith, or on the
         first day of the calendar month next succeeding that in which the Member shall have
         reached Age sixty. On the written request of the Member and of the Commissioner of
         Police or the Board of Fire Commissioners, as the case may be, the Board of Trustees
         may continue such Member in active service for a period of two years beyond his
         sixtieth birthday, and on the expiration of such period, on like request, may continue
         such Member for a further period of two years.

   (f)   Any Member of the Retirement System who satisfies the requirements for a Pension
         as defined in Article F, Section F-5 shall be eligible upon ninety days notice to make
         an irrevocable election to receive an immediate Retirement Allowance, actuarially
         reduced for early commencement, in lieu of a deferred Retirement Allowance.

   (g)   Any Member of the Retirement System who was in the service of the City on or after
         July 1, 1941 but prior to January 1, 1969 and who was still an active Member on July
         1, 1983 for DPLSA and fire equivalents and July 1, 1986 for DPOA members and fire
         equivalents shall have the option of retiring under the Old Plan or the New Plan.




 13-53846-tjt
 13-53846-tjt Doc
13-53846-swr  Doc 13433
              Doc 8045-1 Filed
                  12896
                  13048   Filed08/31/21
                         Filed        - 20 Entered
                               09/13/18
                               04/19/19
                                10/22/14   - Entered08/31/21
                                           Entered   10/22/1411:39:35
                                                    09/13/18
                                                    04/19/19  03:48:29 Page
                                                             13:49:01
                                                             14:15:17   Page141
                                                                       Page  616of
                                                                            144 ofof
                                       210
                                       809
                                       224
   (h)         Pursuant to IRC 411(e), as in effect in 1974, an employee shall be 100 percent vested
               in his or her Retirement System accrued benefit upon attaining normal retirement
               hereunder while in service.

Sec. F-2.            Old Plan/New Plan

        Effective July 1, 1986, Members of the Retirement System as defined under the terms of
the Retirement System in effect on July 1, 1977, who were in service on or after July 1, 1941 but
prior to January 1, 1969, and are active Members on July 1, 1986 shall have the option of retiring
under the Old Plan or the New Plan.

   (a)         Amount of allowance – Old Plan Members. Upon his or her retirement from service,
               a Member as defined in Article D, Section D-1(a), (b), or (c) (“Old Plan Member”)
               shall receive a straight life Retirement Allowance which shall consist of the benefits
               provided in paragraphs (1) and (2) below; and he or she shall have the right to elect
               an option provided for in Part H of this Article F:

         (1)         An Annuity which shall be the Actuarial Equivalent of the Member’s
                     Accumulated Contributions standing to his or her credit in the Annuity Savings
                     Fund at the time of his or her retirement; and

         (2)         A Pension which, when added to the Member’s Annuity, will provide a straight
                     life Retirement Allowance equal to two percent (2.0%) of his or her Average
                     Final Compensation, multiplied by the number of years, and fraction of a year, of
                     his or her creditable service, not to exceed twenty-five years; provided, that the
                     Retirement Allowance of a Police Employee shall in no case exceed fifteen
                     twenty-seconds of the maximum earnable compensation of a Patrolman and the
                     Retirement Allowance of a Fire Fighter shall not exceed fifteen twenty-seconds of
                     the maximum earnable compensation of a Fire Fighter (and if either or both of the
                     said ranks shall be hereafter abolished, the equivalent thereof). The foregoing
                     Pension limitation shall not apply to any Police Employee or Fire Employee who
                     on July 1, 1941, shall be entitled to a certificate for twenty years or more of prior
                     service and who remains under the provisions of Chapter XV or Chapter XXI of
                     Title IV of the 1918 Detroit City Charter.

   (b)         Amount of allowance – New Plan Members. Upon his retirement from service, a
               Member as defined in Article D, Section D-1(d) (“New Plan Member”) shall receive
               a straight life Retirement Allowance which shall consist of the benefits provided in
               paragraphs (1) and (2) below; and he shall have the right to elect an option provided
               for in Part H of this Article F:

               (1)      An Annuity which shall be the Actuarial Equivalent of the Member’s
                        Accumulated Contributions standing to his or her credit in the Annuity
                        Savings Fund at the time of his retirement; and

               (2)      A Pension which, when added to his or her Annuity, will provide a straight
                        life Retirement Allowance equal to:




 13-53846-tjt
 13-53846-tjt Doc
13-53846-swr  Doc 13433
              Doc 8045-1 Filed
                  12896
                  13048   Filed08/31/21
                         Filed        - 21 Entered
                               09/13/18
                               04/19/19
                                10/22/14   - Entered08/31/21
                                           Entered   10/22/1411:39:35
                                                    09/13/18
                                                    04/19/19  03:48:29 Page
                                                             13:49:01
                                                             14:15:17   Page142
                                                                       Page  617of
                                                                            145 ofof
                                       210
                                       809
                                       224
                   a. two and one-half percent (2.5%) of the Member’s Average Final
                      Compensation multiplied by the number of years and fraction of a year of
                      his or her creditable service, for the first twenty-five (25) years of such
                      service; and

                   b. two and one-tenths percent (2.1%) of the Member’s Average Final
                      Compensation multiplied by the number of years and fraction of a year of
                      his or her creditable service in excess of twenty-five (25) years, subject to
                      a maximum of thirty-five (35) years.

Sec. F-3.      Pension Multiplier

   (a)      Notwithstanding Section F-2(a)(2) and F-2(b)(2), effective July 1, 1992 each Member
            who retires on or after that date shall be entitled to a Pension which, when added to
            the Annuity, will provide a straight life Retirement Allowance equal to 2.1% of his or
            her Average Final Compensation, multiplied by the number of years and fraction of a
            year, of his or her creditable service, not to exceed thirty-five (35) years of service for
            New Plan Members and twenty-five (25) years of service for Old Plan Members.

   (b)      Effective July 1, 1997 or for DPCOA members the effective date of the CET-
            DPCOA, each Member who retires shall be entitled to a Pension which when added
            to the Annuity will provide a straight life Retirement Allowance equal to 2.5% (or
            2.1% for DPCOA members) of his or her Average Final Compensation multiplied by
            the number of years and fraction of year of his or her creditable service for the first
            twenty-five (25) years or, in the case of a DPCOA member of his or her creditable
            service earned or accrued on or after the effective date of the CET-DPCOA. For
            Members represented by DFFA, DPCOA and DPLSA, the multiplier shall be 2.1%
            for each year of service over twenty-five (25) years. Maximum years of service for
            Pension credit shall be thirty-five (35) years for New Plan Members and twenty-five
            (25) years for Old Plan Members.

   (c)      Effective September 1, 2011, each Member represented by DPOA who retires shall
            only be entitled to a Pension which, when added to the Annuity, will provide a
            straight life Retirement Allowance equal to 2.1% of his or her Average Final
            Compensation multiplied by the number of years and fraction of a year of his or her
            creditable service earned or accrued on or after September 1, 2011. Hence, for the
            first twenty-five (25) years of service accrued on or after September 1, 2011, the
            multiplier shall no longer be 2.5%; rather, 2.1%. Maximum years of service for
            Pension credit shall be thirty-five (35) years for New Plan Members and twenty-five
            (25) years for Old Plan Members. Service credit accrued prior to September 1, 2011
            will be unaffected by this Section F-3(c).

   (d)      Each DPLSA member who retires shall only be entitled to a Pension which, when
            added to the Annuity, will provide a straight life Retirement Allowance equal to 2.1%
            of his or her Average Final Compensation multiplied by the number of years and
            fraction of a year of his or her creditable service earned or accrued following the date
            of the Act 312 Award in D09 G-0786. Hence, for the first twenty-five (25) years of



 13-53846-tjt
 13-53846-tjt Doc
13-53846-swr  Doc 13433
              Doc 8045-1 Filed
                  12896
                  13048   Filed08/31/21
                         Filed        - 22 Entered
                               09/13/18
                               04/19/19
                                10/22/14   - Entered08/31/21
                                           Entered   10/22/1411:39:35
                                                    09/13/18
                                                    04/19/19  03:48:29 Page
                                                             13:49:01
                                                             14:15:17   Page143
                                                                       Page  618of
                                                                            146 ofof
                                       210
                                       809
                                       224
            service accrued after the date of the Act 312 Award, the multiplier shall no longer be
            2.5% as stated in paragraph (b) above. Maximum years of service for Pension credit
            shall be thirty-five (35) years for New Plan Members and twenty-five (25) years for
            Old Plan Members.

Sec. F-4.      Disposition of surplus benefits upon death of retired member.

        In the event a retired Member dies before he or she has received in straight life
Retirement Allowance payments an aggregate amount equal to his or her Accumulated
Contributions standing to his or her credit in the Annuity Savings Fund at the time of his or her
retirement, the difference between his or her said Accumulated Contributions and the said
aggregate amount of straight life Retirement Allowance payments received by him or her shall
be paid to such person or persons as he or she shall have nominated by written designation duly
executed and filed with the Board of Trustees. If there is no such designated person or persons
surviving the said deceased Retiree such difference, if any, shall be paid to his or her legal
representative. No benefits shall be paid under this Section F-4 on account of the death of such a
retired Member if he or she had elected Option 1, 2, 3, 3A or 3B provided for in Part H of this
Article F.

Sec. F-5.      Retirement allowance for certain persons leaving City employment after
               eight years service (40 & 8).

   (a)      Should any DPLSA member or any fire equivalent who (1) has attained age forty
            years of Age, and (2) has acquired eight or more years of credited service, or any
            Member who terminates employment with the City on or after August 29, 2003 with
            ten or more years of credited service leave the employ of the Police Department or
            Fire Department prior to the date he or she would have first become eligible to retire
            as provided in this Part A, for any reason except his or her retirement or death, he or
            she shall be entitled to a Retirement Allowance computed according to Section F-2
            (a) or (b) of this Article F, whichever is applicable, as said Section was in force as of
            the earlier of (i) the date his or her employment with the City last terminated or (ii)
            June 30, 2014; provided, that he or she does not withdraw his or her Accumulated
            Contributions from the Annuity Savings Fund. The Member’s Retirement Allowance
            shall begin the first day of the calendar month next following the month in which his
            or her application for same is filed with the Board of Trustees, on or after the date he
            or she would have been eligible to retire had he or she continued in City employment.
            Notwithstanding the foregoing, prior to March 3, 2008 the Retirement Allowance of a
            DPOA member or a fire equivalent hired on or after July 1, 1985 shall not begin prior
            to the date on which the Member reaches his or her sixty-second birthday. Unless
            otherwise provided in this Component II, such person shall not receive service credit
            for the period of his or her absence from the City Police Department and/or Fire
            Department employ, nor shall his or her Beneficiary be entitled to any other benefit
            afforded in this Component II, except the benefits provided in Part A, Section F-2(a)
            or (b) or Part F of this Article F, whichever is applicable, subject to the above
            provisions, notwithstanding, his or her membership has terminated.




 13-53846-tjt
 13-53846-tjt Doc
13-53846-swr  Doc 13433
              Doc 8045-1 Filed
                  12896
                  13048   Filed08/31/21
                         Filed        - 23 Entered
                               09/13/18
                               04/19/19
                                10/22/14   - Entered08/31/21
                                           Entered   10/22/1411:39:35
                                                    09/13/18
                                                    04/19/19  03:48:29 Page
                                                             13:49:01
                                                             14:15:17   Page144
                                                                       Page  619of
                                                                            147 ofof
                                       210
                                       809
                                       224
   (b)      Effective August 28, 2003, for DPOA members and fire equivalents who terminate
            employment after ten (10) years of service shall be vested and shall have all options
            afforded to 40 & 8 Retirees.

Sec. F-6.      Reduced Early Pension Benefits (40 & 8 Vesting Retirees)

   (a)      Members who terminate employment and who are eligible for a Pension pursuant to
            Article F, Part A, Section F-5 of Component II (40 & 8) shall have the option of
            receiving an immediate, but reduced early Pension benefit in lieu of a deferred
            Pension.

   (b)      This reduced early Pension benefit shall not result in an increase in employer
            contribution rates; therefore, the value of the Reduced Early Pension Benefit shall be
            the Actuarial Equivalent of the 40 & 8 Pension.

   (c)      For employees represented by DFFA in ranks or classifications with a parity
            relationship to employees represented by the DPLSA and employees in higher ranks
            or classifications, upon termination, a vested employee must within 90 calendar days
            make an irrevocable election as to whether or not to take this option.

   (d)      Individuals represented by DFFA, DPOA or DPLSA, who terminated employment
            prior to July 1, 1986, are not eligible for this option.

   (e)      An employee who receives a lump sum payment for accumulated time upon
            termination is not allowed to have that time count towards his retirement service.

   (f)      Since Members (other than DPOA and fire equivalents) are eligible to begin
            collecting their vested Pension as soon as they would have been eligible to retire had
            they continued their City employment, minimum retirement age (i.e., Age 55) shall
            not be a factor in computing the actuarially reduced Pension benefit.

   (g)      All DFFA members, except those members in ranks or classifications with a parity
            relationship to employees represented by the DPOA, electing to receive the reduced
            early Pension benefits shall receive upon separation full pay for fifty percent (50%) of
            the unused sick bank amounts. This provision shall have no effect on a Member
            electing to receive the deferred 40 & 8 vested Pension who shall continue to be
            reimbursed for unused sick time in accordance with an applicable collective
            bargaining agreement.

   (h)      Effective August 28, 2003, DPOA members and fire equivalents who terminate
            employment after ten (10) years of service shall be vested and shall have all options
            afforded to 40 & 8 retirees.




 13-53846-tjt
 13-53846-tjt Doc
13-53846-swr  Doc 13433
              Doc 8045-1 Filed
                  12896
                  13048   Filed08/31/21
                         Filed        - 24 Entered
                               09/13/18
                               04/19/19
                                10/22/14   - Entered08/31/21
                                           Entered   10/22/1411:39:35
                                                    09/13/18
                                                    04/19/19  03:48:29 Page
                                                             13:49:01
                                                             14:15:17   Page145
                                                                       Page  620of
                                                                            148 ofof
                                       210
                                       809
                                       224
                   Part B — Total Disability Pension and Retirement Allowances

Sec. F-7.         Duty disability.

         If a Member shall become Totally Disabled for duty by reason of injury, illness or disease
resulting from performance of duty and if the Board of Trustees shall find such injury, illness or
disease to have resulted from the performance of duty, on written application to the Board of
Trustees by or on behalf of such Member or by the head of his Department such Member shall be
retired; notwithstanding that during such period of notification he or she may have separated
from service; provided, the Medical Director, after examination of such Member shall certify to
the Board of Trustees his or her Total Disability. If said Member was separated from service
after filing of the written application, and he or she had attained twenty-five years or more of
service prior to the date of separation, the Board of Trustees, shall retire said Member, under this
Part B.

Sec. F-8.         Duty disability benefits; members in service on or after July 1, 1941 but prior
                  to January 1, 1969.

   (a)         A Member, as defined under Article D, Section D-1(a), (b), or (c), shall receive the
               following benefits:

         (1)      Each such Member shall receive a disability Pension of fifty percent (50%), or
                  such other higher percentage that is in effect and applies to such Member, of the
                  Member’s Average Final Compensation at the time of disability retirement. On
                  the date that a Member, who retired under Section F-7 and who receives benefits
                  under this Section F-8, would have accrued twenty-five years of creditable service
                  had the Member continued in active service, or on the date that the Member
                  reaches age sixty, whichever comes first, the Member shall be eligible for
                  optional benefits as provided Part H of this Article F.

         (2)      In addition to the disability Pension provided for in Section F-8(a)(1), any
                  Member who receives a disability Pension pursuant to Section F-8(a)(1) and has
                  not accrued a total of twenty-five (25) years of creditable service as of the date of
                  the Member’s disability retirement shall receive a supplemental disability
                  payment in the amount of sixteen and two-thirds percent (16-2/3%) of the
                  Member’s Average Final Compensation at the earlier of (i) the time of disability
                  retirement or (ii) June 30, 2014. This supplemental payment shall terminate upon
                  the expiration of the period when a Member who retired under Section F-7 of this
                  Part B and who receives benefits under Section F-8(a)(1) would have accrued
                  twenty-five years of creditable service had the Member continued in active
                  service, or on the date that the Member reaches Age sixty, whichever comes first.

                  Effective July 1, 1992 for DPLSA members, the Average Final Compensation
                  used in this computation shall mean the current maximum salary for the rank(s),
                  grade(s) or position(s) which would have been held by the Member over the sixty
                  months prior to the earlier of (i) the date of retirement (reduced disability/service
                  retirement when the Member would have attained a total of twenty-five years of



 13-53846-tjt
 13-53846-tjt Doc
13-53846-swr  Doc 13433
              Doc 8045-1 Filed
                  12896
                  13048   Filed08/31/21
                         Filed        - 25 Entered
                               09/13/18
                               04/19/19
                                10/22/14   - Entered08/31/21
                                           Entered   10/22/1411:39:35
                                                    09/13/18
                                                    04/19/19  03:48:29 Page
                                                             13:49:01
                                                             14:15:17   Page146
                                                                       Page  621of
                                                                            149 ofof
                                       210
                                       809
                                       224
                  credited service) had he or she continued working in that classification which he
                  or she held at the time of his or her disability or (ii) June 30, 2014. For Members
                  who begin receiving such benefits on or after July 1, 1998 and before July 1,
                  2014, the amount of the Member’s most recent full longevity payment shall be
                  included in the definition of Average Final Compensation.

                  Effective July 1, 1992 for DFFA and DPOA members, the Average Final
                  Compensation used in this computation shall be the highest average annual
                  compensation that would have been received by such a Member had he or she
                  continued working in the classification he or she held at the time of his or her
                  disability, during any period of five consecutive years, selected by the Member,
                  contained within the last ten years immediately preceding the earlier of (i)
                  expiration of the period when the Member would have attained a total twenty-five
                  years of creditable service and (ii) June 30, 2014.

                  Effective July 1, 2000, the Average Final Compensation used in this computation
                  shall mean the current maximum salary, including the annual longevity payment
                  provided above, for the rank(s), grade(s) or position(s) which would have been
                  held by the Member over the thirty-six (36) months prior to the earlier of (i)
                  retirement or (ii) June 30, 2014.

         (3)      In the case of a Member retired under Section F-8 who receives benefits under F-
                  8(a)(1) and F-8(a)(2), the Accumulated Contributions standing to the Member’s
                  credit at the date of retirement shall continue to be held in the Annuity Savings
                  Fund and Regular Interest shall be credited thereto. If such Member dies before
                  the date upon which the Member would have achieved a total of twenty-five years
                  of creditable service had the Member continued in active service and before such
                  Member reaches Age sixty, the balance of the member’s Annuity Savings
                  Account including interest thereon shall be paid as provided in Part D and Part E
                  of this Article F.

   (b)         This Section shall be applicable to those Members receiving benefits on the date of
               adoption of this Section who are not covered by the arbitration decision regarding the
               DPOA which became effective July 1, 1995, or the arbitration decision regarding the
               DPLSA which became effective June 30, 1998.

   (c)         This Section does not rescind any substantive rights of disability retirees from the
               Retirement System who retired prior to the July 1, 1995 arbitration award, or the
               substantive rights of disability retirees from the DPLSA who retired prior to the June
               30, 1998 arbitration award.

   (d)         This Section does not amend any computations used to determine disability benefits
               payable under this Section F-8, or result in an increase or decrease in such disability
               benefits.




 13-53846-tjt
 13-53846-tjt Doc
13-53846-swr  Doc 13433
              Doc 8045-1 Filed
                  12896
                  13048   Filed08/31/21
                         Filed        - 26 Entered
                               09/13/18
                               04/19/19
                                10/22/14   - Entered08/31/21
                                           Entered   10/22/1411:39:35
                                                    09/13/18
                                                    04/19/19  03:48:29 Page
                                                             13:49:01
                                                             14:15:17   Page147
                                                                       Page  622of
                                                                            150 ofof
                                       210
                                       809
                                       224
Sec. F-9.         Duty disability benefits; members beginning service on or after January 1,
                  1969 and becoming disabled prior to the dates set forth in Section F-10.

   (a)      A Member, as defined under Article D, Section D-1(d), who retired under Section
            F-7, shall receive the following benefits:

            (1)      Each such Member shall receive a disability Pension of fifty percent (50%), or
                     such other higher percentage that is in effect and applies to such Member, of
                     the Member’s Average Final Compensation at the earlier of (i) the time of
                     disability retirement or (ii) June 30, 2014. On the date that a Member who
                     retired under Section F-7 of this Part B and who receives benefits under this
                     Section would have accrued twenty-five years of creditable service had the
                     Member continued in active service, or on the date that the Member reaches
                     Age sixty, whichever comes first, the Member shall be eligible for optional
                     benefits as provided Part H of this Article F.

            (2)      In addition to the disability Pension provided for in Section F-8(a)(1) of this
                     Part B, any Member who receives a disability Pension pursuant to Section F-
                     8(a)(1) of this Part B and who has not accrued a total of twenty-five years or
                     more of creditable service as of the date of the Member’s disability retirement
                     shall receive a supplemental disability payment in the amount of sixteen and
                     two-thirds percent (16-2/3%) of the Member’s Average Final Compensation
                     at the earlier of (i) the time of the Member’s disability retirement and (ii) June
                     30, 2014. This supplemental payment shall terminate when a Member who
                     retires under Section F-7 and who receives benefits under Section F-8(a)(1)
                     would have accrued twenty-five years of creditable service had he or she
                     continued in active service or on the date that the Member reaches Age sixty,
                     whichever comes first.

            (3)      In addition to the disability Pension provided for in Section F-8, any Member
                     who receives a disability Pension pursuant to Section F-8(a)(1) and who has
                     accrued more than twenty-five years (“additional years”) of creditable service
                     as of the earlier of (i) the date of the Member’s disability retirement and (ii)
                     June 30, 2014 shall receive another supplemental disability payment equal to
                     two percent (2%), or such other higher percentage that is in effect and applies
                     to such Member, of the Member’s Average Final Compensation as of the
                     earlier of such dates, multiplied by the number of additional years of
                     creditable service the Member has accrued; provided, however, that such
                     supplemental disability payment shall not exceed twenty percent (20%), or
                     such other higher percentage that is in effect and applies to such Member, of
                     the Member’s Average Final Compensation.

            (4)      In the case of a Member who retires under Section F-7 and who receives
                     benefits described under Section F-8(a)(1) through (3), the Accumulated
                     Contributions standing to the Member’s credit at the date of disability
                     retirement shall continue to be held in a separate fund in the Annuity Savings
                     Fund and Regular Interest shall be credited thereto. If such Member dies prior



 13-53846-tjt
 13-53846-tjt Doc
13-53846-swr  Doc 13433
              Doc 8045-1 Filed
                  12896
                  13048   Filed08/31/21
                         Filed        - 27 Entered
                               09/13/18
                               04/19/19
                                10/22/14   - Entered08/31/21
                                           Entered   10/22/1411:39:35
                                                    09/13/18
                                                    04/19/19  03:48:29 Page
                                                             13:49:01
                                                             14:15:17   Page148
                                                                       Page  623of
                                                                            151 ofof
                                       210
                                       809
                                       224
                          to the time when the Member would have achieved a total of twenty-five
                          years of creditable service had the Member continued in active service and
                          before such Member reaches Age sixty, the amount of the Member’s
                          Accumulated Contributions so set aside and interest thereon shall be paid as
                          provided in Part D and Part E of this Article. F

             (5)          The amendment of Section F-8(a)(1) shall not result in an increase or decrease
                          in the amount of disability benefits payable to Members.

   (b)       This Section shall be applicable to those Members receiving benefits on the effective
             date of this Section F who are not covered by the arbitration decision regarding the
             DPOA which became effective July 1, 1995, or the arbitration decision regarding the
             DPLSA which became effective June 30, 1998. This Section does not rescind any
             substantive rights of disability retirees from the Retirement System who retired prior
             to the July 1, 1995 arbitration award, or the substantive rights of disability retirees
             from DPLSA who retired prior to the June 30, 1998 arbitration award.

   (c)       This Section does not amend any computations used to determine benefits under
             Section F-8 of this Part, or result in an increase or decrease in such benefits.

Sec. F-10.         Duty Disability benefits; DFFA, DPOA and DPLSA members beginning
                   service on or after January 1, 1969 and becoming disabled on or after the
                   dates set forth below.

   (a)       This Section F-10 shall be applicable to:

             (1)          DFFA employees who file applications for disability retirement on or after
                          July 1, 1995 and who have a parity relationship with the DPOA and on or
                          after June 30, 1998, for DFFA employees with a parity relationship with the
                          DPLSA and the DPCOA Inspector;

             (2)          all DPLSA employees who file applications for disability retirement on or
                          after June 30, 1998; and

             (3)          all DPOA members who file applications for disability retirement on or after
                          July 1, 1995.

   (b)       A Member who retires as a result of duty disability shall receive for a period of
             twenty-four months the sum of:

                   (i)       a basic benefit equal to 50% of the Member’s Final Compensation at the
                             earlier of (i) the time his or her duty disability retirement begins or (ii)
                             June 30, 2014; and

                   (ii)      a supplemental benefit equal to 16-2/3% of the Member’s Final
                             Compensation at the earlier of (i) the time his or her duty disability
                             retirement begins or (ii) June 30, 2014.




 13-53846-tjt
 13-53846-tjt Doc
13-53846-swr  Doc 13433
              Doc 8045-1 Filed
                  12896
                  13048   Filed08/31/21
                         Filed        - 28 Entered
                               09/13/18
                               04/19/19
                                10/22/14   - Entered08/31/21
                                           Entered   10/22/1411:39:35
                                                    09/13/18
                                                    04/19/19  03:48:29 Page
                                                             13:49:01
                                                             14:15:17   Page149
                                                                       Page  624of
                                                                            152 ofof
                                       210
                                       809
                                       224
         On July 1st of each year, the benefits determined under paragraphs (i) and (ii) above
         then payable will each be increased by adding to said amounts the product of the
         initial amount of said benefit which was computed at the time the duty disability
         retirement began and the applicable Pension Improvement Factor (Escalator).

   (c)   After a Member receives benefits hereunder for a period of twenty-four months, the
         Board will determine whether the Member is disabled from any occupation. If the
         Member is disabled from any occupation, the Member shall continue to receive the
         benefit provided in paragraphs (b)(i) and (b)(ii) until such time as the Member would
         have attained twenty-five years of creditable service had he continued in active
         Service with the City. At that time, the Member shall continue to receive the benefit
         described in paragraph (b)(i) above; however, benefits described in paragraph (b)(ii)
         above will cease. If the Member is not disabled from any occupation, he shall
         continue to receive the benefit described in paragraph (b)(i) above; benefits described
         in paragraph (b)(ii) will cease.

   (d)   Duty disability retirement benefits shall continue to be paid to a Member on duty
         disability retirement after the Member has attained twenty-five years of creditable
         service, to the earlier of (i) the Member’s attainment of Age sixty-five, or (ii)
         termination of disability as determined by the Board. Upon termination of disability
         or attainment of Age sixty-five, a Member with twenty-five years of creditable
         service shall be eligible to receive a service retirement benefit. The amount of such
         service retirement benefit shall be the same amount which would have been payable
         if the conversion from duty disability retirement to service retirement had occurred at
         the date of attaining twenty-five years of creditable service. In the event that the
         examinations and/or investigations conducted by the Police Department result in a
         determination that a DPOA Member is not qualified for reappointment as a Police
         Employee, for medical reasons, disability benefits will be continued.

   (e)   If a Member on duty disability retirement returns to active service and within a
         twenty-four month period re-qualifies for duty disability retirement for the same or
         related reasons he or she had been retired, then the disability shall be deemed a
         continuation of the prior disabling condition and the period of the return to work will
         not have caused the Member to be entitled to a new initial determination of benefit
         amounts as set forth in paragraph (b) above. Instead, such Member will return to
         retirement at the point he or she had reached in sub-paragraphs (b), (c) or (d) above as
         if there had not been a break in his or her period of placement on duty disability
         retirement.

   (f)   Disability retirement benefits shall continue to be considered benefits provided by the
         City pursuant to the 1918 Detroit City Charter, as amended, which are paid instead of
         and not in addition to any benefits under the State Workers’ Disability Compensation
         Act.

   (g)   Survivor benefit coverage applicable to active Members shall be continued during the
         period a Member is eligible for a duty disability benefit. Upon conversion to a
         service retirement benefit as provided in paragraph (d), automatic survivor benefit



 13-53846-tjt
 13-53846-tjt Doc
13-53846-swr  Doc 13433
              Doc 8045-1 Filed
                  12896
                  13048   Filed08/31/21
                         Filed        - 29 Entered
                               09/13/18
                               04/19/19
                                10/22/14   - Entered08/31/21
                                           Entered   10/22/1411:39:35
                                                    09/13/18
                                                    04/19/19  03:48:29 Page
                                                             13:49:01
                                                             14:15:17   Page150
                                                                       Page  625of
                                                                            153 ofof
                                       210
                                       809
                                       224
             coverage shall terminate. At that time, the Member shall have the right to elect an
             optional form of payment in the same manner as if he or she had retired from active
             membership on the conversion date.

   (h)       Pension Credit While on Duty Disability Status

             (1)      While eligible to receive duty disability benefits, Pension service credit shall
                      continue to accrue, but not beyond June 30, 2014.

             (2)      The accrual of Pension service credit will cease on the earlier of (i) the date
                      the Member has twenty-five years of creditable service, or (ii) June 30, 2014.

   (i)       Earnings Offset

             (1)      In the event that a recipient of a duty disability retirement benefit receives
                      earned income from gainful employment during a calendar year, the amount
                      of the Member’s disability benefit payable during the next subsequent Fiscal
                      Year will be adjusted so it does not exceed the difference between (i) the
                      Member’s base salary at the date of disability, increased by 2.25% times the
                      number of full years from the date of disability to the year in which the
                      earnings offset is applied, and (ii) the amount of remuneration from gainful
                      employment during the prior calendar year.

             (2)      The earnings test shall be based on information the Board may periodically
                      require from a duty disability benefit recipient or has secured from other
                      reliable sources. Furnishing such information shall be a condition for a
                      Member’s continued eligibility for a duty disability benefit.

   (j)       The withdrawal provision of the Retirement System will continue to apply to
             Members on duty disability. If a duty disability recipient elects annuity withdrawal
             after attaining twenty-five years of creditable service, the applicable benefit reduction
             will offset the duty disability benefit until the conversion date, after which it will
             offset the converted service retirement benefit.

Sec. F-11.         Non-duty disability.

   (a)       On written application to the Board by or on behalf of a Member or by the head of his
             Department, a Member, who becomes Totally Disabled for duty by reason of injury,
             illness or disease not resulting from the performance of duty as determined by the
             Board of Trustees, shall be retired by the Board of Trustees. If said Member was
             separated from service after the filing of the written application and had attained
             twenty-five years or more of creditable service prior to the date of separation, the
             Board shall retire said Member, under this Part B.

   (b)       A Member retired under paragraph (a) above shall receive the following applicable
             benefits:




 13-53846-tjt
 13-53846-tjt Doc
13-53846-swr  Doc 13433
              Doc 8045-1 Filed
                  12896
                  13048   Filed08/31/21
                         Filed        - 30 Entered
                               09/13/18
                               04/19/19
                                10/22/14   - Entered08/31/21
                                           Entered   10/22/1411:39:35
                                                    09/13/18
                                                    04/19/19  03:48:29 Page
                                                             13:49:01
                                                             14:15:17   Page151
                                                                       Page  626of
                                                                            154 ofof
                                       210
                                       809
                                       224
             (1)      If such Member has less than five years of creditable service at the time of his
                      or her disability retirement, his or her Accumulated Contributions standing to
                      his or her credit in the Annuity Savings Fund shall be returned to the Member,
                      or at his or her option, he or she shall receive a cash refund annuity which
                      shall be the Actuarial Equivalent of his or her Accumulated Contributions.

             (2)      If such Member has five or more years of creditable service at the time of his
                      or her disability retirement, he or she shall receive a disability Retirement
                      Allowance computed in accordance with the provisions of this Article F, Part
                      A, Section F-2(a) or (b), whichever is applicable, and he or she shall have the
                      right to elect an Option provided for in Part H of this Article F. The
                      Member’s Straight Life Retirement Allowance shall not be less than twenty
                      per cent of his or her Average Final Compensation. Such Retirement
                      Allowance shall be subject to Parts I and K of this Article F.

             (3)      If a Member receiving non-duty disability benefits has any Accumulated
                      Contributions standing to his or her credit in the Annuity Savings Fund when
                      the Member would have attained twenty-five years (effective as of March 8,
                      2007, twenty years for DPOA members and fire equivalents) of creditable
                      service, such Member may withdraw the balance of such contributions at that
                      time.

Sec. F-12.         Disability retirement procedures.

   (a)       The Board shall establish procedures for determining whether a Member is disabled.
             Such procedures shall be consistent with any collective bargaining agreements
             between the City and the unions covering Police Employees and Fire Employees.

   (b)       If a Member is determined to be disabled, the Board or its designee will examine the
             pension file, including the submissions of the Member and the Police or Fire
             Department, to determine if there is any dispute as to whether the disability “resulted
             from the performance of duty” within the meaning of the Combined Plan. If it is
             undisputed that the disability did result from the performance of duty, the Board will
             grant duty disability retirement benefits. If it is undisputed that the disability did not
             result from the performance of duty, the Board will grant non-duty disability
             retirement benefits, provided the Member meets the other conditions of eligibility. If
             the performance of duty issue is in dispute, the Board will refer the matter to
             arbitration by a member of the Disability Retirement Review Board (“DRRB”). The
             decision of the DRRB member as to whether the disability resulted from the
             performance of duty shall be final and binding upon the Member, the Department and
             the Board. The DRRB shall consist of three qualified arbitrators who will be
             individually assigned in rotating order to decide the matters referred to arbitration by
             the Board. The three members of the DRRB shall be disinterested persons qualified
             as labor arbitrators and shall be selected in accordance with agreements between the
             City and the unions representing Members. The procedure for the termination of
             DRRB members and the selection of new DRRB members also shall be carried out in




 13-53846-tjt
 13-53846-tjt Doc
13-53846-swr  Doc 13433
              Doc 8045-1 Filed
                  12896
                  13048   Filed08/31/21
                         Filed        - 31 Entered
                               09/13/18
                               04/19/19
                                10/22/14   - Entered08/31/21
                                           Entered   10/22/1411:39:35
                                                    09/13/18
                                                    04/19/19  03:48:29 Page
                                                             13:49:01
                                                             14:15:17   Page152
                                                                       Page  627of
                                                                            155 ofof
                                       210
                                       809
                                       224
         accordance with the agreements between the City and the unions representing
         Members.

   (c)   The hearing before a member of the DRRB will be conducted in accordance with the
         following procedures:

             (1) The Member and the City will have the right to appear in person or otherwise
                 may be represented by counsel if they wish and will be afforded an equal
                 opportunity to present evidence relevant to the issues;

             (2) A court reporter will be present and make a stenographic record of the
                 proceedings;

             (3) The hearing will be closed to the public, except that the Member may select
                 one person to be with him or her in the hearing room; provided, however, that
                 person may not testify;

             (4) The witnesses will be sequestered;

             (5) The witnesses will be sworn by the court reporter and testify under oath;

             (6) The Member may not be called by the City as an adverse witness;

             (7) The DRRB member will apply the rules of evidence and follow the
                 procedures which are customarily applied and followed in labor arbitration
                 cases;

             (8) If the Member wishes to have an employee of the City released from duty to
                 appear as a witness on his or her behalf, the Member may so inform the Board
                 in writing which, in turn, will submit a written request to the appropriate
                 Department for the release of the employee for the purpose of so testifying;

             (9) The DRRB member will afford the parties an opportunity for the presentation
                 of oral argument and/or the submission of briefs;

             (10) The DRRB member will issue a written decision containing credibility
                 resolutions as necessary, findings of fact and conclusions with respect to all
                 relevant issues in dispute;

             (11) The authority of the DRRB member is limited to deciding whether or not
                 the Member’s disability “resulted from the performance of duty” within the
                 meaning of the Combined Plan. The DRRB member shall have no authority
                 to add to, subtract from, modify or disregard the terms of the Combined Plan;
                 and

             (12) The costs associated with the hearing, including the arbitrator’s fees and
                 expenses and the court reporter’s fees and expenses, will be paid by the
                 Retirement System.



 13-53846-tjt
 13-53846-tjt Doc
13-53846-swr  Doc 13433
              Doc 8045-1 Filed
                  12896
                  13048   Filed08/31/21
                         Filed        - 32 Entered
                               09/13/18
                               04/19/19
                                10/22/14   - Entered08/31/21
                                           Entered   10/22/1411:39:35
                                                    09/13/18
                                                    04/19/19  03:48:29 Page
                                                             13:49:01
                                                             14:15:17   Page153
                                                                       Page  628of
                                                                            156 ofof
                                       210
                                       809
                                       224
   (d)       If a disability retiree is determined by the Board or its delegate to no longer be
             disabled, he or she may appeal that determination within seven (7) days thereof by
             filing a written request with the Board for a re-examination. The Board or its
             delegate shall promptly arrange for such re-examination. The Member’s disability
             benefits will be continued pending that final and binding medical finding, and if the
             finding is that the Member is no longer disabled, his or her disability benefits will be
             further continued while the Police or Fire Department conducts such examinations
             and/or investigations as necessary to determine whether the Member is qualified for
             reappointment to active duty. In the event that the examinations and/or investigations
             conducted by the Police Department result in a determination that a Member
             represented by DPLSA is not qualified, for medical reasons, for reappointment to
             active duty, disability benefits will be continued.

   (e)       The Board of Trustees shall not act upon or grant the application filed by a Police
             Employee or Fire Employee who, although he or she is not capable of performing the
             full duties of a Police Employee or Fire Employee, has not suffered any diminishment
             of his or her base wages or benefits because he or she is either:

             (1)      regularly assigned to a position, the full duties of which he or she is capable of
                      performing; or

             (2)      assigned to a restricted duty position, unless the Police Department or Fire
                      Department advises that it intends to seek a disability retirement for the Police
                      Employee or Fire Employee in the foreseeable future.

   (f)       The provisions in paragraph (e) above are not intended to and will not:

             (1)      affect the right of a Member to seek a disability retirement when no restricted
                      duty position is available; or

             (2)      restrict in any way the existing authority of the Chief of Police or the Fire
                      Commissioners to seek a duty or non-duty disability retirement for a Member
                      or for that Member at that time to request a duty or non-duty disability
                      retirement.

   (g)       DPCOA and DPLSA members who are retired on disability Pensions pursuant to this
             Part B shall be entitled to lump sum payments of all accumulated time from the date
             that the Board of Trustees determines that they are entitled to such a Pension. These
             members shall not be required to utilize such time delaying their retirement dates.

                     Part C — Escalation and Change in Compensation, Rank

Sec. F-13.         Generally.

       Subject to the Plan of Adjustment, if hereafter the rate of compensation of the rank, grade
or position on which the service Retirement Allowance, disability Pension or disability
Retirement Allowance of a Member who was hired prior to July 1, 1969 or is a Beneficiary of
such a Member as defined in Article D, Section D-1(a), (b), or (c) is based shall be changed, his



 13-53846-tjt
 13-53846-tjt Doc
13-53846-swr  Doc 13433
              Doc 8045-1 Filed
                  12896
                  13048   Filed08/31/21
                         Filed        - 33 Entered
                               09/13/18
                               04/19/19
                                10/22/14   - Entered08/31/21
                                           Entered   10/22/1411:39:35
                                                    09/13/18
                                                    04/19/19  03:48:29 Page
                                                             13:49:01
                                                             14:15:17   Page154
                                                                       Page  629of
                                                                            157 ofof
                                       210
                                       809
                                       224
or her service Retirement Allowance, disability Pension, or disability Retirement Allowance
shall be changed proportionately, and if such rank, grade, or position shall have been abolished,
his or her service Retirement Allowance, disability Pension, or disability Retirement Allowance
shall be changed in proportion to the change made in the compensation of the existing rank,
grade, or position most nearly approximating the rank, grade, or position so abolished.

Sec. F-14.     Increase of Benefits; Pension Improvement Factor (Escalator).

        On and after July 1, 1969, and the first of July of each year thereafter until July 1, 1992,
the Pension portion of any Retirement Allowance or death benefit of a Member or Beneficiary of
a Member as defined in Article D, Section D-1(d), which is paid or payable under this
Component II shall be increased at the rate of two per cent (2.0%) per annum computed on the
basis of the amount of the Pension received at the time of retirement.

       On or after July 1, 1992 and the first of July each year thereafter until July 1, 2014, the
Pension portion of any Retirement Allowance or death benefit of a Member or Beneficiary of a
Member as defined in Article D, Section D-1(d), (including those Members who opt to retire
under the New Plan provisions) shall be increased at the rate of two and twenty-five one-
hundredths per cent (2.25%) per annum computed on the basis of the amount of the Pension
received at the time of retirement.

        Effective for Members who retire on or after July 1, 1997 (July 1, 1998 for DPCOA
members, DPLSA members and DFFA members with a parity relationship with DPCOA and
July 1, 2001 for DPOA members and their fire equivalents), the Pension Improvement Factor
(Escalator) described in this Section shall be re-computed each Fiscal Year ending before July 1,
2014 on the basis of the amount of Pension received in the previous Fiscal Year (i.e., the 2.25%
per annum escalation amount shall be compounded).

       Pension benefits for DPCOA members under Component II based on service rendered
after November 30, 2012 shall not be subject to any escalation amounts.

        The Pension portion of any Retirement Allowance or death benefit of a Member, or
Beneficiary of a Member as defined in Article D, Section D-1(d) of the Combined Plan
provisions, and Article 51.G. of the DPLSA collective bargaining agreement or Article 3.K. of
the DPOA collective bargaining agreement (to include those Members who opt out to retire
under the New Plan provisions) earned after April 1, 2011 (for DPLSA members) or September
1, 2011 (for DPOA members), shall not be increased whatsoever, per annum or otherwise. The
Pension portion of any Retirement Allowance or death benefit of a Member, or Beneficiary of a
Member as defined herein, accrued prior to April 1, 2011 (for DPLSA members) or September 1,
2011 (for DPOA members), shall still be increased as provided herein. Hence, Pension benefits
earned based on service rendered after April 1, 2011 (for DPLSA members) or September 1,
2011 (for DPOA members) will no longer receive the 2.25% per annum escalation amount. The
2.25% per annum escalation amount shall continue to apply to Pension benefits earned based on
service rendered before April 1, 2011 (for DPLSA members) or September 1, 2011 (for DPOA
members).




 13-53846-tjt
 13-53846-tjt Doc
13-53846-swr  Doc 13433
              Doc 8045-1 Filed
                  12896
                  13048   Filed08/31/21
                         Filed        - 34 Entered
                               09/13/18
                               04/19/19
                                10/22/14   - Entered08/31/21
                                           Entered   10/22/1411:39:35
                                                    09/13/18
                                                    04/19/19  03:48:29 Page
                                                             13:49:01
                                                             14:15:17   Page155
                                                                       Page  630of
                                                                            158 ofof
                                       210
                                       809
                                       224
Sec. F-15.      Payment.

       Except as provided in the Plan of Adjustment, the escalation factor contained in Section
F-14 above shall be payable to the Member or Beneficiary of a Member as defined in Article D,
Section D-1(d), notwithstanding any Retirement Allowance or Pension amount limitation
provisions in this Component II to the contrary.

                                     Part D — Death Benefits.

Sec. F-16.      Generally.

        If a Member, or a Retiree who was a Member, is killed in the performance of his or her
duty or dies as the result of illness contracted or injuries received while in the performance of his
or her duty and such death, illness or injuries resulting in death, is found by the Board of
Trustees to have resulted from the performance of his or her duty, the following applicable
benefits shall be paid, subject to Part I, Section F-25, of this Article F.

   (a)       The Accumulated Contributions standing to his or her credit in the Annuity Savings
             Fund at the time of his or her death shall be paid to such person or persons as he or
             she shall have nominated by written designation duly executed and filed with the
             Board of Trustees. If there is no such designated person surviving, his or her said
             Accumulated Contributions shall be paid to his or her legal representative, subject to
             paragraph (e) of this Section F-16.

   (b)       A Member’s surviving spouse shall receive a Pension of five-elevenths of the
             maximum earnable compensation for the rank of Patrolman or Fire Fighter as the case
             may be determined as of the earlier of (i) the date of death or (ii) June 30, 2014. If his
             or her child or children under Age eighteen years also survive the deceased Member
             each such child shall receive a Pension of one-tenth of such maximum earnable
             compensation as of the earlier of (i) the date of death or (ii) June 30, 2014; provided,
             that if there are more than two such surviving children under Age eighteen years,
             each such child’s Pension shall be an equal share of seven thirty-thirds of such
             maximum earnable compensation. Upon the death, marriage, adoption, or Attainment
             of Age eighteen years of any such child his or her Pension shall terminate and there
             shall be a redistribution by the Board of Trustees to the deceased Member’s
             remaining eligible children, if any; provided, that in no case shall any such child’s
             Pension exceed one-tenth of such maximum earnable compensation. In no case shall
             the total of the Pensions, provided for in this paragraph (b), payable on account of the
             death of a Member exceed two-thirds of the maximum earnable compensation for the
             rank of Patrolman or Fire Fighter, as the case may be, determined as of the earlier of
             (i) the date of the Member’s death or (ii) June 30, 2014.

             Effective July 1, 1986, widows of Police Department or Fire Department employees
             who have been receiving a flat monthly benefit of $300.00 should receive an increase
             of $500.00 per month thereby making the flat monthly benefit $800.00.

   (c)       If no spouse survives the deceased Member or if his or her surviving spouse dies or
             remarries before his or her youngest unmarried surviving child attains Age eighteen


 13-53846-tjt
 13-53846-tjt Doc
13-53846-swr  Doc 13433
              Doc 8045-1 Filed
                  12896
                  13048   Filed08/31/21
                         Filed        - 35 Entered
                               09/13/18
                               04/19/19
                                10/22/14   - Entered08/31/21
                                           Entered   10/22/1411:39:35
                                                    09/13/18
                                                    04/19/19  03:48:29 Page
                                                             13:49:01
                                                             14:15:17   Page156
                                                                       Page  631of
                                                                            159 ofof
                                       210
                                       809
                                       224
         years, his or her unmarried child or children under age eighteen years shall each
         receive a Pension of one-fourth of the maximum earnable compensation for the rank
         of Police Employee or Fire Employee, as the case may be as of the earlier of (i) the
         date of the Member’s death or (ii) June 30, 2014; provided that if there are more than
         two such surviving children under Age eighteen years, each such child’s Pension
         shall be an equal share of one-half of such maximum earnable compensation. Upon
         the death, marriage, adoption, or Attainment of Age eighteen years of any such child
         his or her Pension shall terminate and there shall be a redistribution by the Board of
         Trustees to the deceased Member’s remaining eligible children, if any; provided, that
         in no case shall any such child’s Pension exceed one-fourth of the maximum earnable
         compensation for the rank of Patrolman or Fire Fighter, as the case may be
         determined as of the earlier of (i) the date of the Member’s death, or (ii) June 30,
         2014.

   (d)   If there is no surviving spouse and if there are no children under Age eighteen years
         surviving such deceased Member and if he or she leaves surviving either a father or
         mother or both, whom the Board of Trustees shall find to be actually dependent upon
         such Member for financial support, such dependent father and mother shall each
         receive a Pension of one-sixth of the maximum earnable compensation for the rank of
         Patrolman or Fire Fighter, as the case may be determined as of the earlier of (i) the
         date of the Member’s death, or (ii) June 30, 2014.

   (e)   If a Member dies intestate, without having designated a person or persons, as
         provided in sub-section (a) of this section, and without heirs, the amount of his or her
         Accumulated Contributions in the Annuity Savings Fund, not to exceed a reasonable
         sum, to be determined by the Board of Trustees, shall be used to pay his or her burial
         expenses, provided he or she leave no other estate sufficient for such purpose; any
         balance credited to such Member in the Annuity Savings Fund, and not used for
         burial expenses shall remain a part of the funds of the Retirement System and shall be
         credited to the Pension Accumulation Fund.

   (f)   If the maximum earnable compensation for the rank of Patrolman or Fire Fighter, as
         the case may be, is subsequently changed, the Pensions provided in this Section F-16
         for beneficiaries of Members as defined in Article D, Section D-1(a), (b), or (c) shall
         be proportionately changed; provided, however, that no increases shall be made after
         June 30, 2014.

   (g)   The maximum earnable compensation for the rank of Patrolman or Fire Fighter, as
         the case may be, to be used in computing the Pensions provided in this Section for
         beneficiaries of Members as defined in Article D, Section D-1(d) shall be the
         maximum earnable compensation of the rank of Patrolman or Fire Fighter as
         established by the City’s budget for the Fiscal Year in which occurs the earlier of (i)
         the date of the Member’s death, or (ii) June 30, 2014.




 13-53846-tjt
 13-53846-tjt Doc
13-53846-swr  Doc 13433
              Doc 8045-1 Filed
                  12896
                  13048   Filed08/31/21
                         Filed        - 36 Entered
                               09/13/18
                               04/19/19
                                10/22/14   - Entered08/31/21
                                           Entered   10/22/1411:39:35
                                                    09/13/18
                                                    04/19/19  03:48:29 Page
                                                             13:49:01
                                                             14:15:17   Page157
                                                                       Page  632of
                                                                            160 ofof
                                       210
                                       809
                                       224
                                     Part E — Nonduty Death.

Sec. F-17.      Payment of Accumulated Contributions.

        If a Member, or a Member who retires after June 30, 1965, under Part B, Section F-7 of
this Article F, dies and no Pension or Pensions become payable under this Component II on
account of his or her death, the Accumulated Contributions standing to his or her credit in the
Annuity Savings Fund at the time of death shall be paid to such person or persons as he or she
shall have nominated by written designation duly executed and filed with the Board of Trustees.
If there is no such designated person or persons surviving the said Member, his or her said
Accumulated Contributions shall be paid to his or her legal representative. If such Member dies
intestate, without having designated a person as above provided, and without heirs, his or her
said Accumulated Contributions not to exceed a reasonable sum to be determined by the Board
of Trustees, shall be used to pay his or her burial expenses, provided he or she leaves no other
estate sufficient for such purpose; and any balance credited to such Member in the Annuity
Savings Fund not so used for burial expenses shall be transferred to the Survivors Benefit Fund.

Sec. F-18.      Allowances to surviving spouses.

        Upon the death of a Member, or a Member who retires after June 30, 1965, under Part B,
Section F-7 of this Article F, and such death is found by the Board of Trustees not to have
resulted from the performance of his or her duty, the applicable Retirement Allowances provided
in paragraphs (a), (b), (c) and (d) of Section F-1 shall be paid from the Survivors Benefit Fund,
to the extent of available funding, and shall be subject to paragraphs (e), (f) and (g) of Section F-
1.

   (a)       His or her surviving spouse shall receive a Retirement Allowance computed in the
             same manner in all respects as if the said Member had (1) regularly retired on the
             earlier of (i) the day preceding the date of his or her death, or (ii) June 30, 2014,
             notwithstanding that he or she might not have acquired twenty-five years of creditable
             service, in the case of a Member as defined in Article D, Section D-1(a), (b), or (c), or
             notwithstanding that he or she might not have acquired twenty-five years of service or
             more and had not attained age fifty-five, in the case of a Member as defined in Article
             D, Section D-1(d); (2) elected Option 2 provided for in Part H of this Article F; and
             (3) nominated his or her surviving spouse as joint Beneficiary; provided, that in no
             case shall the Retirement Allowance payable to such joint Beneficiary be less than
             twenty per cent of said Member’s Average Final Compensation as of the earlier of (i)
             the Member’s date of death, and (ii) June 30, 2014. If a Member who had less than
             twenty-five years of creditable service dies prior to July 1, 2001, the Retirement
             Allowance payable to the surviving spouse shall be terminated in the event the
             surviving spouse remarries.

   (b)       His or her unmarried child or children under Age eighteen years shall each receive a
             Retirement Allowance of one-seventh of the annual maximum earnable compensation
             of the rank of a Patrolman or a Fire Fighter, as the case may be determined as of the
             earlier of (i) the Member’s date of death, and (ii) June 30, 2014; provided, that if
             there are more than two such children, each child shall receive a Retirement



 13-53846-tjt
 13-53846-tjt Doc
13-53846-swr  Doc 13433
              Doc 8045-1 Filed
                  12896
                  13048   Filed08/31/21
                         Filed        - 37 Entered
                               09/13/18
                               04/19/19
                                10/22/14   - Entered08/31/21
                                           Entered   10/22/1411:39:35
                                                    09/13/18
                                                    04/19/19  03:48:29 Page
                                                             13:49:01
                                                             14:15:17   Page158
                                                                       Page  633of
                                                                            161 ofof
                                       210
                                       809
                                       224
         Allowance of an equal share of two-sevenths of said annual maximum earnable
         compensation. Upon any such child’s adoption, marriage, death or Attainment of
         Age eighteen years, whichever occurs first, his or her Retirement Allowance shall
         terminate, and there shall be a redistribution by the Board of Trustees to the deceased
         Member’s remaining eligible children under Age eighteen years; provided, that in no
         case shall the Retirement Allowance payable to any such child exceed one-seventh of
         the said annual maximum earnable compensation.

   (c)   If, at the time of the said Member’s death, there shall be neither a surviving spouse
         nor children eligible for a Retirement Allowance provided for in this Section F-18,
         each of his or her parents shall receive a Retirement Allowance of one-seventh of the
         annual maximum earnable compensation of a Patrolman, or a Fire Fighter, as the case
         may be determined as of the earlier of (i) the Member’s date of death, and (ii) June
         30, 2014; provided, that the Board of Trustees finds that such parent was dependent
         upon the said Member for at least fifty per cent of his or her financial support. Upon
         the remarriage of any such parent, his or her Retirement Allowance shall thereupon
         terminate.

   (d)   In the event all the Retirement Allowances, provided for in this Section F-18, payable
         on account of the death of a Member, terminate before there has been paid an
         aggregate amount equal to the said Member’s Accumulated Contributions standing to
         his or her credit in the Annuity Savings Fund at the time of death, the difference
         between his or her said Accumulated Contributions and the said aggregate amount of
         Retirement Allowances shall be paid to such persons as the said Member shall have
         nominated by written designation duly executed and filed with the Board of Trustees.
         If there are no such designated person or persons surviving the said Member such
         difference, if any, shall be paid to his or her legal representative.

   (e)   In no case shall any Retirement Allowance be paid under this Section F-18 on
         account of the death of a Member if any benefits are paid under Part D of this Article
         F on account of his or her death. The Retirement Allowance provided for in this
         Section F-18 shall be subject to Part I of this Article F.

   (f)   All benefits provided in this Part E for Beneficiaries of Members as defined in Article
         D, Section D-1(a), (b), or (c) shall be based on the maximum earnable compensation
         of the rank of Patrolman or Fire Fighter, as the case may be determined as of the
         earlier of (i) the Member’s date of death, or (ii) June 30, 2014. If a Member died
         before July 1, 2014 and the compensation of such rank shall be changed prior to July
         1, 2014, the benefits provided shall be changed proportionately. All benefits
         provided in this Part E for Beneficiaries of Members as defined in Article D, Section
         D-1(d) shall be based on the maximum earnable compensation of the rank of
         Patrolman or Fire Fighter as established in the City’s budget for the year of the earlier
         of (i) the Member’s death or (ii) June 30, 2014.

   (g)   In the event a Member has withdrawn his or her Accumulated Contributions from the
         Annuity Savings Fund and has not returned in full all amounts due the fund by him or
         her, the survivors benefits provided in paragraphs (a), (b), (c) and (d) of this Section



 13-53846-tjt
 13-53846-tjt Doc
13-53846-swr  Doc 13433
              Doc 8045-1 Filed
                  12896
                  13048   Filed08/31/21
                         Filed        - 38 Entered
                               09/13/18
                               04/19/19
                                10/22/14   - Entered08/31/21
                                           Entered   10/22/1411:39:35
                                                    09/13/18
                                                    04/19/19  03:48:29 Page
                                                             13:49:01
                                                             14:15:17   Page159
                                                                       Page  634of
                                                                            162 ofof
                                       210
                                       809
                                       224
             shall be reduced to the proportion that the Member’s Accumulated Contributions
             standing to his or her credit in the Annuity Savings Fund, at the time of his or her
             death bears to the amount his Accumulated Contributions would have been had he or
             she not made a withdrawal from the Annuity Savings Fund.

                     Part F — Termination of Membership Otherwise than
                       by Retirement, Death or Becoming a Beneficiary.

Sec. F-19.      Payment of benefits.

        If the membership of a Member as defined in Article D, Section D-1(a), (b), or (c) shall
terminate for any reason other than retirement, his or her becoming a Beneficiary, or death, the
Member shall be paid the Accumulated Contributions standing to the credit of his or her
individual account in the Annuity Savings Fund, such payment to be made within ninety days
after such termination of membership; provided, however, that if a Member eligible for
retirement shall resign or be dismissed from service, the Board of Trustees, on the written
petition of such Member filed within one year from his or her separation from service and prior
to the withdrawal of his or her Accumulated Contributions in the Annuity Savings Fund, shall
grant such Member service retirement benefits computed in accordance with Article F, Part A,
Section F-2(a), subject to the provisions of Part G of this Article F.

Sec. F-20.      Payment of benefits.

        If the membership of a Member as defined in Article D, Section D-1(d) shall terminate
for any reason other than retirement, his or her becoming a Beneficiary or death, he or she shall
be paid the Accumulated Contributions standing to the credit of his or her individual account in
the Annuity Savings Fund, such payment to be made within ninety days after such termination of
membership; provided, however, that if a Member having twenty-five or more years of service
and having attained age fifty-five shall resign or be dismissed from service, the Board of
Trustees, on the written petition of such Member filed within one year from his or her separation
from service and prior to the withdrawal of his Accumulated Contributions in the Annuity
Savings Fund, shall grant such Member service retirement benefits computed in accordance with
Article F, Part A, Section F-2(b), subject to the provisions of Part G of this Article F.

Sec. F-21.      Deferred vested benefits.

        A Member (i) whose employment is terminated before August 28, 2003 and who is
credited with eight or more years of creditable service and has attained Age forty, or (ii) whose
employment is terminated after August 27, 2008 and who is credited with ten or more years of
creditable service, but in each case less than twenty-five years (effective as of March 8, 2007,
twenty years for DPOA members and fire equivalents) of creditable service shall be eligible to
receive a full Retirement Allowance under Component II beginning on the date upon which the
Member would have been eligible to commence a full Retirement Allowance had he or she
continued in the service of the City until such date. Alternatively, such Member may elect to
receive an actuarially reduced early Retirement Allowance at any time following his or her
termination of employment with the City.

                                 Part G — Conviction of Felony.


 13-53846-tjt
 13-53846-tjt Doc
13-53846-swr  Doc 13433
              Doc 8045-1 Filed
                  12896
                  13048   Filed08/31/21
                         Filed        - 39 Entered
                               09/13/18
                               04/19/19
                                10/22/14   - Entered08/31/21
                                           Entered   10/22/1411:39:35
                                                    09/13/18
                                                    04/19/19  03:48:29 Page
                                                             13:49:01
                                                             14:15:17   Page160
                                                                       Page  635of
                                                                            163 ofof
                                       210
                                       809
                                       224
Sec. F-22.         Forfeiture of rights.

        If a Member or retiree as defined in Article D, Section D-1(a), (b), (c) or (d) shall be
convicted of by a court of competent jurisdiction or enters a nolo contendere plea accepted by a
court for a felony against the City arising out of his or her service as an employee of the City and
while a Member of the Retirement System, the court may order the forfeiture of all or a portion
of the rights of the Member to benefits hereunder, except the return of his or her Accumulated
Contributions, as provided in the Public Employee Retirement Benefits Forfeiture Act, MCL
38.2701, et. seq. In such case, the Retirement System shall pay to an individual, if any, who
would otherwise be a Beneficiary of the Member or retiree whose retirement benefit is being
forfeited under this Section F-22 an Actuarially Equivalent monthly retirement allowance at the
Age that the Member or Retiree would have become eligible for unreduced retirement benefits
under the Retirement System.

                                     Part H — Option Elections.

Sec. F-23.         Generally.

   (a)       Prior to the first payment of any Retirement Allowance normally due, except a
             disability Pension payable under Part B, Sections F-8 and F-11 of this article, a
             Member may elect to receive his or her Retirement Allowance as a Straight Life
             Retirement Allowance payable throughout the Member’s life; or the Member may
             elect to receive the Actuarial Equivalent, as of the date of the Member’s retirement, of
             his or her Straight Life Retirement Allowance in a reduced Retirement Allowance
             payable throughout the Member’s life and nominate a joint Beneficiary, in
             accordance with the provisions of Options 1, 2, 3, 3(A) or 3(B) as follows:

             (1)      OPTION 1. Cash Refund Annuity. Under Option 1, a Member will receive a
                      reduced Retirement Allowance. If a Member who selected Option 1 dies
                      before full payment of the Annuity has been received, the person or persons
                      nominated by that Member’s written designation duly executed by the
                      Member and filed with the Board of Trustees shall receive in a single payment
                      the difference between the present value of the Member’s Annuity on the date
                      the Member retired, minus the amount of Annuity payments already paid to
                      the Member. If there is no such designated person(s) surviving the retired
                      deceased Member, such difference, if any, shall be paid to the Member’s legal
                      representative.

             (2)      OPTION 2. Joint and Last Survivorship Retirement Allowance. Under
                      Option 2, upon a Member’s death, payment of a reduced Retirement
                      Allowance shall be continued through the life of and paid the person having
                      an insurable interest in the Member’s life and nominated by written
                      designation duly executed by the Member and filed with the Board of Trustees
                      prior to the first payment of the Member’s Retirement Allowance is due.

             (3)      OPTION 3. Joint and Seventy-Five Percent Survivor Allowance. Under
                      Option 3, upon a Member’s death, payment of seventy-five percent (75%) of



 13-53846-tjt
 13-53846-tjt Doc
13-53846-swr  Doc 13433
              Doc 8045-1 Filed
                  12896
                  13048   Filed08/31/21
                         Filed        - 40 Entered
                               09/13/18
                               04/19/19
                                10/22/14   - Entered08/31/21
                                           Entered   10/22/1411:39:35
                                                    09/13/18
                                                    04/19/19  03:48:29 Page
                                                             13:49:01
                                                             14:15:17   Page161
                                                                       Page  636of
                                                                            164 ofof
                                       210
                                       809
                                       224
                         the Member’s reduced Retirement Allowance shall be continued throughout
                         the life of and paid to the person having an insurable interest in the Member’s
                         life and nominated by that Member’s written designation duly executed by the
                         Member and filed with the Board of Trustees prior to the date the first
                         payment of the Retirement Allowance is due.

            (4)          OPTION 3(A). Modified Joint and Last Survivorship Allowance. Under
                         Option 3(A), upon a Member’s death, payment of one-half (50%) of the
                         Member’s reduced Retirement Allowance shall be continued throughout the
                         life of and paid to the person having an insurable interest in the Member’s life
                         and nominated by that Member’s written designation duly executed by the
                         Member and filed with the Board of Trustees prior to the date the first
                         payment of the Retirement Allowance is due.

            (5)          OPTION 3(B). Joint and Twenty-Five Percent Survivor Allowance. Under
                         Option 3(B), upon a Member’s death, payment of twenty-five percent (25%)
                         of the Member’s reduced Retirement Allowance shall be continued
                         throughout the life of and paid to the person having an insurable interest in the
                         Member’s life and nominated by that Member’s written designation duly
                         executed by the Member and filed with the Board of Trustees prior to the date
                         the first payment of the Retirement Allowance is due.

   (b)      The Joint and Survivor Optional Forms of Payment provided under Options 2, 3, 3(A)
            and 3(B) shall be made available in either the standard form or the pop-up form, as
            follows:

                  (i)       Standard Form. Under the Standard Form, the reduced Retirement
                            Allowance shall be paid throughout the lifetime of the Retiree.

                  (ii)      Pop-up Form. Under the Pop-up Form, the reduced allowance shall be
                            paid throughout the lifetime of the Retiree and the designated Beneficiary.
                            In the event of the death of the designated Beneficiary during the lifetime
                            of the Retiree, the amount of the allowance shall be changed to the amount
                            that would have been payable had the Retiree elected the Straight Life
                            Form of Payment. The actuarial cost of the change in benefit shall be
                            borne by the Member who seeks change in his or her election.

         In addition, a Member may elect to have all or part of his Accumulated Contributions
         paid to the Member in a single sum or used to purchase an annuity contract from an
         insurance company of his or her choice in which case, any annuity payments attributable
         to such amount under the Retirement System shall not be payable from the Annuity
         Reserve fund but shall be the responsibility of the insurance company. A Member’ s
         Retirement Allowance shall be reduced by the actuarial equivalent of the amount so paid
         or used.

   (c)      This Section does not rescind any substantive rights of disability retirees from the
            Retirement System who retired prior to the arbitration decision regarding DPOA



 13-53846-tjt
 13-53846-tjt Doc
13-53846-swr  Doc 13433
              Doc 8045-1 Filed
                  12896
                  13048   Filed08/31/21
                         Filed        - 41 Entered
                               09/13/18
                               04/19/19
                                10/22/14   - Entered08/31/21
                                           Entered   10/22/1411:39:35
                                                    09/13/18
                                                    04/19/19  03:48:29 Page
                                                             13:49:01
                                                             14:15:17   Page162
                                                                       Page  637of
                                                                            165 ofof
                                       210
                                       809
                                       224
             members that became effective on July 1, 1995, or the arbitration decision regarding
             DPLSA members that became effective on June 30, 1998.

   (d)       This Section does not amend any computations used to determine benefits under Part
             B, Sections F-8 and F-11 of this Component II, or result in an increase or decrease in
             such benefits.

   (e)       Retirees of the Retirement System shall be entitled to change their Pension option
             from either Option 2, Option 3, Option 3(A) or Option 3(B) to a Straight Life
             Retirement Allowance after they have commenced collection of the Pension if the
             Member’s Beneficiary predeceases the Member. The actuarial cost of the change in
             benefit shall be borne by the Member who seeks change in his option election. The
             pop-up option shall be based upon the investment return assumption as recommended
             by the Plan Actuary and adopted by the Board of Trustees.

Sec. F-24.      Disposition of surplus benefits upon death of Member and Beneficiary.

        In the event a Member elected Option 2, 3, 3(A) or 3(B) provided for in Section F-23 of
this Part H and both the Member and his or her designated joint Beneficiary die before there has
been paid in Retirement Allowances an aggregate amount equal to his or her Accumulated
Contributions standing to his or her credit in the Annuity Savings Fund at the time of his or her
retirement, the difference between his or her said Accumulated Contributions and the said
aggregate amount of Retirement Allowances paid shall be paid to the said retired Member’s legal
representative.

                       Part I — Pension Offset by Compensation Benefits.

Sec. F-25.      Generally.

        Any amounts which may be paid under the provisions of any workmen’s compensation,
or pension, or similar law to a Member, or to the dependents of a Member on account of any
disability or death, shall be offset against and payable out of funds provided by the City under
the provisions of the Retirement System on account of the same disability or death. In case the
present value of the total commuted benefits under said workmen’s compensation, pension, or
similar law, is less than the Pension Reserve or benefits otherwise payable from the funds
provided by the City under this Retirement System, then the present value of the commuted
payments shall be deducted from the Pension Reserve, and such benefits as may be provided by
the Pension Reserve, so reduced, shall be payable under the provisions of the Retirement System.

                                  Part J — Monthly Payments.

Sec. F-26.      Generally.

       Unless otherwise herein provided, all benefits payable under this Retirement System shall
be paid in equal monthly installments.




 13-53846-tjt
 13-53846-tjt Doc
13-53846-swr  Doc 13433
              Doc 8045-1 Filed
                  12896
                  13048   Filed08/31/21
                         Filed        - 42 Entered
                               09/13/18
                               04/19/19
                                10/22/14   - Entered08/31/21
                                           Entered   10/22/1411:39:35
                                                    09/13/18
                                                    04/19/19  03:48:29 Page
                                                             13:49:01
                                                             14:15:17   Page163
                                                                       Page  638of
                                                                            166 ofof
                                       210
                                       809
                                       224
                           Part K — Re-Examination of Beneficiaries.

Sec. F-27.      Authority of Board.

   (a)       Once each year during the retirement of a Member on a disability Pension or a
             disability Retirement Allowance and at least once in every three year period thereafter
             the Board of Trustees shall require any disability retiree, if he or she would not then
             be eligible for a service Retirement Allowance had he or she remained in active
             service, to undergo a medical examination at a place to be fixed by the Board of
             Trustees. If the retiree shall be required to travel more than twenty miles to reach
             such place, the Board of Trustees shall pay his or her reasonable traveling expenses.
             Should such disability retiree refuse to submit to such examination, his or her
             disability Pension or disability Retirement Allowance may be discontinued until he or
             she shall submit to such examination and should such refusal continue for one year,
             all of the Member’s rights in and to a Pension may be revoked by the Board of
             Trustees. If, on medical examination of a Beneficiary, the Board of Trustees
             determines that the retiree is physically able and capable of resuming active duty, he
             or she shall be restored to such duty and his or her other disability Pension or
             disability Retirement Allowance shall cease. Such Member so restored to active duty
             shall be returned to duty in a rank or grade equivalent to or higher than the rank or
             grade in which he or she was serving at the time of his or her last retirement and his
             or her compensation shall be that provided for the rank or grade in which he or she is
             restored to service. It shall be the duty of the Commissioner of Police or the Board of
             Fire Commissioners to restore such Member to duty forthwith.

   (b)       If the Board of Trustees determines that a disabled Old Plan Member is engaged in a
             gainful occupation, paying more than the difference between his or her Final
             Compensation as of the earlier of (i) the date of disability or (ii) June 30, 2014 and his
             or her disability Pension, or disability Retirement Allowance, the amount of his or her
             Pension shall be reduced to an amount, which together with the amount earned by the
             Member, shall equal the amount of such Final Compensation. If the Board of
             Trustees determines that a disabled New Plan Member is engaged in a gainful
             occupation, paying more than the difference between his or her base salary at the
             earlier of (i) the time of disability or (ii) June 30, 2014, increased by two and twenty-
             five one hundredths percent (2.25%) for each full year from the date of disability and
             his or her disability Pension, or disability Retirement Allowance, the amount of his or
             her Pension shall be reduced to an amount, which together with the amount earned by
             him or her, shall equal the amount of such final compensation. Should his or her
             earnings be later changed, the amount of his or her Pension may be further modified
             in like manner.

   (c)       A disability retiree who shall be reinstated to active service prior to July 1, 2014 as
             provided in this Section, shall from the date of such restoration again become a
             Member of the Retirement System, and he or she shall contribute to the Retirement
             System thereafter in the same manner and at the same rate as he or she paid prior to
             his or her disability retirement. A disability retiree who shall be reinstated to active
             service after June 30, 2014, shall from the date of such restoration become an active



 13-53846-tjt
 13-53846-tjt Doc
13-53846-swr  Doc 13433
              Doc 8045-1 Filed
                  12896
                  13048   Filed08/31/21
                         Filed        - 43 Entered
                               09/13/18
                               04/19/19
                                10/22/14   - Entered08/31/21
                                           Entered   10/22/1411:39:35
                                                    09/13/18
                                                    04/19/19  03:48:29 Page
                                                             13:49:01
                                                             14:15:17   Page164
                                                                       Page  639of
                                                                            167 ofof
                                       210
                                       809
                                       224
             Member of the Retirement System and shall accrue future benefits pursuant to
             Component I. He or she shall contribute to the Retirement System at the rate required
             of active Members pursuant to Component I. Any Prior Service and Membership
             Service on the basis of which his or her service was computed at the time of his or her
             disability retirement shall be restored to full force and effect, and he or she shall be
             given service credit under Component I or Component II, as applicable, for the period
             of time he or she was in retirement due to such disability, except in the case of
             nonservice connected disability.

                      Part L — Withdrawal of Accumulated Contributions

Sec. F-28.      Member With Twenty or Twenty-Five Years of Service.

        Effective July 1, 1982, a Member with twenty-five years or more of creditable service
(effective as of March 8, 2007, twenty years for DPOA members and fire equivalents) shall be
allowed to withdraw either a portion or the full amount of his or her Accumulated Contributions,
one time only, whether or not the Member retires. A Member shall make such election prior to
the receipt of his or her first retirement benefit check.

Sec. F-29.      Disabled Member

       A Member who is receiving disability benefits (duty or non-duty) from the Retirement
System and who has twenty-five years (effective as of March 8, 2007, twenty years for DPOA
members and fire equivalents) or more of creditable service shall have the right to withdraw the
full amount of his or her Accumulated Contributions. If such Member withdraws his or her
Accumulated Contributions, his or her retirement benefit shall be actuarially reduced to reflect
such withdrawal.

Sec. F-30.      Optional Annuity Withdrawal

   (a)       A Member shall have the right to elect to receive on the effective date of his or her
             service retirement a partial or total refund of his or her Accumulated Contributions.
             If a Member makes such an election, an Annuity payable under any Retirement
             Allowance or reduced Retirement Allowance shall be reduced proportionally. If the
             total Accumulated Contributions are withdrawn, no Annuity shall be payable.

             The limitation of fifteen twenty-seconds of the maximum earnable compensation of a
             Police Employee and Fire Employee continues in effect. For purposes of determining
             the fifteen twenty-seconds limitation, a computation based on the Annuity which is an
             Actuarial Equivalent of the Accumulated Contributions standing to a Member’s credit
             in the Annuity Savings Fund prior to any partial or total refund will be used.

             On or after July 1, 1974, Members or former Members who are entitled to begin to
             receive the 40 & 8 benefit provided under Section F-6 will be entitled to the annuity
             refund withdrawal option.

             On or after July 1, 1974, non-duty disability retirees represented by DFFA, DPCOA
             and DPLSA who retired pursuant to Article D, Section D-1(a), (b) or (c) prior to



 13-53846-tjt
 13-53846-tjt Doc
13-53846-swr  Doc 13433
              Doc 8045-1 Filed
                  12896
                  13048   Filed08/31/21
                         Filed        - 44 Entered
                               09/13/18
                               04/19/19
                                10/22/14   - Entered08/31/21
                                           Entered   10/22/1411:39:35
                                                    09/13/18
                                                    04/19/19  03:48:29 Page
                                                             13:49:01
                                                             14:15:17   Page165
                                                                       Page  640of
                                                                            168 ofof
                                       210
                                       809
                                       224
         having twenty-five years of service credit, shall be entitled to the annuity refund
         withdrawal option on the date he or she would have had twenty-five years of service
         credit had he or she continued as an active employee. Said option shall only apply to
         the balance of Accumulated Contributions, if any, remaining to such retiree’s credit in
         accordance with the existing annuity refund provisions.

         Survivor benefit beneficiaries as defined in Title IX, Chapter VII, Article VI, Part E,
         Section 2, parts (a), (b) and (c) of the 1918 City Charter in effect as of June 30, 1974,
         and continued in effect by Section 11-102 of the City Charter shall be entitled to the
         annuity withdrawal refund option subject to the same rules that would have been
         applicable to the deceased Member or Members had he or she not died. Said option
         shall only apply to the balance of Accumulated Contributions, if any, remaining to the
         applicable former Member’s credit.

         In any case of doubt, the Board of Trustees shall decide whether a Member or
         Beneficiary is entitled to an annuity refund withdrawal option.

   (b)   A Member shall have the right on or after the effective date of his becoming eligible
         for a full service Retirement Allowance (Members who have either twenty or twenty-
         five years of creditable service depending upon the applicable bargaining unit) to
         elect to receive a partial or total refund of his or her Accumulated Contributions to the
         Annuity Savings Fund. If a Member makes such an election, an Annuity payable
         under any Retirement Allowance or reduced Retirement Allowance shall be reduced
         proportionally. If the total Accumulated Contributions are withdrawn, no Annuity
         shall be payable.

         If a Member makes such an election, the Retirement Allowance shall be reduced to
         reflect the value of the Annuity withdrawn. The amount of the Annuity at the time of
         such election shall be the amount used at the time of retirement for purposes of
         computing the Retirement Allowance.

         All members (except DPOA members retiring prior to July 1, 1982) who complete
         their required years of service, shall have the right to withdraw all or part of their
         Accumulated Contributions whether they choose to retire or not.

         Effective July 21, 2000 for DFFA members having a parity relationship with the
         DPOA and for the DPCOA Inspector, and effective July 1, 2003 for DPLSA
         members, and effective July 21, 2000 for DPOA members, a Member who has
         elected to retire and elected to withdraw his or her Annuity for the purposes of
         calculating his or her Retirement Allowance (thereby lowering the Retirement
         Allowance), may nevertheless choose to leave the Annuity in the Retirement System
         collecting regular annuity interest with the option of a one-time withdrawal of the
         Annuity funds at a later date.

         For a DPCOA, DPLSA or DFFA member or an employee with a parity relationship
         with the DPLSA and for the DPCOA Inspector who retires on or after July 1, 1990,
         and who has made or makes an election to receive a total or partial refund of his or



 13-53846-tjt
 13-53846-tjt Doc
13-53846-swr  Doc 13433
              Doc 8045-1 Filed
                  12896
                  13048   Filed08/31/21
                         Filed        - 45 Entered
                               09/13/18
                               04/19/19
                                10/22/14   - Entered08/31/21
                                           Entered   10/22/1411:39:35
                                                    09/13/18
                                                    04/19/19  03:48:29 Page
                                                             13:49:01
                                                             14:15:17   Page166
                                                                       Page  641of
                                                                            169 ofof
                                       210
                                       809
                                       224
         her accumulated contribution to the Annuity Savings Fund, there shall be no
         reduction of Retirement Allowances due to the portion of withdrawal representing
         interest credits. For members of DFFA and DPLSA, this Subsection shall be
         controlled by the requirements of the Act 312 arbitration award issued June 25, 1990
         (MERC Case No. B89 C-0622, page numbers 22 and 23).

         Effective January 15, 2010 for members of DPCOA and fire equivalents, or
         December 15, 2008 for DPLSA and fire equivalents, or March 8, 2007 for DPOA
         members and fire equivalents, a Member who retires and elects to leave a balance in
         the Annuity Savings Fund shall have the option of receiving a quarterly payment of
         interest earnings only or to take periodic withdrawals of principal, in addition to a one
         time complete withdrawal. Members of DPCOA and DPLSA and their fire
         equivalents must make their elections a minimum of thirty days before the beginning
         of a quarter; quarter defined as beginning March 1, June 1, September 1, and
         December 1.

         An employee represented by DFFA, DPCOA or DPLSA who is entitled to a
         Retirement Allowance under Article F, Part A, Section F-5 of the Retirement System
         and who leaves the employ of the Police or Fire Department of the City on or after
         July 1, 1982 shall have the right to elect to receive on the effective date of termination
         a partial or total refund of his Accumulated Contributions. The Pension portion of his
         Retirement Allowance shall be computed as if the Member had not withdrawn his or
         her Accumulated Contributions from the Annuity Savings Fund until the date he or
         she was eligible to retire had he or she continued in City employment.

   (c)   Effective in accordance with the specific date and terms of the DPOA award in Act
         312 No. D98 E-0840 (Chairman Donald F. Sugerman, dated July 21, 2000), a DPOA
         member shall have the right to leave his or her withdrawn Annuity in the Pension
         system and accumulating interest, as provided therein.




 13-53846-tjt
 13-53846-tjt Doc
13-53846-swr  Doc 13433
              Doc 8045-1 Filed
                  12896
                  13048   Filed08/31/21
                         Filed        - 46 Entered
                               09/13/18
                               04/19/19
                                10/22/14   - Entered08/31/21
                                           Entered   10/22/1411:39:35
                                                    09/13/18
                                                    04/19/19  03:48:29 Page
                                                             13:49:01
                                                             14:15:17   Page167
                                                                       Page  642of
                                                                            170 ofof
                                       210
                                       809
                                       224
                          ARTICLE G. METHOD OF FINANCING.

Sec. G-1.      General.

       The funds of the Retirement System shall be the Annuity Savings Fund, Annuity Reserve
Fund, Pension Accumulation Fund, Pension Reserve Fund, Expense Fund and the Survivors
Benefit Fund.

Sec. G-2.      Annuity Savings Fund.

   (a)      The Annuity Savings Fund shall be the fund in which shall be accumulated at Regular
            Interest, the contributions deducted from the compensation of Members to provide for
            their Annuities. Subject to Section B-1(c), the contributions of a Member as defined
            in Article D, Section D-1(a), (b) or (c) shall be five percent of a Member’s
            compensation until the Member has acquired twenty-five years of creditable service.
            Subject to Section B-1(c), the contribution of a Member as defined in Article D,
            Section D-1(d) shall be five percent of his or her compensation until he or she has
            acquired at least twenty-five years of creditable service (effective as of March 8,
            2007, twenty years for DPOA members and fire equivalents) and attained age fifty-
            five. No Member shall have the option of choosing to receive the compensation
            required to be contributed hereunder directly instead of having such amounts paid by
            the City to the Annuity Savings Fund.

   (b)      The City shall cause the contributions provided for in paragraph (a) above to be
            deducted from the compensation of each Member on each and every payroll, for each
            and every payroll period, from the date of his or her entrance in the System to the
            earlier of (i) the date he or she ceases to be a Member or (ii) the last payroll date
            occurring in July 2014.

   (c)      The deductions provided for herein shall be made notwithstanding that the minimum
            compensation provided by law for any Member shall be reduced thereby. Every
            Member shall be deemed to consent and agree to the deductions made and provided
            for herein, and payment of his or her salary or compensation, less said deduction,
            shall be a full and complete discharge and acquittance of all claims and demands
            whatsoever for the services rendered by such person during the period covered by
            such payments, except as to the benefits provided under this Retirement System. The
            amounts to be deducted shall be deducted by the City Treasurer and when deducted
            shall be paid into the Annuity Savings Fund and shall be credited to the individual
            account of the Member from whose compensation said deduction was made.

   (d)      If, under the provisions of this Component II, any person shall withdraw or be paid
            any part or all of his Accumulated Contributions and shall thereafter again become a
            Member on or before June 30, 2014, he or she shall, in addition to the contributions
            provided for in paragraph (a) above, redeposit in the Annuity Savings Fund, by an
            increased rate of contribution to be determined by the Board of Trustees, or by a
            single payment, such amount that his or her Accumulated Contributions at the date of




 13-53846-tjt
 13-53846-tjt Doc
13-53846-swr  Doc 13433
              Doc 8045-1 Filed
                  12896
                  13048   Filed08/31/21
                         Filed        - 47 Entered
                               09/13/18
                               04/19/19
                                10/22/14   - Entered08/31/21
                                           Entered   10/22/1411:39:35
                                                    09/13/18
                                                    04/19/19  03:48:29 Page
                                                             13:49:01
                                                             14:15:17   Page168
                                                                       Page  643of
                                                                            171 ofof
                                       210
                                       809
                                       224
            his or her eligibility for retirement will be the same amount it would have been had no
            withdrawal or payment been made therefrom.

   (e)      Except as is otherwise provided in this Component II, upon the death or retirement of
            a Member, his or her Accumulated Contributions shall be transferred from the
            Annuity Savings Fund to the Annuity Reserve Fund.

   (f)      In any Plan Year during the period beginning on or after July 1, 2014 and ending June
            30, 2023 in which the annual rate of return credited to the accounts of Members
            investing in the Annuity Savings Fund as provided in paragraph (a) is less than the
            actual rate of return net of expenses of the Retirement System's invested assets for the
            second Plan Year immediately preceding the Plan Year in which the annual rate of
            return is credited ("ASF Return Excess"), an amount equal to the value of the ASF
            Return Excess shall be transferred to the Pension Accumulation Fund maintained
            under Component I of the Combined Plan and shall be used to fund the Transition
            Cost relating to Component I The Transition Cost is a measure of the liability that
            Component I of the Retirement System has at its inception; due to the fact that at its
            inception, Members in Component I of the Retirement System receive vesting and
            eligibility credit under Component I for service that was earned prior to July 1, 2014
            and is otherwise credited to Members under Component II of the Retirement System,
            as such Transition Cost is calculated by the Plan Actuary. In the event there is an
            ASF Return Excess for a Plan Year following the Plan Year in which such transfers
            have fully funded the Transition Costs relating to Component I, fifty percent (50%) of
            such ASF Return Excess shall be transferred to the Pension Accumulation Fund
            maintained under Component II and the remaining fifty percent (50%) of such ASF
            Return Excess shall be transferred to Component I and credited to the Rate
            Stabilization Fund maintained under Component I. “Transition Cost” shall be
            determined by the Plan Actuary.

Sec. G-3.      Annuity Reserve Fund.

       The Annuity Reserve Fund shall be the fund from which shall be paid all Annuities
payable as provided in this Component II, except Annuities which are payable from the
Survivors Benefit Fund. Should a disability retiree be restored to active service, his or her
Annuity Reserve at the time shall be transferred from the Annuity Reserve Fund to the Annuity
Savings Fund and credited to his or her individual account therein.

Sec. G-4.      Alternative Financing Method.

       Except as provided regarding the Survivors Benefit Fund, the Pension Accumulation
Fund shall be the fund in which shall be accumulated reserves for the Pensions and other benefits
payable from contributions made by the City, and from which transfers shall be made as
provided in this section.

   (a)      Accrued Liability Fund. Pursuant to Ordinance No. 05-05, which authorized the
            creation of the Detroit Police and Fire Retirement System Service Corporation, the
            City entered into a transaction (“the Pension Funding Transaction”) to obtain funds as



 13-53846-tjt
 13-53846-tjt Doc
13-53846-swr  Doc 13433
              Doc 8045-1 Filed
                  12896
                  13048   Filed08/31/21
                         Filed        - 48 Entered
                               09/13/18
                               04/19/19
                                10/22/14   - Entered08/31/21
                                           Entered   10/22/1411:39:35
                                                    09/13/18
                                                    04/19/19  03:48:29 Page
                                                             13:49:01
                                                             14:15:17   Page169
                                                                       Page  644of
                                                                            172 ofof
                                       210
                                       809
                                       224
            an alternative to those available through the traditional funding mechanism described
            in Section G-5. The proceeds generated by the Pension Funding Transaction (or any
            Additional Pension Funding Transaction, as described below) that were deposited
            into the Retirement System will be termed the “Funding Proceeds.” The Funding
            Proceeds were deposited into a new Fund in the Retirement System called the
            Accrued Liability Fund. The purpose of the Funding Proceeds is to fund all or part of
            the heretofore unfunded accrued liabilities (“UAAL”) of the Retirement System. The
            Funding Proceeds are the assets of the Retirement System and will be applied,
            together with all other assets of the Retirement System, to fund the Retirement
            System’s obligation to pay accrued benefits, as adjusted in the Plan of Adjustment.

            This Accrued Liability Fund shall contain only the Funding Proceeds of the Pension
            Funding Transaction, and any earnings thereon. Prior to Fiscal Year 2013, funds were
            transferred each Fiscal Year (or monthly portion thereof) from the Accrued Liability
            Fund to the Pension Accumulation Fund as provided in the documents governing the
            Retirement System, including Ordinance No. 5-05.

   (b)      As soon as practicable following the effective date of the Plan of Adjustment, any
            amounts remaining credited to the Accrued Liability Fund shall be transferred to the
            Pension Accumulation Fund and the Accrued Liability Fund shall cease to exist.

Sec. G-5.      Contributions to and payments from Pension Accumulation Fund.

       Contributions to and payments from the Pension Accumulation Fund shall be made as
follows:

   (a)      For Fiscal Years commencing prior to July 1, 2014, upon the basis of such
            assumptions as to future financial experiences as the Board of Trustees shall from
            time to time adopt, the Actuary annually computed the City’s contribution, expressed
            as a percent of active Member contributions, to provide the Pension Reserves
            covering the Pensions or other City-financed benefits to which Members might be
            entitled or which might be payable at the time of their discontinuances of City
            employment; provided, such contribution percents shall not be less than amounts
            which, expressed as percents of active Member compensation will remain level from
            generation to generation of Detroit citizens. Upon the retirement or death of a
            Member, the Pension Reserve for any benefits payable on his or her behalf shall be
            transferred from the Pension Accumulation Fund to the Pension Reserve Fund, to the
            extent of there being assets in the Pension Accumulation Fund.

   (b)      For Fiscal Years commencing prior to July 1, 2014, the Board of Trustees annually
            ascertained and reported to the Mayor and the Council the amount of contributions
            due the Retirement System by the City, and the Council may have appropriated and
            the City may have paid such contributions to the Retirement System during the
            ensuing Fiscal Year. When paid, such contributions were credited to the Pension
            Accumulation Fund.




 13-53846-tjt
 13-53846-tjt Doc
13-53846-swr  Doc 13433
              Doc 8045-1 Filed
                  12896
                  13048   Filed08/31/21
                         Filed        - 49 Entered
                               09/13/18
                               04/19/19
                                10/22/14   - Entered08/31/21
                                           Entered   10/22/1411:39:35
                                                    09/13/18
                                                    04/19/19  03:48:29 Page
                                                             13:49:01
                                                             14:15:17   Page170
                                                                       Page  645of
                                                                            173 ofof
                                       210
                                       809
                                       224
   (c)       For Fiscal Years commencing after June 30, 2014, he City shall make contributions to
             the Pension Accumulation Fund only as provided in the Plan of Adjustment.

Sec. G-6.       Retiree payments from Pension Reserve Fund; reinstatement of disability
                retirees to active service.

        Except as to the Survivor’s Benefit Fund, the Pension Reserve Fund shall be the fund
from which shall be paid Pensions on account of Members. Should a disability retiree be
reinstated to active service, the Member’s Pension Reserve, at that time, shall be transferred from
the Pension Reserve Fund to the Pension Accumulation Fund.

Sec. G-7.       Expense Fund.

         The Expense Fund shall be the fund to which shall be credited all money provided by the
City, if any, to pay the administration expenses of Component II, and from which shall be paid
all the expenses necessary in connection with the administration and operation of Component II.

Sec. G-8.       Appropriations prior to July 1, 2014.

   (a)       The Board of Trustees shall certify the amount of the appropriation necessary to pay
             to the various funds of Component II of the Retirement System the amounts payable
             by the City as enumerated in this Component II, according to legal budget procedure.

   (b)       To cover the requirements of Component II prior to July 1, 2014, such amounts as
             shall have been necessary to cover the needs of Component II prior to July 1, 2014
             shall be paid into the Pension Accumulation Fund and the Expense Fund by special
             appropriations or transfers to the Retirement System; provided, however that no
             transfers can be made from the Accrued Liability Fund other than the annual transfer
             of the scheduled amortizing amount, or transfers under special circumstances
             pursuant to Section G-4 (as in effect prior to July 1, 2014).

Sec. G-9.       Maintenance of reserves.

        The maintenance of the Annuity Reserves in the Annuity Reserve Fund and the Pension
Reserves in the Pension Reserve Fund are hereby made obligations of the Pension Accumulation
Fund. All income, interest, and dividends derived from deposits and investments authorized by
this Component II, which are not required for the allowance of interest to the funds of the
Retirement System as provided herein, shall be credited to the Pension Accumulation Fund. Prior
to July 1, 2014, the moneys credited to the Accrued Liability Fund were credited to the Pension
Accumulation Fund only to the extent authorized pursuant to the terms of the Retirement System
as in effect prior to July 1, 2014. Any contributions by the City to the System from any fund
impressed by law with a certain and definite purpose shall be accounted for separately.

Sec. G-10.      Survivors Benefit Fund.

   (a)       The Survivors Benefit Fund shall be the fund in which shall be accumulated, at
             Regular Interest, the reserves for survivors benefits provided for in Article F, Part E,
             Section F-18, hereof, and from which such benefits shall be paid, but only to the



 13-53846-tjt
 13-53846-tjt Doc
13-53846-swr  Doc 13433
              Doc 8045-1 Filed
                  12896
                  13048   Filed08/31/21
                         Filed        - 50 Entered
                               09/13/18
                               04/19/19
                                10/22/14   - Entered08/31/21
                                           Entered   10/22/1411:39:35
                                                    09/13/18
                                                    04/19/19  03:48:29 Page
                                                             13:49:01
                                                             14:15:17   Page171
                                                                       Page  646of
                                                                            174 ofof
                                       210
                                       809
                                       224
         extent sufficient assets are credited to the fund at the time a claim for benefits is
         made. In the event there are insufficient assets credited to the Survivor’s Benefit
         Fund to pay the benefits provided under this Section G-10, such benefits thereafter
         shall be payable from the Pension Reserve Fund.

   (b)   After June 30, 1965 and prior to July 1, 1986, each Member shall contribute to the
         Survivors Benefit Fund one per cent of his or her compensation paid by the City until
         he or she has acquired twenty-five years of creditable service. The City shall cause
         the said contributions to be deducted from the Member’s compensation, on each and
         every payroll, for each and every payroll period so long as he or she remains a
         Member and has not acquired twenty-five years of creditable service. Each and every
         Member shall be deemed to consent and agree to the said deductions. Said
         contributions, when deducted, shall be credited to the Survivors Benefit Fund and
         shall in no case become a part of the said Member’s Accumulated Contributions, nor
         be subject to refund.

   (c)   Each Member who retires after June 30, 1965, under Part B, Section F-7 of Article F
         shall, prior to July 1, 1986, contribute to the Survivors Benefit Fund one per cent of
         his or her final compensation as defined until he or she would have had a total of
         twenty-five years of creditable service had he or she continued in active service. The
         Retirement System shall cause the said contribution to be deducted from the Pension
         of each such retired Member on each and every retirement roll, for each and every
         retirement roll period, so long as he or she is receiving a Pension under Part B,
         Section F-8(a) of Article F. Each and every such retired Member who is receiving a
         Pension under Part B, Section F-8(a) of Article F shall be deemed to consent and
         agree to said deductions. Said contributions, when deducted, shall be credited to the
         Survivors Benefit Fund and shall in no case become a part of said Member’s
         Accumulated Contributions, nor be subject to refund.

   (d)   Effective July 1, 1986, the contributions, required by Article G, Section G-10(b) and
         G-10(c), to the Survivors Benefit Fund were eliminated for union members. For
         Fiscal Years ending prior to July 1, 2014, the City shall make the contributions
         necessary to maintain the benefit level by contributing that amount necessary to
         replace the contributions of members of DFFA and DPOA to the Survivor’s Benefit
         Fund.

   (e)   For Fiscal Years ending prior to July 1, 2014, upon the basis of such mortality and
         other tables of experience, and Regular Interest, as the Board of Trustees shall from
         time to time adopt, the Actuary shall annually compute the liabilities for benefits
         being paid from the Survivors Benefit Fund. The Board of Trustees shall report to the
         Mayor and the Council the amount of contributions to be made by the City to the
         Survivors Benefit Fund, and the Council shall appropriate and the City shall pay such
         amount to the Retirement System during the ensuing Fiscal Year. When paid, such
         appropriations shall be credited to the Survivors Benefit Fund. For Fiscal Years
         commencing prior to July 1, 2014, if the balance in the fund is not sufficient to fully
         cover the liabilities so computed, the City shall appropriate and pay, in the ensuing
         Fiscal Year, the amount of such insufficiency. For Fiscal Years commencing on and



 13-53846-tjt
 13-53846-tjt Doc
13-53846-swr  Doc 13433
              Doc 8045-1 Filed
                  12896
                  13048   Filed08/31/21
                         Filed        - 51 Entered
                               09/13/18
                               04/19/19
                                10/22/14   - Entered08/31/21
                                           Entered   10/22/1411:39:35
                                                    09/13/18
                                                    04/19/19  03:48:29 Page
                                                             13:49:01
                                                             14:15:17   Page172
                                                                       Page  647of
                                                                            175 ofof
                                       210
                                       809
                                       224
             after July 1, 2014, the City shall not make any contributions to the Survivor’s Benefit
             Fund.

   (f)       Upon the death of a Member, on whose account survivors benefits become payable as
             provided in Article F, Part B, Section F-8, hereof, his or her Accumulated
             Contributions standing to his or her credit in the Annuity Savings Fund at the time of
             his or her death shall be transferred from the Annuity Savings Fund to, and shall
             become a part of, the Survivors Benefit Fund, notwithstanding any provisions in this
             Component II to the contrary.

Sec. G-11.      Computation of Annuity and Pension Reserve liabilities for Members,
                Retirees and Beneficiaries.

       In computing the Annuity and Pension Reserve liabilities for Members, retirees and
beneficiaries, the Board of Trustees shall cause the following annual Decrement Probabilities,
Salary Factors and interest assumption to be used.

   (a)       The annual Decrement Probabilities and Salary Factors to be used in evaluating the
             Annuity and Pension liabilities for Members shall be as shown in Tables 1 and 2
             hereinafter set forth.

   (b)       The total of active Member annual compensation shall be assumed to increase three
             percent per annum, compounded annually.

   (c)       The mortality assumption for retirees and beneficiaries shall be the mortality rates
             contained in the 1971 group annuity male mortality table, without setback for men
             and set back five years for women.

   (d)       The investment return assumption shall be five percent per annum, compounded
             annually, for Fiscal Years commencing prior to July 1, 2014.

   (e)       For Fiscal Years commencing on or after July 1, 2014, the Annuity and Pension
             Reserve liabilities shall be calculated in a manner which is consistent with the Plan of
             Adjustment.




 13-53846-tjt
 13-53846-tjt Doc
13-53846-swr  Doc 13433
              Doc 8045-1 Filed
                  12896
                  13048   Filed08/31/21
                         Filed        - 52 Entered
                               09/13/18
                               04/19/19
                                10/22/14   - Entered08/31/21
                                           Entered   10/22/1411:39:35
                                                    09/13/18
                                                    04/19/19  03:48:29 Page
                                                             13:49:01
                                                             14:15:17   Page173
                                                                       Page  648of
                                                                            176 ofof
                                       210
                                       809
                                       224
                                       TABLE 1.

                        City of Detroit Policemen and Firemen
                                  Retirement System
                                Active Member Annual

                                    Probabilities
                                 and Salary Factors

               Age           Withdrawal         Death           Salary
                            from Service      in Service        Factors
                18            .04120              .00098        .10561
                19            .04090              .04099        .11327
                20            .04030              .00100        .12126
                21            .04000              .00101        .12988
                22            .03960              .00102        .13913
                23            .03910              .00103        .14913
                24            .03890              .00104        .15971
                25            .03840              .00105        .17068
                26            .03800              .00107        .18204
                27            .03700              .00108        .19347
                28            .03600              .00111        .20527
                29            .03480              .00113        .21712
                30            .03340              .00117        .22916
                31            .03200              .00121        .24124
                32            .03000              .00126        .25321
                33            .02730              .00133        .26522
                34            .02370              .00143        .27753
                35            .01990              .00154        .29015
                36            .01500              .00168        .30306
                37            .01160              .00184        .31637
                38            .00850              .00204        .32995
                39            .00600              .00227        .34405
                40            .00390              .00252        .35851
                41            .00210              .00281        .37333
                42            .00090              .00313        .38861
                43            .00000              .00348        .40435
                44            .00000              .00387        .42051
                45            .00000              .00429        .43709
                46            .00000              .00475        .45395
                47            .00000              .00526        .47144
                48            .00000              .00582        .48929
                49            .00000              .00643        .50750
                50            .00000              .00710        .52639
                51            .00000              .00783        .54560
                52            .00000              .00864        .56535



 13-53846-tjt
 13-53846-tjt Doc
13-53846-swr  Doc 13433
              Doc 8045-1 Filed
                  12896
                  13048   Filed08/31/21
                         Filed        - 53 Entered
                               09/13/18
                               04/19/19
                                10/22/14   - Entered08/31/21
                                           Entered   10/22/1411:39:35
                                                    09/13/18
                                                    04/19/19  03:48:29 Page
                                                             13:49:01
                                                             14:15:17   Page174
                                                                       Page  649of
                                                                            177 ofof
                                       210
                                       809
                                       224
               Age           Withdrawal        Death           Salary
                            from Service     in Service        Factors
                53            .00000           .00953           .58548
                54            .00000           .01051           .60612
                55            .00000           .01157           .62711
                56            .00000           .01270           .64867
                57            .00000           .01392           .67066
                58            .00000           .01520           .69319
                59            .00000           .01656           .71610
                60            .00000           .01802           .73939
                61            .00000           .01959           .76316
                62            .00000           .02133           .78747
                63            .00000           .02322           .81211
                64            .00000           .02526           .83715
                65            .00000           .02750           .86258
                66            .00000           .03000           .88848
                67            .00000           .03277           .91514
                68            .00000           .03584           .94264
                69            .00000           .03919           .97094
                70            .00000           .04278          1.00000




 13-53846-tjt
 13-53846-tjt Doc
13-53846-swr  Doc 13433
              Doc 8045-1 Filed
                  12896
                  13048   Filed08/31/21
                         Filed        - 54 Entered
                               09/13/18
                               04/19/19
                                10/22/14   - Entered08/31/21
                                           Entered   10/22/1411:39:35
                                                    09/13/18
                                                    04/19/19  03:48:29 Page
                                                             13:49:01
                                                             14:15:17   Page175
                                                                       Page  650of
                                                                            178 ofof
                                       210
                                       809
                                       224
                                           TABLE 2.

                           City of Detroit Policemen and Firemen
                                     Retirement System
                           Annual Probabilities of Age and Service
                             Retirement Applicable to Members
                                 Who Are Eligible to Retire

                                Age                     Probabilities
                                                        of Retirement
                                 45                          25%
                                 46                           25
                                 47                           25
                                 48                           25
                                 49                           25
                                 50                           25
                                 51                           25
                                 52                           25
                                 53                           25
                                 54                           20
                                 55                           20
                                 56                           15
                                 57                           10
                                 58                           15
                                 59                           30
                                 60                          100

Sec. G-12.     Determination of City’s annual contribution — Disability Pension liabilities.

       For Fiscal Years commencing prior to July 1, 2014, the City’s annual contribution,
expressed as a percent of active Member compensation, to finance disability Pensions shall be
determined by dividing the average of the Pension Reserve liabilities for disability retirements
incurred, during the three Fiscal Years ending with the date of the valuation by one percent of the
active Members’ annual compensation used in the valuation.

Sec. G-13.     Determination of City’s annual contribution — Death Pension liabilities.

        For Fiscal Years commencing prior to July 1, 2014, the City’s annual contribution,
expressed as a percent of active Member compensations, to finance death-in-service Pensions
shall be determined by dividing the average of the Pension reserve liabilities for death-in-service
claims incurred during the three Fiscal Years ending with the date of the valuation by one
percent of the active Member’s annual compensations used in the valuation.




 13-53846-tjt
 13-53846-tjt Doc
13-53846-swr  Doc 13433
              Doc 8045-1 Filed
                  12896
                  13048   Filed08/31/21
                         Filed        - 55 Entered
                               09/13/18
                               04/19/19
                                10/22/14   - Entered08/31/21
                                           Entered   10/22/1411:39:35
                                                    09/13/18
                                                    04/19/19  03:48:29 Page
                                                             13:49:01
                                                             14:15:17   Page176
                                                                       Page  651of
                                                                            179 ofof
                                       210
                                       809
                                       224
Sec. G-14.      Determination of City’s annual contribution — Actuarial evaluation of
                annuity and Pension Reserve liabilities.

       The Annuity and Pension Reserve liabilities for Members, retirees and beneficiaries shall
be actuarially evaluated as set forth in this Article G and the Plan of Adjustment.

Sec. G-15.      Determination of City’s annual contribution — Service Pension liabilities for
                Fiscal Years commencing prior to July 1, 2014.

   (a)       The service Pension liabilities for Members shall be determined using the entry age-
             normal cost method of actuarial valuation.

   (b)       The City’s annual contribution, expressed as a percent of active Member
             compensations, to finance the prospective service Pension liabilities shall be
             determined by dividing the total of the individual annual normal costs of the active
             Members by one percent (1%) of the active Members’ annual compensation used in
             the valuation.

   (c)       The City’s annual contribution, expressed as a percent of active Member
             compensation, to finance any unfunded Accrued Service Pension liabilities, including
             instances in which assets exceed liabilities, shall be determined by dividing such
             unfunded Accrued Service Pension liabilities by one percent (1%) of the present
             value of future compensation payable during a period of future years. Such period of
             future years shall be thirty years for the actuarial valuation as of June 30, 1974,
             decreasing one (1) year at each subsequent June 30th until a twenty year period is
             reached, which twenty year period shall be used in each subsequent actuarial
             valuation until June 30th, 2004 when the period shall again be thirty years.

Sec. G-16.      Board of trustees to compute City’s annual contribution.

        Based upon the provisions of this Article, including any amendments, the Board of
Trustees shall compute the City’s annual contributions for Fiscal Years commencing prior to
July 1, 2014, expressed as a percent of active Member compensation, to the Retirement System
for the Fiscal Year beginning July 1, 1975, using actuarial valuation data as of June 30, 1974,
and for each subsequent Fiscal Year prior to July 1, 2014 using actuarial valuation data as of the
June 30th date which date is a year and a day before the first day of such Fiscal Year. The Board
shall report to the Mayor and to the City Council the contribution percents so computed, and
such contribution percents shall be used in determining the contribution dollars to be
appropriated by the City Council and paid to the Retirement System. For each Fiscal Year
beginning July 1, 1975 and each Fiscal Year thereafter and prior to July 1, 2014, such
contribution dollars shall be determined by multiplying the applicable contribution percent for
such Fiscal Year by the Member compensation paid for such Fiscal Year; provided that for the
one Fiscal Year beginning July 1, 1975 and ending June 30, 1976, such Member compensation
so used shall not exceed 106.09 percent of the active Members’ annual compensation used in the
actuarial valuation determining such contribution percent.




 13-53846-tjt
 13-53846-tjt Doc
13-53846-swr  Doc 13433
              Doc 8045-1 Filed
                  12896
                  13048   Filed08/31/21
                         Filed        - 56 Entered
                               09/13/18
                               04/19/19
                                10/22/14   - Entered08/31/21
                                           Entered   10/22/1411:39:35
                                                    09/13/18
                                                    04/19/19  03:48:29 Page
                                                             13:49:01
                                                             14:15:17   Page177
                                                                       Page  652of
                                                                            180 ofof
                                       210
                                       809
                                       224
Sec. G-17.     Refunds for certain Members.

        Effective July 1, 1974, a Member who holds the rank of police inspector and above and
who is not covered by a collective bargaining agreement shall, notwithstanding any other
provisions of Component II to the contrary, have the right to elect to receive on the effective date
of his or her service retirement a partial or total refund of his or her Accumulated Contributions.
Effective as of March 8, 2007, a DPOA and fire equivalent retiree who elects not to withdraw his
or her Accumulated Contributions as of the effective date of his or her service retirement shall
have the option of receiving a quarterly payment of interest credited to his or her Accumulated
Contributions or to receive periodic withdrawals of the contributions such Retiree made to
Component II of the Retirement System. If a Member makes such an election, an Annuity
payable under any Retirement Allowance or reduced Retirement Allowance shall be reduced
proportionately. If the total Accumulated Contributions are withdrawn no Annuity shall be
payable with respect to such withdrawn amounts.

Sec. G-18.     Employer Contribution

       Effective January 1, 1987 for members of DFFA and DPLSA or upon issuance of the
1986-89 Act 312 Award for members of DPOA, the employee contributions to the Annuity
Fund, although designated as employee contributions, shall be paid by the City in lieu of
contributions by the Employee. The Employee shall not have the option of choosing to receive
the contributed amount directly instead of having them paid by the City to the Annuity Fund.
There shall be no additional contribution expense to the City, and the amounts so contributed by
the City on behalf of the Employee shall be treated, for tax purposes, as employer contributions
and thus shall not be taxable to the Employee until these amounts are distributed or made
available to the Employee.

        This provision shall not affect the amount or benefit level of the Retirement Allowance,
or the City’s obligation with respect thereto.




 13-53846-tjt
 13-53846-tjt Doc
13-53846-swr  Doc 13433
              Doc 8045-1 Filed
                  12896
                  13048   Filed08/31/21
                         Filed        - 57 Entered
                               09/13/18
                               04/19/19
                                10/22/14   - Entered08/31/21
                                           Entered   10/22/1411:39:35
                                                    09/13/18
                                                    04/19/19  03:48:29 Page
                                                             13:49:01
                                                             14:15:17   Page178
                                                                       Page  653of
                                                                            181 ofof
                                       210
                                       809
                                       224
                             ARTICLE H. MISCELLANEOUS.

Sec. H-1.      Recall of Retirees during emergencies.

        During an emergency declared by the Commissioner of Police or the Board of Fire
Commissioners, the Commissioner or the Board of Fire Commissioners, as the case may be,
shall have power, with the consent of a Retiree, to recall to active duty a Retiree for such period
of service as the commissioner or the Board of Fire Commissioners shall deem advisable;
provided, however, that the foregoing power shall not apply in the case of a Retiree who has
reached the age of sixty-four years, and provided further, that any Retiree so recalled may, at any
time, separate from active duty on his or her own application or by order of the Commissioner or
the Board of Fire Commissioners. A Retiree so recalled shall serve in the rank at which he or
she retired, or a higher rank, and shall receive the pay of such rank without deduction. On
subsequent separation from active duty, such Retiree shall resume the Retiree status held by him
prior to such recall.




 13-53846-tjt
 13-53846-tjt Doc
13-53846-swr  Doc 13433
              Doc 8045-1 Filed
                  12896
                  13048   Filed08/31/21
                         Filed        - 58 Entered
                               09/13/18
                               04/19/19
                                10/22/14   - Entered08/31/21
                                           Entered   10/22/1411:39:35
                                                    09/13/18
                                                    04/19/19  03:48:29 Page
                                                             13:49:01
                                                             14:15:17   Page179
                                                                       Page  654of
                                                                            182 ofof
                                       210
                                       809
                                       224
                 ARTICLE I. DEFERRED RETIREMENT OPTION PLAN.

Sec. I-1.      General provisions.

       For periods on and after July 1, 2014, the Deferred Retirement Option Plan (“DROP”)
Program under Component II shall be available to Members who are covered by collective
bargaining agreements with the City that permit such Members to participate in the DROP
program and non-union executives of the Police Department and the Fire Department.

   (a)      In lieu of terminating employment and accepting a Retirement Allowance under the
            Component II, any Member of the Retirement System who is eligible for the DROP
            program and who is eligible to immediately receive a twenty-five year (or twenty
            year) Retirement Allowance may elect to participate in the DROP program and defer
            the receipt of his or her Retirement Allowance in accordance with the provisions of
            this Article I. Any such election shall be irrevocable.

   (b)      Participation in the DROP program for Members for who elected to participate in the
            DROP program prior to July 1, 2014 shall be limited to ten years. Participation for
            Members who elect to participate in DROP program after June 30, 2014 shall be
            limited to five years. At the end of such five (or ten) year period of participation in
            the DROP program, the Member shall be retired from employment.

Sec. I-2.      Conversion to Retirement Allowance

        Upon the effective date of a Member’s participation in the DROP program, the Member
shall cease to accrue a Retirement Allowance under Component I and shall elect a form of
payment for his Retirement Allowance pursuant to Part H of Article F. Seventy-five percent
(75%) of the monthly Retirement Allowance (including applicable variable Pension
Improvement Factor (Escalator) increases) that would have been payable, had the Member
elected to terminate employment with the City on the effective date of his or her DROP election
and receive an immediate Retirement Allowance, shall be paid into a DROP Account established
on behalf of the Member under the Retirement System or in an entity selected by the Board.

Sec. I-3.      Investment of DROP assets

   (a)      ING was previously selected by the Board as the DROP administration and
            investment entity for Members who elect to participate in the DROP program. ING
            shall continue to be the DROP administration and investment entity, unless and until
            such time as the Board terminates the agreement with ING as provided in paragraph
            (d) or determines that it is administratively feasible for the DROP program to be
            administered and invested under the Retirement System.

   (b)      As soon as possible after July 1, 2014, the Board shall determine whether it is
            administratively feasible for the DROP program to be administered and the assets in
            DROP accounts to be invested under the Retirement System. If the Board determines
            that it is feasible to administer the DROP program under the Retirement System, the
            Board shall promptly take appropriate steps to implement such decision.




 13-53846-tjt
 13-53846-tjt Doc
13-53846-swr  Doc 13433
              Doc 8045-1 Filed
                  12896
                  13048   Filed08/31/21
                         Filed        - 59 Entered
                               09/13/18
                               04/19/19
                                10/22/14   - Entered08/31/21
                                           Entered   10/22/1411:39:35
                                                    09/13/18
                                                    04/19/19  03:48:29 Page
                                                             13:49:01
                                                             14:15:17   Page180
                                                                       Page  655of
                                                                            183 ofof
                                       210
                                       809
                                       224
   (c)      If amounts credited to DROP accounts are invested under the Retirement System,
            such amounts shall be comingled with the assets of the Retirement System for
            investment purposes and shall be invested by the Trustees. A Member’s DROP
            account shall be credited with annual earnings at a rate equal to seventy-five percent
            (75%) of the actual net earnings rate of the assets of the Retirement System; however,
            in no event shall the earnings rate applied to a Member’s DROP account for any Plan
            Year be less than zero percent (0%) nor greater than seven and three-quarters percent
            (7.75%).

   (d)      The Board of Trustees entered into an administrative services agreement with ING.
            Such agreement shall remain in effect until such time as it is terminated by the Board
            as provided therein.

   (e)      The Board of Trustees may replace ING with a trust type vehicle or the Board may
            determine that amounts subject to a DROP election will be invested with Retirement
            System assets as provided above.

   (f)      Any fees associated with the maintenance of DROP Accounts outside of the
            Retirement System shall be paid by the Members by means of deduction from their
            DROP Accounts.

Sec. I-4.      Distribution of amounts credited to DROP Account

        A Member shall not receive a distribution of amounts credited to his DROP Account
prior to his termination of employment with the City. Upon termination of employment, a
Member who is a participant in the DROP program shall receive, at his or her option either a
lump sum payment from the DROP Account equal to the amount then credited to the DROP
Account or an annuity based upon the amount credited to his DROP Account. In addition, one
hundred percent (100%) of the Member’s monthly Retirement Allowance that otherwise would
have been paid upon the Member’s retirement had he or she not elected to participate in the
DROP program (together with any applicable variable Pension Improvement Factor (Escalator)
increases) shall commence to the Member in accordance with the form of payment selected by
the Member at the commencement of his or her participation in the DROP program.
Termination of employment includes termination of any kind, such as resignation, retirement,
discharge or disability.

Sec. I-5.      Death of Member while participating in the DROP program

               If a Member dies while participating in the DROP program, a lump sum payment
equal to the Member’s DROP Account balance shall be paid to the Beneficiary named by the
Member, or if no Beneficiary has been designated, to the Member’s estate; provided,
notwithstanding anything to the contrary herein, the Member’s adjusted DROP Account balance
under Component II upon the Member’s death while participating in the DROP program shall
not be less than total system DROP payments into his or her account (not including earnings and
losses). In addition, one hundred percent (100%) of the Member’s Retirement Allowance
(together with any applicable variable Pension Improvement Factor (Escalator) increases) that
would have been paid to the Member but for the Member’s decision to participate in the DROP



 13-53846-tjt
 13-53846-tjt Doc
13-53846-swr  Doc 13433
              Doc 8045-1 Filed
                  12896
                  13048   Filed08/31/21
                         Filed        - 60 Entered
                               09/13/18
                               04/19/19
                                10/22/14   - Entered08/31/21
                                           Entered   10/22/1411:39:35
                                                    09/13/18
                                                    04/19/19  03:48:29 Page
                                                             13:49:01
                                                             14:15:17   Page181
                                                                       Page  656of
                                                                            184 ofof
                                       210
                                       809
                                       224
program will be restored. Survivor benefits, if any, shall be paid in accordance with the payment
option elected by the deceased Member at the time the Member elected to participate in the
DROP program.

Sec. I-6.      Disability of Member While Participating in the DROP Program

        If a Member becomes Totally Disabled while participating in the DROP program and
while still an Employee and his employment with the City is terminated because he is Totally
Disabled, such Member (a) shall be immediately retired and one hundred percent (100%) of the
Retirement Allowance) that would have been paid to the Member but for the Member’s decision
to participate in the DROP program (together with any applicable variable Pension Improvement
Factor (Escalator) increases) will commence in accordance with the payment option selected by
the Member at the commencement of the Member’s participation in the DROP program as
provided in Section I-2, and (b) shall be entitled to receive payment of the funds in his DROP
Account (in the form of a lump sum or other form of payment described in Part H of Article F).
Such Member shall not be entitled to disability retirement benefits under Article F hereof.

Sec. I-7.      Cost Neutrality

   (a)      The DROP program shall be effective only for as long as it is cost-neutral to the City,
            provided however, that the DROP program shall continue during the pendency of
            proceedings, described in paragraph (2) below, designed to restore the Retirement
            System to cost neutrality.

   (b)      If the City contends that the DROP program is not cost-neutral, including, but not
            limited to, making the City’s annual contribution to the Retirement System higher
            than it would be if the DROP program was not in effect, the Board and the City,
            along with the Plan Actuary as well as an actuary appointed by the City (who will be
            an associate or a fellow of the Society of Actuaries and a member of the American
            Academy of Actuaries) shall meet and confer in good faith regarding the cost. If the
            Board and the City are unable to reach an agreement as to cost, the matter shall be
            submitted to a third, independent, actuary, chosen or agreed upon by the Plan Actuary
            and the City’s actuary. This actuary, when rendering a decision, will be limited to
            ordering implementation of changes necessary to make the DROP program cost-
            neutral. Upon the implementation of changes necessary to make the DROP program
            cost-neutral, Members shall have thirty days to elect to either (a) retire from active
            employment with the City or (b) withdraw from the DROP program and resume
            active participation in Component I of the Retirement System. The Board shall notify
            DROP participants of these changes prior to implementation. Those DROP
            participants resuming participation in Component I of the Retirement System shall
            not accumulate Credited Service for any time that they were participating in the
            DROP program (under either Component I or Component II). Those not making
            either election shall remain participants in the DROP program.

   (c)      In the event the DROP program cannot be changed to restore cost neutrality, it shall
            be discontinued and Members participating in the DROP program at that time shall
            have the option to either (i) retire or (ii) continue active employment with the City



 13-53846-tjt
 13-53846-tjt Doc
13-53846-swr  Doc 13433
              Doc 8045-1 Filed
                  12896
                  13048   Filed08/31/21
                         Filed        - 61 Entered
                               09/13/18
                               04/19/19
                                10/22/14   - Entered08/31/21
                                           Entered   10/22/1411:39:35
                                                    09/13/18
                                                    04/19/19  03:48:29 Page
                                                             13:49:01
                                                             14:15:17   Page182
                                                                       Page  657of
                                                                            185 ofof
                                       210
                                       809
                                       224
         and resume active participation in Component I of the Retirement System. DROP
         participants resuming participation in Component I of the Retirement System shall
         not accumulate Credited Service for the time during which such DROP participants
         participated in the DROP program (under Component I or Component II).




 13-53846-tjt
 13-53846-tjt Doc
13-53846-swr  Doc 13433
              Doc 8045-1 Filed
                  12896
                  13048   Filed08/31/21
                         Filed        - 62 Entered
                               09/13/18
                               04/19/19
                                10/22/14   - Entered08/31/21
                                           Entered   10/22/1411:39:35
                                                    09/13/18
                                                    04/19/19  03:48:29 Page
                                                             13:49:01
                                                             14:15:17   Page183
                                                                       Page  658of
                                                                            186 ofof
                                       210
                                       809
                                       224
     ARTICLE J. PARTICIPANT ANNUITY SAVINGS FUND LOAN PROGRAM

Sec. J-1.         Participant Annuity Savings Fund Loan Program

        A Participant Annuity Savings Fund Loan Program (Participant Loan Program) will be
established and available to bargaining unit Members. Its terms will be as follows:

   (a)      Any loans granted or renewed shall conform to the requirements of Section 72(p) of
            the Internal Revenue Code. Such loan program shall be established in writing by the
            Board of Trustees in conformity with the terms of the Combined Plan document and
            applicable collective bargaining agreements, and must include, but need not be
            limited to the following:

            (1)      The identity of the administrator of the Participant Loan Program;

            (2)      A procedure to apply for loans, the amount of loan that will be approved or
                     denied, and limitations, if any, on the types and amount of loans offered;

            (3)      The procedure under the program for determining a reasonable rate of interest;

            (4)      The events constituting default and the steps that will be taken to preserve
                     plan assets.

   (b)      The Participant Loan Program shall be contained in a separate written document
            copies of which shall be made available in the offices of the Retirement System for
            Members. The Board of Trustees is authorized to adopt rules and regulations, from
            time to time, to govern the administration and the operation of this program. Copies
            of the rules shall also be made available to prospective participating Members of the
            Retirement System in the offices of the Retirement System.

   (c)      Subject to the rules and procedures established by the Board, loans may be made to
            Members from such Member’s contributions to the Annuity Savings Fund. Former
            Members, spouses of Members, and Beneficiaries are not eligible to receive any loans
            from the Retirement System. Subject to rules and procedures established by the
            Board, a Member who has been in the Retirement System for twelve (12) months or
            more is eligible to apply for a loan. No Member shall have more than two (2)
            outstanding loans from the Retirement System (Component I and/or Component II) at
            any time. A Member who has previously defaulted on a loan under either Component
            I or Component II of the Combined Plan shall not be eligible for a loan from the
            Retirement System.

   (d)      A Member who has satisfied applicable rules and procedures may borrow from his or
            her Annuity Savings Fund account an amount, which does not exceed fifty percent
            (50%) of the Member’s vested accumulated balance, up to fifteen thousand dollars
            ($15,000.00) reduced by the excess, if any, of: (1) the highest outstanding balance of
            loans from the Retirement System during the one (1) year period ending on the day
            before the date on which the loan is made (under both Component I and Component
            II), or (2) the outstanding balance of loans from the Retirement System on the date on



 13-53846-tjt
 13-53846-tjt Doc
13-53846-swr  Doc 13433
              Doc 8045-1 Filed
                  12896
                  13048   Filed08/31/21
                         Filed        - 63 Entered
                               09/13/18
                               04/19/19
                                10/22/14   - Entered08/31/21
                                           Entered   10/22/1411:39:35
                                                    09/13/18
                                                    04/19/19  03:48:29 Page
                                                             13:49:01
                                                             14:15:17   Page184
                                                                       Page  659of
                                                                            187 ofof
                                       210
                                       809
                                       224
         which the loan is made (under both Component I and Component II), whichever is
         less. The minimum loan amount shall be one thousand dollars ($1,000.00).

   (e)   In addition to such rules and procedures that are established by the Board, all loans
         shall comply with the following terms and conditions:

         (1)    Loan applications shall be in writing.

         (2)    All loans shall be memorialized by a promissory note made to the Retirement
                System and properly executed by the Member.

         (3)    Loan shall be repaid by equal payroll deductions over a period not to exceed
                five (5) years, or, where the loan is for the purpose of buying a principal
                residence, a period not to exceed fifteen (15) years. In no case shall the
                amount of the payroll deduction be less than twenty dollars ($20.00) for any
                two-week period.

         (4)    Each loan granted under Component II shall be made against the assignment
                of the Member’s entire right, title, and interest in and to the Annuity Savings
                Fund supported by the Member’s collateral promissory note for the amount of
                the loan, including interest payable to the order of the Board of Trustees.

         (5)    Each loan shall bear interest at a rate determined by the Board. The Board
                shall not discriminate among Members in its determination of interest rates on
                loans. Loans initiated at different times may bear different interest rates,
                where, in the opinion of the Board, the difference in rates is supported by a
                change in market interest rates or a change in the Retirement System’s current
                assumed rate of return. The loan interest rate shall bear a reasonable
                relationship to market rates for secured loans of a similar duration and shall
                bear a reasonable relationship to the costs to the Retirement System of
                administering the Retirement System. The loan interest rate shall be
                calculated in a manner that will not negatively affect the City’s costs relating
                to the Retirement System or the return to Members.

         (6)    Loan repayments shall be suspended under this Retirement System as
                permitted by Section 414(u)(4) of the Internal Revenue Code. A Member
                who has an outstanding loan balance from the Retirement System who is
                absent from employment with the City, and who has satisfied the requirements
                of Section 414(u) of the Internal Revenue Code shall not be required to make
                loan repayments to the Retirement System during said periods of absence.

   (f)   Any loans granted or renewed shall be made and administered pursuant to the
         participant loan program and Section 72(p) of the Internal Revenue Code and the
         regulations thereunder.

   (g)   A Member’s outstanding loan balance shall be considered a directed investment by
         the Member and interest payments shall be credited to the Member’s account balance
         (provided that the interest credited shall be reduced appropriately to cover the



 13-53846-tjt
 13-53846-tjt Doc
13-53846-swr  Doc 13433
              Doc 8045-1 Filed
                  12896
                  13048   Filed08/31/21
                         Filed        - 64 Entered
                               09/13/18
                               04/19/19
                                10/22/14   - Entered08/31/21
                                           Entered   10/22/1411:39:35
                                                    09/13/18
                                                    04/19/19  03:48:29 Page
                                                             13:49:01
                                                             14:15:17   Page185
                                                                       Page  660of
                                                                            188 ofof
                                       210
                                       809
                                       224
         administrative cost of the loan program and avoid negatively affecting the City’s
         costs or the Retirement System’s investment returns), and shall not be part of net
         investment income or part of the Member’s account balance for the purpose of
         allocation of net investment income under Article G.

   (h)   No distributions shall be made to a Member, former Member, or Beneficiary until all
         loan balances drawn on the applicable vested accumulated balance and applicable
         accrued interest have been repaid or offset against the distributable Annuity Savings
         Fund account balance.

   (i)   The Retirement System shall include, in its annual report to all Members, an
         accounting of the loan program established by this section, which contains the
         number and amount of loans made, the costs of administering the program, the
         amount of payments made including interest received by the Retirement System, the
         amount of loans outstanding, including any defaults or delinquencies, and an
         evaluation as to whether the interest charged in the Fiscal Year covered the costs of
         administering the program.




 13-53846-tjt
 13-53846-tjt Doc
13-53846-swr  Doc 13433
              Doc 8045-1 Filed
                  12896
                  13048   Filed08/31/21
                         Filed        - 65 Entered
                               09/13/18
                               04/19/19
                                10/22/14   - Entered08/31/21
                                           Entered   10/22/1411:39:35
                                                    09/13/18
                                                    04/19/19  03:48:29 Page
                                                             13:49:01
                                                             14:15:17   Page186
                                                                       Page  661of
                                                                            189 ofof
                                       210
                                       809
                                       224
             ARTICLE K. SPECIAL PLAN OF ADJUSTMENT PROVISIONS

Sec. K-1.      Benefit Changes implemented in accordance with the terms of the Plan Of
               Adjustment

       Notwithstanding anything in Articles A, C, D or E to the contrary, as of the effective date
of the Plan of Adjustment and during the period that ends no earlier than June 30, 2023, the
following changes in benefits provided under Component II of the Combined Plan shall be
implemented:

       (1)     Elimination or Reduction in Pension Improvement Factor (Escalator). With
               respect to all Pension benefits payable on or after the effective date of the Plan of
               Adjustment, the Pension Improvement Factor (Escalator) that will be applied to
               the monthly Pension benefit of a Member, Retiree, surviving Beneficiary or
               vested former employee will be equal to 1.0125%; provided, however, that the
               Board and the Investment Committee shall determine on the effective date of the
               Plan of Adjustment and not less frequently than annually thereafter that the
               “Funding Conditions” as defined herein have been satisfied, and in the event that
               such Funding Conditions have not been satisfied then the Pension Improvement
               Factor (Escalator) that will be applied to the monthly Pension benefit of a
               Member, Retiree, surviving Beneficiary or vested former employee will be
               reduced in proportion to the funding which is not received by the Retirement
               System (“Adjusted Pension Benefit”).

               For purposes of this Section K-1, the term “Funding Conditions” shall mean that
               (i) Class 10 and Class 11 voted in favor of the Plan of Adjustment in accordance
               with the procedures for such vote under the Plan of Adjustment, (ii) the Plan of
               Adjustment is confirmed by the U.S. Bankruptcy Court, and (iii) the funds that are
               pledged to be contributed to the Retirement System pursuant to the terms of the
               State Contribution Agreement and the DIA Settlement Documents have been
               received.

       (2)     Effect of Payment Default. In the event that all or a portion of the funds pledged
               to be contributed to the Retirement System pursuant to the terms of the DIA
               Settlement Agreement are not received by the Retirement System, the Board shall
               proportionately reduce the Pension Improvement Factor (Escalator) to be applied
               to the monthly Pension benefit of any retirees, surviving beneficiaries, employees
               and former employees to the extent of such default.

Sec. K-2.      Income Stabilization Benefits

       (1)     The provisions of this Section K-2 shall become effective only if each of the
               Conditions Precedent (as that term is defined in the State Contribution
               Agreement) have been met to the satisfaction of the Authority and the Treasurer,
               unless any one or more of such conditions are waived in writing executed by the
               Authority and the Treasurer.




 13-53846-tjt
 13-53846-tjt Doc
13-53846-swr  Doc 13433
              Doc 8045-1 Filed
                  12896
                  13048   Filed08/31/21
                         Filed        - 66 Entered
                               09/13/18
                               04/19/19
                                10/22/14   - Entered08/31/21
                                           Entered   10/22/1411:39:35
                                                    09/13/18
                                                    04/19/19  03:48:29 Page
                                                             13:49:01
                                                             14:15:17   Page187
                                                                       Page  662of
                                                                            190 ofof
                                       210
                                       809
                                       224
      (2)    Beginning not later than 120 days after the Effective Date, Component II of the
             Combined Plan shall pay, in accordance with this Section K-2, an annual
             supplemental pension income stabilization benefit (“Income Stabilization
             Benefit”) to each Eligible Pensioner (as defined in Section G-3(5)) equal to the
             lesser of either (i) the amount needed to restore an Eligible Pensioner’s reduced
             annual pension benefit to 100% of the amount of the annual pension benefit that
             the Eligible Pensioner received from the Retirement System in 2013; or (ii) the
             amount needed to bring the total annual 2013 household income of the Eligible
             Pensioner up to 130% of the Federal Poverty Level for 2013. The Income
             Stabilization Benefit as determined under this Section K-2(2) will not increase
             after the date on which the Income Stabilization Benefit is determined. The
             Income Stabilization Benefit payable to an Eligible Pensioner will terminate
             immediately at such time as the Eligible Pensioner ceases to qualify as an Eligible
             Pensioner.

      (3)    To the extent an Eligible Pensioner’s Estimated Adjusted Annual Household
             Income (as defined in this Section K-2) in any calendar year after the first year
             that the Eligible Pensioner receives a benefit under this Section K-2 is less than
             105% of the Federal Poverty Level in that year, the Eligible Pensioner will
             receive an additional “Income Stabilization Benefit Plus” benefit commencing as
             of the next following July 1.

             a.     The Income Stabilization Benefit Plus benefit for a calendar year will be
                    equal to the lesser of either (i) the amount needed to restore 100% of the
                    Eligible Pensioner’s Pension benefit, as increased by any Pension
                    Improvement Factor (Escalator), under Component II of the Combined
                    Plan; or (ii) the amount needed to bring the Eligible Pensioner’s Estimated
                    Adjusted Annual Household Income in that calendar year up to 105% of
                    the Federal Poverty Level in that year.

             b.     An Eligible Pensioner’s “Estimated Adjusted Annual Household Income”
                    for any year will be the sum of (i) the Eligible Pensioner’s 2013 total
                    household income (per his or her (or in the case of a minor child, his or
                    her legal guardian’s) 2013 income tax return or equivalent
                    documentation), less the Pension benefit paid to the Eligible Pensioner by
                    the Retirement System in 2013, as adjusted for inflation or Social Security
                    COLA increases; (ii) the Adjusted Pension Benefit that is payable to the
                    Eligible Pensioner for that year as determined under Section K-1, (iii) any
                    pension restoration payment to the Eligible Pensioner as determined under
                    Section K-3; and (iv) the Eligible Pensioner’s Income Stabilization
                    Benefit.

      (4)    A separate recordkeeping fund called the “Income Stabilization Fund” shall be
             established by the Board for the sole purpose of paying the Income Stabilization
             Benefits and Income Stabilization Benefits Plus to Eligible Pensioners. Any
             funds received by the Retirement System that is designated by the City as UTGO
             Bond Tax Proceeds or a contribution to the Income Stabilization Fund shall be



 13-53846-tjt
 13-53846-tjt Doc
13-53846-swr  Doc 13433
              Doc 8045-1 Filed
                  12896
                  13048   Filed08/31/21
                         Filed        - 67 Entered
                               09/13/18
                               04/19/19
                                10/22/14   - Entered08/31/21
                                           Entered   10/22/1411:39:35
                                                    09/13/18
                                                    04/19/19  03:48:29 Page
                                                             13:49:01
                                                             14:15:17   Page188
                                                                       Page  663of
                                                                            191 ofof
                                       210
                                       809
                                       224
             credited by the Board to the Income Stabilization Fund. The assets credited to the
             Income Stabilization Fund will be invested on a commingled basis with assets of
             the Retirement System and will be credited with a pro-rata portion of the earnings
             and losses of the Retirement System. Amounts credited to the Income
             Stabilization Fund may not be used for any purpose other than the payment of
             Income Stabilization Benefits and Income Stabilization Benefit Plus benefits to
             Eligible Pensioners, except as expressly provided in Section K-2(6).

      (5)    For purposes of this Section K-2, an “Eligible Pensioner” is a retiree or surviving
             spouse who is at least 60 years of age or a minor child receiving survivor benefits,
             each as of the effective date of the Plan of Adjustment, whose benefit will be
             reduced as provided in Section K-1, and who is eligible to receive Income
             Stabilization Benefits because (i) such individual is receiving monthly pension
             benefits from the Retirement System as of the effective date of the Plan of
             Adjustment, and (ii) such individual has a total annual household income equal to
             or less than 140% of the federal poverty level in 2013 (per his or her (or in the
             case of a minor child, his or her legal guardian’s) 2013 income tax return or
             equivalent documentation).

             a.     An eligible individual must apply for an Income Stabilization Benefit in
                    accordance with procedures established by the Authority and provide such
                    substantiation of the individual’s aggregate annual household income as is
                    required by the State in its sole discretion.

             b.     The initial determination of Eligible Pensioners, and amount of the
                    Income Stabilization Benefit payable to each Eligible Pensioner shall be
                    made by the State in its sole discretion. The State shall transmit the list of
                    Eligible Pensioners to the Investment Committee and the Board. The
                    Board, with the assistance of the Investment Committee shall be
                    responsible for administering the Income Stabilization Fund and annually
                    certifying to the State Treasurer that it has administered the requirements
                    for eligibility and payment of benefits with respect to Eligible Pensioners
                    in accordance with the terms of the State Contribution Agreement.

             c.     After the initial determination of Eligible Pensioners is made, no new
                    individuals will be eligible to receive an Income Stabilization Benefit or
                    an Income Stabilization Benefits Plus benefit at any time in the future.

             d.     An Eligible Pensioner will cease to be an Eligible Pensioner as of the
                    earlier of (i) the Eligible Pensioner’s death or (ii) with respect to any
                    minor child receiving survivor benefits, the date the minor child reaches
                    the age of 18 years.

      (6)    For purposes of this Section K-2, the “Federal Poverty Level” means the poverty
             guidelines published each year in the Federal Register by the United States
             Department of Health and Human Resources.




 13-53846-tjt
 13-53846-tjt Doc
13-53846-swr  Doc 13433
              Doc 8045-1 Filed
                  12896
                  13048   Filed08/31/21
                         Filed        - 68 Entered
                               09/13/18
                               04/19/19
                                10/22/14   - Entered08/31/21
                                           Entered   10/22/1411:39:35
                                                    09/13/18
                                                    04/19/19  03:48:29 Page
                                                             13:49:01
                                                             14:15:17   Page189
                                                                       Page  664of
                                                                            192 ofof
                                       210
                                       809
                                       224
       (7)     In the event that, in 2022 (provided that the State has not issued a Certificate of
               Default (as defined in the State Contribution Agreement) with respect to the
               Retirement System at any time prior to 2022), it is the opinion of at least 75% of
               the independent members of the Investment Committee that the assets of the
               Income Stabilization Fund exceed the Income Stabilization Benefits and Income
               Stabilization Benefits Plus benefits anticipated to be made to Eligible Pensioners
               by the Retirement System in the future (“Excess Assets”), the Investment
               Committee may, in its sole discretion, recommend to the Board that all or a
               portion of the Excess Assets, in an amount not to exceed $35 million, be used to
               fund the Adjusted Benefits payable by the Retirement System. The Investment
               Committee shall have the right to engage professional advisers to assist in making
               this determination and such expenses shall be paid by the Retirement System.

       (8)     In the event that any funds remain in the Income Stabilization Fund on the date
               upon which there are no Eligible Pensioners under the Retirement System, such
               funds shall be used to fund the Adjusted Benefits payable by the Retirement
               System.

Sec. K-3.      Restoration of Pension Benefits

        The following rules shall govern how Pension Improvement Factor (Escalator)
(“COLA”) benefits, that are reduced as part of the Plan of Adjustment, shall be restored during
the thirty year period following the confirmation order issued by the Bankruptcy court in In Re
City of Detroit, Michigan, Case No. 13-53846. The pension restoration process shall be
supervised, and restoration decisions undertaken by the Investment Committee and in accordance
with the pension governance provisions set forth in the State Contribution Agreement and
exhibits thereto. The pension restoration program shall be deemed a part of this Component II,
but in the event of any conflict between the language set forth herein and the pension restoration
agreement attached to and made a part of the Plan of Adjustment (“Pension Restoration
Agreement”), the terms of the Pension Restoration Agreement will govern.

       (1)     Waterfall Classes.

               There will be three Waterfall Classes:

               a.     Waterfall Class 1 – Retirees, in retirement benefit pay status as of June 30,
                      2014, and their surviving spouses and Beneficiaries.

               b.     Waterfall Class 2 – Retirees, who entered into retirement benefit pay
                      status after June 30, 2014, and their surviving spouses and Beneficiaries,
                      and who are in pay status as of the end of the Fiscal Year prior to the year
                      in which the restoration decision is made.

               c.     Waterfall Class 3 – All retirees, surviving spouses, and beneficiaries in
                      pay status and all other Members who as of June 30, 2014 are not in
                      retirement benefit pay status.




 13-53846-tjt
 13-53846-tjt Doc
13-53846-swr  Doc 13433
              Doc 8045-1 Filed
                  12896
                  13048   Filed08/31/21
                         Filed        - 69 Entered
                               09/13/18
                               04/19/19
                                10/22/14   - Entered08/31/21
                                           Entered   10/22/1411:39:35
                                                    09/13/18
                                                    04/19/19  03:48:29 Page
                                                             13:49:01
                                                             14:15:17   Page190
                                                                       Page  665of
                                                                            193 ofof
                                       210
                                       809
                                       224
      (2)    Restoration of Benefits Through June 30, 2023.

             a.     Each year in conjunction with the annual actuarial valuation report, the
                    Plan Actuary will project the funded ratio of the Retirement System as of
                    2023 based upon the market value of plan assets relative to the actuarial
                    accrued liabilities (the “Funded Level”). This projection will be further
                    based upon a 6.75% assumed rate of investment return which is net of
                    expenses (administrative and investment), future employer contributions
                    as set forth in the Plan of Adjustment (subject to conditions in the Plan of
                    Adjustment), and such other actuarial assumptions as utilized by the Plan
                    Actuary. For purposes of restoration of benefits through June 30, 2023, the
                    Funding Target will be a 75% funded ratio, and the Restoration Target
                    will be a 78% funded ratio, both projected to June 30, 2023. For purposes
                    of calculating the funded ratio, the assets in the Restoration Reserve
                    Account will be excluded. Each year, if the Plan Actuary projects that the
                    Funded Level as of 2023 (excluding Restoration Reserve Account assets
                    to avoid double counting) exceeds the Restoration Target (i.e., exceeds
                    78%), a credit of assets for bookkeeping purposes will be made into a new
                    notional Restoration Reserve Account. The notional credit will be an
                    amount equal to the excess of assets above the amount projected to be
                    needed to satisfy the Restoration Target. Once the Restoration Reserve
                    Account is established, each year thereafter, Restoration Account assets
                    will be credited with interest in an amount equal to the net return on
                    Retirement System investments but capped at the actuarially assumed rate
                    of investment return (i.e., 6.75% for the period through June 30, 2023). In
                    the event of net losses, the credited asset value of the Restoration Reserve
                    Account will be diminished to reflect such losses and any required transfer
                    to the PFRS Pension Reserve Fund as provided herein.

             b.     Actual restoration payments and restoration credits will work as follows:
                    each year, in conjunction with the preparation of the annual actuarial
                    valuation report and following establishment of the Restoration Reserve
                    Account, the Plan Actuary will determine whether there are sufficient
                    funds in such account to restore COLA benefits in a minimum incremental
                    amount of 10% or more. For example: if a retiree’s then current COLA
                    benefit is a 1.0% annual compounded COLA, the minimum incremental
                    restoration would increase the COLA benefit to 1.225%. COLA
                    restoration only will occur if the funding level in the Restoration Reserve
                    Account can fund 100% of the COLA increase over the actuarially-
                    projected lives of the eligible recipient Waterfall Class. If the Plan
                    Actuary certifies that the Restoration Reserve Account as of the end of the
                    prior Fiscal Year satisfies the required funding level for one or more
                    increments of restoration, then in the next immediate Fiscal Year actual
                    COLA restoration payments will be made to PFRS Waterfall Class 1
                    members in such increments until an amount sufficient to fund 66% of the
                    value of their future COLA payments (e.g., a 1.5% compound COLA, or
                    as otherwise applicable) has been funded. At that juncture, and to the



 13-53846-tjt
 13-53846-tjt Doc
13-53846-swr  Doc 13433
              Doc 8045-1 Filed
                  12896
                  13048   Filed08/31/21
                         Filed        - 70 Entered
                               09/13/18
                               04/19/19
                                10/22/14   - Entered08/31/21
                                           Entered   10/22/1411:39:35
                                                    09/13/18
                                                    04/19/19  03:48:29 Page
                                                             13:49:01
                                                             14:15:17   Page191
                                                                       Page  666of
                                                                            194 ofof
                                       210
                                       809
                                       224
                   extent that additional assets in the Restoration Reserve Account would
                   fully fund COLA restoration in at least one minimum 10% increment (i.e.,
                   amounts equal to 10% of the value of future COLA payments), Waterfall
                   Class 2 members will receive COLA restoration, until an amount
                   sufficient to fund 66% of the value of their future COLA payments has
                   been funded. At that juncture, and to the extent that additional assets in
                   the Restoration Reserve Account would fully fund COLA restoration in at
                   least one minimum 10% increment (i.e., amounts equal to 10% of the
                   value of future COLA payments), Waterfall Class 3 members will receive
                   COLA restoration on a pro-rata basis. For Waterfall Class 3 members who
                   are in pay status at that time of restoration, they will receive COLA
                   payments; for active employees at the time of restoration, they will receive
                   credits granting them a right upon retirement to receive COLA restoration
                   equal to the 10% increments that are fully funded to Waterfall Class 3
                   members. For example: assume there are sufficient assets credited to the
                   Restoration Reserve Account as of the end of a Fiscal Year to fully fund
                   66% of the value of the COLA for all Waterfall Class 1 and Class 2
                   members for their actuarially projected lives. To the extent additional
                   assets remain in the Restoration Reserve Account to fully fund at least a
                   10% COLA increment for Waterfall Class 3 members for their actuarially
                   projected lives, then (i) all retirees would receive a restoration payment of
                   76% of the value of their COLAs (their having already received by virtue
                   of their membership in Waterfall Classes 1 and 2 an increase to 66% of the
                   value of their COLAs) and also a 10% COLA increment would be credited
                   to eligible active employees which would be included in their benefit
                   payments upon retirement (thus causing their COLAs to increase in value
                   from 45% to 55%). Restoration amounts actually paid from the
                   Restoration Reserve Account will be debited from such account.
                   Restoration payments will be calculated and paid on a prospective basis
                   only.

             c.    Once restoration payments and credits begin, as long as the Restoration
                   Reserve Account continues to have assets to fund 100% of an incremental
                   COLA restoration amount for such Waterfall Class for their actuarially
                   projected lives, the restoration payments and credits will continue;
                   provided, however, that in the event the Restoration Reserve Account,
                   after having sufficient assets to fund 100% of two or more increments,
                   falls below 100% for the second or greater increment, the annual amounts
                   to pay such second or greater increment can continue until the Restoration
                   Reserve Account lacks any assets to fund such additional increment. For
                   example, assume a 10% increment in Waterfall Class 1 requires $10
                   million in assets to be fully funded for the Waterfall Class members’
                   actuarially projected lives, and that based on Fiscal Year 2018 results the
                   Restoration Reserve Account has assets of $22 million so as to fund two
                   increments of restoration in Fiscal Year 2019. Assume further that in the
                   following year the Restoration Reserve Account drops in value to $17
                   million; in such event two increments could still be paid, and the second



 13-53846-tjt
 13-53846-tjt Doc
13-53846-swr  Doc 13433
              Doc 8045-1 Filed
                  12896
                  13048   Filed08/31/21
                         Filed        - 71 Entered
                               09/13/18
                               04/19/19
                                10/22/14   - Entered08/31/21
                                           Entered   10/22/1411:39:35
                                                    09/13/18
                                                    04/19/19  03:48:29 Page
                                                             13:49:01
                                                             14:15:17   Page192
                                                                       Page  667of
                                                                            195 ofof
                                       210
                                       809
                                       224
                   increment would cease being paid only if the value of assets in the
                   Restoration Reserve Account dropped to or below $10 million (in the
                   event they dropped below $10 million, the first increment also would
                   cease being paid). For purposes of restoration reduction, restoration
                   increments will be taken away in reverse order in which they were granted
                   (i.e. last in, first out).

             d.    If the Funded Level (excluding Restoration Reserve Assets) projected to
                   2023 falls below 76% (hereinafter, “Restoration Reserve Suspension
                   Trigger”), then, until such time as the projected Funded Level in 2023 is
                   76% or above, further interest credits to the notional Restoration Reserve
                   Account will cease notwithstanding the actual net Retirement System
                   investment returns for the Fiscal Year in question. Furthermore, if the
                   Funded Level projected to 2023 falls below the Funding Target (i.e., 75%)
                   then restoration payments to retirees and credits to active employees in the
                   following year will be modified in the following manner: (1) funds
                   previously credited to the Restoration Reserve Account will be notionally
                   transferred and credited to the Pension Reserve Fund in sufficient amounts
                   to restore the projected Funded Level in 2023 to 75%; (2) following such
                   transfer, the remaining assets in the Restoration Reserve Account shall be
                   applied to make restoration payments in accordance with and pursuant to
                   the same mechanism described in paragraph c.

             e.    In connection with preparation of the actuarial report for Fiscal Year 2023,
                   the Plan Actuary will determine whether the Retirement System has
                   satisfied the Permanent Restoration Target, which shall be 78%. Transfers
                   from the Restoration Reserve Account for credit to the Pension Reserve
                   Fund may be made in such amounts as are necessary to satisfy the
                   Permanent Restoration Target. If following such transfers, the Funded
                   Level as of June 30, 2023 has satisfied the Permanent Restoration Target
                   (i.e., 78%), then the residual amounts, if any, in the Restoration Reserve
                   Account (which will necessarily represent excess not necessary to satisfy
                   the Permanent Restoration Target), and which fully fund one or more
                   increments of COLA restoration payments for one or more Waterfall
                   Classes for their actuarially projected lives, shall be transferred from the
                   Restoration Reserve Account and credited to the Pension Reserve Fund
                   and the applicable incremental COLA payments shall be permanently
                   restored for the applicable Waterfall Class and shall no longer be variable
                   from year to year.

             f.    Following receipt of the actuarial reports for 2019, and in the event that
                   the projected Funded Level of the Retirement System as of 2023 is less
                   than 76%, the Plan Actuary shall revisit the restoration calculations that it
                   made during each of the prior four (4) years. It shall recalculate each such
                   prior year’s Funded Level projection, this time by assuming the lesser of
                   (i) $4.5 million in annual administrative expenses until 2023, or (ii) an
                   amount of annual administrative expenses until 2023 equal to the average



 13-53846-tjt
 13-53846-tjt Doc
13-53846-swr  Doc 13433
              Doc 8045-1 Filed
                  12896
                  13048   Filed08/31/21
                         Filed        - 72 Entered
                               09/13/18
                               04/19/19
                                10/22/14   - Entered08/31/21
                                           Entered   10/22/1411:39:35
                                                    09/13/18
                                                    04/19/19  03:48:29 Page
                                                             13:49:01
                                                             14:15:17   Page193
                                                                       Page  668of
                                                                            196 ofof
                                       210
                                       809
                                       224
                     annual normal course administrative expenses in the prior four (4) years
                     applicable to Component II, in addition to a net 6.75% annual investment
                     return. If such retrospective recalculation indicates that fewer amounts
                     would have transferred to the Restoration Reserve Account than actually
                     were transferred during such look back period, then the Restoration
                     Reserve Account shall be debited by the lesser of (i) this difference (plus
                     interest at a rate equal to the rate that was credited to the Restoration
                     Reserve Account during the look-back period or (ii) the dollars that were
                     actually paid out in restoration payments during such look-back period
                     (plus interest at a rate equal to the rate that was credited to the Restoration
                     Reserve Account during the look-back period); or (iii) the amount required
                     to increase the projected 2023 Funded Level to 76%.

      (3)    Restoration of Benefits from July 1, 2023 to June 30, 2033.

             a.      If and to the extent that all COLA payments have not been restored as of
                     June 30, 2023 pursuant to Section (2)(e), then during this period and for
                     purposes of variable restoration, the Funding Target, the Restoration
                     Target, the Permanent Restoration Target and the Restoration Reserve
                     Suspension Trigger shall be as set forth below, all projected as of June 30,
                     2033:

                          2023 Funded Level                 2033 Funding Target/Restoration Target

                              78%                                  81%/84%
                              77%                                  80%/83%
                              76%                                  79%/82%
                              75%                                  78%/81%
                            74% or lower                      3% >than 2023 Funded Level %/81%

                    2033 Permanent Restoration Target - Same as 2033 Restoration Target

                  2033 Restoration Reserve Suspension Trigger – 1% higher than the projected Funding Target
                                             for all time periods


             b.      The same rules for restoration payments that applied during the period
                     ending June 30, 2023 shall apply (including ceasing interest credits in the
                     event of a Restoration Reserve Suspension Trigger, and making
                     Restoration Account asset transfers to the Pension Reserve Fund in the
                     event the 2033 Funded Level falls below the 2033 Funding Target), except
                     as follows. For purposes of determining whether the 2033 Restoration
                     Target has been satisfied, the Plan Actuary shall project investment returns
                     through June 30, 2033 using the then current investment return assumption
                     which is assumed to be net of expenses (administrative and investment),
                     and the then applicable actuarial assumptions as utilized in the annual
                     actuarial valuation. Further, the Plan Actuary shall assume, merely for
                     purposes of determining whether the Restoration Target is satisfied, that



 13-53846-tjt
 13-53846-tjt Doc
13-53846-swr  Doc 13433
              Doc 8045-1 Filed
                  12896
                  13048   Filed08/31/21
                         Filed        - 73 Entered
                               09/13/18
                               04/19/19
                                10/22/14   - Entered08/31/21
                                           Entered   10/22/1411:39:35
                                                    09/13/18
                                                    04/19/19  03:48:29 Page
                                                             13:49:01
                                                             14:15:17   Page194
                                                                       Page  669of
                                                                            197 ofof
                                       210
                                       809
                                       224
                   the annual City contribution amount shall be the annual amount necessary
                   to fund the Retirement System based upon an amortization of the actual
                   2023 UAAL (using the market value of assets) over 30 years (hereinafter,
                   the “2023 UAAL Amortization”) and in such manner that the resulting
                   annual contributions would achieve the applicable Funding Target
                   (pursuant to paragraph b) as of 2033. Such projected, hypothetical
                   contributions shall be for purposes only of making restoration
                   determinations, and shall not necessarily be the actual contributions made
                   or required to be made by the City or recommended during such period;
                   all of which shall be determined independent of the restoration calculation
                   process. For purposes of calculating the funded ratio, the assets in the
                   Restoration Reserve account will be excluded.

             c.    To the extent that the City’s actual contributions to the Retirement System
                   in any of the Fiscal Years 2024 (i.e., the year ending June 20, 2024)
                   through 2033 are greater than the projected annual contribution under the
                   2023 UAAL Amortization, such amounts, and any investment earnings
                   thereon, shall be notionally credited to a new bookkeeping account in the
                   Retirement System called the Extra Contribution Account. In determining
                   pension restoration during the period from Fiscal Year 2024 through 2033,
                   none of the amounts in the Extra Contribution Account shall be considered
                   for purposes of determining the projected Funded Level for purposes of
                   determining whether the Retirement System has attained the Restoration
                   Target or the Permanent Restoration Target. To the extent that the City’s
                   actual contributions in any of the Fiscal Years 2024 through 2033 are less
                   than the City’s projected annual contribution under the 2023 UAAL
                   Amortization, such difference and any investment earnings thereon shall
                   be notionally allocated to the Pension Reserve Fund.

             d.    Each year, in addition to the notional credit of amounts that exceed the
                   amount necessary to satisfy the Restoration Target, existing notional
                   Restoration Account assets will be credited with interest equal to the net
                   return on Retirement System investments; however, such interest shall not
                   exceed the then investment return assumption. In the event of net losses
                   on the Retirement System’s investments, the notional assets credited to the
                   Restoration Reserve Account will be reduced to reflect such losses.

             e.    In connection with preparation of the actuarial report for Fiscal Year 2033,
                   the Plan Actuary will determine whether the Retirement System has
                   satisfied the applicable Permanent Restoration Target (i.e., the 2033
                   Restoration Target). Transfers from the Restoration Reserve Account for
                   credit to the Pension Reserve Fund may be made in such amounts as are
                   necessary to satisfy the Permanent Restoration Target. If following such
                   transfers the funding level as of June 30, 2033 has satisfied the applicable
                   Permanent Restoration Target, then the residual amounts in the
                   Restoration Reserve Account, if any (which will necessarily represent
                   excess not necessary to satisfy the Permanent Restoration Target), and



 13-53846-tjt
 13-53846-tjt Doc
13-53846-swr  Doc 13433
              Doc 8045-1 Filed
                  12896
                  13048   Filed08/31/21
                         Filed        - 74 Entered
                               09/13/18
                               04/19/19
                                10/22/14   - Entered08/31/21
                                           Entered   10/22/1411:39:35
                                                    09/13/18
                                                    04/19/19  03:48:29 Page
                                                             13:49:01
                                                             14:15:17   Page195
                                                                       Page  670of
                                                                            198 ofof
                                       210
                                       809
                                       224
                    which fully fund one or more increments of COLA restoration payments
                    for one or more Waterfall Classes, shall be transferred from the
                    Restoration Reserve Account and credited to the Pension Reserve Fund
                    and the applicable incremental COLA payments shall be permanently
                    restored for the applicable Waterfall Class and shall no longer be variable
                    from year to year.

             f.     Following receipt of the actuarial report for 2028, and in the event that the
                    projected Funded Level as of 2033 is less than 79%, the Plan Actuary shall
                    revisit the restoration calculations that it made during each of the prior
                    four (4) years. It shall recalculate each such prior year’s Funded Level
                    projection, this time by assuming the lesser of (i) $4.5 million in annual
                    administrative expenses until 2033, or (ii) an amount of annual
                    administrative expenses until 2033 equal to the average annual normal
                    course administrative expenses in the prior four (4) years applicable to
                    Component II, in addition to a net 6.75% annual investment return. If
                    such retrospective recalculation indicates that fewer amounts would have
                    transferred to the Restoration Reserve Account than actually were
                    transferred during such look back period, then the Restoration Reserve
                    Account shall be debited by the lesser of (i) this difference (plus interest at
                    a rate equal to the rate that was credited to the Restoration Reserve
                    Account during the applicable look-back period) or (ii) the dollars that
                    were actually paid out in restoration payments during such look-back
                    period (plus interest at a rate equal to the rate that was credited to the
                    Restoration Reserve Account during the applicable look-back period); or
                    (iii) the amount required to increase the projected 2033 Funded Level to
                    79%.

      (4)    Restoration of Benefits from July 1, 2033 to June 30, 2043.

             a.     If and to the extent that all COLA payments have not been restored
                    pursuant to Section (3)(f) as of June 30, 2033, then during the period
                    ending June 30, 2043 and for purposes of variable restoration, the Funding
                    Target, the Restoration Target, the Permanent Restoration Target and the
                    Restoration Reserve Suspension Trigger shall be as set forth below, all
                    projected as of June 30, 2043.

                         2023 Funded Level                 2043 Funding Target/Restoration Target

                             78%                                  84%/87%
                             77%                                  83%/86%
                             76%                                  82%/85%
                             75%                                  81%/84%
                           74% or lower                      3% > than 2023 Funded Level %/84%

                   2043 Permanent Restoration Target - Same as 2043 Restoration Target




 13-53846-tjt
 13-53846-tjt Doc
13-53846-swr  Doc 13433
              Doc 8045-1 Filed
                  12896
                  13048   Filed08/31/21
                         Filed        - 75 Entered
                               09/13/18
                               04/19/19
                                10/22/14   - Entered08/31/21
                                           Entered   10/22/1411:39:35
                                                    09/13/18
                                                    04/19/19  03:48:29 Page
                                                             13:49:01
                                                             14:15:17   Page196
                                                                       Page  671of
                                                                            199 ofof
                                       210
                                       809
                                       224
                  2043 Restoration Reserve Suspension Trigger – 1% higher than the projected Funding Target
                                             for all time periods

             b.      The same rules for restoration that applied during the period ending June
                     30, 2033 shall otherwise apply (including ceasing interest credits in the
                     event of a Restoration Reserve Suspension Trigger, and the making of
                     notional asset transfers from the Restoration Reserve Account to the
                     Pension Reserve Fund in the event the 2043 Funded Level falls below the
                     2043 Funding Target) and shall be rolled forward. For example, for
                     purposes of determining whether the 2043 Restoration Target has been
                     satisfied, the Plan Actuary shall project annual contributions using the
                     same 2023 UAAL Amortization. For purposes of calculating the funded
                     ratio, the assets in the Restoration Reserve account will be excluded, and
                     no Extra Contribution Account assets shall be included for purposes of
                     determining whether the Funded Level meets the Restoration Target or
                     Permanent Restoration Target, including any additions to such account
                     after 2033.

             c.      In connection with preparation of the annual actuarial valuation report for
                     Fiscal Year 2043, the Plan Actuary will determine whether the Retirement
                     System has satisfied the applicable Permanent Restoration Target, as set
                     forth in paragraph a above. Transfers from the Restoration Reserve
                     Account for credit to the Pension Reserve Fund may be made in such
                     amounts as are necessary to satisfy the Permanent Restoration Target. If
                     following such transfers the Funded Level as of June 30, 2043 is equal to
                     or greater than the applicable Permanent Restoration Target, then the
                     residual amounts in the Restoration Reserve Account, if any (which will
                     necessarily represent excess not necessary to satisfy the Permanent
                     Restoration Target), shall be transferred from the Restoration Reserve
                     Account and credited to the Pension Reserve Fund and the applicable
                     incremental COLA payments shall be permanently restored for the
                     applicable Waterfall Class and shall no longer be variable from year to
                     year.

      (5)    Modification of the Pension Restoration Program.

      If at any time after July 1, 2026, the Investment Committee by vote of five of its seven
      Members, or the Board of Trustees by a greater than 66% vote, determines that a change
      in relevant circumstances has occurred, or there was a mutual mistake of fact in
      developing the Pension Restoration Agreement attached to and made a part of the Plan of
      Adjustment, such that the continued operation of the Pension Restoration Agreement and
      this Section K-3 without amendment will: (a) materially harm the long-term economic
      interests of the City or Retirement System; (b) materially impair the City’s ability to fully
      fund over a reasonable period the then existing frozen benefit liabilities; or (c) materially
      hinder the Restoration Program, if as of that juncture (and for purposes of applying this
      subsection K-3(5)(a)) annual funding levels (excluding the Extra Contribution Account)
      had materially exceeded the applicable Restoration Targets for a substantial period yet



 13-53846-tjt
 13-53846-tjt Doc
13-53846-swr  Doc 13433
              Doc 8045-1 Filed
                  12896
                  13048   Filed08/31/21
                         Filed        - 76 Entered
                               09/13/18
                               04/19/19
                                10/22/14   - Entered08/31/21
                                           Entered   10/22/1411:39:35
                                                    09/13/18
                                                    04/19/19  03:48:29 Page
                                                             13:49:01
                                                             14:15:17   Page197
                                                                       Page  672of
                                                                            200 ofof
                                       210
                                       809
                                       224
      without any material actual restoration of benefits as contemplated herein having been
      made, the Investment Committee or the Board, as the case may be, shall provide written
      notice to the other entity of such a determination and of the need to amend the Pension
      Restoration Agreement and this Section K-3 (it being understood that the post-Chapter 9,
      40-year amortization period (to 2053) to fully fund frozen liabilities is, unless the relevant
      facts demonstrate otherwise, presumptively reasonable). The Investment Committee and
      the Board shall then meet to negotiate amendments to the Pension Restoration Agreement
      that address the identified risk of harm or impairment, but which also considers the
      Agreement’s objective of providing pension restoration. Such negotiations shall take into
      account reasonable actions the City has pursued or could pursue to mitigate such harm or
      impairment. Any such amendments shall require the approval of a majority vote of the
      combined members of the Investment Committee and Board (persons who sit on both the
      Board and Investment Committee shall have one vote). Such parties shall consult with
      the Mayor, City Council and the Governor in connection with such negotiation.

      If the Board, acting through a majority, and the Investment Committee, acting through a
      majority, cannot agree to such amendments with the 90-day period following the
      provision of such notice by the determining party, then the Board and Investment
      Committee shall proceed to mediation upon demand from either the Board or the
      Investment Committee. In this regard, within 30-days following expiration of the 90-day
      period the Board and the Investment Committee shall each select a mediator from the list
      of approved mediators for the United States District Court for the Eastern District of
      Michigan. The two selected mediators shall appoint a third neutral mediator from the
      approved list. Each party shall furnish a written statement to the mediators within 30
      days of selection of the neutral mediator. Representatives of the Mayor and the Governor
      shall be consulted in connection with such mediations. If following a 90-day mediation
      period following submission of the written statements the matter is not settled, then either
      the Investment Committee or the Board can file an action in the United Stated District
      Court for the Eastern District of Michigan asking it to declare, inter alia, whether or in
      what manner to amend the Pension Restoration Agreement and this Section K-3.




 13-53846-tjt
 13-53846-tjt Doc
13-53846-swr  Doc 13433
              Doc 8045-1 Filed
                  12896
                  13048   Filed08/31/21
                         Filed        - 77 Entered
                               09/13/18
                               04/19/19
                                10/22/14   - Entered08/31/21
                                           Entered   10/22/1411:39:35
                                                    09/13/18
                                                    04/19/19  03:48:29 Page
                                                             13:49:01
                                                             14:15:17   Page198
                                                                       Page  673of
                                                                            201 ofof
                                       210
                                       809
                                       224
                                        APPENDIX A


The following provisions shall also have general applicability to the Combined Plan for the
Police and Fire Retirement System of the City of Detroit, Michigan:


                              MCLS Const. Art. IX, § 24 (2003)

§ 24.   Public pension plans and retirement systems, obligation.

        Sec. 24. The accrued financial benefits of each pension plan and retirement system of the
state and its political subdivisions shall be a contractual obligation thereof which shall not be
diminished or impaired thereby.

         Financial benefits arising on account of service rendered in each Fiscal Year shall be
funded during that year and such funding shall not be used for financing unfunded accrued
liabilities.




 13-53846-tjt
 13-53846-tjt Doc
13-53846-swr  Doc 13433
              Doc 8045-1 Filed
                  12896
                  13048   Filed08/31/21
                         Filed        - 78 Entered
                               09/13/18
                               04/19/19
                                10/22/14   - Entered08/31/21
                                           Entered   10/22/1411:39:35
                                                    09/13/18
                                                    04/19/19  03:48:29 Page
                                                             13:49:01
                                                             14:15:17   Page199
                                                                       Page  674of
                                                                            202 ofof
                                       210
                                       809
                                       224
                                    Relevant Provisions of
                                       January 1, 2012
                                    City of Detroit Charter

                                       ARTICLE 11.
                                    RETIREMENT PLANS

Sec. 11-101. City’s Duties.

1.     The City shall provide, by ordinance, for the establishment and maintenance of retirement
       plan coverage for city employees.

2.     Financial benefits arising on account of service rendered in each Fiscal Year shall be
       funded during that year and that funding shall not be used for financing unfunded accrued
       liabilities.

3.     The accrued financial benefits of active and retired city employees, being contractual
       obligations of the city, shall in no event be diminished or impaired.

Sec. 11-102. Continuation of Existing Plans.

        The retirement plans of the city existing when this Charter takes effect, including the
existing governing bodies for administering those plans, the benefit schedules for those plans and
the terms for accruing rights to and receiving benefits under those plans shall, in all respects,
continue in existence exactly as before unless changed by this Charter or an ordinance adopted in
accordance with this article.




 13-53846-tjt
 13-53846-tjt Doc
13-53846-swr  Doc 13433
              Doc 8045-1 Filed
                  12896
                  13048   Filed08/31/21
                         Filed        - 79 Entered
                               09/13/18
                               04/19/19
                                10/22/14   - Entered08/31/21
                                           Entered   10/22/1411:39:35
                                                    09/13/18
                                                    04/19/19  03:48:29 Page
                                                             13:49:01
                                                             14:15:17   Page200
                                                                       Page  675of
                                                                            203 ofof
                                       210
                                       809
                                       224
                                  Relevant Provisions of the
                                      Detroit City Code



Sec. 47-1-2. Detroit Police and Fire Retirement System.


Notwithstanding any collective bargaining agreement or other documents governing terms of
employment to the contrary, effective as of July 1, 2014, the Detroit Police and Fire Retirement
System shall hereinafter be memorialized in a separate written document entitled “Combined
Plan for the Police and Fire Retirement System of the City of Detroit, Michigan,” which shall
comprise the exclusive terms of the Detroit Police and Fire Retirement System and be kept in the
Office of the City Clerk for the City of Detroit.




 13-53846-tjt
 13-53846-tjt Doc
13-53846-swr  Doc 13433
              Doc 8045-1 Filed
                  12896
                  13048   Filed08/31/21
                         Filed        - 80 Entered
                               09/13/18
                               04/19/19
                                10/22/14   - Entered08/31/21
                                           Entered   10/22/1411:39:35
                                                    09/13/18
                                                    04/19/19  03:48:29 Page
                                                             13:49:01
                                                             14:15:17   Page201
                                                                       Page  676of
                                                                            204 ofof
                                       210
                                       809
                                       224
                             Collective Bargaining Agreements.

        Except to the extent otherwise provided in the Plan of Adjustment, under Michigan Law
if there is any conflict between the Retirement System provisions and collective bargaining
agreement provisions, the terms of the collective bargaining agreement control.

       (a)    The Board of Trustees shall administer the Retirement System consistent with the
              pension provisions of the 2014-2019 collective bargaining agreement between the
              City of Detroit and the Detroit Police Officers Association with respect to police
              officers covered by said collective bargaining agreement.

       (b)    The Board of Trustees shall administer the Retirement System consistent with the
              pension provisions of the 2014-2019 collective bargaining agreement between the
              City of Detroit and the Detroit Police Lieutenants and Sergeants Association.

       (c)    The Board of Trustees shall administer the Retirement System consistent with the
              pension provisions of the 2014-2019 collective bargaining agreement between the
              City of Detroit and the Detroit Police Command Officers Association.

       (d)    The Board of Trustees shall administer the Retirement System consistent with the
              pension provisions of the 2014-2019 collective bargaining agreement between the
              City of Detroit and the Detroit Fire Fighters Association.




 13-53846-tjt
 13-53846-tjt Doc
13-53846-swr  Doc 13433
              Doc 8045-1 Filed
                  12896
                  13048   Filed08/31/21
                         Filed        - 81 Entered
                               09/13/18
                               04/19/19
                                10/22/14   - Entered08/31/21
                                           Entered   10/22/1411:39:35
                                                    09/13/18
                                                    04/19/19  03:48:29 Page
                                                             13:49:01
                                                             14:15:17   Page202
                                                                       Page  677of
                                                                            205 ofof
                                       210
                                       809
                                       224
                          Exhibit 6C – Supplemental Actuarial Report




38008557.6/022765.00213

 13-53846-tjt        Doc 13433    Filed 08/31/21 Entered 08/31/21 11:39:35   Page 203 of
                                               210
August 9, 2021


CONFIDENTIAL

The Police and Fire Retirement System
 of the City of Detroit
One Detroit Center
500 Woodward Ave., Suite 3000
Detroit, Michigan 48226

Attention: Mr. David Cetlinski, Executive Director

Re: Police and Fire Retirement System of the City of Detroit – Supplemental
    Actuarial Valuation of Proposed Changes in DROP Provisions

Dear Mr. Cetlinski:

Enclosed is a supplemental actuarial valuation report for the Police and Fire Retirement System of the City
of Detroit (PFRS) regarding the financial effects of using a 15-year maximum DROP period for Police
Officers. This report contains results for both the Component I (Hybrid) and Component II (Legacy) plans.

Please do not hesitate to contact us if you have any questions.

Sincerely,




Jamal Adora, ASA, EA, MAAA

JJA:ah
Enclosure

cc: Kelly Tapper
    Gail Oxendine
    Judith A. Kermans, GRS
    David T. Kausch, GRS




     13-53846-tjt     Doc 13433      Filed 08/31/21 Entered 08/31/21 11:39:35            Page 204 of
                                                  210
                Police and Fire Retirement System of the City of Detroit
                  Supplemental Actuarial Report as of June 30, 2020

Requested By:          Police and Fire Retirement System of the City of Detroit
Date:                  August 9, 2021
Submitted By:          Jamal Adora, ASA, EA, MAAA
                       Judith A. Kermans, EA, FCA, MAAA
                       David T. Kausch, FSA, EA, FCA, MAAA
                       Gabriel, Roeder, Smith & Company


This report contains an actuarial valuation of a proposed change in benefits for members of the City of
Detroit Police and Fire Retirement System (DPFRS). The Proposed change is to extend the maximum DROP
participation period for Police Officers from 10 to 15 years. The purpose of this report is to estimate the
financial effect of the proposed change on the DPFRS.

Jamal Adora, Judith A. Kermans, and David T. Kausch are Members of the American Academy of Actuaries
and meet the Qualification Standards of the American Academy of Actuaries to render the actuarial
opinions contained herein.

This report may be shared with other parties, but only in its entirety and only with the permission of the
DPFRS. Gabriel, Roeder, Smith & Company is not responsible for unauthorized use of this report. This
report should not be used for any purpose other than the purpose stated above. The individuals issuing
this report are independent of the plan and the plan sponsor.

The date of the valuation was June 30, 2020. This means that the results of the supplemental valuations
indicate what the June 30, 2020 valuations would have shown if the proposed benefit changes had been in
effect on that date. Supplemental valuations do not predict the result of future actuarial valuations.
Rather, supplemental valuations give an indication of the probable long-term cost of the benefit change
only without comment on the complete end result of the future valuations.

Actuarial assumptions and methods were consistent with those used in the regular actuarial valuation of
the Retirement System on the valuation date, unless otherwise noted. For additional information, please
see the June 30, 2020 actuarial valuation of Component II issued June 8, 2021 and the June 30, 2020
actuarial valuation of Component I issued May 18, 2021. Actuarial assumptions are adopted by the
Retirement Board of Trustees and the Investment Committee. In particular:

   •   The assumed rate of interest was 6.75%;
   •   The assumed VPIF (COLA) rate for Component I (Hybrid) was 0.5%;
   •   Wage inflation as of June 30, 2014 assumed to be 2.00% for five years, 2.50% for the next five years
       after that and 3.00% thereafter;
   •   Component II benefits were frozen as of June 30, 2014;
   •   Employer contributions through 2023 are fixed by plan and/or the POA approved by the Bankruptcy
       Court. The Board has adopted a funding policy for contributions beginning with the 2024 Fiscal
       Year. Please see the June 30, 2020 actuarial valuations for more information.




                                                                                              8/9/2021       -2-
     13-53846-tjt    Doc 13433       Filed 08/31/21 Entered 08/31/21 11:39:35             Page 205 of
                                                  210
              Police and Fire Retirement System of the City of Detroit
                Supplemental Actuarial Report as of June 30, 2020

It is our understanding that benefits for current inactive, retired members, and active Firefighters would
not be affected by the proposed benefit changes. They were excluded from this study.

A brief summary of the data, as of June 30, 2020, used in this valuation is presented below.

Component I (Hybrid):
                                        DPOA           DPLSA          DPCOA        Total Police
                     Active
                       Count                1,498        370        29       1,897
                       Annual Pay      83,159,528 28,650,345 3,469,556 115,279,429
                       Average Age            33.3       46.5      47.2        36.1
                       Average Service         7.3       20.0      22.7        10.0
                     DROP
                      Count                      19             60             5            84
                      Average Age              53.4             54            59           54.2


Component II (Legacy):
                                        DPOA           DPLSA          DPCOA        Total Police
                    Active
                      Count                  531        360        28        919
                     Annual Pay       26,299,501 20,594,663 2,067,812 48,961,976
                      Average Age            43.3       46.3      46.8       44.6
                      Average Service        16.1       19.7      22.3       17.7
                    DROP
                     Count                       399            199         10             608
                     Average Age                52.8           55.6       57.8             53.8




                                                                                                     8/9/2021   -3-
     13-53846-tjt    Doc 13433       Filed 08/31/21 Entered 08/31/21 11:39:35                     Page 206 of
                                                  210
              Police and Fire Retirement System of the City of Detroit
                Supplemental Actuarial Report as of June 30, 2020

Present Provisions:

Component I (Hybrid): Police Officers shall be entitled to participate in the DROP program under
Component I for a maximum of ten years.

Component II (Legacy): Police Officers shall be entitled to participate in the DROP program under
Component I for a maximum of ten years.

Proposed Provisions:

Component I (Hybrid): Police Officers shall be entitled to participate in the DROP program under
Component I for a maximum of 15 years.

Component II (Legacy): Police Officers shall be entitled to participate in the DROP program under
Component I for a maximum of 15 years.


Discussion

We understand that the mandatory retirement age is currently not enforced for Police members. Recent
membership data indicates that very few Police members stay in employment past age 65 and, in the
valuation, we assume employment will end at age 65 for Police members regardless of the length of their
DROP participation at that age.

We understand that the members and the employer expect that increasing the maximum DROP period will
1) increase participation in the DROP program, and 2) lengthen the members overall careers (for members
who utilize the DROP provision). Since we have no specific data upon which to estimate the increase in
members utilizing the DROP provisions or the increase in the length of DROP participation (and potential
deferral of retirement) as a result of the proposed change, we have attempted to show a range of possible
results by assuming two different levels of changes in behavior as a result of the proposed provision
change. Our current valuation assumptions for Police include a 65% DROP participation rate and a 7-year
DROP duration period subject to an age 65 maximum. The levels are described as follows:

   •   Level 1: Increase DROP participation from 65% to 70% and increase the average expected length of
       participation from 7 years to 9 years but not beyond age 65 (Police); and
   •   Level 2: Increase DROP participation from 65% to 75% and increase the average expected length of
       participation from 7 years to 11 years but not beyond age 65 (Police).

These changes in assumed behavior effectively measure the financial impact of an overall delay in actual
retirement from service for members. Delaying retirement is expected to result in a lower estimate of
System costs (normal costs and accrued liabilities), all other things (pay increases in particular) being
unchanged.

This valuation assumes Component I employer and member contributions as a percentage of payroll cease
when a member enters the DROP.
                                                                                             8/9/2021   -4-
    13-53846-tjt       Doc 13433    Filed 08/31/21 Entered 08/31/21 11:39:35             Page 207 of
                                                 210
                Police and Fire Retirement System of the City of Detroit
                  Supplemental Actuarial Report as of June 30, 2020

The financial effect of the proposal is shown below:
                                                               June 30, 2020         2024     Illustrative 2024
                                                                   AAL             Employer         UAAL
                                                                 (Millions)       Normal Cost Contribution*

                     Component I (Hybrid)
                          Current (65% DROP for 7 Years)       $       178.8        10.50%          (1.09)%

                           Increase For Level 1 Changes (70% DROP for 9 Years)
                                  For Fire                     $          -          0.00%           0.00%
                                  For DPOA                               (0.8)      (0.11)%         (0.08)%
                                  For DPLSA                              (0.6)      (0.03)%         (0.05)%
                                  For DPCOA                              (0.1)      (0.00)%         (0.01)%
                           Total Increase                      $         (1.5)      (0.14)%         (0.14)%

                           Increase For Level 2 Changes (75% DROP for 11 Years)
                                  For Fire                     $          -          0.00%           0.00%
                                  For DPOA                               (1.6)      (0.21)%         (0.16)%
                                  For DPLSA                              (1.1)      (0.06)%         (0.09)%
                                  For DPCOA                              (0.1)      (0.01)%         (0.01)%
                           Total Increase                      $         (2.8)      (0.28)%         (0.27)%

                     Component II (Legacy)
                          Current (65% DROP for 7 Years)       $      3,725.3        N/A        $        127.8

                           Increase For Level 1 Changes (70% DROP for 9 Years)
                                  For Fire                     $          -          N/A        $          -
                                  For DPOA                               (4.0)       N/A                  (0.5)
                                  For DPLSA                              (2.7)       N/A                  (0.3)
                                  For DPCOA                              (0.2)       N/A                  (0.0)
                           Total Increase                      $         (7.0)       N/A        $         (0.8)

                           Increase For Level 2 Changes (75% DROP for 11 Years)
                                  For Fire                     $          -          N/A        $          -
                                  For DPOA                               (8.6)       N/A                  (1.0)
                                  For DPLSA                              (6.0)       N/A                  (0.7)
                                  For DPCOA                              (0.5)       N/A                  (0.1)
                           Total Increase                      $        (15.1)       N/A        $         (1.7)

*The Fiscal Year 2024 UAAL contribution is based on the Board adopted policy but without consideration that the policy
disallows a UAAL contribution below 0.0% for the Hybrid. The Board adopted policy uses an amortization of 15-year level
percent of pay for Hybrid and 20-year level dollar for Legacy and Funding Policy Assets.

The figures shown above are based on the June 30, 2020 actuarial valuation. Please remember that these changes would be
first reflected in the valuation whose issuance follows the adoption of this change. Reflecting plan changes for GASB
purposes may differ depending on the timing of implementation.


                                                                                                                     8/9/2021   -5-
     13-53846-tjt       Doc 13433          Filed 08/31/21 Entered 08/31/21 11:39:35                               Page 208 of
                                                        210
              Police and Fire Retirement System of the City of Detroit
                Supplemental Actuarial Report as of June 30, 2020

                                                Comments

Comment 1 — We have been provided with a Memorandum of Understanding (MOU) that describes the
proposed change. Within that MOU, there is language which states that the Chief of Police must grant
DROP extensions past 10-years. We have not considered that requirement in our analysis and have
assumed all individuals in the study were eligible for the proposed provision.

Comment 2 — The financial effects of the proposal represent potential long-term cost savings if more
members enter the DROP and work longer than under the current provision. A range of likely results is
shown, based on the assumed level of change in member behavior. However, the range is not exhaustive.
If actual experience is outside of the range modeled, the change in cost may be outside of the range shown
as well. In fact, if members accelerate the time at which they leave active status (to DROP or retire) as a
result of the proposed change, costs could potentially increase as a result of the proposed provision rather
than decrease.

Comment 3 — At the time of this supplementals publication, an Experience Study is underway. The
Experience Study may result in a new DROP entry and/or duration assumption which may impact the
estimated cost/saving related to this proposal. We are not recommending a change to the DROP entry
and/or duration assumption in advance of the Experience Study even if this proposal is adopted.

Comment 4 — Section 12.7 (1) and (2) of the Combined PFRS Plan reads as follows:

       Sec 12.7. Cost Neutrality
           (1) The DROP program shall be effective only for as long as it is cost-neutral to the City,
               provided however, that the DROP program shall continue during the pendency of
               proceedings, described in paragraph (2) below, designed to restore the Retirement System
               to cost neutrality.
           (2) If the City contends that the DROP program is not cost-neutral, including, but not limited to,
               making the City's annual contribution to the Retirement System higher than it would be if
               the DROP program was not in effect…

Please note that we have not been asked to evaluate whether the current DROP program is cost-neutral to
the City. Plus, there are many possible interpretations of ”cost neutral.” However, based on our analysis
within the parameters described in this report (only), we believe that the change under consideration
should not make the City’s annual contribution to the Retirement System higher, all other things being
unchanged.

Comment 5 — Component I wage inflation as of June 30, 2014 is assumed to be 2.00% for five years, 2.50%
for the next five years after that and 3.00% thereafter. Component I also has an assumption that the non-
DROP active headcount remains constant. To the extent that member behavior changes the length of time
spent in the DROP, the actual non-DROP headcount and payroll growth may differ from assumed. That
potential impact was not evaluated in this analysis.




                                                                                              8/9/2021   -6-
    13-53846-tjt     Doc 13433       Filed 08/31/21 Entered 08/31/21 11:39:35             Page 209 of
                                                  210
               Police and Fire Retirement System of the City of Detroit
                 Supplemental Actuarial Report as of June 30, 2020

                                           Comments (Concluded)

Comment 6 — This report does not reflect the potential impact on restoration benefits of Component II or
fiscal responsibility provisions of Component I. Any change in member behavior regarding entry into DROP
will likely affect the short-term growth of non-DROP payroll and therefore contributions received, since
members in DROP do not make contributions. These changes will be reflected in valuations as they occur.

Comment 7 — This report was prepared using our proprietary valuation model and related software which,
in our professional judgment, has the capability to provide results that are consistent with the purposes of
the tool. We performed tests to ensure that the model reasonably represents that which is intended to be
modeled. We are relying on the GRS actuaries and Internal Software, Training, and Processes Team who
developed and maintain the model.

Comment 8 — The calculations are based upon assumptions regarding future events, which may or may
not materialize. They are also based upon present and proposed plan provisions that are outlined in the
report. If you have reason to believe that the assumptions that were used are unreasonable, that the plan
provisions are incorrectly described, that important plan provisions relevant to this proposal are not
described, or that conditions have changed since the calculations were made, you should contact the
authors of this report prior to relying on information in the report.

Comment 9 — If you have reason to believe that the information provided in this report is inaccurate, or is
in any way incomplete, or if you need further information in order to make an informed decision on the
subject matter of this report, please contact the authors of the report prior to making such decision.

Comment 10 — No statement in this report is intended to be interpreted as a recommendation in favor of
the changes, or in opposition to them.

Comment 11 — In the event that more than one plan change is being considered, it is very important to
remember that the results of separate actuarial valuations cannot generally be added together to produce
a correct estimate of the combined effect of all of the changes. The total can be considerably greater than
the sum of the parts due to the interaction of various plan provisions with each other, and with the
assumptions that must be used.

Comment 12 — This report is intended to describe the financial effect of the proposed plan changes on the
Retirement System. Except as otherwise noted, potential effects on other benefit plans were not
considered.

Comment 13 — The reader of this report should keep in mind that actuarial calculations are mathematical
estimates based on current data and assumptions about future events (which may or may not materialize).
Please note that actuarial calculations can and do vary from one valuation year to the next, sometimes
significantly if the group valued is very small (less than 30 lives). As a result, the cost impact of a benefit
change may fluctuate over time, as the demographics of the group changes.

Comment 14 — A determination of the Plan sponsor’s ability to make contributions when due (before
and/or after the proposed changes) was outside our scope of expertise and was not performed.
                                                                                                8/9/2021    -7-
     13-53846-tjt     Doc 13433       Filed 08/31/21 Entered 08/31/21 11:39:35              Page 210 of
                                                   210
